Exhibit 10.1

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of January 9, 2015,

among

CBRE SERVICES, INC.,

CBRE GROUP, INC.,

CERTAIN SUBSIDIARIES OF

CBRE SERVICES, INC.,

THE LENDERS NAMED HEREIN

and

CREDIT SUISSE AG,

as Administrative Agent and Collateral Agent

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC,

CREDIT SUISSE SECURITIES (USA) LLC,

THE BANK OF NOVA SCOTIA,

HSBC BANK USA, N.A.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

THE ROYAL BANK OF SCOTLAND PLC

and

WELLS FARGO SECURITIES,

as Joint Lead Arrangers and Joint Bookrunners

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

J.P. MORGAN SECURITIES LLC,

as Co-Syndication Agents

THE BANK OF NOVA SCOTIA,

HSBC BANK USA, N.A.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

THE ROYAL BANK OF SCOTLAND PLC

and

WELLS FARGO SECURITIES,

as Co-Documentation Agents

 

 

 

[CS&M Ref. No. 7865-145]



--------------------------------------------------------------------------------

Table of Contents

 

     Page   ARTICLE I   

Definitions

 

  



SECTION 1.01. Defined Terms

     6   

SECTION 1.02. Terms Generally

     47   

SECTION 1.03. Classification of Loans and Borrowings

     47   

SECTION 1.04. Pro Forma Calculations

     47   

SECTION 1.05. Exchange Rate Calculations

     48    ARTICLE II   

The Credits

 

  



SECTION 2.01. Commitments

     48   

SECTION 2.02. Loans

     49   

SECTION 2.03. Borrowing Procedure

     50   

SECTION 2.04. Evidence of Debt; Repayment of Loans

     51   

SECTION 2.05. Fees

     52   

SECTION 2.06. Interest on Loans

     53   

SECTION 2.07. Default Interest

     54   

SECTION 2.08. Alternate Rate of Interest

     55   

SECTION 2.09. Termination and Reduction of Commitments

     55   

SECTION 2.10. Conversion and Continuation of Borrowings

     56   

SECTION 2.11. Repayment of Term Borrowings

     57   

SECTION 2.12. Prepayment

     59   

SECTION 2.13. Mandatory Prepayments

     60   

SECTION 2.14. Reserve Requirements; Change in Circumstances

     61   

SECTION 2.15. Change in Legality

     62   

SECTION 2.16. Indemnity

     63   

SECTION 2.17. Pro Rata Treatment

     63   

SECTION 2.18. Sharing of Setoffs

     64   

SECTION 2.19. Payments

     65   

SECTION 2.20. Taxes

     65   

SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate

     69   

SECTION 2.22. N.Z. Swingline Loans

     70   

SECTION 2.23. Letters of Credit

     72   

SECTION 2.24. Bankers’ Acceptances

     76   

SECTION 2.25. Incremental Revolving Credit Commitments

     78   

SECTION 2.26. Incremental Term Loan Commitments

     80   

SECTION 2.27. Competitive Bid Procedure

     81   

 

i



--------------------------------------------------------------------------------

ARTICLE III   

Representations and Warranties

 

  



SECTION 3.01. Organization; Powers

     83   

SECTION 3.02. Authorization

     83   

SECTION 3.03. Enforceability

     84   

SECTION 3.04. Governmental Approvals

     84   

SECTION 3.05. Financial Statements

     84   

SECTION 3.06. No Material Adverse Change

     84   

SECTION 3.07. Title to Properties

     84   

SECTION 3.08. Subsidiaries

     84   

SECTION 3.09. Litigation; Compliance with Laws

     85   

SECTION 3.10. Agreements

     85   

SECTION 3.11. Federal Reserve Regulations

     85   

SECTION 3.12. Investment Company Act

     85   

SECTION 3.13. Patriot Act; FCPA; OFAC

     85   

SECTION 3.14. Use of Proceeds

     86   

SECTION 3.15. Tax Returns

     86   

SECTION 3.16. No Material Misstatements

     86   

SECTION 3.17. Employee Benefit Plans

     86   

SECTION 3.18. Insurance

     87   

SECTION 3.19. Security Documents

     87    ARTICLE IV   

Conditions of Lending

 

  



SECTION 4.01. All Credit Events

     87   

SECTION 4.02. Second Restatement Date

     88    ARTICLE V   

Affirmative Covenants

 

  



SECTION 5.01. Existence; Businesses and Properties

     90   

SECTION 5.02. Insurance

     90   

SECTION 5.03. Obligations and Taxes

     90   

SECTION 5.04. Financial Statements, Reports, etc

     91   

SECTION 5.05. Litigation and Other Notices

     92   

SECTION 5.06. Information Regarding Collateral

     92   

SECTION 5.07. Maintaining Records; Access to Properties and Inspections

     92   

SECTION 5.08. Use of Proceeds

     93   

SECTION 5.09. Further Assurances

     93   

 

ii



--------------------------------------------------------------------------------

ARTICLE VI   

Negative Covenants

 

  



SECTION 6.01. Indebtedness

     94   

SECTION 6.02. Liens

     94   

SECTION 6.03. Investments, Loans and Advances

     96   

SECTION 6.04. Mergers, Consolidations, Sales of Assets and Acquisitions

     99   

SECTION 6.05. Restricted Payments; Restrictive Agreements

     100   

SECTION 6.06. Transactions with Affiliates

     101   

SECTION 6.07. Business of Holdings, U.S. Borrower and Subsidiaries

     102   

SECTION 6.08. Interest Coverage Ratio

     102   

SECTION 6.09. Maximum Leverage Ratio

     102   

SECTION 6.10. Fiscal Year

     102    ARTICLE VII    Events of Default    ARTICLE VIII    The
Administrative Agent and the Collateral Agent    ARTICLE IX    Miscellaneous   

SECTION 9.01. Notices

     107   

SECTION 9.02. Survival of Agreement

     110   

SECTION 9.03. Binding Effect

     110   

SECTION 9.04. Successors and Assigns

     110   

SECTION 9.05. Expenses; Indemnity

     114   

SECTION 9.06. Right of Setoff

     115   

SECTION 9.07. Applicable Law

     115   

SECTION 9.08. Waivers; Amendment

     116   

SECTION 9.09. Interest Rate Limitation

     116   

SECTION 9.10. Entire Agreement

     117   

SECTION 9.11. WAIVER OF JURY TRIAL

     117   

SECTION 9.12. Severability

     117   

SECTION 9.13. Counterparts

     117   

SECTION 9.14. Headings

     117   

SECTION 9.15. Jurisdiction; Consent to Service of Process

     118   

SECTION 9.16. Confidentiality

     118   

SECTION 9.17. Conversion of Currencies

     119   

SECTION 9.18. Additional Borrowers

     119   

SECTION 9.19. Release of Collateral

     119   

SECTION 9.20. Loan Modification Offers

     121   

 

iii



--------------------------------------------------------------------------------

SECTION 9.21. Effect of Certain Inaccuracies

     121   

SECTION 9.22. USA PATRIOT Act Notice

     122   

SECTION 9.23. No Advisory or Fiduciary Responsibility

     122   

SECTION 9.24. Effect of Restatement

     123   

SECTION 9.25. Release of Guarantees

     123   

 

Exhibits

  

Exhibit A

   Form of Administrative Questionnaire

Exhibit B

   Form of Assignment and Acceptance

Exhibit C

   Form of Borrower Repurchase Assignment and Acceptance

Exhibit D

   Auction Procedures

Exhibit E

   Form of Borrowing Request

Exhibit F-1

   Form of Borrowing Subsidiary Agreement

Exhibit F-2

   Form of Borrowing Subsidiary Termination

Exhibit G

   Guarantee and Pledge Agreement

Exhibit H-1    

   Form of First Lien Intercreditor Agreement

Exhibit H-2

   Form of Second Lien Intercreditor Agreement

Exhibit I-1

   Form of U.S. Tax Compliance Certificate

Exhibit I-2

   Form of U.S. Tax Compliance Certificate

Exhibit I-3

   Form of U.S. Tax Compliance Certificate

Exhibit I-4

   Form of U.S. Tax Compliance Certificate

Exhibit J-1

   Form of Competitive Bid Request

Exhibit J-2

   Form of Notice of Competitive Bid Request

Exhibit J-3

   Form of Competitive Bid

Exhibit J-4

   Form of Competitive Bid Accept/Reject Letter

 

Schedules

  

Schedule 1.01(a)

   Subsidiary Guarantors

Schedule 1.01(c)

   Approved Take Out Parties

Schedule 1.01(d)    

   Existing Letters of Credit

Schedule 2.01

   Lenders

Schedule 2.01(a)

   Issuing Bank Commitments

Schedule 3.08

   Investment Subsidiaries

Schedule 3.09

   Litigation; Compliance with Laws

Schedule 3.19(a)

   UCC Filing Offices

Schedule 4.02(a)

   Foreign Counsel

Schedule 6.01(a)

   Indebtedness

Schedule 6.02(a)

   Liens

Schedule 6.05(c)

   Certain Existing Restrictions

 

iv



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of January 9, 2015 (this
“Agreement”), among CBRE SERVICES, INC., a Delaware corporation (the
“U.S. Borrower”), CBRE LIMITED, a limited company organized under the laws of
England and Wales (with company no: 3536032) (the “U.K. Borrower”), CBRE
LIMITED, a corporation organized under the laws of the province of New Brunswick
(the “Canadian Borrower”), CBRE PTY LIMITED, a company organized under the laws
of Australia and registered in New South Wales (the “Australian Borrower”), CBRE
LIMITED, a company organized under the laws of New Zealand (the “New Zealand
Borrower”), CBRE GROUP, INC., a Delaware corporation (“Holdings”), the Lenders
(as defined in Article I), and CREDIT SUISSE AG, as administrative agent (in
such capacity, the “Administrative Agent”) and as collateral agent (in such
capacity, the “Collateral Agent”) for the Lenders.

The Borrowers, Holdings, certain Lenders and Credit Suisse AG, as administrative
agent and collateral agent, are party to that certain Amended and Restated
Credit Agreement dated as of March 28, 2013 (the “Existing Credit Agreement”).
Upon the satisfaction of the conditions set forth in Section 4.02, the Existing
Credit Agreement (including all exhibits and schedules thereto) shall be amended
and restated in its entirety and replaced by this Agreement.

The Borrowers have requested the Lenders to extend credit in the form of
(a) Tranche A Loans (such term and each other capitalized term used but not
defined in this preliminary statement having the meaning given it in Article I)
to the U.S. Borrower on the Second Restatement Date in an aggregate principal
amount of $500,000,000 and (b) Revolving Loans in the form of (i) Domestic
Revolving Loans to the U.S. Borrower at any time and from time to time prior to
the Revolving Credit Maturity Date, in an aggregate principal amount at any time
outstanding not in excess of $2,100,000,000, (ii) Multicurrency Revolving Loans
to the U.S. Borrower, the Canadian Borrower, the Australian Borrower and the New
Zealand Borrower at any time and from time to time prior to the Revolving Credit
Maturity Date, in an aggregate principal amount at any time outstanding not in
excess of $200,000,000 and (iii) U.K. Revolving Loans to the U.S. Borrower and
the U.K. Borrower at any time and from time to time prior to the Revolving
Credit Maturity Date, in an aggregate principal amount at any time outstanding
not in excess of $300,000,000. The Borrowers may request any N.Z. Swingline
Lender to extend credit in the form of N.Z. Swingline Loans to the New Zealand
Borrower, in an aggregate principal amount at any time outstanding not in excess
of $50,000,000 under the Multicurrency Revolving Credit Commitments. The
Borrowers have requested the Issuing Banks to issue Letters of Credit, in an
aggregate face amount at any time outstanding not in excess of $200,000,000
under the Revolving Credit Commitments, to support payment obligations incurred
in the ordinary course of business by the Borrowers and their Subsidiaries. The
proceeds of the Tranche A Loans will be used by the U.S. Borrower on the Second
Restatement Date to finance the Existing Tranche A Loan Refinancing, the
Existing Tranche B Loan Repayment and to pay fees and expenses in connection
therewith. The proceeds of the Revolving Loans and N.Z. Swingline Loans, and the
Letters of Credit, are to be used on the Second Restatement Date to finance the
Existing Tranche B Loan Repayment and thereafter from time to time for working
capital and other general corporate purposes of the Borrowers and their
Subsidiaries.

The Lenders are willing to extend such credit to the Borrowers, and the Issuing
Banks are willing to issue Letters of Credit for the account of the Borrowers,
in each case on the terms and subject to the conditions set forth herein.



--------------------------------------------------------------------------------

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acceptance Fee” shall mean a fee payable in Canadian Dollars by the Canadian
Borrower to the Administrative Agent for the account of a Canadian Lender with
respect to the acceptance of a B/A or the making of a B/A Equivalent Loan on the
date of such acceptance or loan, calculated on the face amount of the B/A or the
B/A Equivalent Loan at the rate per annum applicable on such date as set forth
in the row labeled “Fixed Rate Spread” in the definition of the term “Applicable
Percentage” on the basis of the number of days in the applicable Contract Period
(including the date of acceptance and excluding the date of maturity) and a year
of 365 days (it being agreed that the rate per annum applicable to any B/A
Equivalent Loan is equivalent to the rate per annum otherwise applicable to the
Bankers’ Acceptance which has been replaced by the making of such B/A Equivalent
Loan pursuant to Section 2.24).

“Accepting Lenders” shall have the meaning assigned to such term in
Section 9.20(a).

“Additional Secured Indebtedness” shall have the meaning assigned to such term
in Section 6.02(q).

“Adjusted Consolidated Net Income” shall mean, for any period, Consolidated Net
Income for such period plus, without duplication and to the extent deducted in
determining Consolidated Net Income for such period, the sum of (a) any
non-recurring fees, expenses or charges in connection with the consummation of
the Transactions and (b) any non-recurring fees, expenses or charges related to
any Equity Issuance, investment permitted under Section 6.03, Permitted
Acquisition or incurrence of Indebtedness.

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to the product of (a) the
LIBO Rate in effect for such Interest Period and (b) Statutory Reserves.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(c).

“Administrative Questionnaire” shall mean an Administrative Questionnaire
substantially in the form of Exhibit A, or such other form as may be supplied
from time to time by the Administrative Agent.

“Advance Agent” shall mean Credit Suisse AG, acting through such Affiliates or
branches as it may designate, as competitive advance facility agent.

“Affected Class” shall have the meaning assigned to such term in
Section 9.20(a).

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.06, the term

 

6



--------------------------------------------------------------------------------

“Affiliate” shall also include any person that directly or indirectly owns 10%
or more of any class of Equity Interests of the person specified or that is an
officer or director of the person specified. Notwithstanding the foregoing, in
relation to The Royal Bank of Scotland plc, the term “Affiliate” shall not
include (i) the UK government or any member or instrumentality thereof,
including Her Majesty’s Treasury and UK Financial Investments Limited (or any
directors, officers, employees or entities thereof) or (ii) any persons or
entities controlled by or under common control with the UK government or any
member or instrumentality thereof (including Her Majesty’s Treasury and UK
Financial Investments Limited) and which are not part of The Royal Bank of
Scotland Group plc and its subsidiaries or subsidiary undertakings.

“Aggregate Competitive Loan Exposure” shall mean the aggregate amount of the
Lenders’ Competitive Loan Exposures.

“Aggregate Domestic Revolving Credit Exposure” shall mean the aggregate amount
of the Lenders’ Domestic Revolving Credit Exposures.

“Aggregate Multicurrency Revolving Credit Exposure” shall mean the aggregate
amount of the Lenders’ Multicurrency Revolving Credit Exposures.

“Aggregate U.K. Revolving Credit Exposure” shall mean the aggregate amount of
the Lenders’ U.K. Revolving Credit Exposures.

“Agreement Currency” shall have the meaning assigned to such term in
Section 9.17.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day (or, in the case of a
Dollar Loan to the Canadian Borrower, the U.S. Base Rate), (b) the Federal Funds
Effective Rate in effect on such day plus  1⁄2 of 1% and (c) the sum of (i) the
Adjusted LIBO Rate in effect on such day for a one-month Interest Period (or if
such day is not a Business Day, the immediately preceding Business Day) and
(ii) 1.00%; provided that, for the avoidance of doubt, the Adjusted LIBO Rate
for any day shall be based on the rate determined on such day at approximately
11 a.m. (London time) by reference to the ICE Benchmark Administration Interest
Settlement Rates for deposits in dollars (as set forth by any service selected
by the Administrative Agent that has been nominated by the ICE Benchmark
Administration Limited (or any person which takes over the administration of
that rate) as an authorized information vendor for the purpose of displaying
such rates) for a period equal to one month. If the Administrative Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the Federal Funds Effective Rate or the Adjusted
LIBO Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition of Federal Funds Effective Rate, the Alternate Base Rate
shall be determined without regard to clause (b) or (c), as applicable, of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the U.S. Base Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective on the effective date of such change in the Prime Rate,
the U.S. Base Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.

“Alternative Currency” shall mean (a) with respect to U.K. Revolving Loans and
U.K. Letters of Credit, Pounds and Euro, (b) with respect to Multicurrency Loans
and Multicurrency Letters of Credit, Australian Dollars, Canadian Dollars and
New Zealand Dollars and (c) with respect to Incremental Revolving Loans and
Incremental Term Loans, Pounds, Euro or any other currency reasonably acceptable
to the Administrative Agent and the Incremental Revolving Credit Lenders or
Incremental Term Lenders.

 

7



--------------------------------------------------------------------------------

“Alternative Currency Equivalent” shall mean, on any date of determination, with
respect to any amount denominated in dollars in relation to any specified
Alternative Currency, the equivalent in such specified Alternative Currency of
such amount in dollars, determined by the Administrative Agent pursuant to
Section 1.05 using the applicable Exchange Rate then in effect.

“ANZ Sublimit” shall mean $100,000,000.

“Applicable Percentage” shall mean, for any day, subject to Section 2.07,

(a) with respect to the Revolving Credit Commitments, Revolving Loans and the
Tranche A Loans, at any time,

(i) if the U.S. Borrower does not have Investment Grade Status at such time, the
applicable percentage set forth in the “Leverage-based Grid” below under the
caption “Facility Fee Revolving Credit Commitments”, “Fixed Rate Spread
Tranche A Loans”, “Daily Rate Spread Tranche A Loans”, “Fixed Rate Spread
Revolving Loans” or “Daily Rate Spread Revolving Loans”, as the case may be,
based upon the Leverage Ratio as of the relevant date of determination, and
(ii) if the U.S. Borrower has Investment Grade Status at such time, the
applicable percentage set forth in the “Ratings-based Grid” below under the
caption “Facility Fee Revolving Credit Commitments”, “Fixed Rate Spread
Tranche A Loans”, “Daily Rate Spread Tranche A Loans”, “Fixed Rate Spread
Revolving Loans” or “Daily Rate Spread Revolving Loans”, as the case may be,
based upon the Credit Rating as of the relevant date of determination. Each
change in the Applicable Percentage resulting from a change in the Leverage
Ratio shall be effective with respect to all applicable Commitments, Loans and
Letters of Credit outstanding on and after the date of delivery to the
Administrative Agent of the financial statements and certificates required by
Section 5.04(a) or (b) and Section 5.04(c), respectively, indicating such change
until the date immediately preceding the next date of delivery of such financial
statements and certificates indicating another such change.

For purposes of the foregoing, (x) if the Credit Ratings established or deemed
to have been established by Moody’s, Fitch and S&P shall fall within different
Categories, the Applicable Percentage shall be based on the Category in which
the highest rating falls unless the two highest ratings differ by two or more
Categories, in which case the Applicable Percentage shall be based on the
Category one level below the Category in which the highest rating falls and
(y) if the Credit Ratings established or deemed to have been established by S&P,
Fitch or Moody’s shall be changed (other than as a result of a change in the
rating system of S&P, Fitch or Moody’s), such change shall be effective on the
earlier of the date on which such change is publicly announced and the date on
which Holdings or any of its Subsidiaries receives written notice of such
change. Each change in the Applicable Percentage shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change.

If the rating system of S&P, Fitch or Moody’s shall change, or if any rating
agency shall cease to be in the business of providing issuer or long-term debt
ratings, as the case may be, the U.S. Borrower and the Administrative Agent
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Percentage shall
be determined by reference to the rating of the other rating agencies (or, if
the circumstances referred to in this sentence shall affect two or more such
rating agencies, the ratings most recently in effect prior to such changes or
cessations).

 

8



--------------------------------------------------------------------------------

Notwithstanding the foregoing, until Holdings shall have delivered the financial
statements and certificate required by Section 5.04(b) and Section 5.04(c),
respectively, for the period ending March 31, 2015, the Leverage Ratio shall be
deemed to be in Category 4 for purposes of determining the Applicable Percentage
and Investment Grade Status shall be deemed not to exist. In addition, at any
time (a) during which Holdings has failed to deliver the financial statements
and certificates required by Section 5.04(a) or (b) and Section 5.04(c),
respectively, the Leverage Ratio shall be deemed to be in the next highest
Category for purposes of determining the Applicable Percentages and (b) after
the occurrence and during the continuance of an Event of Default, the Leverage
Ratio shall be deemed to be in Category 1 for purposes of determining the
Applicable Percentages and Investment Grade Status shall be deemed not to exist.

Leverage-based Grid:

 

Category

  

Leverage Ratio

   Fixed Rate
Spread
Tranche A
Loans     Daily Rate
Spread
Tranche A
Loans     Fixed Rate
Spread
Revolving
Loans     Daily Rate
Spread
Revolving
Loans     Facility Fee
Revolving
Credit
Commitments  

Category 1

   Greater than 2.50 to 1.00      1.85 %      0.85 %      1.50 %      0.50 %   
  0.35 % 

Category 2

   Greater than 2.00 to 1.00 but less than or equal to 2.50 to 1.00      1.75 % 
    0.75 %      1.40 %      0.40 %      0.35 % 

Category 3

   Greater than 1.50 to 1.00 but less than or equal to 2.00 to 1.00      1.625
%      0.625 %      1.325 %      0.325 %      0.30 % 

Category 4

   Greater than 1.00 to 1.00 but less than or equal to 1.50 to 1.00      1.50 % 
    0.50 %      1.25 %      0.25 %      0.25 % 

Category 5

   Equal to or less than 1.00 to 1.00      1.375 %      0.375 %      1.175 %   
  0.175 %      0.20 % 

 

9



--------------------------------------------------------------------------------

Ratings-based Grid:

 

Category

   Credit Rating      Fixed Rate
Spread
Tranche A     Daily Rate
Spread
Tranche     Fixed Rate
Spread
Revolving     Daily Rate
Spread
Revolving     Facility Fee
Revolving
Credit      S&P      Fitch      Moody’s      Loans     A Loans     Loans    
Loans     Commitments  

Category 1

     > A-         > A-         > A3         0.95 %      0 %      .85 %      0 % 
    0.10 % 

Category 2

     BBB+         BBB+         Baa1         1.05 %      0.05 %      .90 %      0
%      0.15 % 

Category 3

     BBB         BBB         Baa2         1.15 %      0.15 %      .95 %      0
%      0.20 % 

Category 4

     BBB-         BBB-         Baa3         1.25 %      0.25 %      1.00 %     
0 %      0.25 % 

(c) [reserved]

(d) with respect to any Incremental Term Loan or Incremental Revolving Loan, the
“Applicable Percentage” set forth in the Incremental Assumption Agreement
relating thereto, and

(e) with respect to any Other Term Loan or Other Revolving Loan, the “Applicable
Percentage” set forth in the Loan Modification Agreement relating thereto.

“Approved Credit Support” shall mean a reimbursement, indemnity or similar
obligation issued by a person (the “Support Provider”) pursuant to which the
Support Provider agrees to reimburse, indemnify or hold harmless the U.S.
Borrower or any Subsidiary for any Indebtedness, liability, or other obligation
of the U.S. Borrower or such Subsidiary, but only to the extent (a) the Support
Provider satisfies the criteria set forth in clause (a), (b), (c) or (d) of the
definition of the term “Approved Take Out Party” or (b) the obligations of the
Support Provider are secured by an irrevocable third-party letter of credit from
a financial institution with a senior unsecured non-credit-enhanced long-term
debt rating of A- or higher from S&P and A3 or higher from Moody’s.

“Approved Take Out Commitment” shall mean a Take Out Commitment (a) no less than
90% of which is issued by an Approved Take Out Party (with any remaining
percentage being provided by TCC or any of its Affiliates, in an aggregate
amount for all such Take Out Commitments provided by TCC and its Affiliates not
to exceed $10,000,000) and (b) in which the funding obligation of the issuer of
such Take Out Commitment is not subject to any material condition other than
(i) completion of construction in accordance with all requirements of applicable
law and agreed plans and specifications and by a date certain, (ii) issuance of
a certificate of occupancy and (iii) in the event the underlying transaction
involves a Qualifying Lease, the commencement of payment of rent thereunder by
the tenant thereunder. Any Approved Take Out Commitment shall cease to be an
Approved Take Out Commitment (x) if the issuer of such Take Out Commitment
(other than TCC or any of its Affiliates) at any time no longer meets the
definition of “Approved Take Out Party” (provided that the failure of one (but
not more than one) such provider of a Take Out Commitment to satisfy the
definition of “Approved Take Out Party” shall not result in the disqualification
of such Take Out Commitment pursuant to this clause (x) so long as, at the time
such Take Out Commitment was initially issued, such provider satisfied the
definition of Approved Take Out Party and only failed to meet such definition
due to its inability to meet the requirements

 

10



--------------------------------------------------------------------------------

outlined in (a) or (b) in the definition of “Approved Take Out Party” after the
issuance of such Take Out Commitment), (y) to the extent the issuer of such
Approved Take Out Commitment fails or refuses to fund under such Approved Take
Out Commitment or notifies Holdings or any Subsidiary of its intention to not
fund under such Approved Take Out Commitment or (z) at such time as Holdings or
any Borrower acquires actual knowledge that the Approved Take Out Commitment
will not fund.

“Approved Take Out Party” shall mean a person that issues a Take Out Commitment
and that satisfies any of the following criteria: (a) the senior unsecured
non-credit-enhanced long-term debt of such person is rated BBB or higher by S&P
or Baa2 or higher by Moody’s, (b) such person is an endowment or pension fund
(or such Take Out Commitment is guaranteed by an endowment or pension fund) in
compliance with ERISA and having net liquid assets and a consolidated net worth
(including equity commitments) determined in accordance with GAAP (as reflected
in its most recent annual audited financial statements issued within 12 months
of the date of determination) of not less than $500,000,000, (c) such person is
set forth on Schedule 1.01(c) or (d) such person is otherwise approved by the
Administrative Agent after receipt of all information necessary to make such
determination.

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by the U.S. Borrower or any of the
Subsidiaries to any person other than the U.S. Borrower, any Subsidiary
Guarantor or, after the Guarantee Release Date, any other Subsidiary of any
assets of the U.S. Borrower or any of the Subsidiaries (other than
(a) inventory, damaged, obsolete or worn out assets and Permitted Investments,
in each case disposed of in the ordinary course of business, (b) dispositions
between or among Non-Guarantor Subsidiaries, (c) the sale by Melody of assets
purchased and/or funded pursuant to a Melody Repo Arrangement, a Melody Mortgage
Warehousing Facility, the Melody Loan Arbitrage Facility or Melody Lending
Program Securities, (d) the sale by the U.S. Borrower or CBRE, Inc. of assets
purchased and/or funded pursuant to the CBRE Loan Arbitrage Facility, (e) the
sale by Melody of servicing rights in respect of mortgage portfolios in the
ordinary course of its business, (f) the sale of interests or investments in
real estate or related assets by an Investment Subsidiary, (g) transfers of
Equity Interests contemplated by the definition of the term “Foreign
Restructuring Transaction” in connection with the consummation thereof and
(h) the issuance or transfer of CBRE Clarion Units to directors, employees or
other service providers of CBRE Clarion or its subsidiaries pursuant to any
Management Subscription Agreement or under any employee stock option or stock
purchase plan or employee benefit plan in existence from time to time); provided
that any asset sale or series of related asset sales having a value (net of
related assumed liabilities) not in excess of $25,000,000 shall be deemed not to
be an “Asset Sale” for purposes of this Agreement.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent,
substantially in the form of Exhibit B or such other form as shall be approved
by the Administrative Agent.

“Auction” shall mean an auction pursuant to which a Borrower offers to purchase
Term Loans pursuant to the Auction Procedures.

“Auction Procedures” shall mean the procedures set forth in Exhibit D.

“Australian Dollars” or “A$” shall mean the lawful currency of Australia.

“Available Cash” shall mean, on any date, the amount of cash and Permitted
Investments held by the U.S. Borrower and the Subsidiaries on such date, less
the amount thereof that is (a) reflected as “Cash Surrender Value for Insurance
Policy for Deferred Compensation Plan” and “Prepaid Pension Costs” on the most
recent balance sheet of the U.S. Borrower delivered pursuant to this Agreement
or (b) subject to restrictions, directly or indirectly, on its use by the U.S.
Borrower or any Subsidiary, as the case may be.

 

11



--------------------------------------------------------------------------------

“Available Investment Amount” shall mean an amount equal to the excess of
(a) 20% of cumulative Adjusted Consolidated Net Income for each full fiscal
quarter of the U.S. Borrower commencing with the fiscal quarter beginning
January 1, 2011 (taken as a single accounting period) over (b) the aggregate
amount utilized pursuant to Section 6.03(y)(ii) to make investments, loans and
advances (net of all returns on capital or principal thereon).

“Available Restricted Payment Amount” shall mean, at any time, an amount equal
to the excess of (a) 50% of cumulative Adjusted Consolidated Net Income for each
full fiscal quarter of the U.S. Borrower commencing with the fiscal quarter
beginning January 1, 2011 (taken as a single accounting period) and ended prior
to such time over (b) the aggregate amount utilized pursuant to Section 6.05(b)
at or prior to such time to make Restricted Payments.

“B/A Borrowing” shall mean a Borrowing comprised of one or more Bankers’
Acceptances or, as applicable, B/A Equivalent Loans. For greater certainty, all
provisions of this Agreement that are applicable to Bankers’ Acceptances are
also applicable, mutatis mutandis, to B/A Equivalent Loans.

“B/A Equivalent Loan” shall have the meaning assigned to such term in
Section 2.24(h).

“Bank Bill Rate” shall mean, in relation to an Interest Period for any Loan
denominated in Australian Dollars or New Zealand Dollars, the rate determined by
the Administrative Agent (or, in the case of any N.Z. Swingline Loan, the N.Z.
Swingline Lender) to be the average bid rate displayed at or about 10:30 a.m.
(Local Time) on the first day of such Interest Period on the Reuters screen BBSY
page (for Australian Dollars) or BKBM page (for New Zealand Dollars), for a term
equivalent to such Interest Period. If (a) for any reason there is no rate
displayed for a period equivalent to such Interest Period or (b) the basis on
which such rate is displayed is changed and in the reasonable opinion of the
Administrative Agent (or, in the case of any N.Z. Swingline Loan, the N.Z.
Swingline Lender) such rate ceases to reflect the cost to a majority in interest
of the Multicurrency Revolving Credit Lenders of funding to the same, then the
Bank Bill Rate shall be the rate determined by the Administrative Agent (or, in
the case of any N.Z. Swingline Loan, the N.Z. Swingline Lender) to be the
average of the buying rates quoted to the Administrative Agent (or, in the case
of any N.Z. Swingline Loan, the N.Z. Swingline Lender) by three reference banks
selected by it at or about that time on that date for bills of exchange that are
accepted by an Australian bank or a New Zealand bank, as the case may be, and
that have a term equivalent to the Interest Period. If there are no such buying
rates the rate shall be the rate reasonably determined by the Administrative
Agent (or, in the case of any N.Z. Swingline Loan, the N.Z. Swingline Lender) to
be its cost of funds. Rates will be expressed as a yield percent per annum to
maturity and rounded up or down, if necessary, to the nearest two decimal
places. When used in reference to any Loan or Borrowing, the term “Bank Bill
Rate” refers to whether such Loan, or the Loans comprising such Borrowing, are
bearing interest at a rate determined by reference to the Bank Bill Rate.

“Bankers’ Acceptance” and “B/A” shall mean a non-interest bearing instrument
denominated in Canadian dollars, drawn by the Canadian Borrower, and accepted by
a Multicurrency Lender in accordance with this Agreement, and shall include a
depository note within the meaning of the Depository Bills and Notes Act
(Canada) and a bill of exchange within the meaning of the Bills of Exchange Act
(Canada).

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.

 

12



--------------------------------------------------------------------------------

“Borrower Repurchase Assignment and Acceptance” shall mean an assignment and
acceptance entered into by a Lender and a Borrower, and accepted by the
Administrative Agent, substantially in the form of Exhibit C or such other form
as shall be approved by the Administrative Agent.

“Borrowers” shall mean, collectively, the U.S. Borrower, the Australian
Borrower, the Canadian Borrower, the New Zealand Borrower and the U.K. Borrower
and any other wholly owned Subsidiary of the U.S. Borrower that becomes a party
hereto as a Borrower pursuant to Section 9.18.

“Borrowing” shall mean (a) Loans of the same Class and Type and in the same
currency made, converted or continued on the same date and, in the case of a
Fixed Rate Loan, as to which a single Interest Period or Contract Period, as the
case may be, is in effect, (b) a Competitive Loan or group of Competitive Loans
of the same Type made on the same date and as to which a single Interest Period
is in effect or (c) a N.Z. Swingline Loan.

“Borrowing Minimum” shall mean $5,000,000, £2,000,000, €2,000,000, A$1,000,000,
NZ$1,000,000 or C$1,000,000, as the case may be.

“Borrowing Multiple” shall mean $1,000,000, £500,000, €500,000, A$250,000,
NZ$250,000 or C$250,000, as the case may be.

“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit E or such other
form as shall be approved by the Administrative Agent.

“Borrowing Subsidiary Agreement” shall mean a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F-1.

“Borrowing Subsidiary Termination” shall mean a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurocurrency Loan, the term
“Business Day” shall also exclude (a) any day on which banks are not open for
dealings in dollar deposits in the London interbank market (if such Eurocurrency
Loan is denominated in dollars) and (b) any day that is not a TARGET Day (if
such Eurocurrency Loan is denominated in Euro), and, when used in connection
with any Calculation Date or determining any date on which any amount is to be
paid or made available in an Alternative Currency other than Euro, the term
“Business Day” shall also exclude any day on which commercial banks and foreign
exchange markets are not open for business in the principal financial center in
the country of such Alternative Currency.

“Calculation Date” shall mean (a) the date on which any Multicurrency Loan or
U.K. Loan is made, (b) the date of issuance, extension or renewal of any
Multicurrency Letter of Credit or U.K. Letter of Credit, (c) the date of
conversion or continuation of any Multicurrency Borrowing or U.K. Borrowing
pursuant to Section 2.10 or (d) such additional dates as the Administrative
Agent shall specify.

“Canadian Dollars” or “C$” shall mean the lawful currency of Canada.

“Canadian Prime Rate” shall mean, on any day, the annual rate of interest equal
to the greater of: (a) the annual rate of interest determined from time to time
by the Administrative Agent as its prime rate in effect at its principal office
in Toronto, Ontario on such day for interest rates on Canadian
Dollar-Denominated commercial loans made in Canada; and (b) the annual rate of
interest equal to the sum of (i) the CDOR Rate in effect on such day and
(ii) 1%. When used in reference to any Loan or Borrowing, “Canadian Prime Rate”
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Canadian Prime Rate.

 

13



--------------------------------------------------------------------------------

“Canadian Sublimit” shall mean $75,000,000.

“Capital Expenditures” shall mean, for any period, (a) the additions to
property, plant and equipment and other capital expenditures of Holdings and its
consolidated Subsidiaries that are set forth as such in a consolidated statement
of cash flows of Holdings for such period prepared in accordance with GAAP and
(b) Capital Lease Obligations incurred by Holdings and its consolidated
Subsidiaries during such period, but excluding in each case (i) any such
expenditure made to restore, replace or rebuild property to the condition of
such property immediately prior to any damage, loss, destruction or condemnation
of such property, to the extent such expenditure is made with insurance
proceeds, condemnation awards, damage recovery proceeds or other indemnity
payments relating to any such damage, loss, destruction or condemnation within
365 days of receipt of such proceeds, (ii) any such expenditure made at the
request of, and for which Holdings or any consolidated Subsidiary receives
reimbursement in cash from, a person other than Holdings or any Subsidiary in
the ordinary course of business and (iii) expenditures which represent any part
of the aggregate consideration paid in connection with any investment or
Permitted Acquisition permitted under Section 6.03.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“CBRE Clarion” shall mean CBRE Clarion Securities LLC, a Delaware limited
liability company and an indirect majority owned subsidiary of CBRE Clarion CRA
Holdings, Inc.

“CBRE Clarion Units” shall mean the Class A Units and Class B Units of CBRE
Clarion.

“CBRE Loan Arbitrage Facility” shall mean a credit facility provided to the U.S.
Borrower or CBRE, Inc. by any depository bank in which the U.S. Borrower or
CBRE, Inc., as the case may be, makes deposits, so long as (a) the U.S. Borrower
or CBRE, Inc., as the case may be, applies all proceeds of loans made under such
credit facility to purchase certain highly-rated debt instruments considered to
be permitted short-term investments under such credit facility and (b) all such
permitted short-term investments purchased by the U.S. Borrower or CBRE, Inc.,
as the case may be, with the proceeds of loans thereunder (and proceeds thereof
and distributions thereon) are pledged to the depository bank providing such
credit facility, and such bank has a first priority perfected security interest
therein, to secure loans made under such credit facility.

“CDOR Rate” shall mean, for each day in any period, the annual rate of interest
that is the rate based on an average rate applicable to Canadian Dollar bankers’
acceptances for a term equal to the term of the relevant Contract Period (or for
a term of 30 days for purposes of determining the Canadian Prime Rate) appearing
on the Reuters Screen CDOR Page at approximately 10:00 a.m. (Toronto time), on
such date, or if such date is not a Business Day, on the immediately preceding
Business Day; provided that if such rate does not appear on the Reuters Screen
CDOR Page on such date as contemplated, then the CDOR Rate on such date shall be
the rate that would be applicable to Canadian Dollar bankers’ acceptances quoted
by the Administrative Agent as of 10:00 a.m. (Toronto time) on such date or, if
such date is not a Business Day, on the immediately preceding Business Day.

 

14



--------------------------------------------------------------------------------

“Change in Control” shall mean any of the following events: (a) any “person” or
“group” (within the meaning of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934 as in effect on the date hereof) other than the Permitted Investors
becomes, directly or indirectly, the beneficial owner of Equity Interests in
Holdings representing more than (i) 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Holdings and
(ii) the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of Holdings beneficially owned, directly or
indirectly, by the Permitted Investors; (b) during any period of two consecutive
years, individuals who at the beginning of such period constituted the board of
directors of Holdings (together with any new directors whose election or
nomination for election by the stockholders was approved by a majority of the
directors then in office who were either directors at the beginning of such
period or whose election was previously so approved) cease for any reason to
constitute a majority of the board of directors of Holdings; (c) Holdings shall
cease to directly own 100% of the issued and outstanding Equity Interests of the
U.S. Borrower or (d) the occurrence of a “Change of Control” (however
designated) under and as defined in the definitive documentation governing any
Subordinated Indebtedness constituting Material Indebtedness.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Second Restatement Date, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date hereof or (c) compliance by any Lender or any Issuing Bank (or, for
purposes of Section 2.14, by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date hereof.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Domestic Revolving Loans,
Multicurrency Revolving Loans, U.K. Revolving Loans, Competitive Loans, N.Z.
Swingline Loans, Other Revolving Loans, Tranche A Loans, Specified Incremental
Term Loans or Other Term Loans and, when used in reference to any Commitment,
refers to whether such Commitment is a Domestic Revolving Credit Commitment,
Multicurrency Revolving Credit Commitment, U.K. Revolving Credit Commitment,
N.Z. Swingline Commitment, Specified Incremental Term Loan Commitment or Other
Revolving Credit Commitment.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Co-investment Vehicle” shall mean an entity (other than a Subsidiary) formed
for the purpose of investing principally in real estate related assets.

“Collateral” shall mean all the “Collateral” as defined in any Security
Document.

“Commitment” shall mean, with respect to any Lender, such Lender’s Domestic
Revolving Credit Commitment, Multicurrency Revolving Credit Commitment, U.K.
Revolving Credit Commitment, N.Z. Swingline Commitment, Incremental Revolving
Credit Commitment, Incremental Term Loan Commitment, Other Revolving Credit
Commitment or Other Term Loan Commitment.

“Common Stock” shall mean the Class A Common Stock of Holdings.

“Communications” shall have the meaning assigned to such term in Section 9.01.

“Competitive Bid” shall mean an offer by a Lender to make a Competitive Loan
pursuant to Section 2.27 in the form of Exhibit J-3, or another form approved by
the Advance Agent.

“Competitive Bid Accept/Reject Letter” shall mean a notification made by the
U.S. Borrower pursuant to Section 2.27(d) in the form of Exhibit J-4, or another
form approved by the Advance Agent.

 

15



--------------------------------------------------------------------------------

“Competitive Bid Rate” shall mean, as to any Competitive Bid, the Competitive
Loan Margin or the fixed rate of interest per annum, as applicable, offered by
the Lender making such Competitive Bid.

“Competitive Bid Request” shall mean a request made pursuant to Section 2.27 in
the form of Exhibit J-1, or another form approved by the Advance Agent.

“Competitive Borrowing” shall mean a Borrowing consisting of a Competitive Loan
or concurrent Competitive Loans from the Lender or Lenders whose Competitive
Bids for such Borrowing have been accepted under the bidding procedure described
in Section 2.27.

“Competitive Loan” shall mean a Loan made pursuant to Section 2.27. Each
Competitive Loan shall be a Eurocurrency Competitive Loan or a Flat Rate
Competitive Loan.

“Competitive Loan Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount of the outstanding Competitive Loans of such
Lender.

“Competitive Loan Margin” shall mean, with respect to any Competitive Loan
bearing interest at a rate based on the Adjusted LIBO Rate, the marginal rate of
interest, if any, to be added to or subtracted from the Adjusted LIBO Rate in
order to determine the interest rate applicable to such Loan, as specified by
the Lender making such Loan in its related Competitive Bid.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrowers dated December 2014.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) consolidated interest
expense for such period (including deferred financing costs), (ii) consolidated
income tax expense for such period, (iii) all amounts attributable to
depreciation and amortization for such period, (iv) any non-recurring fees,
expenses or charges in connection with the consummation and implementation of
the Transactions, any Auction or any Loan Modification Offer, (v) any
non-recurring fees, expenses or charges related to any Equity Issuance,
investment permitted under Section 6.03, Permitted Acquisition or incurrence of
Indebtedness, (vi) any restructuring expenses that are directly attributable to
identified restructuring initiatives and are factually supportable and certified
by a Financial Officer of the U.S. Borrower, (vii) all other non-cash losses,
expenses and charges of Holdings and its consolidated subsidiaries (excluding
(x) the write-down of current assets and (y) any such non-cash charge to the
extent that it represents an accrual of or reserve for cash expenditures in any
future period), (viii) all compensation expense to the extent the proceeds of
which are substantially concurrently used by the employees receiving such
compensation to purchase Common Stock from Holdings pursuant to an employee
stock purchase plan of Holdings and its Subsidiaries, (ix) upfront fees or
charges arising from any Permitted Receivables Securitization for such period
and (x) all non-cash charges of Holdings and its consolidated subsidiaries
resulting from the amortization of the value or any mark-to-market valuation of
the CBRE Clarion Units, and all cash payments made in connection with the
purchase or other acquisition of CBRE Clarion Units, required or permitted by,
and on the terms and conditions of, the Management Subscription Agreements, and
any other amounts for such period comparable to or in the nature of interest
under any Permitted Receivables Securitization, and losses on dispositions of
Receivables and related assets in connection with any Permitted Receivables
Securitization for such period; and minus (b) without duplication (i) all cash
payments made during such period on account of reserves and other noncash
charges added to Consolidated Net Income pursuant to clause (a)(vii) above in a
previous period, (ii) all non-cash gains of Holdings and its consolidated
subsidiaries resulting from any mark-to-market valuation of the CBRE Clarion
Units and (iii) to the extent included in determining such Consolidated Net
Income, any extraordinary gains for such period, all determined on a
consolidated basis in accordance with GAAP. Notwithstanding the foregoing,

 

16



--------------------------------------------------------------------------------

Consolidated EBITDA for any period of four consecutive fiscal quarters may also
be increased by pro forma cost savings that are reasonably expected to result
from one or more Permitted Acquisitions or restructurings consummated during
such period (or consummated after such period, but for which pro forma effect is
to be given in such period), in each case net of actual cost savings included in
such Consolidated EBITDA and set forth in a certificate of a Financial Officer
of the U.S. Borrower in form and substance reasonably satisfactory to the
Administrative Agent; provided that any such cost savings that would not be
required or permitted to be included in a pro forma income statement prepared in
accordance with Regulation S-X of the Securities Act of 1933, as amended, shall
not exceed 15% of the Consolidated EBITDA for such period.

“Consolidated Interest Expense” shall mean, for any period, (a) the sum of
(i) the interest expense (including imputed interest expense in respect of
Capital Lease Obligations) of Holdings and its consolidated subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP, plus
(ii) any interest accrued during such period in respect of Indebtedness of
Holdings or any of its consolidated subsidiaries that is required to be
capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP, minus (b) to the extent otherwise included in
Consolidated Interest Expense, (i) deferred financing costs, (ii) interest
expense associated with any Non-Recourse Indebtedness, (iii) interest
capitalized in accordance with GAAP in connection with the construction of real
estate investments so long as the applicable consolidated subsidiary has
obtained construction loan financing pursuant to which construction loan
advances are made in the amount of such interest expense, (iv) interest expense
associated with Exempt Construction Loans to the extent such interest expense is
either fully supported by net operating income from the underlying real estate
investment or is covered by advances under such Exempt Construction Loans,
(v) interest expense associated with Melody Permitted Indebtedness, Indebtedness
under the CBRE Loan Arbitrage Facility or Excluded Subordinated Indebtedness and
(vi) any interest expense in respect of a Permitted Receivables Securitization.
For purposes of the foregoing, interest expense shall be determined after giving
effect to any net payments made or received by Holdings or any of its
consolidated subsidiaries with respect to interest rate Hedging Agreements.

“Consolidated Net Income” shall mean, for any period, the net income or loss of
Holdings and its consolidated subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any such consolidated subsidiary to the extent that
the declaration or payment of dividends or similar distributions by such
consolidated subsidiary of that income is not at the time permitted by operation
of the terms of its charter or any agreement, instrument, judgment, decree,
statute, rule or governmental regulation applicable to such consolidated
subsidiary, (b) except as set forth in Section 1.04, the income or loss of any
person accrued prior to the date it becomes a consolidated subsidiary of
Holdings or is merged into or consolidated with Holdings or any of its
consolidated subsidiaries or the date that such person’s assets are acquired by
Holdings or any of its consolidated subsidiaries, (c) any reduction for charges
made in accordance with Financial Accounting Standard No. 142—Goodwill and Other
Intangible Assets, (d) any income or gains associated with or resulting from the
purchase of Purchased Loans and (e) any gains or losses attributable to sales of
assets out of the ordinary course of business; provided further, that
Consolidated Net Income for any period shall be increased (i) by cash received
during such period by Holdings or any of its consolidated subsidiaries in
respect of commissions receivable (net of related commissions payable to
brokers) on transactions that were completed by any acquired business prior to
the acquisition of such business and which purchase accounting rules under GAAP
would require to be recognized as an intangible asset purchased, (ii) increased,
to the extent otherwise deducted in determining Consolidated Net Income for such
period, by the amortization of intangibles relating to purchase accounting in
connection with any Permitted Acquisition and (iii) increased (or decreased, as
the case may be), in connection with the sale of real estate during such period,
to eliminate the effect of purchase price allocations to such real estate
resulting from the consummation of any Permitted Acquisition.

 

17



--------------------------------------------------------------------------------

“Contract Period” shall mean the term of a B/A Loan selected by the Canadian
Borrower in accordance with Section 2.24, commencing on the date of such B/A
Loan and expiring on a Business Day which shall be either 30 days, 60 days,
90 days or 180 days thereafter, provided that (a) subject to clause (b) below,
each such period shall be subject to such extensions or reductions as may be
reasonably determined by the Administrative Agent to ensure that each Contract
Period shall expire on a Business Day and (b) no Contract Period shall extend
beyond the Revolving Credit Maturity Date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

“Credit Facilities” shall mean the revolving credit, swingline, letter of credit
and term loan facilities provided for by this Agreement.

“Credit Rating” shall mean the issuer ratings assigned to the U.S. Borrower by
S&P or Fitch or the long-term debt ratings assigned to the U.S. Borrower’s
long-term debt by Moody’s (or if an issuer rating by Moody’s is available, such
issuer rating), as the case may be.

“Current Assets” shall mean, at any time, the consolidated current assets of
Holdings and the Subsidiaries at such time, but excluding, without duplication,
(a) cash, (b) Permitted Investments and (c) “real estate under development” and
“real estate and other assets held for sale” (or line items similar to the
foregoing) to the extent reflected as assets on the balance sheet of Holdings.

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of Holdings and the Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long-term Indebtedness,
(b) “notes payable on real estate” and “liabilities related to real estate and
other assets held for sale” (or line items similar to the foregoing) to the
extent reflected as liabilities on the balance sheet of Holdings and
(c) outstanding Revolving Loans, Other Revolving Loans and N.Z. Swingline Loans.

“D&I Business” shall mean the real estate development and investment activities
conducted by TCC and its subsidiaries.

“D&I Subsidiary” shall mean any subsidiary of TCC engaged principally in the D&I
Business.

“Daily Rate”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate, the Canadian Prime Rate
or the Foreign Base Rate.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean any Revolving Credit Lender, as determined by the
Administrative Agent, that has (a) failed to fund any portion of its Revolving
Loans or participations in N.Z. Swingline Loans or Letters of Credit within
three Business Days of the date required to be funded by it hereunder (unless
(i) such Revolving Credit Lender and at least one other unaffiliated Revolving
Credit Lender shall have notified the Administrative Agent and the U.S. Borrower
in writing of their good faith determination that a condition to their
obligation to fund Revolving Loans or participations in N.Z. Swingline Loans or
Letters of Credit shall not have been satisfied and (ii) Revolving Credit
Lenders representing a majority in interest of the Commitments of the applicable
Class shall not have advised the

 

18



--------------------------------------------------------------------------------

Administrative Agent in writing of their determination that such condition has
been satisfied), (b) notified Holdings, any Borrower, the Administrative Agent,
any Issuing Bank or any Lender in writing that it does not intend to comply with
any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Revolving Loans and
participations in then outstanding N.Z. Swingline Loans or Letters of Credit,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any amount required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good-faith dispute or (e) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has consented to,
approved of or acquiesced in any such proceeding or appointment or has a parent
company that has become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
consented to, approved of or acquiesced in any such proceeding or appointment;
provided that (i) if a Lender would be a “Defaulting Lender” solely by reason of
events relating to a parent company of such Lender as described in clause (e)
above, the Administrative Agent may, in its discretion, determine that such
Lender is not a “Defaulting Lender” if and for so long as the Administrative
Agent is satisfied that such Lender will continue to perform its funding
obligations hereunder, (ii) the Administrative Agent may, by notice to Holdings
and the Lenders, declare that a Defaulting Lender is no longer a “Defaulting
Lender” if the Administrative Agent determines, in its discretion, that the
circumstances that resulted in such Lender becoming a “Defaulting Lender” no
longer apply and (iii) a Revolving Credit Lender shall not be a “Defaulting
Lender” solely by virtue of the ownership or acquisition of any equity interest
in such Revolving Credit Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in enforcement of judgments or writs of attachment on its assets or permit such
Revolving Credit Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Revolving Credit
Lender.

“Deferred Compensation Plan” shall mean the Deferred Compensation Plan for
employees of the U.S. Borrower and the Subsidiaries and any successor plan
thereto, the 401(k) Restoration Plan of Insignia and any successor plan thereto
and the Trammell Crow Company Deferred Compensation Plan and any successor
thereto.

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by Holdings or a Subsidiary in connection with an Asset
Sale pursuant to Section 6.04(b)(i) that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer of Holdings,
setting forth the basis of such valuation (which amount will be reduced by the
fair market value of the portion of the non-cash consideration converted to cash
within 180 days following the consummation of the applicable Asset Sale).

“Discount Proceeds” shall mean for any B/A (or, as applicable, any B/A
Equivalent Loan), an amount (rounded to the nearest whole cent, and with
one-half of one cent being rounded up) calculated on the applicable Borrowing
date by multiplying:

 

  (a) the face amount of the B/A (or, as applicable, any B/A Equivalent Loan);
by

 

  (b) the quotient of one divided by the sum of one plus the product of:

 

  (i) the Discount Rate (expressed as a decimal) applicable to such B/A (or, as
applicable, any B/A Equivalent Loan), and

 

19



--------------------------------------------------------------------------------

  (ii) a fraction, the numerator of which is the number of days in the Contract
Period of the B/A (or, as applicable, any B/A Equivalent Loan) and the
denominator of which is 365,

with such quotient being rounded up or down to the fifth decimal place and
.000005 being rounded up.

“Discount Rate” shall mean: (a) with respect to any Lender that is a Schedule I
Bank, as applicable to a B/A being purchased by such Lender on any day, the CDOR
Rate; and (b) with respect to any Lender that is not a Schedule I Bank, as
applicable to a B/A being purchased by such Lender on any day, the greater of
(i) the CDOR Rate plus 10 basis points (0.10%) and (ii) the percentage discount
rate (expressed to two decimal places and rounded upward, if not in an increment
of 1/100th of 1%, to the nearest 0.01%) quoted by the Administrative Agent as
the percentage discount rate at which the Administrative Agent would, in
accordance with its normal market practice, at or about 10:00 a.m. (Toronto
time) on such date, be prepared to purchase bankers’ acceptances accepted by the
Administrative Agent having a face amount and term comparable to the face amount
and term of such B/A.

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
180th day following the latest final maturity date for any of the Loans, or
(b) is convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interest referred to in
clause (a) above, in each case at any time prior to 180th day following the
latest final maturity date for any of the Loans; provided, however, that Equity
Interests that were not Disqualified Stock when issued shall not become
Disqualified Stock solely as a result of the subsequent extension of the final
maturity date of any of the Loans pursuant to Section 9.20.

“Dollar Equivalent” shall mean, on any date of determination, with respect to
any amount denominated in any currency other than dollars, the equivalent in
dollars of such amount, determined by the Administrative Agent pursuant to
Section 1.05 using the applicable Exchange Rate with respect to such currency at
the time in effect.

“Dollar Loan” shall mean a Loan denominated in dollars.

“dollars” or “$” shall mean lawful money of the United States of America.

“Domestic L/C Disbursement” shall mean a payment or disbursement made by any
Issuing Bank pursuant to a Domestic Letter of Credit.

“Domestic L/C Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn and unexpired amount of all outstanding Domestic Letters of Credit at
such time and (b) the aggregate principal amount of all Domestic L/C
Disbursements that have not yet been reimbursed at such time. The Domestic L/C
Exposure of any Domestic Revolving Credit Lender at any time shall equal its Pro
Rata Percentage of the aggregate Domestic L/C Exposure at such time.

“Domestic Letter of Credit” shall mean any letter of credit issued (or deemed
issued) pursuant to Section 2.23 and designated (or deemed designated) as such.

 

20



--------------------------------------------------------------------------------

“Domestic Obligations” shall have the meaning assigned to such term in the
Guarantee and Pledge Agreement.

“Domestic Revolving Credit Borrowing” shall mean a Borrowing comprised of
Domestic Revolving Loans.

“Domestic Revolving Credit Commitment” shall mean, with respect to each Lender,
the commitment of such Lender to make Domestic Revolving Loans hereunder as set
forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to which
such Lender assumed its Domestic Revolving Credit Commitment, as applicable, as
the same may be (a) reduced from time to time pursuant to Section 2.09,
(b) increased from time to time pursuant to Section 2.25 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.

“Domestic Revolving Credit Exposure” shall mean, with respect to any Lender at
any time, the aggregate principal amount at such time of all outstanding
Domestic Revolving Loans of such Lender, plus the aggregate principal amount at
such time of all Domestic L/C Exposure of such Lender.

“Domestic Revolving Credit Lender” shall mean a Lender with a Domestic Revolving
Credit Commitment or outstanding Domestic Revolving Credit Exposure.

“Domestic Revolving Loans” shall mean the revolving loans made by the Domestic
Revolving Credit Lenders to the U.S. Borrower pursuant to clause (ii) of
Section 2.01.

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

“ECF Prepayment Amount” shall have the meaning assigned to such term in Section
2.13(d).

“ECF Prepayment Date” shall have the meaning assigned to such term in Section
2.13(d).

“Employee Performance Payments” shall mean payments to employees of Holdings,
the U.S. Borrower or any Subsidiary pursuant to the “CBREI UK MAG scheme” or
similar plans designed to pay employees amounts reflecting the creation of value
or in recognition of other performance thresholds achieved by such employees;
provided that the aggregate amount of such payments made after the date hereof
shall not exceed $20,000,000.

“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), and binding agreements in each case, relating to protection of the
environment, natural resources, human health and safety (to the extent relating
to exposure to Hazardous Materials) or the presence, Release of, or exposure to,
Hazardous Materials, or the generation, manufacture, processing, distribution,
use, treatment, storage, transport, recycling or handling of, or the arrangement
for such activities with respect to, Hazardous Materials.

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

21



--------------------------------------------------------------------------------

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person.

“Equity Issuance” shall mean any issuance or sale by Holdings, the U.S. Borrower
or any of their respective subsidiaries of any Equity Interests or any
obligations convertible into or exchangeable for, or giving any person a right,
option or warrant to acquire such Equity Interests or such convertible or
exchangeable obligations, as applicable, except in each case for (a) any
issuance or sale to any Permitted Investor (other than any such person acting in
the capacity of an underwriter or placement agent with regard to such Equity
Issuance), Holdings, the U.S. Borrower or any Subsidiary, (b) any issuance of
directors’ qualifying shares and (c) sales or issuances of common stock of
Holdings or stock fund units in the Deferred Compensation Plan to management,
employees or consultants of Holdings, the U.S. Borrower or any Subsidiary under
the Deferred Compensation Plan or any employee stock option or stock purchase
plan or employee benefit plan in existence from time to time.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the U.S. Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived); (b) a failure by
any Plan to satisfy the minimum funding standard (as defined in Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each instance,
whether or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that any Plan is or, is
expected to be, in “at risk” status (as defined in Section 430(i)(4) of the Code
or Section 303(i)(4) of ERISA); (e) the incurrence by the U.S. Borrower or any
of its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan (other than a standard termination pursuant to
Section 4041(b) of ERISA) or the withdrawal or partial withdrawal of the
U.S. Borrower or any of its ERISA Affiliates from any Plan or Multiemployer
Plan; (f) the receipt by the U.S. Borrower or any of its ERISA Affiliates from
the PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(g) the receipt by the U.S. Borrower or any of its ERISA Affiliates of any
intent to withdraw from a Multiemployer Plan, or the receipt by any
Multiemployer Plan from the U.S. Borrower or any of its ERISA Affiliates of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA, or is in “endangered”
or “critical” status within the meaning of Section 305 of ERISA; (h) the
occurrence of a nonexempt “prohibited transaction” with respect to which the
U.S. Borrower or any of the Subsidiaries is a “disqualified person” (within the
meaning of Section 4975 of the Code or Section 406 of ERISA) or a “party of
interest” (within the meaning of Section 3(14) of ERISA) or with respect to
which the U.S. Borrower or any such Subsidiary could otherwise be liable;
(i) any other event or condition with respect to a Plan or Multiemployer Plan
that could result in liability of the U.S. Borrower or any Subsidiary; or
(j) any Foreign Benefit Event.

“Euro” or “€” shall mean the single currency of the European Union as
constituted by the Treaty on European Union as adopted as lawful currency by
certain member states under legislation of the European Union for European
Monetary Union.

 

22



--------------------------------------------------------------------------------

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Excess Cash Flow” shall mean, for any period of four consecutive quarters
ending on June 30 of any year, the excess of (a) the sum, without duplication,
of (i) Consolidated EBITDA for such period and (ii) reductions to noncash
working capital of Holdings and the Subsidiaries for such period (i.e., the
decrease, if any, in Current Assets minus Current Liabilities from the beginning
to the end of such period) minus (b) the sum, without duplication, of (i) the
amount of any Taxes paid in cash by Holdings and the Subsidiaries with respect
to such period, (ii) Consolidated Interest Expense for such period paid in cash,
(iii) Capital Expenditures made in cash during such period, except to the extent
financed with the proceeds of Indebtedness, equity issuances, casualty proceeds,
condemnation proceeds or other proceeds that would not be included in
Consolidated EBITDA, (iv) permanent repayments of Indebtedness (other than
(x) mandatory prepayments of Loans under Section 2.13 (other than
Section 2.13(a) and (e)), (y) Voluntary Prepayments and (z) Purchased Loans)
made by Holdings and the Subsidiaries during such period, but only to the extent
that such prepayments by their terms cannot be reborrowed or redrawn and (except
for the prepayment of Term Loans with the Net Cash Proceeds of Junior Capital)
do not occur in connection with a refinancing of all or any portion of such
Indebtedness, (v) the amount of net investments (which, for purposes of this
definition, shall not be a negative number, regardless of returns of principal
or capital) made in cash in accordance with Section 6.03(g), (m), (p) or
(r) during such period to the extent not financed with the proceeds of any
Indebtedness or equity issuances or other proceeds that would not be included in
Consolidated EBITDA, (vi) the amount of Restricted Payments made in cash by
Holdings in accordance with Section 6.05(a) during such period, (vii) any
non-recurring fees, expenses or charges in connection with the consummation of
the Transactions, any Auction or any Loan Modification Offer, to the extent
added back in the determination of Consolidated EBITDA with respect to such
period pursuant to clause (iv) of the definition of Consolidated EBITDA,
(viii) any other non-recurring fees payable to financial institutions in
connection with any issuance of Indebtedness, Equity Issuances or amendments to
this Agreement, (ix) any payments in respect of restructuring expenses and the
amount of any pro forma cost savings permitted to be added to Consolidated
EBITDA with respect to such period pursuant to clause (a)(vi) or the last
sentence, respectively, of the definition of Consolidated EBITDA and
(x) additions to noncash working capital of Holdings and the Subsidiaries for
such period (i.e., the increase, if any, in Current Assets minus Current
Liabilities from the beginning to the end of such period).

“Exchange Rate” shall mean, on any day, with respect to any currency other than
dollars (for purposes of determining the Dollar Equivalent) or dollars (for
purposes of determining the Alternative Currency Equivalent), the rate at which
such currency may be exchanged into dollars or the applicable Alternative
Currency, as the case may be, as set forth at approximately 11:00 a.m., Local
Time, on such date on the applicable Bloomberg Key Cross Currency Rates Page. In
the event that any such rate does not appear on any Bloomberg Key Cross Currency
Rates Page, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates selected by the
Administrative Agent for such purpose, or, at the discretion of the
Administrative Agent, such Exchange Rate shall instead be the arithmetic average
of the spot rates of exchange of the Administrative Agent in the market where
its foreign currency exchange operations in respect of such currency are then
being conducted, at or about 10:00 a.m., Local Time, on such date for the
purchase of dollars or the applicable Alternative Currency, as the case may be,
for delivery two Business Days later; provided that, if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any other reasonable method it deems appropriate to
determine such rate, and such determination shall be presumed correct absent
manifest error.

 

23



--------------------------------------------------------------------------------

“Excluded Subordinated Indebtedness” shall mean Subordinated Indebtedness
incurred after the Second Restatement Date in an aggregate principal amount
outstanding at any time not to exceed $350,000,000.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of a Borrower hereunder, (a) income or franchise
Taxes imposed on (or measured by) its net income by (i) any Governmental
Authority of the United States of America (or any political subdivision or
taxing authority thereof or therein), or the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, or (ii) as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such Tax (or any political subdivision or taxing authority
thereof or therein) other than a connection arising solely as a result of
entering into any Loan Document; (b) any branch profits Taxes imposed by any
Governmental Authority of the United States of America (or any political
subdivision or taxing authority thereof or therein) or any similar Tax imposed
by any other jurisdiction described in clause (a) above, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by a Borrower under
Section 2.21(a)), any withholding Tax that is imposed on amounts payable to such
Foreign Lender resulting from any requirement of law in effect at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from such Borrower with respect to
such withholding Tax pursuant to Section 2.20(a); (d) any withholding Tax that
is attributable to such Lender’s failure to comply with Section 2.20(g) and
(e) any U.S. Federal withholding Taxes imposed under FATCA; provided that,
notwithstanding any of the other provisions of this definition, in the event
that, following an Event of Default, the N.Z. Swingline Lender gives written
notice requiring the Multicurrency Revolving Credit Lenders to acquire
participations in all or a portion of the outstanding N.Z. Swingline Loans
pursuant to Section 2.22(e), any withholding Tax that is imposed on amounts
payable to the Multicurrency Revolving Credit Lenders in respect of such N.Z.
Swingline Loans after the date of such notice shall not be an Excluded Tax;
provided further that, notwithstanding any of the other provisions of this
definition, in the event that the Multicurrency Revolving Credit Lenders acquire
participations in a Letter of Credit pursuant to Section 2.23(d), any
withholding Tax that is imposed on amounts payable by the N.Z. Borrower to the
Multicurrency Revolving Credit Lenders in respect of such Letter of Credit after
the time such participations are acquired shall not be an Excluded Tax.

“Exempt Construction Loan” shall mean any interim construction loan (or
Guarantee thereof) (a) that is subject to or backed by an Approved Take Out
Commitment or (b) in which the D&I Subsidiary that is the obligor of such
construction loan has entered into a Qualifying Lease of the property securing
such Exempt Construction Loan (or Guarantee thereof) and such lease supports a
refinancing of the entire interim construction loan amount based upon prevailing
permanent loan terms at the time the interim construction loan is
closed. Notwithstanding the foregoing, construction loans (and Guarantees
thereof) shall cease to be treated as Exempt Construction Loans in the event
that any of the following occur: (i) the obligor of such Exempt Construction
Loan is in default beyond any applicable notice and cure periods of any
obligations under the credit agreement relating to such Exempt Construction
Loan; or (ii) the underlying real property securing such Exempt Construction
Loan has not been sold by a date which is no later than 15 months (unless
subject to or backed by an Approved Take Out Commitment, in which case no
deadline for the sale of such real property shall apply) after completion of
construction.

“Existing Credit Agreement” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

 

24



--------------------------------------------------------------------------------

“Existing Letter of Credit” shall mean each Letter of Credit previously issued
or deemed issued under the Existing Credit Agreement that (a) is outstanding on
the date hereof and (b) is listed on Schedule 1.01(d).

“Existing Tranche A Loan Refinancing” shall mean the repayment in full, on the
Second Restatement Date, of the Tranche A Loans (as defined in the Existing
Credit Agreement).

“Existing Tranche B Loan Repayment” shall mean the repayment in full, on or
prior to the Second Restatement Date, of the Tranche B Loans (as defined in the
Existing Credit Agreement).

“Facility Fees” shall have the meaning assigned to such term in Section 2.05(a).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement or any amended or successor version that is substantively
comparable and not materially more onerous to comply with, any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
in respect thereof (and any legislation, regulations or other official guidance
pursuant to, or in respect of, such intergovernmental agreements).

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Fees” shall mean the Facility Fees, the Administrative Agent Fees, the L/C
Participation Fees and the Issuing Bank Fees.

“FHA Loans” shall mean commercial or multi-housing mortgage loans originated by
Melody (or any other Mortgage Banking Subsidiary) and insured by the Federal
Housing Administration or any other governmental entity.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, Treasurer or Controller of such person.

“First Lien Intercreditor Agreement” shall have the meaning assigned to such
term in Section 6.02(q).

“Fitch” shall mean Fitch Ratings or any successor to the ratings agency business
thereof.

“Fixed Rate”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate, the Discount Rate or the
Bank Bill Rate.

“Flat Rate”, when used in reference to any Competitive Loan or Competitive
Borrowing, refers to whether such Competitive Loan, or the Competitive Loans
comprising such Competitive Borrowing, are bearing interest at a fixed rate of
interest per annum, as specified by the Lender making such Competitive Loan in
its related Competitive Bid.

 

25



--------------------------------------------------------------------------------

“Foreign Base Rate” shall mean, with respect to any Alternative Currency (other
than Canadian Dollars) in any jurisdiction, the rate of interest per annum
determined by the Administrative Agent to be the rate of interest (in the
absence of a Fixed Rate) charged by it to borrowers of similar quality as the
applicable Borrower for short-term loans in such Alternative Currency in such
jurisdiction. Notwithstanding anything to the contrary contained herein, Loans
may be made or maintained as Foreign Base Rate Loans only to the extent
specified in Section 2.08 or 2.15.

“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan and (d) the incurrence of any liability in excess of $5,000,000 (or the
equivalent thereof in another currency) by Holdings, the U.S. Borrower or any of
its Subsidiaries under applicable law on account of the complete or partial
termination of such Foreign Pension Plan or the complete or partial withdrawal
of any participating employer therein or (e) the occurrence of any transaction
that is prohibited under any applicable law and could reasonably be expected to
result in the incurrence of any liability by Holdings, the U.S. Borrower or any
of its Subsidiaries, or the imposition on Holdings, the U.S. Borrower or any of
its Subsidiaries of any fine, excise tax or penalty resulting from any
noncompliance with any applicable law, in each case in excess of $5,000,000 (or
the equivalent thereof in another currency).

“Foreign Lender” shall mean, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is located. For purposes of this definition, the United States of
America, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“Foreign Pension Plan” shall mean any plan that under applicable law of any
jurisdiction other than the United States of America is required to be funded
through a trust or other funding vehicle other than a trust or funding vehicle
maintained exclusively by a Governmental Authority.

“Foreign Restructuring Transaction” shall mean the direct or indirect
contribution or other transfer by the U.S. Borrower or any of its Subsidiaries
of the Equity Interests or assets (including intercompany debt obligations) of
one or more Foreign Subsidiaries, or of one or more other persons not organized
under the laws of the United States of America, any State thereof or the
District of Columbia, in one or more steps (including by way or merger,
consolidation, liquidation or dissolution), to a Foreign Subsidiary of the U.S.
Borrower.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(j).

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation or to
purchase (or to advance or supply funds for the

 

26



--------------------------------------------------------------------------------

purchase of) any security for the payment of such Indebtedness or other
obligation, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment of such Indebtedness or other obligation or (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation; provided, however, that the term “Guarantee”
shall not include (i) endorsements for collection or deposit in the ordinary
course of business, (ii) customary environmental indemnities and non-recourse
carve-out guarantees requested by Lenders in financing transactions secured by
real property, (iii) guarantees in respect of Exempt Construction Loans or
(iv) completion and budget guarantees.

“Guarantee and Pledge Agreement” shall mean the Amended and Restated Guarantee
and Pledge Agreement dated as of the Second Restatement Date, substantially in
the form attached hereto as Exhibit G, among the Borrowers, Holdings, the
Subsidiary Guarantors and the Collateral Agent for the benefit of the Secured
Parties, together with each supplement thereto.

“Guarantee Release Date” shall have the meaning assigned to such term in
Section 9.25(a).

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other petroleum hydrocarbons, coal ash, radon gas, asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls, chlorofluorocarbons and
all other ozone-depleting substances and (b) any chemical, material, substance
or waste that is prohibited, limited or regulated by or pursuant to any
Environmental Law.

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“HMRC” shall mean HM Revenue & Customs.

“Immaterial Subsidiary” shall mean (a) each Subsidiary that is formed for the
purpose of allowing employees to participate in the economic returns of certain
investments or investment programs and does not engage in any other business
activities or have any outstanding Indebtedness and (b) each other Subsidiary
that has consolidated total assets of less than $5,000,000.

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement among, and in form and substance satisfactory to, the applicable
Borrowers, the Administrative Agent and one or more Incremental Revolving Credit
Lenders or Incremental Term Lenders, as the case may be.

“Incremental Revolving Credit Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.25, to make Incremental Revolving
Loans to one or more Borrowers.

“Incremental Revolving Credit Lender” shall mean a Lender with an Incremental
Revolving Credit Commitment or an outstanding Revolving Loan of any Class as a
result of an Incremental Revolving Credit Commitment.

“Incremental Revolving Loans” shall mean Revolving Loans made by one or more
Lenders to one or more Borrowers pursuant to clause (b) of Section 2.01.
Incremental Revolving Loans may be made in the form of additional Revolving
Loans or, to the extent permitted by Section 2.25 and provided for in the
relevant Incremental Assumption Agreement, Specified Incremental Revolving
Loans. Unless the context clearly indicates otherwise, the term “Incremental
Revolving Loans” shall include Specified Incremental Revolving Loans.

 

27



--------------------------------------------------------------------------------

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Term Loan of any Class as a result of an
Incremental Term Loan Commitment.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.26, to make Incremental Term Loans to one or
more Borrowers.

“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Assumption
Agreement.

“Incremental Term Loan Repayment Date” shall mean each date on which the
principal of any Incremental Term Loan is scheduled to be repaid, as set forth
in the applicable Incremental Assumption Agreement.

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
one or more Borrowers pursuant to clause (b) of Section 2.01. Incremental Term
Loans may be made in the form of additional Term Loans or, to the extent
permitted by Section 2.26 and provided for in the relevant Incremental
Assumption Agreement, Specified Incremental Term Loans. Unless the context
clearly indicates otherwise, the term “Incremental Term Loans” shall include
Specified Incremental Term Loans.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
upon which interest charges are customarily paid, (d) all obligations of such
person under conditional sale or other title retention agreements relating to
property or assets purchased by such person, (e) all obligations of such person
issued or assumed as the deferred purchase price of property or services
(excluding (i) with respect to clause (e), trade accounts payable and accrued
obligations incurred in the ordinary course of business and (ii) only with
respect to clauses (a) through (e), accrued obligations in respect of the
Deferred Compensation Plan), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed,
(g) all Guarantees by such person of Indebtedness of others (other than
Guarantees by an Investment Subsidiary of any Indebtedness of any Co-investment
Vehicle; provided that neither such Guarantee nor the related Indebtedness is
recourse to Holdings, the U.S. Borrower or any other Subsidiary (other than an
Investment Subsidiary)), (h) all Capital Lease Obligations of such person,
(i) all obligations of such person as an account party in respect of letters of
credit, (j) all obligations of such person in respect of bankers’ acceptances,
(k) all obligations of such person pursuant to any Permitted Receivables
Securitization to the extent such obligations are reflected as indebtedness on
the balance sheet of Holdings and (l) the aggregate liquidation preference of
all outstanding Disqualified Stock issued by such person. The Indebtedness of
any person shall include all Indebtedness of any partnership, or other entity in
which such person is a general partner, or other equity holder with unlimited
liability other than (x) Indebtedness which by its terms is expressly
non-recourse to such person (subject to customary environmental indemnities or
completion or budget guarantees, and subject to customary exclusions from
liability by lenders in non-recourse financing transactions secured by real
property (including by means of separate indemnification agreements or carve-out
guarantees)) and (y) if such person is an Investment Subsidiary, the
Indebtedness of a related Co-investment Vehicle. Notwithstanding the foregoing,
in connection with the purchase of any business, Indebtedness shall not include
post-closing payment adjustments to which the seller may become entitled so long
as (i) such payment is to be determined by a final closing balance sheet or
depends on the performance of such business after the closing of the purchase,
(ii) at the time of closing, the amount of any such payment is not determinable
and (iii) to the extent such payment thereafter becomes fixed and determined,
the amount is paid within 60 days thereafter.

 

28



--------------------------------------------------------------------------------

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.

“Insignia” shall mean Insignia Financial Group, Inc., a Delaware corporation.

“Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA (less the amount, if any, thereof consisting of interest
or investment income on the deployment of the proceeds of Melody Permitted
Indebtedness or loans under the CBRE Loan Arbitrage Facility) for such period to
(b) Consolidated Interest Expense for such period.

“Interest Payment Date” shall mean (a) with respect to any Daily Rate Loan, the
last Business Day of each March, June, September and December and (b) with
respect to any Eurocurrency Loan or Flat Rate Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurocurrency Borrowing with an Interest Period of more than three months’
duration or a Flat Rate Loan with an Interest Period of more than 90 days
duration, each day that would have been an Interest Payment Date had successive
Interest Periods of three months’ or 90 days’, as the case may be, duration been
applicable to such Borrowing.

“Interest Period” shall mean, (a) with respect to any Eurocurrency Borrowing or
Bank Bill Rate Borrowing, the period commencing on the date of such Borrowing
and ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or
6 months thereafter (or (x) with respect to any Eurocurrency Borrowing, 12
months thereafter and (y) with respect to any Bank Bill Rate Borrowing, 9 or
12 months thereafter, in each case if, at the time of the relevant Borrowing,
all Lenders participating therein agree to make an interest period of such
duration available), as the applicable Borrower may elect, and (b) with respect
to any Flat Rate Competitive Borrowing, the period commencing on the date of
such Borrowing and ending on the date specified in the Competitive Bids in which
the offers to make Flat Rate Competitive Loans comprising such Borrowing were
extended; provided, however, that if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Investment Grade Status” shall mean, at any time, that at least two of the
following Credit Ratings shall be in effect at such time: (1) BBB- or above by
S&P, (2) Baa3 or above by Moody’s, and (3) BBB- or better by Fitch, in each case
with no negative outlook.

“Investment Subsidiary” shall mean (a) any Subsidiary engaged principally in the
business of buying and holding real estate related assets in anticipation of
selling such assets or transferring such assets, which assets may include
securities of companies engaged principally in such business, (b) any Subsidiary
engaged principally in the business of investing in and/or managing
Co-investment Vehicles and (c) any D&I Subsidiary.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” shall mean, as the context may require, (a) Credit Suisse AG,
JPMorgan Chase Bank, N.A. and Bank of America, N.A., each in its capacity as an
issuer of Letters of Credit hereunder,

 

29



--------------------------------------------------------------------------------

(b) with respect to each Existing Letter of Credit, the Lender that issued such
Existing Letter of Credit and (c) any other Lender that may become an Issuing
Bank pursuant to Section 2.23(i) or (k), with respect to Letters of Credit
issued by such Lender. Any Issuing Bank may, in its discretion, arrange for one
or more Letters of Credit to be issued by Affiliates of such Issuing Bank, in
which case the term “Issuing Bank” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(d).

“Jerseyco” shall mean CBRE Limited Partnership, a Jersey limited partnership and
an indirect wholly owned Subsidiary of the U.S. Borrower.

“Junior Capital” shall mean Qualified Capital Stock of Holdings or Subordinated
Indebtedness.

“L/C Commitment” shall mean the commitment of each Issuing Bank to issue Letters
of Credit pursuant to Section 2.22 up to an aggregate amount with respect to
each Issuing Bank set forth in Schedule 2.01(a).

“L/C Disbursement” shall mean a payment or disbursement made by any Issuing Bank
pursuant to a Letter of Credit.

“L/C Exposure” shall mean at any time the sum of (a) the Domestic L/C Exposure,
(b) the Multicurrency L/C Exposure and (c) the U.K. L/C Exposure.

“L/C Participation Fees” shall mean the fees provided for in Section 2.05(d).

“Lead Arrangers” shall mean Merrill Lynch, Pierce, Fenner & Smith Incorporated,
J.P. Morgan Securities LLC, Credit Suisse Securities (USA) LLC, The Bank of Nova
Scotia, HSBC Bank USA, N.A., The Bank of Tokyo-Mitsubishi UFJ, Ltd., The Royal
Bank of Scotland PLC and Wells Fargo Securities, and in their respective
capacities as joint lead arrangers of the Credit Facilities.

“Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than any
such person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any person that has become a party hereto pursuant to an
Assignment and Acceptance, an Incremental Assumption Agreement or a N.Z.
Swingline Lender Designation Agreement. Unless the context clearly indicates
otherwise, the term “Lenders” shall include the N.Z. Swingline Lender.

“Letter of Credit” shall mean (a) any letter of credit issued pursuant to
Section 2.23 and (b) any Existing Letter of Credit. A Letter of Credit shall be
a “Domestic Letter of Credit” if an Existing Letter of Credit and listed on
Schedule 1.01(d) as a Domestic Letter of Credit or if issued or deemed issued
under the Domestic Revolving Credit Commitments, a “Multicurrency Letter of
Credit” if an Existing Letter of Credit and listed on Schedule 1.01(d) as a
Multicurrency Letter of Credit or issued or deemed issued under the
Multicurrency Revolving Credit Commitments or a “U.K. Letter of Credit” if
issued or deemed issued under the U.K. Revolving Credit Commitments.

“Leverage Ratio” shall mean, on any date, the ratio of Total Debt less Available
Cash on such date to Consolidated EBITDA for the period of four consecutive
fiscal quarters most recently ended on or prior to such date.

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to or, with respect to Eurocurrency Borrowings denominated in Pounds, at
approximately 11:00 a.m. (London time) on the same day as, the commencement of
such

 

30



--------------------------------------------------------------------------------

Interest Period by reference to the ICE Benchmark Administration Interest
Settlement Rates for deposits in dollars, Pounds or Euro, as applicable (as set
forth by the Bloomberg Information Service or any successor thereto or any other
service selected by the Administrative Agent which has been nominated by the ICE
Benchmark Administration Limited (or any person which takes over the
administration of that rate) as an authorized information vendor for the purpose
of displaying such rates), for a period equal to such Interest Period; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBO Rate” shall be the interest
rate per annum determined by the Administrative Agent to be the average of the
rates per annum at which deposits in dollars, Pounds or Euro, as applicable, are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately
11:00 a.m. (London time) on the date that is two Business Days prior to or, with
respect to Eurocurrency Borrowings denominated in Pounds, at approximately
11:00 a.m. (London time) on the same day as, the beginning of such Interest
Period.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset and
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset. For the avoidance of doubt, the grant by any person of a license to use
intellectual property owned by, licensed to or developed by such person and such
licensing activity shall not constitute a grant by such person of a Lien on such
intellectual property.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, each Incremental Assumption Agreement, each Loan Modification
Agreement, the First Lien Intercreditor Agreement (if applicable) and the Second
Lien Intercreditor Agreement (if applicable).

“Loan Modification Agreement” shall mean a Loan Modification Agreement in form
and substance reasonably satisfactory to the Administrative Agent and the
U.S. Borrower, among the U.S. Borrower, the other Loan Parties and one or more
Accepting Lenders.

“Loan Modification Offer” shall have the meaning assigned to such term in
Section 9.20(a).

“Loan Parties” shall mean the Borrowers and the Guarantors.

“Loans” shall mean the Revolving Loans, the Term Loans, the Competitive Loans
and the N.Z. Swingline Loans. Unless the context clearly indicates otherwise,
the term “Loans” shall include any Incremental Revolving Loans, Incremental Term
Loans, Other Revolving Loans and Other Term Loans.

“Local Time” shall mean, in relation to any Borrowing by (a) the U.S. Borrower,
New York time, (b) the Canadian Borrower, Toronto time, (c) the U.K. Borrower,
London time, (d) the Australian Borrower, Melbourne time, and (e) the New
Zealand Borrower, Auckland time.

“Luxco” shall mean CBRE Global Holdings SARL, an indirect wholly owned
Subsidiary of the U.S. Borrower.

“Management Subscription Agreements” shall mean (a) each Management Subscription
Agreement among CBRE Clarion, the executives party thereto and the other parties
thereto and (b) contracts, agreements or other consensual arrangements between
Holdings, CBRE Clarion or any of their respective Affiliates and directors or
employees of CBRE Clarion or its subsidiaries, pursuant to which the parties
thereto may be permitted or required, on terms substantially similar to the
terms of the agreements described in clause (a) above, to purchase or otherwise
acquire CBRE Clarion Units.

 

31



--------------------------------------------------------------------------------

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a materially adverse effect on (a) the
business, assets, operations or financial condition of the U.S. Borrower and the
Subsidiaries, taken as a whole, (b) the ability of the U.S. Borrower or any
other Loan Party to perform any of its obligations under any Loan Document to
which it is or will be a party or (c) the rights of or benefits available to the
Lenders under any Loan Document.

“Material Indebtedness” shall mean Indebtedness (other than the Loans, Letters
of Credit and Non-Recourse Indebtedness), or obligations in respect of one or
more Hedging Agreements, of any one or more of Holdings, the U.S. Borrower and
the Subsidiaries in an aggregate principal amount exceeding $100,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of Holdings, the U.S. Borrower or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that Holdings, the U.S. Borrower or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.

“Melody” shall mean, collectively, (a) CBRE Capital Markets, Inc., a Texas
corporation (formerly known as CBRE Melody & Company) and (b) CBRE Capital
Markets of Texas, L.P., a limited partnership under the laws of the State of
Texas.

“Melody Lending Program Securities” shall mean mortgage-backed securities or
bonds issued by Melody or any other Mortgage Banking Subsidiary supported by FHA
Loans and Guaranteed by the Government National Mortgage Association or any
other quasi-federal governmental agency or enterprise or government-sponsored
entity, the proceeds of which securities or bonds are applied by Melody or any
other Mortgage Banking Subsidiary to refinance Indebtedness under a Melody
Mortgage Warehousing Facility.

“Melody Loan Arbitrage Facility” shall mean a credit facility provided to Melody
by any depository bank in which a Melody entity makes deposits, so long as
(a) such Melody entity applies all proceeds of loans made under such credit
facility to purchase certain highly-rated debt instruments considered to be
permitted short-term investments under such credit facility and (b) all such
permitted short-term investments purchased by such Melody entity with the
proceeds of loans thereunder (and proceeds thereof and distributions thereon)
are pledged to the depository bank providing such credit facility, and such bank
has a first priority perfected security interest therein, to secure loans made
under such credit facility.

“Melody Loan Securitization Funds” shall mean one or more special purpose
investment funds formed by Melody solely for the purpose of originating,
securitizing and selling investment tranches of commercial real estate loans.

“Melody Mortgage Warehousing Facility” shall mean (a) a credit facility provided
by any bank or other financial institution extended to Melody or any other
Mortgage Banking Subsidiary in connection with any Mortgage Banking Activities,
pursuant to which such lender makes loans to Melody or any other Mortgage
Banking Subsidiary, the proceeds of which loans are applied by Melody (or any
other Mortgage Banking Subsidiary) to fund commercial mortgage loans originated
and owned by Melody (or any other Mortgage Banking Subsidiary) subject to a
commitment (subject to customary exceptions) to purchase such mortgage loans or
mortgage-backed securities in respect thereof by (a) the Federal Home Loan
Mortgage Corporation, the Federal National Mortgage Association or any other
quasi-federal governmental agency or enterprise or government-sponsored entity
or its seller servicer or (b) any other commercial conduit lender, in each case
so long as (i) loans made by such lender to Melody (or any other Mortgage
Banking Subsidiary) thereunder are secured by a pledge of commercial mortgage
loans made

 

32



--------------------------------------------------------------------------------

by Melody (or any other Mortgage Banking Subsidiary) with the proceeds of such
loans, and such lender has a perfected first priority security interest therein,
to secure loans made under such credit facility and (ii) in the case of loans to
be sold to a commercial conduit lender, the related Indebtedness of the Mortgage
Banking Subsidiary does not exceed a term of 120 days or a loan to value of 80%
and (b) any other credit facility provided by any bank or other financial
institution extended to Melody or any other Mortgage Banking Subsidiary pursuant
to which such lender makes loans to Melody or any other Mortgage Banking
Subsidiary, the proceeds of which loans are applied by Melody (or any other
Mortgage Banking Subsidiary) to fund FHA Loans, so long as such loans to Melody
(or any other Mortgage Banking Subsidiary) are repaid by Melody (or any other
Mortgage Banking Subsidiary) to such lender with the proceeds of the sale or
issuance of Melody Lending Program Securities.

“Melody Permitted Indebtedness” shall mean Indebtedness of Melody under the
Melody Loan Arbitrage Facility, a Melody Mortgage Warehousing Facility, the
Melody Working Capital Facility, the Melody Repo Arrangement and Melody Lending
Program Securities, and Indebtedness of any Mortgage Banking Subsidiary under a
Melody Mortgage Warehousing Facility that is, in all cases, non-recourse to the
U.S. Borrower or any of the other Subsidiaries.

“Melody Repo Arrangement” shall mean an arrangement whereby mortgage loans
originated by Melody are funded by a third party lender or financial institution
(a “Melody Repo Party”) pursuant to an agreement whereby the Melody Repo Party
funds and purchases from Melody such mortgage loans upon origination and sells
such loans to Melody prior to Melody’s sale of such loans to the Federal Home
Loan Mortgage Corporation or another counterparty.

“Melody Working Capital Facility” shall mean a credit facility provided by a
financial institution to Melody, so long as (a) the proceeds of loans thereunder
are applied only to provide working capital to Melody, (b) loans under such
credit facility are unsecured and (c) the aggregate principal amount of loans
outstanding under such credit facility at no time exceeds $1,000,000.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor to the
ratings agency business thereof.

“Mortgage Banking Activities” shall mean (a) the origination of mortgage loans
in respect of commercial and multi-family residential real property, and the
sale or assignment of such mortgage loans and the related mortgages to another
person (other than the U.S. Borrower or any Subsidiary) within 120 days after
the origination thereof (or thereafter, so long as the purchaser thereof is a
quasi-federal governmental agency or enterprise or government-sponsored entity
that shall have confirmed in writing its obligation to purchase such loans prior
to such 120th day), provided, however, that in each case prior to origination of
any mortgage loan, the U.S. Borrower or a Mortgage Banking Subsidiary, as the
case may be, shall have entered into a legally binding and enforceable agreement
with respect to such mortgage loan with a person that purchases such loans in
the ordinary course of business, (b) the origination of FHA Loans and
(c) servicing activities related to the activities described in clauses (a) and
(b) above.

“Mortgage Banking Subsidiary” shall mean Melody and its subsidiaries that are
engaged in Mortgage Banking Activities.

“Multicurrency L/C Disbursement” shall mean a payment or disbursement made by
any Issuing Bank pursuant to a Multicurrency Letter of Credit.

“Multicurrency L/C Exposure” shall mean, at any time, the sum of (a) the
aggregate undrawn and unexpired amount of all outstanding Multicurrency Letters
of Credit at such time denominated in Dollars, plus the Dollar Equivalent of the
aggregate undrawn and unexpired amount of all outstanding

 

33



--------------------------------------------------------------------------------

Multicurrency Letters of Credit at such time denominated in Alternative
Currencies and (b) the aggregate principal amount of all Multicurrency L/C
Disbursements denominated in dollars that have not yet been reimbursed at such
time, plus the Dollar Equivalent of the aggregate principal amount of all
Multicurrency L/C Disbursements denominated in Alternative Currencies that have
not been reimbursed at such time. The Multicurrency L/C Exposure of any
Multicurrency Revolving Credit Lender at any time shall equal its Pro Rata
Percentage of the aggregate Multicurrency L/C Exposure at such time.

“Multicurrency Letter of Credit” shall mean any letter of credit issued (or
deemed issued) pursuant to Section 2.23 and designated (or deemed designated) as
such.

“Multicurrency Revolving Credit Borrowing” shall mean a Borrowing comprised of
Multicurrency Revolving Loans.

“Multicurrency Revolving Credit Commitment” shall mean, with respect to each
Lender, the commitment of such Lender to make Multicurrency Revolving Loans
hereunder as set forth on Schedule 2.01, or in the Assignment and Acceptance
pursuant to which such Lender assumed its Multicurrency Revolving Credit
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.09, (b) increased from time to time pursuant to
Section 2.25 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.

“Multicurrency Revolving Credit Exposure” shall mean, with respect to any Lender
at any time, the aggregate principal amount at such time of all outstanding
Multicurrency Revolving Loans of such Lender denominated in dollars, plus the
Dollar Equivalent of the aggregate principal amount at such time of all
outstanding Multicurrency Revolving Loans of such Lender denominated in
Alternative Currencies, plus the aggregate amount at such time of such Lender’s
Multicurrency L/C Exposure, plus the aggregate amount at such time of such
Lender’s N.Z. Swingline Exposure.

“Multicurrency Revolving Credit Lender” shall mean a Lender with a Multicurrency
Revolving Credit Commitment or outstanding Multicurrency Revolving Credit
Exposure.

“Multicurrency Revolving Loans” shall mean the revolving loans made by the
Multicurrency Revolving Credit Lenders to the Borrowers pursuant to clause (iii)
of Section 2.01.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale (other than
the sale of Receivables pursuant to a Receivables Securitization Transaction),
the cash proceeds (including cash proceeds subsequently received (as and when
received) in respect of noncash consideration initially received), net of
(i) selling expenses (including reasonable broker’s fees or commissions,
warranty reserves relating to condominium sales, legal fees, transfer and
similar Taxes and the U.S. Borrower’s good faith estimate of Taxes paid or
reasonably estimated to be payable in connection with such sale), (ii) amounts
provided as a reserve, in accordance with GAAP, against any liabilities under
any indemnification obligations or purchase price adjustment associated with
such Asset Sale (provided that, to the extent and at the time any such amounts
are released from such reserve, such amounts shall constitute Net Cash Proceeds)
and (iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money which is secured by the asset
sold in such Asset Sale and which is required to be repaid with such proceeds
(other than any such Indebtedness assumed by the purchaser of such asset);
provided, however, that, if (x) the U.S. Borrower shall deliver a certificate of
a Financial Officer to the Administrative Agent at the time of receipt thereof
setting forth the U.S. Borrower’s intent to reinvest such proceeds in assets of
a kind then used or usable in the business of the U.S. Borrower and its
Subsidiaries or in the Equity Interests of a person engaged in the same or
related

 

34



--------------------------------------------------------------------------------

business as that of the U.S. Borrower or any Subsidiary within 365 days of
receipt of such proceeds and (y) no Default or Event of Default shall have
occurred and shall be continuing at the time of such certificate or at the
proposed time of the application of such proceeds, such proceeds shall not
constitute Net Cash Proceeds except to the extent not so used or contractually
committed to be used at the end of such 365-day period, at which time such
proceeds shall be deemed to be Net Cash Proceeds; and (b) with respect to any
incurrence or disposition of Indebtedness or any Equity Issuance, the cash
proceeds thereof, net of all Taxes and customary fees, commissions, costs and
other expenses incurred in connection therewith.

“New Zealand Dollars” or “NZ$” shall mean lawful currency of New Zealand.

“Non-Guarantor Subsidiary” shall mean any subsidiary of Holdings that is not a
Loan Party.

“Non-Recourse Indebtedness” shall mean Indebtedness of, or Guarantees by, an
Investment Subsidiary; provided that (a) such Indebtedness is incurred solely in
relation to the permitted investment or real estate development activities of
such Investment Subsidiary and (b) such Indebtedness is not Guaranteed by, or
otherwise recourse to, Holdings, the U.S. Borrower or any Subsidiary other than
an Investment Subsidiary (subject to customary environmental indemnities or
completion or budget guarantees, and subject to customary exclusions from
liability by lenders in non-recourse financing transactions secured by real
property (including by means of separate indemnification agreements or carve-out
guarantees)); provided further that, if any such Indebtedness is partially
Guaranteed by or otherwise recourse to Holdings, the U.S. Borrower or any
Subsidiary other than an Investment Subsidiary, the portion of such Indebtedness
not so Guaranteed or recourse shall be “Non-Recourse Indebtedness” hereunder.

“Notice of Competitive Bid Request” shall mean a notification made pursuant to
Section 2.27 in the form of Exhibit J-2, or another form approved by the Advance
Agent.

“N.Z. Swingline Commitment” shall mean the commitment of the N.Z. Swingline
Lender to make N.Z. Swingline Loans to the New Zealand Borrower pursuant to
Section 2.22, as the same may be reduced from time to time pursuant to
Section 2.09.

“N.Z. Swingline Exposure” shall mean at any time the aggregate principal amount
at such time of all outstanding N.Z. Swingline Loans. The N.Z. Swingline
Exposure of any Multicurrency Revolving Credit Lender at any time shall equal
its Pro Rata Percentage of the aggregate N.Z. Swingline Exposure at such time.

“N.Z. Swingline Lender” shall mean any Lender or any of its Affiliates that may
become a N.Z. Swingline Lender pursuant to Section 2.22(f).

“N.Z. Swingline Lender Designation Agreement” shall mean (a) the N.Z. Swingline
Lender Designation Agreement dated as of January 9, 2015, among the U.S.
Borrower, the New Zealand Borrower, the Administrative Agent and The Hongkong
and Shanghai Banking Corporation Limited, New Zealand Branch, as N.Z. Swingline
Lender and (b) any N.Z. Swingline Lender Designation Agreement among, and in a
form and substance satisfactory to, the New Zealand Borrower, the U.S. Borrower
and the Administrative Agent.

“N.Z. Swingline Loan” shall mean any loan made by the N.Z. Swingline Lender to
the New Zealand Borrower pursuant to Section 2.22.

“Obligations” shall have the meaning assigned to such term in the Guarantee and
Pledge Agreement.

 

35



--------------------------------------------------------------------------------

“Other Revolving Credit Borrowing” shall mean a Borrowing comprised of Other
Revolving Loans.

“Other Revolving Credit Commitments” shall mean one or more Classes of revolving
credit commitments that result from a modification of the Revolving Credit
Commitments pursuant to a Loan Modification Offer.

“Other Revolving Loans” shall mean the revolving loans made pursuant to an Other
Revolving Credit Commitment.

“Other Taxes” shall mean any and all present or future stamp, court or
documentary intangible, recording, filing or similar Taxes or any other similar
excise or property Taxes, charges or levies arising from any payment made under
any Loan Document or from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under or
otherwise with respect to, any Loan Document.

“Other Term Borrowing” shall mean a Borrowing comprised of Other Term Loans.

“Other Term Loan Maturity Date” shall mean the final maturity date of any Other
Term Loan, as set forth in the applicable Loan Modification Agreement.

“Other Term Loan Repayment Date” shall mean each date on which the principal of
any Other Term Loan is scheduled to be repaid, as set forth in the applicable
Loan Modification Agreement.

“Other Term Loans” shall mean one or more Classes of term loans that result from
a Permitted Amendment effected pursuant to a Loan Modification Offer.

“Participant Register” shall have the meaning assigned to such term in Section
9.04(g).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Perfection Certificate” shall mean a Perfection Certificate substantially in
the form of Exhibit B to the Guarantee and Pledge Agreement.

“Performance Bond” shall mean any letter of credit, bond, or similar security
device securing (a) the obligation of the U.S. Borrower or any Subsidiary to
complete construction of improvements to real property or (b) the obligations of
the U.S. Borrower or any Subsidiary under the terms of a client contract.

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.03(g).

“Permitted Amendments” shall have the meaning assigned to such term in
Section 9.20(c).

“Permitted Co-investment” shall mean (a) any investment by the U.S. Borrower or
any Subsidiary in, loans or advances by the U.S. Borrower or any Subsidiary to,
or any Guarantee by the U.S. Borrower or any Subsidiary of the Indebtedness of,
a Co-investment Vehicle or separate account or investment program managed,
operated or sponsored by an Investment Subsidiary, or loans or advances to
employees of the U.S. Borrower or any Subsidiary to finance such employees’
co-investments (which loans or advances are secured by such employees’
co-investment interest); provided, however, that if the aggregate commitments of
all investors in a Co-investment Vehicle or separate account or investment
program is (i) $50,000,000 or less, (x) the total of such investments, loans and
advances shall not be greater than 10% of the aggregate commitment of such
Co-investment Vehicle or separate account or investment program and (y) such
Guarantee shall not be greater than 10% of the aggregate committed

 

36



--------------------------------------------------------------------------------

Indebtedness of such Co-investment Vehicle or separate account or investment
program and (ii) greater than $50,000,000, (x) the total of such investments,
loans and advances shall not be greater than 6% of the aggregate commitment of
such Co-investment Vehicle or separate account or investment program and
(y) such Guarantee shall not be greater than 6% of the aggregate committed
Indebtedness of such Co-investment Vehicle or separate account or investment
program, (b) any Guarantee of Indebtedness of a Co-investment Vehicle managed,
operated or sponsored by an Investment Subsidiary; provided that the other
investors in such Co-investment Vehicle provide Approved Credit Support for
their pro rata share of such Guarantee and (c) any investment in which an
Approved Take Out Party provides an Approved Take Out Commitment in respect of
such investment (it being understood that any particular investment or Guarantee
may be allocated to one or more categories specified in clauses (a), (b) and (c)
above).

“Permitted Investments” shall mean:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A-2 from S&P or P-2 from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through
(d) above; and

(f) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

“Permitted Investors” shall mean (a) the Sponsors and any other person who is an
Affiliate of any of the foregoing and (b) any member of senior management of the
U.S. Borrower on the date hereof.

“Permitted Receivables Securitization” shall have the meaning assigned to such
term in Section 6.04(b)(iii).

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

 

37



--------------------------------------------------------------------------------

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA sponsored, maintained or contributed to by the U.S.
Borrower or any ERISA Affiliate.

“Platform” shall have the meaning assigned to such term in Section 9.01.

“Pounds” or “£” shall mean lawful currency for the time being of the United
Kingdom.

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Credit Suisse AG as its prime rate in effect at its principal office in
New York City and notified to the U.S. Borrower.

“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant hereunder, in connection with or after the occurrence of any Permitted
Acquisition or Significant Asset Sale, compliance with such covenant or test
after giving effect to any such proposed Permitted Acquisition or Significant
Asset Sale (including pro forma adjustments determined, except as otherwise
permitted by the last sentence of the definition of Consolidated EBITDA, on a
basis consistent with Article 11 of Regulation S-X of the Securities Act of
1933, as amended, and as interpreted by the staff of the Securities and Exchange
Commission using, for purposes of determining such compliance, the historical
financial statements of all entities or assets so acquired or to be acquired or
sold or to be sold and the consolidated financial statements of the U.S.
Borrower and the Subsidiaries which shall be reformulated as if such Permitted
Acquisition or Significant Asset Sale, and any other Permitted Acquisitions or
Significant Asset Sales that have been consummated during or after the end of
the relevant period, and any Indebtedness or other liabilities incurred or
repaid in connection with any such Permitted Acquisitions or Significant Asset
Sale or otherwise after the end of the relevant period had been consummated or
incurred or repaid, as the case may be, at the beginning of such period and
assuming that any such Indebtedness so incurred bears interest during any
portion of the applicable measurement period prior to the relevant acquisition
at the weighted average of the interest rates applicable to outstanding Loans
during such period).

“Pro Forma Compliance” shall mean, at any date of determination, that Holdings
shall be in pro forma compliance with the covenants set forth in Sections 6.08
and 6.09 as of the last day of the most recent fiscal quarter-end (computed on
the basis of (a) balance sheet amounts as of the most recently completed fiscal
quarter and (b) income statement amounts for the most recently completed period
of four consecutive fiscal quarters, in each case, for which financial
statements shall have been delivered to the Administrative Agent and calculated
on a Pro Forma Basis).

“Pro Rata Percentage” of any Domestic Revolving Credit Lender, Multicurrency
Revolving Credit Lender or U.K. Revolving Credit Lender at any time shall mean
the percentage of the Total Domestic Revolving Credit Commitment, Total
Multicurrency Revolving Credit Commitments or Total U.K. Revolving Credit
Commitment, respectively, represented by such Lender’s Domestic Revolving Credit
Commitment, Multicurrency Revolving Credit Commitment or U.K. Revolving Credit
Commitment, respectively; provided that in the case of Section 2.17(i) only,
when a Defaulting Lender under a Class of Revolving Credit Commitments shall
exist, the “Pro Rata Percentage” of any Revolving Credit Lender under such Class
shall mean the percentage of the Total Domestic Revolving Credit Commitment,
Total Multicurrency Revolving Credit Commitment or Total U.K. Revolving Credit
Commitment, as the case may be (in each case disregarding any Defaulting
Lender’s Revolving Credit Commitment of such Class) represented by such Lender’s
Domestic Revolving Credit Commitment, Multicurrency Revolving Credit Commitment
or U.K. Revolving Credit Commitment, as the case may be. In the event that the
Domestic Revolving Credit Commitments, Multicurrency Revolving Credit
Commitments or U.K. Revolving Credit Commitments shall have expired or been
terminated, the Pro Rata Percentages shall be determined on the basis of the
Domestic Revolving Credit Commitments, Multicurrency Revolving Credit
Commitments or U.K. Revolving Credit Commitments, as the case may be, most
recently in effect.

 

38



--------------------------------------------------------------------------------

“Public Lender” shall have the meaning assigned to such term in Section 9.01.

“Purchase” shall mean the purchase of a Purchased Loan by a Borrower
(a) pursuant to an Auction or (b) in the open market; provided that no Default
or Event of Default shall have occurred and be continuing.

“Purchased Loan” shall mean each Term Loan purchased by a Borrower pursuant to
an Auction or in the open market, which Purchased Loan shall automatically be
retired and not outstanding for any purposes of this Agreement or the other Loan
Documents.

“Qualified Capital Stock” of any person shall mean any Equity Interest of such
person that is not Disqualified Stock.

“Qualifying Lease” shall mean a lease agreement entered into by a D&I
Subsidiary, as lessor, to lease the real property owned by such D&I Subsidiary
upon completion of construction thereof to the extent that (a) the senior
unsecured non-credit-enhanced long-term debt of the tenant or the guarantor of
the tenant’s obligations under such lease is rated BBB- or higher by S&P or Baa3
or higher by Moody’s, (b) the obligation of such tenant to accept possession of
such real property and begin paying rent under such lease is not subject to any
material condition other than (i) completion of construction in accordance with
all requirements of applicable law and approved plans and specifications and on
or before a date certain and (ii) issuance of a certificate of occupancy,
(c) such lease has a non-cancelable primary term of 10 years or more and
(d) such tenant has not failed or refused to perform under such lease agreement
or notified TCC or the applicable D&I Subsidiary of its intention to not perform
under such lease agreement (provided that the failure of one (but not more than
one) tenant under a Qualifying Lease to meet the ratings criteria set forth in
clause (a) above shall not result in the disqualification of such lease as a
Qualifying Lease so long as, at the time such lease was entered into, such
ratings criteria were satisfied, and such tenant only fails to satisfy such
ratings criteria due to subsequent rating downgrades).

“Receivables” shall mean a right to receive payment arising from a sale or lease
of goods or the performance of services by a person pursuant to an arrangement
with another person by which such other person is obligated to pay for goods or
services under terms that permit the purchase of such goods and services on
credit, and all proceeds thereof and rights (contractual or other) and
collateral related thereto, and shall include, in any event, any items of
property that would be classified as accounts receivable on the balance sheet of
Holdings or any of the Subsidiaries prepared in accordance with GAAP or an
“account”, “chattel paper”, an “instrument”, a “general intangible” or a
“payment intangible” under the Uniform Commercial Code as in effect in the State
of New York and any “supporting obligations” or “proceeds” (as so defined) of
any such items.

“Receivables Securitization” shall mean, with respect to the U.S. Borrower
and/or any of the Subsidiaries, any transaction or series of transactions of
securitizations involving Receivables pursuant to which the U.S. Borrower or any
Subsidiary may sell, convey or otherwise transfer to a Securitization Subsidiary
(or, in the case of a Foreign Subsidiary, may factor), and may grant a
corresponding security interest in, any Receivables (whether now existing or
arising in the future) of the U.S. Borrower or any Subsidiary, and any assets
related thereto including collateral securing such Receivables, contracts and
all Guarantees or other obligations in respect of such Receivables, the proceeds
of such Receivables and other assets which are customarily transferred, or in
respect of which security interests are customarily granted, in connection with
securitizations involving Receivables.

 

39



--------------------------------------------------------------------------------

“Receivables Securitization Amount” shall mean, with respect to any Receivables
Securitization, the amount of obligations outstanding under the legal documents
entered into as part of such Receivables Securitization on any date of
determination that would be characterized as principal if such Receivables
Securitization were structured as a secured lending transaction rather than as a
purchase.

“Register” shall have the meaning assigned to such term in Section 9.04(d).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender, any other person that
(a) invests in bank loans and (b) is advised or managed by the same investment
advisor as such Lender, by an Affiliate of such investment advisor or by such
Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the indoor or outdoor environment or within or upon any building or
fixture.

“Repayment Date” shall mean a Tranche A Repayment Date, an Incremental Term Loan
Repayment Date or an Other Term Loan Repayment Date.

“Required Lenders” shall mean, at any time, Lenders having Loans (excluding N.Z.
Swingline Loans and Competitive Bid Loans), L/C Exposure, N.Z. Swingline
Exposure, unused Revolving Credit Commitments and Term Loan Commitments (if any)
representing at least a majority of the sum of all Loans outstanding (excluding
N.Z. Swingline Loans and Competitive Bid Loans), L/C Exposure, N.Z. Swingline
Exposure, unused Revolving Credit Commitments and Term Loan Commitments (if any)
at such time; provided that the Loans, L/C Exposure, N.Z. Swingline Exposure,
unused Revolving Credit Commitments and Term Loan Commitments (if any) of any
Defaulting Lender shall be disregarded (in both the numerator and the
denominator) in the determination of the Required Lenders at any time; provided
further that, for purposes of declaring the Loans to be due and payable pursuant
to Article VII, and for all purposes after the loans become due and payable
pursuant to Article VII or the Domestic Revolving Credit Commitments shall have
expired or terminated, the Competitive Loans of the Lenders shall be included in
their respective Loans in determining the Required Lenders.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Payment” shall mean (a) any dividend or other distribution (whether
in cash, securities or other property other than Qualified Capital Stock) with
respect to any Equity Interests in Holdings, the U.S. Borrower or any
Subsidiary, or any payment (whether in cash, securities or other property other
than Qualified Capital Stock), including any sinking fund or similar deposit, on
account of

 

40



--------------------------------------------------------------------------------

the purchase, redemption, retirement, acquisition, cancelation or termination of
any Equity Interests in Holdings, the U.S. Borrower or any Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in Holdings,
the U.S. Borrower or any Subsidiary and (b) the consideration payable by or on
behalf of a Borrower in connection with a Purchase; provided, however, that
neither Employee Performance Payments nor the payment to employees of Holdings,
the U.S. Borrower or any Subsidiary of “co-investment return” or “carried
interest” or any distribution of an equity interest in respect thereof, or any
other incentive distributions from Investment Subsidiaries or distributions
contemplated by the definition of the term “Foreign Restructuring Transaction”
in connection with the consummation thereof or distributions which constitute a
Specified Restructuring Transaction shall be deemed to be Restricted Payments.

“Revolving Credit Borrowing” shall mean a Domestic Revolving Credit Borrowing, a
Multicurrency Revolving Credit Borrowing or a U.K. Revolving Credit Borrowing.

“Revolving Credit Commitment” shall mean a Domestic Revolving Credit Commitment,
a Multicurrency Revolving Credit Commitment or a U.K. Revolving Credit
Commitment.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of such Lender’s Domestic Revolving Credit Exposure, Multicurrency
Revolving Credit Exposure and U.K. Revolving Credit Exposure.

“Revolving Credit Lender” shall mean a Domestic Revolving Credit Lender, a
Multicurrency Revolving Credit Lender or a U.K. Revolving Credit Lender.

“Revolving Credit Maturity Date” shall mean January 9, 2020.

“Revolving Loans” shall mean the Domestic Revolving Loans, the Multicurrency
Revolving Loans and the U.K. Revolving Loans. Unless the context clearly
indicates otherwise, the term “Revolving Loans” shall include any Incremental
Revolving Loans and Other Revolving Loans.

“S&P” shall mean Standard & Poor’s Ratings Service or any successor to the
ratings agency business thereof.

“Schedule I Bank” shall mean a bank that is a Canadian chartered bank listed on
Schedule I under the Bank Act (Canada).

“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.

“Second Lien Intercreditor Agreement” shall have the meaning assigned to such
term in Section 6.02(q).

“Second Restatement Date” shall mean January 9, 2015.

“Secured Parties” shall have the meaning assigned to such term in the Guarantee
and Pledge Agreement.

“Securitization Subsidiary” shall mean any Subsidiary formed solely for the
purpose of engaging, and that engages only, in one or more Permitted Receivables
Securitizations; provided that, prior to the Security Release Date, all the
Equity Interests of any such Subsidiary shall be pledged to the Collateral Agent
for the ratable benefit of the Secured Parties pursuant to the Guarantee and
Pledge Agreement.

 

41



--------------------------------------------------------------------------------

“Security Documents” shall mean the Guarantee and Pledge Agreement and each of
the security agreements and other instruments and documents executed and
delivered pursuant thereto or pursuant to Section 5.09 or Section 9.19(c).

“Security Release Date” shall have the meaning assigned to such term in
Section 9.19(c).

“Senior Secured Debt” shall mean, at any time, the Total Debt that is secured by
a Lien.

“Senior Secured Leverage Ratio” shall mean, on any date, the ratio of Senior
Secured Debt less Available Cash on such date to Consolidated EBITDA for the
period of four consecutive fiscal quarters most recently ended on or prior to
such date.

“Significant Asset Sale” shall mean the sale, transfer, lease or other
disposition (whether in one transaction or a series of related transactions, but
in each case only if the aggregate fair market value of the assets so sold
exceeds 5% of Total Assets at the time of such sale, transfer, lease or other
disposition) by Holdings, the U.S. Borrower or any Subsidiary to any person
other than Holdings, the U.S. Borrower or any Subsidiary of all or substantially
all of the assets of, or a majority of the Equity Interests in, a person, or a
division or line of business or business unit of a person.

“Significant Domestic Subsidiary” shall mean each Domestic Subsidiary (a) that
has consolidated total assets of more than $15,000,000 and (b) of which
securities or other ownership interests representing more than 80% of the equity
or more than 80% of the ordinary voting power or more than 80% of the general
partnership interests are, at the time any determination is being made, owned,
Controlled or held, directly or indirectly, by the U.S. Borrower.

“SPC” shall have the meaning assigned to such term in Section 9.04(j).

“Specified D&I Investments” shall mean such Investments described as “Specified
D&I Investments” in a certificate dated on or shortly prior to the Second
Restatement Date and signed by a Responsible Officer of the U.S. Borrower.

“Specified Incremental Revolving Credit Commitments” shall have the meaning
assigned to such term in Section 2.25(a).

“Specified Incremental Revolving Loans” shall have the meaning assigned to such
term in Section 2.25(a).

“Specified Incremental Term Loan Commitments” shall have the meaning assigned to
such term in Section 2.26(a).

“Specified Incremental Term Loans” shall have the meaning assigned to such term
in Section 2.26(a).

“Specified Investments” shall mean such Investments described as “Specified
Investments” in a certificate dated on or shortly prior to the Second
Restatement Date and signed by a Responsible Officer of the U.S. Borrower.

“Specified Restructuring Transactions” shall mean such transactions described as
“Specified Restructuring Transactions” in a certificate dated on or shortly
prior to the Second Restatement Date and signed by a Responsible Officer of the
U.S. Borrower.

 

42



--------------------------------------------------------------------------------

“Specified Subsidiary” shall mean (a) CBRE Multifamily Capital, Inc., (b) CBRE
HMF, Inc., (c) any other entity formed or acquired, directly or indirectly, by
Melody or by a Borrower for the primary purpose of engaging in Mortgage Banking
Activities and (d) CBRE Capital Advisors, Inc.

“Sponsors” shall mean Blum Strategic Partners, L.P. and Freeman Spogli & Co.
Incorporated.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch,
Affiliate, or other fronting office making or holding a Loan) is subject for
Eurocurrency Liabilities (as defined in Regulation D of the Board). Eurocurrency
Loans shall be deemed to constitute Eurocurrency Liabilities (as defined in
Regulation D of the Board) and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D. Statutory
Reserves shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“Subordinated Indebtedness” shall mean unsecured Indebtedness of Holdings or the
U.S. Borrower, which may be Guaranteed on a subordinated basis by Holdings, the
U.S. Borrower or one or more Subsidiary Guarantors, that (a) is expressly
subordinated to the prior payment in full in cash of the Obligations, on terms
and conditions reasonably satisfactory to the Administrative Agent, (b) contains
no financial “maintenance” covenants, (c) matures on or after the 180th day
following the latest final maturity date for any of the Loans and has no
scheduled amortization, payments of principal, sinking fund payments or similar
scheduled payments (other than regularly scheduled payments of interest) prior
to the 180th day following the latest final maturity date for any of the Loans;
provided, however, that Indebtedness that was Subordinated Indebtedness when
issued shall not cease to be Subordinated Indebtedness solely as a result of the
subsequent extension of the final maturity date of any of the Loans pursuant to
Section 9.20, and (d) in the case of any such Subordinated Indebtedness incurred
after the Second Restatement Date, provides that any such Guarantee by a
Subsidiary shall be released automatically upon the Guarantee Release Date.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests (other than the general partnership interests
or similar interests owned, Controlled or held by the U.S. Borrower or any
Subsidiary in any Co-investment Vehicle) are, at the time any determination is
being made, owned, Controlled or held or (b) that is, at the time any
determination is being made, otherwise consolidated in the financial statements
of the parent in accordance with GAAP.

“Subsidiary” shall mean any subsidiary of Holdings; provided, however, that no
Melody Loan Securitization Fund shall be deemed to be a Subsidiary for purposes
of this Agreement or the other Loan Documents.

“Subsidiary Guarantor” shall mean each Domestic Subsidiary listed on
Schedule 1.01(a) and each other Subsidiary that is or becomes a party to the
Guarantee and Pledge Agreement, in each case for so long as such Subsidiary
Guarantees the Obligations.

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which Holdings, the U.S.
Borrower or any Subsidiary is or may become obligated to make (a) any payment in
connection with a purchase by any third party from a

 

43



--------------------------------------------------------------------------------

person other than Holdings, the U.S. Borrower or any Subsidiary of any Equity
Interest or (b) any payment (other than on account of a permitted purchase by it
of any Equity Interest) the amount of which is determined by reference to the
price or value at any time of any Equity Interest; provided that no phantom
stock or similar plan providing for payments only to current or former
directors, officers, employees or consultants of Holdings, the U.S. Borrower or
the Subsidiaries (or to their heirs or estates) shall be deemed to be a
Synthetic Purchase Agreement.

“Take Out Commitment” shall mean a written obligation of a person either (a) to
purchase real property and the improvements thereon for an amount sufficient to
repay the interim construction loan used to acquire and construct such real
property and improvements or (b) to provide debt and/or equity financing the
proceeds of which are to be used to repay the interim construction loan used to
acquire and construct real property and improvements thereon.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“TCC” shall mean Trammell Crow Company.

“Term Borrowing” shall mean a Borrowing comprised of Tranche A Loans,
Incremental Term Loans or Other Term Loans.

“Term Lender” shall mean a Lender with an outstanding Term Loan.

“Term Loan Commitments” shall mean the Tranche A Commitments. Unless the context
clearly indicates otherwise, the term “Term Loan Commitments” shall include any
Incremental Term Loan Commitments.

“Term Loans” shall mean the Tranche A Loans. Unless the context clearly
indicates otherwise, the term “Term Loans” shall include any Incremental Term
Loans and Other Term Loans.

“Total Assets” shall mean, at any date of determination, the total consolidated
assets of the U.S. Borrower and its consolidated Subsidiaries at such date
determined on a consolidated basis in accordance with GAAP, but excluding the
consolidated assets of any Subsidiary with Non-Recourse Indebtedness.

“Total Debt” shall mean, at any time, the total Indebtedness of Holdings and its
consolidated subsidiaries at such time, determined on a consolidated basis in
accordance with GAAP, excluding (a) Melody Permitted Indebtedness,
(b) Non-Recourse Indebtedness, (c) Indebtedness of the type described in
clause (i) of the definition of such term (and any Guarantee of such
Indebtedness) and Indebtedness under Performance Bonds, in each case, except to
the extent of any unreimbursed drawings thereunder, (d) Exempt Construction
Loans of any D&I Subsidiary, (e) the amount of any Indebtedness supported by
Approved Credit Support, (f) Indebtedness under the CBRE Loan Arbitrage
Facility, and (g) any Permitted Receivables Securitization; provided that, at
the election of the Borrower, Excluded Subordinated Indebtedness may also be
excluded so long as the proceeds of such Excluded Subordinated Indebtedness are
used to prepay Senior Secured Debt.

“Total Domestic Revolving Credit Commitment” shall mean, at any time, the
aggregate amount of the Domestic Revolving Credit Commitments, as in effect at
such time. The Total Domestic Revolving Credit Commitment in effect on the
Second Restatement Date is $2,100,000,000.

 

44



--------------------------------------------------------------------------------

“Total Multicurrency Revolving Credit Commitment” shall mean, at any time, the
aggregate amount of the Multicurrency Revolving Credit Commitments, as in effect
at such time. The Total Multicurrency Revolving Credit Commitment in effect on
the Second Restatement Date is $200,000,000.

“Total U.K. Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the U.K. Revolving Credit Commitments, as in effect at such time. The
Total U.K. Revolving Credit Commitment in effect on the Second Restatement Date
is $300,000,000.

“Tranche A Borrowing” shall mean a Borrowing comprised of Tranche A Loans.

“Tranche A Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Tranche A Loans hereunder as set forth on Schedule 2.01,
or in the Assignment and Acceptance pursuant to which such Lender assumed its
Tranche A Commitment, as applicable, as the same may be (a) reduced from time to
time pursuant to Section 2.09, (b) increased from time to time pursuant to
Section 2.26 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.

“Tranche A Lender” shall mean a Lender with a Tranche A Commitment or an
outstanding Tranche A Loan.

“Tranche A Loans” shall mean the term loans made by the Lenders to the U.S.
Borrower pursuant to clause (a)(i) of Section 2.01 of this Agreement. Unless the
context clearly indicates otherwise, the term “Tranche A Loans” shall include
any Incremental Term Loans that are designated as such in the applicable
Incremental Assumption Agreement and that are made on terms identical to the
Tranche A Loans.

“Tranche A Maturity Date” shall mean January 9, 2020.

“Tranche A Repayment Date” shall have the meaning assigned to such term in
Section 2.11(a)(i).

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance of this Agreement and the making of the Borrowings hereunder,
(b) the execution and delivery of the Guarantee and Pledge Agreement and any
other Security Documents required to be executed and delivered pursuant to
Section 5.09, (c) the Existing Tranche A Loan Refinancing, (d) the Existing
Tranche B Loan Repayment and (e) the payment of all fees and expenses to be paid
on or prior to the Second Restatement Date and owing in connection with the
foregoing.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate, the Alternate Base Rate, the Bank Bill Rate, the Canadian
Prime Rate, the U.S. Base Rate, the Foreign Base Rate, each Flat Rate and the
Discount Rate applicable to Bankers’ Acceptances and B/A Equivalent Loans.

“U.K. Borrowing Entity” shall mean the U.K. Borrower or any Borrower that is
incorporated or otherwise organized under the laws of the United Kingdom or any
political subdivision thereof.

“U.K. L/C Disbursement” shall mean a payment or disbursement made by any Issuing
Bank pursuant to a U.K. Letter of Credit.

“U.K. L/C Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn and unexpired amount of all outstanding U.K. Letters of Credit at such
time denominated in dollars, plus the Dollar Equivalent of the aggregate undrawn
and unexpired amount of all outstanding U.K. Letters of

 

45



--------------------------------------------------------------------------------

Credit at such time denominated in Alternative Currencies and (b) the aggregate
principal amount of all U.K. L/C Disbursements denominated in dollars that have
not yet been reimbursed at such time, plus the Dollar Equivalent of the
aggregate principal amount of all U.K. L/C Disbursements denominated in
Alternative Currencies that have not been reimbursed at such time. The U.K. L/C
Exposure of any U.K. Revolving Credit Lender at any time shall equal its Pro
Rata Percentage of the aggregate U.K. L/C Exposure at such time.

“U.K. Letter of Credit” shall mean any letter of credit issued (or deemed
issued) pursuant to Section 2.23 and designated (or deemed designated) as such.

“U.K. Revolving Credit Borrowing” shall mean a Borrowing comprised of U.K.
Revolving Loans.

“U.K. Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make U.K. Revolving Loans hereunder as set forth on
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such Lender
assumed its U.K. Revolving Credit Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.09, (b) increased from time
to time pursuant to Section 2.25 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04.

“U.K. Revolving Credit Exposure” shall mean, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding U.K.
Revolving Loans of such Lender denominated in dollars, plus the Dollar
Equivalent of the aggregate principal amount at such time of all outstanding
U.K. Revolving Loans of such Lender denominated in Alternative Currencies, plus
the aggregate amount at such time of such Lender’s U.K. L/C Exposure.

“U.K. Revolving Credit Lender” shall mean a Lender with a U.K. Revolving Credit
Commitment or outstanding U.K. Revolving Credit Exposure.

“U.K. Revolving Loans” shall mean the revolving loans made by the Lenders to the
U.S. Borrower or the U.K. Borrower pursuant to clause (iv) of Section 2.01.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law on October 26, 2001)).

“U.S. Base Rate” shall mean, for any day, a rate per annum equal to the greater
of (a) the rate of interest per annum determined from time to time by the
Administrative Agent as its base rate in effect at its principal office in
Toronto, Ontario for determining interest rates on U.S. dollar-denominated
commercial loans made in Canada and (b) the Federal Funds Effective Rate in
effect on such day plus  1⁄2 of 1%.

“U.S. Person” shall mean any person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Section 2.20(g)(ii)(B)(iii).

“Voluntary Prepayment” shall mean a prepayment of principal of Term Loans
pursuant to Section 2.12 in any period of four consecutive quarters ending on
June 30 of any year (other than any such prepayment made with the proceeds of
Indebtedness, equity issuances, casualty proceeds, condemnation proceeds or
other proceeds that would not be included in Consolidated EBITDA) to the extent
that such prepayment reduces the scheduled installments of principal due in
respect of Term Loans as set forth in Section 2.11(a) or (b), as the case may
be, in any subsequent period.

 

46



--------------------------------------------------------------------------------

“wholly owned Subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, controlled or held by such person or one or
more wholly owned Subsidiaries of such person or by such person and one or more
wholly owned Subsidiaries of such person; provided that, if required by
applicable law, ownership of up to 2% of the shares of a Foreign Subsidiary by a
third party will not cause such subsidiary to cease to be a “wholly owned
Subsidiary”.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context clearly indicates otherwise. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time and (b) all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, however, that (i) if the U.S. Borrower notifies the
Administrative Agent that the U.S. Borrower wishes to amend any covenant in
Article VI or any related definition to eliminate the effect of any change in
GAAP occurring after the date of this Agreement on the operation of such
covenant (or if the Administrative Agent notifies the U.S. Borrower that the
Required Lenders wish to amend Article VI or any related definition for such
purpose), then the U.S. Borrower’s compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to the U.S. Borrower and the Required
Lenders and (ii) whenever in this Agreement it is necessary to determine whether
a lease is a capital lease or an operating lease, such determination shall be
made on the basis of GAAP as in effect on the date hereof.

SECTION 1.03. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Domestic
Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Domestic Eurocurrency Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Domestic Revolving Credit
Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type
(e.g., a “Domestic Eurocurrency Revolving Credit Borrowing”).

SECTION 1.04. Pro Forma Calculations. With respect to any period during which
any Permitted Acquisition or Significant Asset Sale occurs as permitted pursuant
to the terms hereof, for purposes of (a) calculating the Interest Coverage Ratio
under Section 6.08 or the Leverage Ratio under Section 6.09 at the end of any
fiscal quarter, (b) determining whether any proposed incurrence of Incremental
Revolving Credit Commitments or Incremental Term Loan Commitments pursuant to
Section 2.25 or Section 2.26, respectively, is permitted, (c) determining
whether any issuance of

 

47



--------------------------------------------------------------------------------

Additional Secured Indebtedness is permitted under Section 6.02(q), any proposed
Permitted Acquisition is permitted under Section 6.03(g), any proposed
investment in a joint venture is permitted under Section 6.03(y), or any
proposed Restricted Payment is permitted under Section 6.05(b), or (d) for the
purpose of determining Pro Forma Compliance, the Interest Coverage Ratio, the
Leverage Ratio and the Senior Secured Leverage Ratio, as applicable, shall be
calculated on a Pro Forma Basis, in the case of clause (a) above, for the four
fiscal quarter period ending on such date and, in all other cases, for the four
fiscal quarter period most recently ended on or prior to the date of such
calculation.

SECTION 1.05. Exchange Rate Calculations. On each Calculation Date, the
Administrative Agent shall (a) determine the Exchange Rate as of such
Calculation Date and (b) give notice thereof to the Borrowers and to any Lender
that shall have requested a copy of such notice (it being understood that a
Lender shall not have the right to independently request a determination of the
Exchange Rate). The Exchange Rate so determined shall become effective on such
Calculation Date and shall remain effective until the next succeeding
Calculation Date, and shall for all purposes of this Agreement (other than any
other provision expressly requiring the use of a current Exchange Rate) be the
Exchange Rate employed in converting amounts between dollars and Alternative
Currencies.

ARTICLE II

The Credits

SECTION 2.01. Commitments. (a) On the terms and subject to the conditions set
forth herein and in reliance upon the representations and warranties set forth
herein and in the other Loan Documents, each Lender agrees severally and not
jointly to make (i) Tranche A Loans to the U.S. Borrower, in dollars, on the
Second Restatement Date, in an aggregate principal amount for all such Tranche A
Loans not to exceed its Tranche A Commitment, (ii) Domestic Revolving Loans to
the U.S. Borrower, in dollars, at any time and from time to time on or after the
Second Restatement Date and prior to the earlier of the Revolving Credit
Maturity Date and the termination of the Domestic Revolving Credit Commitment of
such Lender in accordance with the terms hereof, in an aggregate principal
amount at any time outstanding that will not result in such Lender’s Domestic
Revolving Credit Exposure (plus its Pro Rata Percentage of the Aggregate
Competitive Loan Exposures) exceeding such Lender’s Domestic Revolving Credit
Commitment, (iii) Multicurrency Revolving Loans to the U.S. Borrower in dollars,
Canadian Dollars or Australian Dollars, the Canadian Borrower in dollars or
Canadian Dollars, or the Australian Borrower in Australian Dollars, at any time
and from time to time on or after the Second Restatement Date and prior to the
earlier of the Revolving Credit Maturity Date and the termination of the
Multicurrency Revolving Credit Commitment of such Lender in accordance with the
terms hereof, in an aggregate principal amount at any time outstanding that will
not result in (x) such Lender’s Multicurrency Revolving Credit Exposure
exceeding such Lender’s Multicurrency Revolving Credit Commitment or (y) the
Aggregate Multicurrency Revolving Credit Exposure attributable to Loans to, and
Letters of Credit issued for the account of, (A) the U.S. Borrower in Australian
Dollars, the Australian Borrower and the New Zealand Borrower exceeding the ANZ
Sublimit or (B) the U.S. Borrower in Canadian Dollars and the Canadian Borrower
exceeding the Canadian Sublimit and (iv) U.K. Revolving Loans to the
U.S. Borrower in dollars, Pounds or Euros or the U.K. Borrower in Pounds or
Euro, at any time and from time to time on or after the Second Restatement Date
and prior to the earlier of the Revolving Credit Maturity Date and the
termination of the U.K. Revolving Credit Commitment of such Lender in accordance
with the terms hereof, in an aggregate principal amount at any time outstanding
that will not result in such Lender’s U.K. Revolving Credit Exposure exceeding
such Lender’s U.K. Revolving Credit Commitment. Within the limits set forth in
the first sentence of this Section 2.01 and subject to the terms, conditions and
limitations set forth herein, the Borrowers may borrow, pay or prepay and
reborrow Revolving Loans. Amounts paid or prepaid in respect of Term Loans may
not be reborrowed.

 

48



--------------------------------------------------------------------------------

(b) Each Lender having an Incremental Revolving Credit Commitment or an
Incremental Term Loan Commitment, severally and not jointly, hereby agrees, on
the terms and subject to the conditions set forth herein and in the applicable
Incremental Assumption Agreement and in reliance on the representations and
warranties set forth herein and in the other Loan Documents, to make Incremental
Revolving Loans or Incremental Term Loans, as applicable, to the Borrowers, in
an aggregate principal amount not to exceed its Incremental Revolving Credit
Commitment or Incremental Term Loan Commitment, as applicable. Amounts paid or
prepaid in respect of Incremental Term Loans may not be reborrowed.

SECTION 2.02. Loans. (a) Each Loan (other than N.Z. Swingline Loans and
Competitive Loans) shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their respective applicable
Commitments; provided, however, that the failure of any Lender to make any Loan
shall not in itself relieve any other Lender of its obligation to lend hereunder
(it being understood, however, that no Lender shall be responsible for the
failure of any other Lender to make any Loan required to be made by such other
Lender). Except for Loans deemed made pursuant to Section 2.02(f) and
Competitive Loans, the Loans comprising any Borrowing shall be in an aggregate
principal amount that is (i) an integral multiple of the Borrowing Multiple and
not less than the Borrowing Minimum (except with respect to any Borrowing of
Incremental Revolving Loans, Incremental Term Loans, Other Revolving Loans or
Other Term Loans, to the extent otherwise provided in the related Incremental
Assumption Agreement or Loan Modification Agreement, as applicable, or
(ii) equal to the remaining available balance of the applicable Commitments.

(b) Subject to Sections 2.08 and 2.15, each Borrowing (other than a Competitive
Borrowing) shall be comprised entirely of Daily Rate Loans or Fixed Rate Loans
as the applicable Borrower may request pursuant to Section 2.03. Each Lender may
at its option make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the applicable Borrower to repay such
Loan in accordance with the terms of this Agreement. Borrowings of more than one
Type may be outstanding at the same time; provided, however, that the Borrowers
shall not be entitled to request any Borrowing that, if made, would result in
(i) more than (x) ten Fixed Rate Borrowings of Domestic Revolving Loans or
(y) ten Fixed Rate Borrowings of Tranche A Loans being outstanding hereunder at
any time or (ii) more than five Fixed Rate Borrowings of any other Class being
outstanding hereunder at any time. For purposes of the foregoing, Borrowings
having different Interest Periods or Contract Periods, regardless of whether
they commence on the same date, shall be considered separate Borrowings.

(c) Except with respect to Loans deemed made pursuant to Section 2.02(f), each
Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account as the
Administrative Agent may designate not later than 4:00 p.m., Local Time, and the
Administrative Agent shall promptly credit the amounts so received to an account
in the name of the applicable Borrower, designated by such Borrower in the
applicable Borrowing Request, or, if a Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the applicable Borrower
severally agree to repay to the

 

49



--------------------------------------------------------------------------------

Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
such Borrower until the date such amount is repaid to the Administrative Agent
at (i) in the case of such Borrower, the interest rate applicable at the time to
the Loans comprising such Borrowing and (ii) in the case of such Lender for the
first three days, a rate determined by the Administrative Agent to represent its
cost of overnight or short-term funds for the applicable currency and for each
day thereafter, the higher of such rate and the applicable Daily Rate (which
determination shall be conclusive absent manifest error). If such Lender shall
repay to the Administrative Agent such corresponding amount, such amount shall
constitute such Lender’s Loan as part of such Borrowing for purposes of this
Agreement.

(e) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request any Revolving Credit Borrowing if the Interest Period or
Contract Period, as the case may be, requested with respect thereto would end
after the Revolving Credit Maturity Date.

(f) If any Issuing Bank shall not have received from the applicable Borrower the
payment required to be made by Section 2.23(e) within the time specified in such
Section, such Issuing Bank will promptly notify the Administrative Agent of the
L/C Disbursement and the Administrative Agent will promptly notify each
applicable Revolving Credit Lender of such L/C Disbursement and its Pro Rata
Percentage thereof. Each Domestic Revolving Credit Lender (in respect of a
Domestic L/C Disbursement), Multicurrency Revolving Credit Lender (in respect of
a Multicurrency L/C Disbursement) and U.K. Revolving Credit Lender (in respect
of a U.K. L/C Disbursement) shall pay by wire transfer of immediately available
funds to the Administrative Agent not later than 2:00 p.m., Local Time, on such
date (or, if such Revolving Credit Lender shall have received such notice later
than 12:00 (noon), Local Time, on any day, not later than 10:00 a.m., Local
Time, on the immediately following Business Day), an amount equal to such
Revolving Credit Lender’s Pro Rata Percentage of such L/C Disbursement (it being
understood that such amount shall be deemed to constitute an ABR Revolving Loan
(if denominated in dollars), a Canadian Prime Rate Revolving Loan (if
denominated in Canadian Dollars) or a Fixed Rate Loan with a one-month Interest
Period or Contract Period, as the case may be (if denominated in any other
Alternative Currency), of such Revolving Credit Lender and such payment shall be
deemed to have reduced the applicable L/C Exposure), and the Administrative
Agent will promptly pay to such Issuing Bank the amounts so received by it from
such Revolving Credit Lenders. The Administrative Agent will promptly pay to the
applicable Issuing Bank any amount received by it from a Borrower pursuant to
Section 2.23(e) prior to the time that any Revolving Credit Lender makes any
payment pursuant to this paragraph (f); any such amounts received by the
Administrative Agent thereafter will be promptly remitted by the Administrative
Agent to the Revolving Credit Lenders that shall have made such payments and to
such Issuing Bank, as their interests may appear. If any Revolving Credit Lender
shall not have made its applicable Pro Rata Percentage of such L/C Disbursement
available to the Administrative Agent as provided above, such Revolving Credit
Lender and the applicable Borrower severally agree to pay interest on such
amount, for each day from and including the date such amount is required to be
paid in accordance with this paragraph to but excluding the date such amount is
paid, to the Administrative Agent for the account of the applicable Issuing Bank
at (i) in the case of such Borrower, a rate per annum equal to the interest rate
applicable to Revolving Loans pursuant to Section 2.06(a) and (ii) in the case
of such Revolving Credit Lender, for the first such day, a rate determined by
such Issuing Bank to represent its cost of overnight or short-term funds for the
applicable currency, and for each day thereafter, the higher of such rate and
the applicable Daily Rate.

SECTION 2.03. Borrowing Procedure. In order to request a Borrowing (other than a
N.Z. Swingline Loan, a Competitive Loan or a deemed Borrowing pursuant to
Section 2.02(f), as to which this Section 2.03 shall not apply), the applicable
Borrower shall hand deliver or fax to the Administrative Agent a duly completed
Borrowing Request (a) in the case of a Fixed Rate Borrowing, not later than
1:00 p.m., Local Time, three Business Days before a proposed Borrowing, and
(b) in the case of a Daily

 

50



--------------------------------------------------------------------------------

Rate Borrowing, not later than 12:00 noon, Local Time, on the Business Day of a
proposed Borrowing. Each Borrowing Request shall be irrevocable, shall be signed
by or on behalf of the applicable Borrower and shall specify the following
information: (i) the currency and Class of such Borrowing and whether such
Borrowing is to be a Fixed Rate Borrowing or a Daily Rate Borrowing; (ii) the
date of such Borrowing (which shall be a Business Day); (iii) the number and
location of the account to which funds are to be disbursed (which shall be an
account that complies with the requirements of Section 2.02(c)); (iv) the amount
of such Borrowing; and (v) if such Borrowing is to be a Fixed Rate Borrowing,
the Interest Period or Contract Period with respect thereto; provided, however,
that, notwithstanding any contrary specification in any Borrowing Request,
(x) each requested Borrowing shall comply with the requirements set forth in
Section 2.02 and (y) except as expressly provided in Section 2.08 or 2.15, no
Borrower may request a Daily Rate Borrowing that is a Foreign Base Rate
Borrowing. If no election as to the Type of Borrowing is specified in any such
notice, then the requested Borrowing shall be a Daily Rate Borrowing if
denominated in dollars or Canadian Dollars, and a Fixed Rate Borrowing with a
one-month Interest Period or Contract Period otherwise. If no election as to the
Class of any Revolving Credit Borrowing by the U.S. Borrower is received, then,
to the extent of the available Domestic Revolving Credit Commitments, such
Borrowing shall be a Domestic Revolving Credit Borrowing. If no Interest Period
or Contract Period with respect to any Fixed Rate Borrowing is specified in any
such notice, then the applicable Borrower shall be deemed to have selected an
Interest Period or Contract Period of one month’s duration. The Administrative
Agent shall promptly advise the applicable Lenders of any notice given pursuant
to this Section 2.03 (and the contents thereof), and of each Lender’s portion of
the requested Borrowing.

SECTION 2.04. Evidence of Debt; Repayment of Loans. (a) The U.S. Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the principal amount of each Term Loan of such Lender as provided in
Section 2.11. Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender on the Revolving Credit
Maturity Date the then unpaid principal amount of each Revolving Loan of such
Lender made to such Borrower. The New Zealand Borrower hereby promises to pay to
the N.Z. Swingline Lender the then unpaid principal amount of each N.Z.
Swingline Loan on the Revolving Credit Maturity Date. The U.S. Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the applicable Lender the principal amount of each Competitive Loan made by such
Lender on the last day of the Interest Period applicable to such Loan.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period or Contract Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from any Borrower or any Guarantor and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of any Borrower to repay the Loans in
accordance with their terms.

 

51



--------------------------------------------------------------------------------

(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, each applicable Borrower shall execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns and in a form and substance reasonably acceptable to the
Administrative Agent and such Borrower. Notwithstanding any other provision of
this Agreement, in the event any Lender shall request and receive such a
promissory note, the interests represented by such note shall at all times
(including after any assignment of all or part of such interests pursuant to
Section 9.04) be represented by one or more promissory notes payable to the
payee named therein or its registered assigns.

SECTION 2.05. Fees. (a) The U.S. Borrower agrees to pay to each Domestic
Revolving Credit Lender, through the Administrative Agent, on the last Business
Day of March, June, September and December in each year and on each date on
which the Domestic Revolving Credit Commitment of such Lender shall expire or be
terminated as provided herein, a facility fee equal to the Applicable Percentage
per annum in effect from time to time on the daily amount (whether used or
unused) of the Domestic Revolving Credit Commitment of such Lender during the
preceding quarter (or other period commencing on the Second Restatement Date or
ending with the Revolving Credit Maturity Date or the date on which the Domestic
Revolving Credit Commitment of such Lender shall expire or be terminated). The
U.S. Borrower and the U.K. Borrower jointly and severally agree to pay to each
U.K. Lender, through the Administrative Agent, on the last Business Day of
March, June, September and December in each year and on each date on which the
U.K. Revolving Credit Commitment of such Lender shall expire or be terminated as
provided herein, a facility fee equal to the Applicable Percentage per annum in
effect from time to time on the daily amount (whether used or unused) of the
U.K. Revolving Credit Commitment of such Lender during the preceding quarter (or
other period commencing on the Second Restatement Date or ending with the
Revolving Credit Maturity Date or the date on which the U.K. Revolving Credit
Commitment of such Lender shall expire or be terminated). The U.S. Borrower, the
Canadian Borrower, the Australian Borrower and the New Zealand Borrower jointly
and severally agree to pay to each Multicurrency Revolving Credit Lender,
through the Administrative Agent, on the last Business Day of March, June,
September and December in each year and on each date on which the Multicurrency
Revolving Credit Commitment of such Lender shall expire or be terminated as
provided herein, a facility fee (together with the facility fees provided for in
the preceding two sentences, the “Facility Fees”) equal to the Applicable
Percentage per annum in effect from time to time on the daily amount (whether
used or unused) of the Multicurrency Revolving Credit Commitment of such Lender
during the preceding quarter (or other period commencing on the Second
Restatement Date or ending with the Revolving Credit Maturity Date or the date
on which the Multicurrency Revolving Credit Commitment of such Lender shall
expire or be terminated). Notwithstanding the foregoing, if any Revolving Credit
Exposure remains outstanding following any expiration or termination of the
Revolving Credit Commitments as contemplated by the three preceding sentences,
the Facility Fees shall continue to accrue on such Revolving Credit Exposure for
so long as such Revolving Credit Exposure remains outstanding and shall be
payable on demand. In addition, the Facility Fees otherwise payable to any
Defaulting Lender in respect of the unused portion of such Defaulting Lender’s
Revolving Credit Commitments shall not be payable for so long as, and with
respect to the period during which, such Lender is a Defaulting Lender. All
Facility Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days. The Facility Fee due to each Lender shall
commence to accrue on and including the Second Restatement Date and shall cease
to accrue on the date on which the applicable Revolving Credit Commitment of
such Lender shall expire or be terminated as provided herein and there is not
any remaining Revolving Credit Exposure of such Lender.

(b) [Reserved]

(c) The Borrowers agree to pay to the Administrative Agent, for its own account,
the administrative fees at the times and in the amounts agreed to by the
U.S. Borrower and the Administrative Agent from time to time (the
“Administrative Agent Fees”).

 

52



--------------------------------------------------------------------------------

(d) Each Borrower agrees to pay to each Domestic Revolving Credit Lender (in the
case of Domestic L/C Exposure), each U.K. Revolving Credit Lender (in the case
of U.K. L/C Exposure) and each Multicurrency Revolving Credit Lender (in the
case of Multicurrency L/C Exposure) (in each case, other than a Defaulting
Lender), through the Administrative Agent, on the last Business Day of March,
June, September and December of each year and on the date on which the
applicable Revolving Credit Commitment of such Lender shall expire or be
terminated as provided herein, a fee calculated on such Lender’s Pro Rata
Percentage of the daily aggregate L/C Exposure in respect of such Borrower
(excluding the portion thereof attributable to unreimbursed L/C Disbursements)
during the preceding quarter (or shorter period commencing on the Second
Restatement Date or ending with the Revolving Credit Maturity Date or the date
on which all Letters of Credit of the applicable Class have been canceled or
have expired and the applicable Revolving Credit Commitments of all Lenders
shall have been terminated) at a rate per annum equal to the Applicable
Percentage from time to time used to determine the interest rate on Revolving
Credit Borrowings of the applicable Class comprised of Fixed Rate Loans pursuant
to Section 2.06 (the “L/C Participation Fees”). If the L/C Exposure of a
Defaulting Lender is reallocated pursuant to Section 2.17(i), then the L/C
Participation Fee payable to the Lenders pursuant to this Section 2.05(d) shall
be adjusted in accordance with such allocation. If the applicable Borrower cash
collateralizes any portion of such Defaulting Lender’s L/C Exposure pursuant to
Section 2.17(ii), such Borrower shall not be required to pay any L/C
Participation Fees with respect to that portion of such Defaulting Lender’s L/C
Exposure during the period in which such L/C Exposure is cash collateralized. If
all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to Section 2.17(i) or (ii), then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all L/C Participation Fees with respect to such L/C Exposure
shall be payable to the applicable Issuing Banks until and to the extent that
such L/C Exposure is reallocated and/or cash collateralized.

(e) Each Borrower agrees to pay to each Issuing Bank with respect to each Letter
of Credit issued by such Issuing Bank the standard fronting, issuance and
drawing fees as agreed by each Issuing Bank and such Borrower (the “Issuing Bank
Fees”).

(f) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the
applicable Issuing Bank. All L/C Participation Fees and Issuing Bank Fees shall
be computed on the basis of the actual number of days elapsed in a year of
360 days. Once paid, none of the Fees shall be refundable under any
circumstances.

SECTION 2.06. Interest on Loans. (a) Subject to the provisions of Section 2.07,
the Loans comprising each ABR Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days, as
the case may be) at a rate per annum equal to the Alternate Base Rate plus the
Applicable Percentage in effect from time to time.

(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurocurrency Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days or, in the case of a Eurocurrency
Loan denominated in Pounds, 365 days) at a rate per annum equal to (i) in the
case of a Eurocurrency Competitive Borrowing, the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus or minus (as the case may be)
the Competitive Loan Margin offered by the Lender making such Loan and accepted
by the U.S. Borrower in the Competitive Bid Accept/Reject Letter, and (ii) in
the case of all other Eurocurrency Borrowings, the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Percentage in
effect from time to time.

(c) Subject to the provisions of Section 2.07, the Loans comprising each
Canadian Prime Rate Borrowing shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 365 or 366 days, as the case may
be) at a rate per annum equal to the Canadian Prime Rate plus the Applicable
Percentage in effect from time to time.

 

53



--------------------------------------------------------------------------------

(d) Subject to the provisions of Section 2.07, the Loans comprising each B/A
Borrowing shall be subject to an Acceptance Fee, payable by the Canadian
Borrower on the date of acceptance of the relevant B/A and calculated as set
forth in the definition of the term “Acceptance Fee” in Section 1.01.

(e) Subject to the provisions of Section 2.07, the Loans comprising each Bank
Bill Rate Borrowing, including each N.Z. Swingline Loan, shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as the case may be), at a rate per annum equal to the Bank Bill
Rate plus the Applicable Percentage in effect from time to time.

(f) Subject to the provisions of Section 2.07, the Loans comprising each Foreign
Base Rate Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be) at a
rate per annum equal to the sum of the Foreign Base Rate and the Applicable
Percentage in effect from time to time.

(g) Subject to the provisions of Section 2.07, each Flat Rate Competitive Loan
shall bear interest (computed on the basis of the actual number of days elapsed
over a year of 365 or 366 days, as the case may be, or such other computational
basis as may be set forth in the applicable Competitive Bid) at the rate per
annum equal to the fixed rate of interest offered by the Lender making such Loan
and accepted by the U.S. Borrower in the Competitive Bid Accept/Reject Letter.

(h) Interest on each Loan (other than pursuant to B/A Borrowings) shall be
payable on the Interest Payment Dates applicable to such Loan except as
otherwise provided in this Agreement. The applicable Alternate Base Rate,
Adjusted LIBO Rate, Discount Rate or Bank Bill Rate, as the case may be, shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error. Notwithstanding anything to the contrary in
this Agreement, if any Fixed Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

(i) For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever any interest or fee to be paid hereunder or in connection herewith is
to be calculated on the basis of any period of time that is less than a calendar
year, the yearly rate of interest to which the rate used in such calculation is
equivalent is the rate so used multiplied by the actual number of days in the
calendar year in which the same is to be ascertained and divided by 360, 365 or
366, as applicable. The rates of interest under this Agreement are nominal
rates, and not effective rates or yields. The principal of deemed reinvestment
of interest does not apply to any interest calculation under this Agreement.

SECTION 2.07. Default Interest. If any Borrower shall default in the payment of
the principal of or interest on any Loan or any other amount becoming due
hereunder, by acceleration or otherwise, or under any other Loan Document, such
Borrower shall on demand from time to time pay interest, to the extent permitted
by law, on such defaulted amount to but excluding the date of actual payment
(after as well as before judgment) (a) in the case of overdue principal, at the
rate otherwise applicable to such Loan pursuant to Section 2.06 plus 2.00% per
annum and (b) in all other cases, at a rate per annum (computed on the basis of
the actual number of days elapsed over a year of (i) 365 or 366 days, as the
case may be, when determined by reference to the Prime Rate, (ii) 365 days, in
the case of a Eurocurrency Loan denominated in Pounds and (iii) 360 days at all
other times) equal to the rate that would be applicable to a Daily Rate
Revolving Loan in the applicable currency plus 2.00%.

 

54



--------------------------------------------------------------------------------

SECTION 2.08. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurocurrency Borrowing the Administrative Agent shall have
determined that deposits in the applicable currency in the principal amounts of
the Loans comprising such Borrowing are not generally available in the
applicable interbank market, or that the rates at which such deposits are being
offered will not adequately and fairly reflect the cost to a majority in
interest of the applicable Lenders of making or maintaining their Eurocurrency
Loans during such Interest Period, or that reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the Administrative Agent shall, as soon as
practicable thereafter, give written or fax notice of such determination to the
applicable Borrowers and the applicable Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the applicable
Borrowers and the applicable Lenders that the circumstances giving rise to such
notice no longer exist, any request by a Borrower for a Eurocurrency Borrowing
in the affected currency pursuant to Section 2.03 or 2.10 shall be deemed to be
a request for a Daily Rate Borrowing in such currency. Each determination by the
Administrative Agent under this Section 2.08 shall be conclusive absent manifest
error.

SECTION 2.09. Termination and Reduction of Commitments. (a) The Tranche A
Commitments (other than any Incremental Term Loan Commitments, which shall
terminate as provided in the related Incremental Assumption Agreement) shall
automatically terminate upon the making of the Tranche A Loans on the Second
Restatement Date. The Revolving Credit Commitments (other than any Incremental
Revolving Credit Commitments, which shall terminate as provided in the related
Incremental Assumption Agreement) and the N.Z. Swingline Commitments shall
automatically terminate on the Revolving Credit Maturity Date. The L/C
Commitments shall automatically terminate on the earlier to occur of (i) the
termination of the Revolving Credit Commitments and (ii) the date 30 days prior
to the Revolving Credit Maturity Date.

(b) Upon at least three Business Days’ prior written or fax notice (or telephone
notice promptly confirmed by a written notice) to the Administrative Agent, a
Borrower may, without premium or penalty, at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Term Loan
Commitments or the Revolving Credit Commitments of any Class; provided, however,
that (i) each partial reduction of the Term Loan Commitments or the Revolving
Credit Commitments of any Class shall be in an integral multiple of the
Borrowing Multiple and in a minimum amount equal to the Borrowing Minimum,
(ii) the Total Domestic Revolving Credit Commitment shall not be reduced to an
amount that is less than the sum of the Aggregate Domestic Revolving Credit
Exposure and the Aggregate Competitive Loan Exposure at the time, (iii) the
Total U.K. Revolving Credit Commitment shall not be reduced to an amount that is
less than the Aggregate U.K. Revolving Credit Exposure at the time and (iv) the
Total Multicurrency Revolving Credit Commitment shall not be reduced to an
amount that is less than the Aggregate Multicurrency Revolving Credit Exposure
at the time. Each notice delivered by a Borrower pursuant to this
Section 2.09(b) shall be irrevocable; provided that a notice of termination of
the Term Loan Commitments or the Revolving Credit Commitments delivered by a
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by such
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

(c) Each reduction in the Term Loan Commitments or the Revolving Credit
Commitments of any Class hereunder shall be made ratably among the Lenders in
accordance with their respective applicable Commitments. The applicable
Borrowers shall pay to the Administrative Agent for the account of the
applicable Lenders, on the date of each termination or reduction, the Facility
Fees on the amount of the Commitments so terminated or reduced accrued to but
excluding the date of such termination or reduction.

(d) Reductions and terminations of any Other Revolving Credit Commitments shall
be as provided for in the applicable Loan Modification Agreement.

 

55



--------------------------------------------------------------------------------

SECTION 2.10. Conversion and Continuation of Borrowings. Each Borrower shall
have the right at any time upon prior irrevocable notice to the Administrative
Agent (a) not later than 1:00 p.m., Local Time, two Business Days prior to
conversion, to convert any Eurocurrency Borrowing denominated in dollars into an
ABR Borrowing or to convert any B/A Borrowing into a Canadian Prime Rate
Borrowing, (b) not later than 1:00 p.m., Local Time, three Business Days prior
to conversion or continuation, to convert any ABR Borrowing into a Eurocurrency
Borrowing denominated in dollars, to convert any Canadian Prime Rate Borrowing
into a B/A Borrowing or to continue any Eurocurrency Borrowing as a Eurocurrency
Borrowing for an additional Interest Period and (c) not later than 1:00 p.m.,
Local Time, three Business Days prior to conversion, to convert the Interest
Period with respect to any Eurocurrency Borrowing to another permissible
Interest Period, subject in each case to the following:

(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(iii) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurocurrency Loan (or portion thereof) being converted shall be paid by
the applicable Borrower at the time of conversion;

(iv) if any Eurocurrency Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the applicable Borrower shall pay, upon
demand, any amounts due to the Lenders pursuant to Section 2.16;

(v) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurocurrency Borrowing or
a B/A Borrowing;

(vi) any portion of a Eurocurrency Borrowing or a B/A Borrowing that cannot be
converted into or continued as a Eurocurrency Borrowing or a B/A Borrowing by
reason of the immediately preceding clause shall be automatically converted at
the end of the Interest Period in effect for such Borrowing into an
ABR Borrowing or a Canadian Prime Rate Borrowing, as the case may be;

(vii) no Interest Period may be selected for any Eurocurrency Term Borrowing
that would end later than a Repayment Date occurring on or after the first day
of such Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of (x) the Eurocurrency Term Borrowings comprised of Tranche
A Loans, Specified Incremental Term Loans or Other Term Loans, as applicable,
with Interest Periods ending on or prior to such Repayment Date and (y) the
ABR Term Borrowings comprised of Tranche A Loans, Specified Incremental Term
Loans or Other Term Loans, as applicable, would not be at least equal to the
principal amount of Term Borrowings to be paid on such Repayment Date;

(viii) no B/A Borrowing may be converted or continued other than at the end of
the Contract Period applicable thereto; and

 

56



--------------------------------------------------------------------------------

(ix) upon notice to the applicable Borrower from the Administrative Agent given
at the request of the Required Lenders, after the occurrence and during the
continuance of a Default or Event of Default, no outstanding Loan may be
converted into, or continued as, a Eurocurrency Loan or a B/A Loan and any
outstanding Eurocurrency Borrowing or B/A Borrowing shall, at the end of the
Interest Period or Contract Period applicable thereto (unless repaid pursuant to
the terms hereof), automatically be converted to an ABR Borrowing or a Canadian
Prime Rate Borrowing, as the case may be.

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (a) the identity, amount and Class of the
Borrowing that the applicable Borrower requests be converted or continued,
(b) whether such Borrowing is to be converted to or continued as a Eurocurrency
Borrowing, an ABR Borrowing, a B/A Borrowing or a Canadian Prime Rate Borrowing,
(c) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (d) if such Borrowing is to be converted to or
continued as a Eurocurrency Borrowing or a B/A Borrowing, the Interest Period or
Contract Period with respect thereto. If no Interest Period or Contract Period
is specified in any such notice with respect to any conversion to or
continuation as a Eurocurrency Borrowing or a B/A Borrowing, the applicable
Borrower shall be deemed to have selected an Interest Period or Contract Period
of one month’s duration. The Administrative Agent shall advise the applicable
Lenders of any notice given pursuant to this Section 2.10 and of each Lender’s
portion of any converted or continued Borrowing. If a Borrower shall not have
given notice in accordance with this Section 2.10 to continue any Borrowing into
a subsequent Interest Period or Contract Period (and shall not otherwise have
given notice in accordance with this Section 2.10 to convert such Borrowing),
such Borrowing shall, at the end of the Interest Period or Contract Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be converted to an ABR Borrowing or a Canadian Prime Rate Borrowing, as
applicable. The U.S. Borrower shall not have the right to convert or continue
the Interest Period with respect to any Competitive Loan pursuant to this
Section 2.10.

SECTION 2.11. Repayment of Term Borrowings. (a) (i) The U.S. Borrower shall pay
to the Administrative Agent, for the account of the Tranche A Lenders, on the
dates set forth below, or if any such date is not a Business Day, on the next
preceding Business Day (each such date being a “Tranche A Repayment Date”), a
principal amount of the Tranche A Loans (as adjusted from time to time pursuant
to Sections 2.11(d), 2.12, 2.13(f) and 2.26(d)) equal to the percentage set
forth below for such date of the aggregate principal amount of the Tranche A
Loans outstanding on the Second Restatement Date, together in each case with
accrued but unpaid interest on the principal amount to be paid to but excluding
the date of such payment:

 

Date

   Scheduled Tranche A Term Loan
Repayments  

June 30, 2015

     0.625 % 

September 30, 2015

     0.625 % 

December 31, 2015

     0.625 % 

March 31, 2016

     0.625 % 

 

57



--------------------------------------------------------------------------------

Date

   Scheduled Tranche A Term Loan
Repayments  

June 30, 2016

     1.25 % 

September 30, 2016

     1.25 % 

December 31, 2016

     1.25 % 

March 31, 2017

     1.25 % 

June 30, 2017

     1.25 % 

September 30, 2017

     1.25 % 

December 31, 2017

     1.25 % 

March 31, 2018

     1.25 % 

June 30, 2018

     1.875 % 

September 30, 2018

     1.875 % 

December 31, 2018

     1.875 % 

March 31, 2019

     1.875 % 

June 30, 2019

     3.333 % 

September 30, 2019

     3.333 % 

December 31, 2019

     3.333 % 

Tranche A Maturity Date

     70 % 

(ii) [Reserved].

(iii) The applicable Borrowers shall pay to the Administrative Agent, for the
account of the Incremental Term Lenders, on each Incremental Term Loan Repayment
Date, a principal amount of the Incremental Term Loans equal to the amount set
forth for such date in the applicable Incremental Assumption Agreement (as
adjusted from time to time to give effect to prepayments as provided for in the
applicable Incremental Assumption Agreement), together in each case with accrued
and unpaid interest on the principal amount to be paid to but excluding the date
of such payment.

 

58



--------------------------------------------------------------------------------

(iv) The applicable Borrowers shall pay to the Administrative Agent, for the
account of the applicable Accepting Lenders, on each Other Term Loan Repayment
Date, a principal amount of the Other Term Loans equal to the amount set forth
for such date in the applicable Loan Modification Agreement (as adjusted from
time to time to give effect to prepayments as provided for in the applicable
Loan Modification Agreement), together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment.

(b) To the extent not previously paid, all Tranche A Loans, Specified
Incremental Term Loans and Other Term Loans shall be due and payable on the
Tranche A Maturity Date, the applicable Incremental Term Loan Maturity Date and
the applicable Other Term Loan Maturity Date, respectively, together with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of payment.

(c) All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.

(d) Following any conversion or exchange of any Affected Class of Term Loans
pursuant to Section 9.20, the amortization schedule set forth above for such
Affected Class will be deemed modified by eliminating pro rata from each of the
remaining scheduled amortization payments for such Class an aggregate amount
equal to the principal amount of Term Loans of Accepting Lenders of such
Affected Class that accepted the related Loan Modification Offer.

SECTION 2.12. Prepayment. (a) Each Borrower shall have the right at any time and
from time to time to prepay any Borrowing (other than (x) Bankers’ Acceptances
or B/A Equivalent Loans, which may, however, be defeased as provided below and
(y) Competitive Borrowings, which may be prepaid only with the consent of the
applicable Lender), in whole or in part, upon at least three Business Days’
prior written or fax notice (or telephone notice promptly confirmed by written
or fax notice) in the case of Fixed Rate Loans, or written or fax notice (or
telephone notice promptly confirmed by written or fax notice) on the Business
Day of prepayment in the case of Daily Rate Loans, to the Administrative Agent
before 1:00 p.m., Local Time; provided, however, that each partial prepayment
shall be in an amount that is an integral multiple of the Borrowing Multiple and
not less than the Borrowing Minimum; and provided further that the Canadian
Borrower may defease any B/A or B/A Equivalent Loan by depositing with the
Administrative Agent an amount that, together with Acceptance Fees accruing on
such amount to the end of the Contract Period for such B/A or B/A Equivalent
Loan at such rate as the Administrative Agent shall specify upon receipt of such
amount, is sufficient to pay such maturing B/A or B/A Equivalent Loan when due.

(b) Optional prepayments of Term Loans shall be applied as directed by the U.S.
Borrower.

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the applicable Borrower to prepay such Borrowing by
the amount stated therein on the date stated therein; provided that a notice of
optional prepayment delivered by a Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by such Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. All prepayments under this Section 2.12 shall be subject to
Section 2.16 but otherwise without premium or penalty. All prepayments under
this Section 2.12 shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.

 

59



--------------------------------------------------------------------------------

SECTION 2.13. Mandatory Prepayments. (a) In the event of any termination of all
the Revolving Credit Commitments of a Class, the applicable Borrowers shall, on
the date of such termination, repay or prepay all their respective outstanding
Revolving Credit Borrowings (and N.Z. Swingline Borrowings (in the case of a
termination of the Multicurrency Revolving Credit Commitments) of such Class,
and replace all outstanding Letters of Credit of the applicable Class and/or
deposit an amount equal to the L/C Exposure of the applicable Class in cash in a
cash collateral account established with the Collateral Agent for the benefit of
the Secured Parties. If as a result of any partial reduction of the Revolving
Credit Commitments of a Class, the Aggregate Domestic Revolving Credit Exposure
(plus the Aggregate Competitive Loan Exposure), Aggregate Multicurrency
Revolving Credit Exposure or Aggregate U.K. Revolving Credit Exposure would
exceed the Total Domestic Revolving Credit Commitment, Total Multicurrency
Revolving Credit Commitment or Total U.K. Revolving Credit Commitment,
respectively, after giving effect thereto, then the applicable Borrowers shall,
on the date of such reduction, repay or prepay Revolving Credit Borrowings
(and/or N.Z. Swingline Loans (in the case of the Multicurrency Revolving Credit
Commitments) and/or, subject to Section 2.12(d), Competitive Loans (in the case
of Domestic Revolving Credit Commitments)) and/or cash collateralize Letters of
Credit of the applicable Class in an amount sufficient to eliminate such excess.

(b) If as a result of fluctuations in exchange rates, on any Calculation Date,
(i) the Aggregate Multicurrency Revolving Credit Exposure would exceed 105% of
the Total Multicurrency Revolving Credit Commitment, (ii) the Aggregate U.K.
Revolving Credit Exposure would exceed 105% of the Total U.K. Revolving Credit
Commitment, (iii) the portion of the Multicurrency Revolving Credit Exposure
represented by Loans to or Letters of Credit issued for the account of the
Canadian Borrower would exceed 105% of the Canadian Sublimit or (iv) the portion
of the Multicurrency Revolving Credit Exposure represented by Loans to or
Letters of Credit issued for the account of the Australian Borrower and the New
Zealand Borrower would exceed 105% of the ANZ Sublimit, then, in each case, the
applicable Borrowers shall, within three Business Days of such Calculation Date,
prepay Revolving Loans (or N.Z. Swingline Loans, in the case of the
Multicurrency Revolving Credit Commitments) and/or cash collateralize Letters of
Credit such that the applicable exposure does not exceed the applicable
commitment or sublimit set forth above without giving effect to the words “105%
of”.

(c) Not later than the fifth Business Day following the completion of any Asset
Sale, the U.S. Borrower shall apply 100% of the Net Cash Proceeds received with
respect thereto to prepay outstanding Term Loans in accordance with
Section 2.13(f).

(d) No later than the earlier of (i) 45 days after June 30 of each year
(commencing with June 30, 2015) and (ii) the date on which Holdings delivers its
financial statements with respect to the period of four consecutive quarters
then ended pursuant to Section 5.04(b) (each such date, an “ECF Prepayment
Date”), the U.S. Borrower shall prepay outstanding Term Loans in accordance with
Section 2.13(f) in an aggregate principal amount (the “ECF Prepayment Amount”)
equal to (x) if the Leverage Ratio at the end of such period shall have been
greater than or equal to 3.00 to 1.00, 50% of Excess Cash Flow for such period
and (y) if the Leverage Ratio at the end of such period shall have been greater
than or equal to 2.50 to 1.00 but less than 3.00 to 1.00, 25% of Excess Cash
Flow for such period; provided that no such prepayment shall be required
pursuant to this paragraph (d) in respect of any period if the Leverage Ratio at
the end of such period shall have been less than 2.5 to 1.00; provided further
that any Voluntary Prepayments made during such period shall be deducted from
any amounts payable by the U.S. Borrower pursuant to this paragraph (d).

(e) In the event that Holdings or any Subsidiary shall receive Net Cash Proceeds
from the issuance or incurrence of any Indebtedness for money borrowed of
Holdings or any Subsidiary (other than any Indebtedness permitted pursuant to
the provisions of this Agreement), the U.S. Borrower shall, substantially
simultaneously with (and in any event not later than the fifth Business Day next
following) the receipt of such Net Cash Proceeds by Holdings or such Subsidiary,
apply an amount equal to 100% of such Net Cash Proceeds to prepay outstanding
Term Loans in accordance with Section 2.13(f).

 

60



--------------------------------------------------------------------------------

(f) Mandatory prepayments of outstanding Term Loans under this Agreement shall
be allocated pro rata among the then outstanding Tranche A Loans, Specified
Incremental Term Loans and Other Term Loans and applied in direct order of
maturity against the remaining scheduled installments of principal due in
respect of Tranche A Loans, Specified Incremental Term Loans and Other Term
Loans under Sections 2.11(a)(i), (iii) and (iv), respectively.

(g) The U.S. Borrower shall deliver to the Administrative Agent, (i) at the time
of each prepayment required under this Section 2.13, a certificate signed by a
Financial Officer of the U.S. Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) to the extent practicable,
at least three Business Days’ prior written notice of such prepayment. Each
notice of prepayment shall specify the prepayment date, the Class of each Loan
being prepaid and the principal amount of each Loan (or portion thereof) to be
prepaid. All prepayments of Borrowings under this Section 2.13 shall be subject
to Section 2.16, but shall otherwise be without premium or penalty.

SECTION 2.14. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision of this Agreement, if any Change in Law shall

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by any Lender or any Issuing Bank except any such reserve requirement
that is reflected in the Adjusted LIBOR Rate, the Discount Rate or the Bank Bill
Rate);

(ii) subject any Lender or any Issuing Bank to any Taxes (other than
(A) Indemnified Taxes and (B) Excluded Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

(iii) shall impose on such Lender of the Issuing Bank or any applicable
interbank market any other condition affecting this Agreement or Fixed Rate
Loans made by such Lender or any Letter of Credit or participation therein
(other than any change to the basis or rate of taxation applicable to any
Lender),

and the result of any of the foregoing shall be to increase the cost to such
Lender or such Issuing Bank of making or maintaining any Fixed Rate Loan or
increase the cost to any Lender of issuing or maintaining any Letter of Credit
or purchasing or maintaining a participation therein or to reduce the amount of
any sum received or receivable by such Lender or such Issuing Bank hereunder
(whether of principal, interest or otherwise) by an amount deemed by such Lender
or such Issuing Bank to be material (after taking into account the last sentence
of the definition of the term “Adjusted LIBO Rate”, if applicable), then the
applicable Borrowers will pay to such Lender or such Issuing Bank, as the case
may be, upon demand such additional amount or amounts (without duplication of
amounts paid by the Borrowers pursuant to Section 2.20) as will compensate such
Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered; provided that such amounts shall be
proportionate and non-discriminatory relative to the amounts that such Lender
charges borrowers or account parties for such additional amounts incurred in
connection with substantially similar facilities as determined by such Lender
acting in good faith exercising reasonable credit judgment.

(b) If any Lender or any Issuing Bank shall have determined that any Change in
Law regarding capital adequacy or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made or
participations in Letters of Credit purchased by such Lender pursuant hereto or
the Letters of Credit issued by such Issuing Bank pursuant hereto to a level
below that which such Lender or such Issuing Bank or such Lender’s or

 

61



--------------------------------------------------------------------------------

the Issuing Bank’s holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s or such Issuing Bank’s policies and
the policies of such Lender’s or such Issuing Bank’s holding company with
respect to capital adequacy or liquidity requirements) by an amount deemed by
such Lender or such Issuing Bank to be material (after taking into account the
last sentence of the definition of the term “Adjusted LIBO Rate”, if
applicable), then from time to time the applicable Borrower shall pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or any Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) above, and setting
forth in reasonable detail the basis on which such amount or amounts were
calculated shall be delivered to the U.S. Borrower and shall be conclusive
absent manifest error. The applicable Borrower shall pay such Lender or such
Issuing Bank the amount shown as due on any such certificate delivered by it
within 20 days after its receipt of the same.

(d) Failure or delay on the part of any Lender or such Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be under any obligation to compensate any Lender or
such Issuing Bank under paragraph (a) or (b) above with respect to increased
costs or reductions with respect to any period prior to the date that is
120 days prior to such request if such Lender or such Issuing Bank knew or could
reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any Change in Law within such 120-day period. The protection of this
Section shall be available to each Lender and each Issuing Bank regardless of
any possible contention of the invalidity or inapplicability of the Change in
Law that shall have occurred or been imposed.

(e) For the avoidance of doubt, this Section 2.14 shall apply to all requests,
rules, guidelines or directives concerning capital adequacy or liquidity
requirements issued in connection with the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
concerning capital adequacy or liquidity requirements promulgated by the Bank
for International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority) or United States
financial regulatory authorities, regardless of the date adopted, issued,
promulgated or implemented.

SECTION 2.15. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurocurrency Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurocurrency Loan, then, by written
notice to the applicable Borrower and to the Administrative Agent:

(i) such Lender may declare that Eurocurrency Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods and Daily Rate Loans will not thereafter (for
such duration) be converted into Eurocurrency Loans), whereupon any request for
a Eurocurrency Borrowing (or to convert an ABR Borrowing to a Eurocurrency
Borrowing or to continue a Eurocurrency Borrowing for an additional Interest
Period) shall, as to such Lender only, be deemed a request for a Daily Rate Loan
(or a request to continue a Daily Rate Loan as such or to convert a Eurocurrency
Loan into a Daily Rate Loan, as the case may be), unless such declaration shall
be subsequently withdrawn; and

 

62



--------------------------------------------------------------------------------

(ii) such Lender may require that all outstanding Eurocurrency Loans made by it
be converted to Daily Rate Loans, in which event all such Eurocurrency Loans
shall be automatically converted to Daily Rate Loans as of the effective date of
such notice as provided in paragraph (b) below.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurocurrency Loans that would have been made by such Lender or the
converted Eurocurrency Loans of such Lender shall instead be applied to repay
the Daily Rate Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurocurrency Loans.

(b) For purposes of this Section 2.15, a notice to the applicable Borrower by
any Lender shall be effective as to each Eurocurrency Loan made by such Lender,
if lawful, on the last day of the Interest Period then applicable to such
Eurocurrency Loan; in all other cases such notice shall be effective on the date
of receipt by the applicable Borrower.

(c) Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.

SECTION 2.16. Indemnity. The Borrowers shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Fixed Rate Loan
prior to the end of the Interest Period or Contract Period in effect therefor,
(ii) the conversion of any Fixed Rate Loan to a Daily Rate Loan, or the
conversion of the Interest Period or Contract Period with respect to any Fixed
Rate Loan, in each case other than on the last day of the Interest Period or
Contract Period in effect therefor or (iii) any Fixed Rate Loan to be made by
such Lender (including any Fixed Rate Loan to be made pursuant to a conversion
or continuation under Section 2.10) not being made after notice of such Loan
shall have been given by the Borrowers hereunder (any of the events referred to
in this clause (a) being called a “Breakage Event”) or (b) any default in the
making of any payment or prepayment of any Eurocurrency Loan required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Fixed Rate Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender in redeploying
the funds released or not utilized by reason of such Breakage Event for such
period. A certificate of any Lender setting forth any amount or amounts which
such Lender is entitled to receive pursuant to this Section 2.16, and setting
forth in reasonable detail the basis on which such amount or amounts were
calculated, shall be delivered to the applicable Borrowers and shall be
conclusive absent manifest error.

SECTION 2.17. Pro Rata Treatment. Subject to the express provisions of this
Agreement which require, or permit, different payments to be made to
non-Defaulting Lenders as opposed to Defaulting Lenders and except as provided
below in this Section 2.17 and Section 2.15, each Borrowing, each payment or
prepayment of principal of any Borrowing, each payment of interest on the Loans,
each payment of the Facility Fees, each reduction of the Term Loan Commitments
or the Revolving Credit Commitments and each conversion of any Borrowing to or
continuation of any Borrowing as a Borrowing

 

63



--------------------------------------------------------------------------------

of any Type shall be allocated pro rata among the Lenders in accordance with
their respective applicable Commitments (or, if such Commitments shall have
expired or been terminated, in accordance with the respective principal amounts
of their outstanding Loans). For purposes of determining the available Domestic
Revolving Credit Commitments or Multicurrency Revolving Credit Commitments of
the Lenders at any time, each outstanding Competitive Loan or N.Z. Swingline
Loan shall be deemed to have utilized the Domestic Revolving Credit Commitments
(in the case of a Competitive Loan) or Multicurrency Revolving Credit
Commitments (in the case of a N.Z. Swingline Loan) of the Lenders (including
those Lenders which shall not have made Competitive Loans or N.Z. Swingline
Loans, as the case may be) pro rata in accordance with such respective Domestic
Revolving Credit Commitments or Multicurrency Revolving Credit Commitments. Each
Lender agrees that in computing such Lender’s portion of any Borrowing to be
made hereunder, the Administrative Agent may, in its discretion, round each
Lender’s percentage of such Borrowing to the next higher or lower whole dollar
amount. Notwithstanding the foregoing, (a) if Letters of Credit are requested to
be issued or N.Z. Swingline Loans are requested to be made under the Revolving
Credit Commitments of a Class at any time that there exists a Defaulting Lender
under the Revolving Credit Commitments of such Class then, unless a Default or
an Event of Default shall have occurred and be continuing, (i) all or any part
of such Defaulting Lender’s aggregate L/C Exposure or N.Z. Swingline Exposure
under such Class shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Pro Rata Percentages, but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Credit Exposure under such
Class plus such Defaulting Lender’s aggregate principal amount of all L/C
Exposure and N.Z. Swingline Exposure, as the case may be under such Class, does
not exceed the total of all non-Defaulting Lenders’ Revolving Credit Commitments
of such Class, and (ii) if the reallocation described in clause (i) cannot, or
can only partially, be effected, the applicable Borrower shall within one
Business Day following notice by the Administrative Agent (x) first, prepay such
N.Z. Swingline Exposure under such Class and (y) second, cash collateralize for
the benefit of each applicable Issuing Bank only such Borrower’s obligations
corresponding to such Defaulting Lender’s aggregate L/C Exposure under such
Class (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.23(j) for so
long as such L/C Exposure is outstanding, and (b) unless an Event of Default
shall have occurred and be continuing, a Borrower may elect that voluntary
prepayments of Revolving Loans made pursuant to Section 2.12(a) not be applied
to the Revolving Loans of a Defaulting Lender. For the avoidance of doubt,
neither this Section 2.17 nor Section 2.18 shall limit the ability of any
Borrower to (i) make a Purchase of and retire Purchased Loans or (ii) pay fees
and interest with respect to Other Revolving Loans or Other Term Loans following
the effectiveness of any Loan Modification Offer on a basis different from the
Loans of such Class that will continue to be held by Lenders that were not
Accepting Lenders.

SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against a
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means other than as a result of non-pro rata payments expressly
permitted hereunder (including under Sections 2.15 and 2.17), obtain payment
(voluntary or involuntary) in respect of any Loan or Loans or L/C Disbursement
as a result of which the unpaid principal portion of its Loans and
participations in L/C Disbursements shall be proportionately less than the
unpaid principal portion of the Loans and participations in L/C Disbursements of
any other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Loans and L/C Exposure of such other
Lender, so that the aggregate unpaid principal amount of the Loans and L/C
Exposure and participations in Loans and L/C Exposure held by each Lender shall
be in the same proportion to the aggregate unpaid principal amount of all Loans
and L/C Exposure then outstanding as the principal amount of its Loans and L/C
Exposure prior to such exercise of banker’s lien, setoff or

 

64



--------------------------------------------------------------------------------

counterclaim or other event was to the principal amount of all Loans and L/C
Exposure outstanding prior to such exercise of banker’s lien, setoff or
counterclaim or other event; provided, however, that if any such purchase or
purchases or adjustments shall be made pursuant to this Section 2.18 and the
payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustment restored without interest. The
Borrowers and Holdings expressly consent to the foregoing arrangements and agree
that any Lender holding a participation in a Loan or L/C Disbursement deemed to
have been so purchased may exercise any and all rights of banker’s lien, setoff
or counterclaim with respect to any and all moneys owing by any Borrower and
Holdings to such Lender by reason thereof as fully as if such Lender had made a
Loan directly to a Borrower in the amount of such participation. For the
avoidance of doubt, this Section 2.18 shall not apply to any assignment of any
Purchased Loan by any Lender to a Borrower.

SECTION 2.19. Payments. (a) Each Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than 2:00
p.m., Local Time, on the date when due in immediately available funds, without
setoff, defense or counterclaim. Each such payment (other than (i) Issuing Bank
Fees, which shall be paid directly to the applicable Issuing Bank, and
(ii) principal of and interest on Competitive Loans and N.Z. Swingline Loans,
which shall be paid directly to the applicable Domestic Revolving Credit Lender
or N.Z. Swingline Lender except as otherwise provided in Section 2.22(e)) shall
be made to the Administrative Agent at its offices at Eleven Madison Avenue,
New York, NY 10010 to such account or accounts as may be specified by the
Administrative Agent. The Administrative Agent will promptly distribute to each
Lender its pro rata share (or other applicable share as provided herein) of such
payment.

(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

(c) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or any Issuing Bank hereunder that such Borrower will
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or such Issuing Bank, as the
case may be, the amount due. In such event, if such Borrower does not in fact
make such payment, then each of the Lenders or such Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Bank, as the
case may be, and to pay interest thereon, for each day from and including the
date such amount is distributed to it to but excluding the date of payment to
the Administrative Agent, at a rate determined by the Administrative Agent to
represent its cost of overnight or short-term funds (which determination shall
be conclusive absent manifest error) in the applicable currency.

SECTION 2.20. Taxes. (a) Any and all payments by or on account of any obligation
of any Borrower or any Loan Party hereunder or under any other Loan Document
shall be made free and clear of and without deduction for any Taxes; provided
that if any Borrower or any Loan Party shall be required by applicable law to
deduct or withhold any Taxes from such payments, then (i) only in the case of
Indemnified Taxes and Other Taxes, the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to Indemnified Taxes and Other Taxes payable under this Section) the
Administrative Agent or such Lender (as the case may be) receives an amount
equal to the sum it would have received had no such deductions or withholdings
been made, (ii) such Borrower or such Loan Party shall make such deductions or
withholdings and (iii) such Borrower or such Loan Party shall pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law.

 

65



--------------------------------------------------------------------------------

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Borrower shall indemnify the Administrative Agent and each Lender,
within 15 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such Lender
(whether directly or pursuant to Section 2.20(d)), as the case may be, on or
with respect to any payment by or on account of any obligation of such Borrower
or any Loan Party hereunder or under any other Loan Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the applicable Borrower by a Lender, or by the
Administrative Agent on its behalf or on behalf of a Lender, shall be conclusive
absent manifest error.

(d) Each Lender shall severally indemnify the Administrative Agent, within 15
days after written demand therefor, for the full amount of (i) any Indemnified
Taxes or Other Taxes attributable to such Lender (but only to the extent that no
Loan Party has already indemnified the Administrative Agent for such Indemnified
Taxes or Other Taxes and without limiting the obligation of the Loan Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(g) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.20(d).

(e) If a Borrower determines in good faith that a reasonable basis exists for
contesting a Tax, the relevant Lender (or participant), or the Administrative
Agent, as applicable, shall cooperate with such Borrower in challenging such Tax
at such Borrower’s expense if requested by such Borrower. If a Lender (or
participant) or the Administrative Agent receives a refund (including pursuant
to a claim for refund made pursuant to the preceding sentence) in respect of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a
Borrower or with respect to which a Borrower has paid additional amounts
pursuant to this Section 2.20, it shall within 30 days from the date of such
receipt pay over such refund to such Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section 2.20 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of such Lender (or participant)
or the Administrative Agent (together with any interest paid by the relevant
Governmental Authority with respect to such refund); provided, however, that
such Borrower, upon the request of such Lender (or participant) or the
Administrative Agent, agrees to repay the amount paid over to such Borrower
(plus penalties, interest or other charges) to such Lender (or participant) or
the Administrative Agent in the event such Lender (or participant) or the
Administrative Agent is required to repay such refund to such Governmental
Authority.

 

66



--------------------------------------------------------------------------------

(f) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Borrower or any other Loan Party to a Governmental Authority, such Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(g) (i) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which a Borrower is
located, or pursuant to any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to such Borrower (with a
copy to the Administrative Agent), at the time or times reasonably requested by
the Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by such Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
and shall deliver to such Borrower and the Administrative Agent two further
copies of any such form or certification (or any applicable successor form) on
or before the date that any such form or certification expires or becomes
obsolete and after the occurrence of any event requiring a change in the most
recent form previously delivered by it to such Borrower. Each Lender that shall
become a participant or a Lender pursuant to Section 9.04 shall, upon the
effectiveness of the related transfer, be required to provide all the forms and
statements required pursuant to this Section 2.20(g) provided that in the case
of a participant such participant shall furnish all such required forms and
statements to the Lender from which the related participation shall have been
purchased.

Notwithstanding the foregoing, after a request by the Borrower or Administrative
Agent pursuant to (g)(i), in the case of an applicable Borrower that is not a
U.S. Person, such Borrower will use reasonable efforts, if requested by the
applicable Lender, to provide to such Lender all applicable documentation
(together, if requested, with any English translations thereof, to the extent
available) required to be completed by such Lender in order to receive any
exemption or reduction of withholding Tax under the laws of the jurisdiction in
which such Borrower is located, and such Lender shall not be required to
complete, execute or submit any such documentation if such Lender is not
reasonably satisfied that it is legally able to do so.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E (or any successor form) establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E (or any successor form)
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

67



--------------------------------------------------------------------------------

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E (or any successor
form); or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E (or any successor form), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-4 on behalf of each such direct and
indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the applicable Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

68



--------------------------------------------------------------------------------

(h) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Second Restatement Date, the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) the Credit Agreement
as not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

(i) (i) Subject to paragraphs (ii) and (iii) below, each U.K. Borrowing Entity
shall, at the request of any Lender or the Administrative Agent, assist such
Lender in timely completing any procedural formalities incumbent upon such U.K.
Borrowing Entity (as may be applicable in the United Kingdom at the applicable
time) necessary for such Lender to receive payments under this Agreement or
under any other Loan Document without withholding or deduction for Taxes imposed
under the laws of the United Kingdom.

(ii) Each Lender that is entitled to an exemption from or reduction of
withholding Tax on interest under any applicable double taxation treaty to which
the United Kingdom is a party, and that holds a passport number under the HMRC
Double Taxation Treaty Passport Scheme and wishes that scheme to apply to this
Agreement and the other Loan Documents, shall include an indication of such
choice by providing to the Administrative Agent and each applicable U.K.
Borrowing Entity such Lender’s scheme reference number as soon as reasonably
practicable and in any event within 10 Business Days of making or acquiring a
Loan with the applicable U.K. Borrowing Entity.

(iii) Without limiting paragraph (i) above, when a Lender provides the
applicable scheme reference number to the Administrative Agent and each U.K.
Borrowing Entity in accordance with paragraph (ii) above, each U.K. Borrowing
Entity shall file with HMRC a duly completed HMRC Form DTTP-2 with respect to
such Lender within 30 “working” days (as such term is used in the terms and
conditions of the HMRC Double Taxation Treaty Passport Scheme) of the date such
Lender makes or acquires a Loan owing by such U.K. Borrowing Entity, and in each
case each U.K. Borrowing Entity shall promptly provide such Lender and the
Administrative Agent with a proof of, and a copy of, such filing. Unless
impracticable, such filing shall be made by electronic online submission.

SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender or any Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender or
any Issuing Bank delivers a notice described in Section 2.15, (iii) any Borrower
is required to pay any additional amount to any Lender or any Issuing Bank or
any Governmental Authority on account of any Lender or any Issuing Bank pursuant
to Section 2.20, (iv) any Lender refuses to consent to a proposed amendment,
waiver, consent or other modification of this Agreement or any other Loan
Document which has been approved by the Required Lenders and which additionally
requires the consent of such Lender for approval pursuant to Section 9.08(b),
(v) any Revolving Credit Lender refuses to consent to a proposed Loan
Modification Offer with respect to its Revolving Credit Commitments, (vi) any
Term Lender refuses to consent to a proposed Loan Modification Offer with
respect to its Term Loans or (vii) any Lender becomes a Defaulting Lender, the
U.S. Borrower may, at its sole expense and effort, upon notice to such Lender or
such Issuing Bank and the Administrative Agent, require such Lender or such
Issuing Bank to transfer and assign, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all of its interests,
rights and obligations under this Agreement (or, in the case of clause (iv),
(v) or (vi) above, all its interests, rights and obligations with respect to the
Class of Loans or Commitments that is the subject of the related consent,
amendment, waiver or other modification or that has ongoing funding
requirements) to an assignee that shall assume such assigned obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (x) such assignment shall not conflict with any law, rule or regulation or
order of any court or other Governmental Authority having jurisdiction, (y) the

 

69



--------------------------------------------------------------------------------

U.S. Borrower shall have received the prior written consent of the
Administrative Agent (and, if a Revolving Credit Commitment is being assigned,
of each Issuing Bank and the N.Z. Swingline Lender (in the case of a
Multicurrency Revolving Credit Commitment)), which consent shall not
unreasonably be withheld, and (z) the applicable Borrower or such assignee shall
have paid to the affected Lender or affected Issuing Bank in immediately
available funds an amount equal to the sum of the principal of and interest
accrued to the date of such payment on the outstanding Loans or L/C
Disbursements of such Lender or such Issuing Bank, respectively, plus all Fees
and other amounts accrued for the account of such Lender or such Issuing Bank
hereunder (including any amounts under Section 2.14, Section 2.16 and
Section 2.20), in each case with respect to the Loans or Commitments subject to
such assignment; provided further that, if prior to any such transfer and
assignment the circumstances or event that resulted in such Lender’s or such
Issuing Bank’s claim for compensation under Section 2.14 or notice under
Section 2.15 or the amounts paid pursuant to Section 2.20, as the case may be,
cease to cause such Lender or such Issuing Bank to suffer increased costs or
reductions in amounts received or receivable or reduction in return on capital,
or cease to have the consequences specified in Section 2.15, or cease to result
in amounts being payable under Section 2.20, as the case may be (including as a
result of any action taken by such Lender or such Issuing Bank pursuant to
paragraph (b) below), or if such Lender or such Issuing Bank shall waive its
right to claim further compensation under Section 2.14 in respect of such
circumstances or event or shall withdraw its notice under Section 2.15 or shall
waive its right to further payments under Section 2.20 in respect of such
circumstances or event or shall consent to the proposed amendment, waiver,
consent or other modification, as the case may be, then such Lender or such
Issuing Bank shall not thereafter be required to make any such transfer and
assignment hereunder.

(b) If (i) any Lender or any Issuing Bank shall request compensation under
Section 2.14, (ii) any Lender or the Issuing Bank delivers a notice described in
Section 2.15 or (iii) any Borrower is required to pay any additional amount to
any Lender or any Issuing Bank or any Governmental Authority on account of any
Lender or any Issuing Bank, pursuant to Section 2.20, then such Lender or such
Issuing Bank shall use reasonable efforts (which shall not require such Lender
or such Issuing Bank to incur an unreimbursed loss or unreimbursed cost or
expense or otherwise take any action inconsistent with its internal policies or
legal or regulatory restrictions or suffer any disadvantage or burden deemed by
it to be significant) (x) to file any certificate or document reasonably
requested in writing by a Borrower or (y) to assign its rights and delegate and
transfer its obligations hereunder to another of its offices, branches or
affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.14 or enable it to withdraw its notice pursuant to
Section 2.15 or would reduce amounts payable pursuant to Section 2.20, as the
case may be, in the future. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender or any Issuing Bank in connection with
any such filing or assignment, delegation and transfer.

SECTION 2.22. N.Z. Swingline Loans. (a) N.Z. Swingline Commitments. Subject to
the terms and conditions and relying upon the representations and warranties
herein set forth, the N.Z. Swingline Lender agrees to make N.Z. Swingline Loans
to the New Zealand Borrower, in New Zealand Dollars, at any time and from time
to time on and after the Second Restatement Date and until the earlier of the
Revolving Credit Maturity Date and the termination of the Multicurrency
Revolving Credit Commitments in accordance with the terms hereof, in an
aggregate principal amount at any time outstanding that will not result in
(x) the aggregate principal amount of all N.Z. Swingline Loans exceeding
$20,000,000 in the aggregate (such amount to be increased and/or decreased from
time to time as mutually agreed between the New Zealand Borrower and the N.Z.
Swingline Lender (but not to exceed $50,000,000 in any event) in a supplement to
the applicable N.Z. Swingline Lender Designation Agreement that is delivered to
the Administrative Agent), (y) the Aggregate Multicurrency Revolving Credit
Exposure attributable to Loans to, and Letters of Credit issued for the account
of, the Australian Borrower, the New Zealand Borrower and the U.S. Borrower in
Australian Dollars exceeding the ANZ Sublimit or (z) the Aggregate Multicurrency
Revolving Credit Exposure, after giving effect to any N.Z. Swingline Loan,
exceeding the Total Multicurrency Revolving Credit Commitment. Each N.Z.
Swingline Commitment may be

 

70



--------------------------------------------------------------------------------

terminated or reduced from time to time as provided herein. Within the foregoing
limits, the New Zealand Borrower may borrow, pay or prepay and reborrow N.Z.
Swingline Loans hereunder, subject to the terms, conditions and limitations set
forth herein. Notwithstanding anything to the contrary herein, the N.Z.
Swingline Lender shall not be required to make N.Z. Swingline Loans at any time
that there exists a Defaulting Lender under the Multicurrency Revolving Credit
Commitments.

(b) N.Z. Swingline Loans. The New Zealand Borrower shall notify the N.Z.
Swingline Lender and the Administrative Agent by fax, or by telephone (confirmed
by fax), not later than 12:00 noon, Auckland time, three Business Days prior to
the day of a proposed N.Z. Swingline Loan. Such notice shall be delivered on a
Business Day, shall be irrevocable and shall refer to this Agreement and shall
specify the requested date (which shall be a Business Day) and the amount of
such N.Z. Swingline Loan. The N.Z. Swingline Lender shall make each N.Z.
Swingline Loan available to the New Zealand Borrower by means of a credit to an
account in the name of the New Zealand Borrower as designated by the New Zealand
Borrower in such notice. Notwithstanding anything to the contrary set forth in
Section 9.08(b), the borrowing mechanics in respect of the N.Z. Swingline Loans
may be modified from time to time by the agreement of the Administrative Agent,
the U.S. Borrower and the N.Z. Swingline Lender.

(c) Prepayment. The New Zealand Borrower shall have the right at any time and
from time to time to prepay any N.Z. Swingline Loan, in whole or in part, upon
giving written or fax notice (or telephone notice promptly confirmed by written
or fax notice) to the N.Z. Swingline Lender and to the Administrative Agent
before 12:00 noon, Auckland time, three Business Days prior to the date of
prepayment at the N.Z. Swingline Lender’s address for notices specified in
Section 9.01 or in the applicable N.Z. Swingline Lender Designation Agreement.
All principal payments of N.Z. Swingline Loans shall be accompanied by accrued
interest on the principal amount being repaid to the date of payment and shall
be subject to Section 2.16.

(d) Interest. Each N.Z. Swingline Loan shall be a Bank Bill Rate Loan (except to
the extent required to be a Foreign Base Rate Loan as provided for herein) and,
subject to the provisions of Section 2.07, shall bear interest as provided in
Section 2.06(e).

(e) Participations. If an Event of Default shall have occurred and be
continuing, the N.Z. Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., Auckland time, on any Business
Day require the Multicurrency Revolving Credit Lenders to acquire participations
on the next Business Day in all or a portion of the outstanding N.Z. Swingline
Loans. Each notice shall specify the aggregate amount of N.Z. Swingline Loans in
which such Revolving Credit Lenders will participate. The principal amount of
any N.Z. Swingline Loans subject to any such notice, together with all accrued
and unpaid interest thereon, shall immediately upon delivery of such notice be
converted to Dollar Loans and obligations to pay interest in dollars,
respectively, at the Exchange Rate prevailing on the date of such notice. The
Administrative Agent will, promptly upon receipt of such notice, give notice to
each Multicurrency Revolving Credit Lender specifying in such notice such
Revolving Credit Lender’s Pro Rata Percentage in dollars of such N.Z. Swingline
Loan or Loans. In furtherance of the foregoing, each Multicurrency Revolving
Credit Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the N.Z. Swingline Lender, such Lender’s Pro Rata Percentage in dollars of such
N.Z. Swingline Loans. Each Multicurrency Revolving Credit Lender acknowledges
and agrees that its obligation to acquire participations in N.Z. Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Multicurrency Revolving Credit Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.02(c) with respect to Loans made by
such Revolving Credit

 

71



--------------------------------------------------------------------------------

Lender (and Section 2.02(c) shall apply, mutatis mutandis, to the payment
obligations of the Revolving Credit Lenders) and the Administrative Agent shall
promptly pay to the N.Z. Swingline Lender the amounts so received by it from the
Revolving Credit Lenders. The Administrative Agent shall notify the New Zealand
Borrower of any participations in any N.Z. Swingline Loan of such Borrower
acquired pursuant to this paragraph and thereafter payments in respect of such
Swingline Loan shall be made in dollars and to the Administrative Agent and not
to a N.Z. Swingline Lender. Any amount received by a Swingline Lender from the
applicable Borrower (or other party on behalf of such Borrower) in respect of a
Swingline Loan of such Swingline Lender after receipt by such N.Z. Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amount received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Credit Lenders that shall have made their payments pursuant to
this paragraph and to the applicable N.Z. Swingline Lender, as their interests
may appear. The purchase of participations in a N.Z. Swingline Loan pursuant to
this paragraph shall not relieve the applicable Borrower (or other party liable
for obligations of such Borrower) of any default in the payment thereof.

(f) Designation of N.Z. Swingline Lender. The New Zealand Borrower may, at any
time and from time to time, with the consent of such Lender or Lenders,
designate one or more Lenders or their Affiliates to act as a N.Z. Swingline
Lender under the terms of this Agreement; provided that the Administrative Agent
shall be reasonably satisfied that such N.Z. Swingline Lender may make loans and
other extensions of credit to the New Zealand Borrower in compliance with
applicable laws and regulations and without being subject to any unreimbursed or
unindemnified Tax or other expenses. Upon the receipt by the Administrative
Agent of a N.Z. Swingline Lender Designation Agreement executed by a N.Z.
Swingline Lender, the New Zealand Borrower, the U.S. Borrower and the
Administrative Agent and setting forth the amount of the New Zealand Swingline
Commitment of such N.Z. Swingline Lender, such N.Z. Swingline Lender shall be a
“N.Z. Swingline Lender” and a party to this Agreement. At any time that there
shall be more than one N.Z. Swingline Lender under this Agreement, borrowings
and repayments of N.Z. Swingline Loans shall be made ratably in accordance with
the N.Z. Swingline Commitments of the N.Z. Swingline Lenders.

SECTION 2.23. Letters of Credit. (a) General. Any Borrower may request from any
Issuing Bank the issuance of a Letter of Credit for its own account or for the
account of any of its Subsidiaries (in which case such Borrower and such
Subsidiary shall be co-applicants with respect to such Letter of Credit), in a
form reasonably acceptable to the Administrative Agent and such Issuing Bank, at
any time and from time to time while the L/C Commitments to any Borrower remain
in effect. This Section shall not be construed to impose an obligation upon
(i) any Issuing Bank to issue any Letter of Credit that is inconsistent with the
terms and conditions of this Agreement or (ii) Credit Suisse AG or any of its
Affiliates to issue any “documentary” or “trade” Letter of Credit (as opposed to
a “standby” Letter of Credit), in each case as determined by such Issuing Bank
or Credit Suisse AG in its sole discretion.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. In
order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), a Borrower shall hand deliver or fax to
the Administrative Agent and the applicable Issuing Bank (reasonably in advance
of the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, the date of issuance, amendment,
renewal or extension, the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) below), the amount of such Letter of
Credit, the name and address of the beneficiary thereof, whether such Letter of
Credit is to be a Domestic Letter of Credit, a Multicurrency Letter of Credit or
a U.K. Letter of Credit and such other information as shall be necessary to
prepare such Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if, and upon issuance, amendment, renewal or extension
of each Letter of Credit the applicable Borrower shall be deemed to represent
and warrant that, after giving effect to such issuance, amendment, renewal or

 

72



--------------------------------------------------------------------------------

extension (i) the L/C Exposure shall not exceed $200,000,000, and the L/C
Exposure attributable to all Letters of Credit issued by any Issuing Bank at any
time shall not exceed the L/C Commitment of such Issuing Bank at such time,
(ii) the sum of the Aggregate Domestic Revolving Credit Exposure and the
Aggregate Competitive Loan Exposure shall not exceed the Total Domestic
Revolving Credit Commitment, (iii) the Aggregate Multicurrency Revolving Credit
Exposure shall not exceed the Total Multicurrency Revolving Credit Commitment,
and the Aggregate Multicurrency Revolving Credit Exposure attributable to Loans
to, and Letters of Credit issued for the account of, (x) the U.S. Borrower in
Australian Dollars, the Australian Borrower and the New Zealand Borrower shall
not exceed the ANZ Sublimit and (y) the Canadian Borrower and the U.S. Borrower
borrowing Multicurrency Revolving Loans in Canadian Dollars shall not exceed the
Canadian Sublimit and (iv) the Aggregate U.K. Revolving Credit Exposure shall
not exceed the Total U.K. Revolving Credit Commitment. In addition, no Issuing
Bank shall be required to issue any Letter of Credit if, immediately after
giving effect thereto, the Domestic Revolving Credit Exposure, Multicurrency
Revolving Credit Exposure or U.K. Revolving Credit Exposure of such Issuing Bank
would exceed the Domestic Revolving Credit Commitment, Multicurrency Revolving
Credit Commitment or U.K. Revolving Credit Commitment, as the case may be, of
such Issuing Bank (with, for purposes of this sentence only, the Domestic L/C
Exposure, Multicurrency L/C Exposure or U.K. L/C Exposure of any Issuing Bank
being deemed to be the aggregate face amount of each Domestic Letter of Credit,
Multicurrency Letter of Credit or U.K. Letter of Credit issued by such Issuing
Bank and outstanding at such time); provided that the limitation in this
sentence shall not apply to amendments, extensions or renewals of any Letter of
Credit to the extent that the face amount of such Letter of Credit is not
increased thereby.

(c) Expiration Date. Each Letter of Credit shall expire at the close of business
on the earlier of the date that is one year after the date of the issuance of
such Letter of Credit and the date that is five Business Days prior to the
Revolving Credit Maturity Date, unless such Letter of Credit expires by its
terms on an earlier date; provided, however, that a Letter of Credit may, upon
the request of a Borrower, include a provision whereby such Letter of Credit
shall be renewed automatically for additional consecutive periods of 12 months
or less (but not beyond the date that is five Business Days prior to the
Revolving Credit Maturity Date) unless the Issuing Bank notifies the beneficiary
thereof at least 30 days prior to the then applicable expiration date that such
Letter of Credit will not be renewed.

(d) Participations. By the issuance of a Domestic Letter of Credit and without
any further action on the part of any Issuing Bank or the Lenders, the Issuing
Bank with respect to such Letter of Credit hereby grants to each Domestic
Revolving Credit Lender, and each such Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Pro Rata
Percentage of the aggregate amount available to be drawn under such Letter of
Credit, effective upon the issuance of such Letter of Credit (or, in the case of
the Existing Letters of Credit, upon the Second Restatement Date). By the
issuance of a Multicurrency Letter of Credit and without any further action on
the part of any Issuing Bank or the Lenders, the Issuing Bank with respect to
such Letter of Credit hereby grants to each Multicurrency Revolving Credit
Lender, and each such Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Pro Rata
Percentage of the aggregate amount available to be drawn under such Letter of
Credit, effective upon the issuance of such Letter of Credit. By the issuance of
a U.K. Letter of Credit and without any further action on the part of any
Issuing Bank or the Lenders, the Issuing Bank with respect to such Letter of
Credit hereby grants to each U.K. Revolving Credit Lender, and each such Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Pro Rata Percentage of the aggregate amount available to
be drawn under such Letter of Credit, effective upon the issuance of such Letter
of Credit. In consideration and in furtherance of the foregoing, each Domestic
Revolving Credit Lender, each Multicurrency Revolving Credit Lender and each
U.K. Revolving Credit Lender hereby absolutely and unconditionally agrees to pay
to the Administrative Agent, for the account of the applicable Issuing Bank,
such Lender’s Pro Rata Percentage of each Domestic L/C Disbursement,
Multicurrency L/C Disbursement or U.K. L/C

 

73



--------------------------------------------------------------------------------

Disbursement, respectively, made by such Issuing Bank and not reimbursed by the
applicable Borrower (or, if applicable, another party pursuant to its
obligations under any other Loan Document) forthwith on the date due as provided
in Section 2.02(e). Each Revolving Credit Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including the occurrence and continuance of a
Default or an Event of Default, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the applicable Borrower shall pay to such Issuing
Bank an amount equal to such L/C Disbursement on or prior to the Business Day
following the day on which such Borrower shall have received notice from such
Issuing Bank that payment of such draft will be made; provided that to satisfy
its reimbursement obligation under this paragraph (e), a Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.22 an ABR Revolving Loan (in the case of a Domestic Letter of
Credit), a Canadian Prime Rate Loan (in the case of a Multicurrency Letter of
Credit denominated in Canadian Dollars), a N.Z. Swingline Loan (in the case of a
Multicurrency Letter of Credit denominated in New Zealand Dollars) or a Fixed
Rate Loan (in the case of a U.K. Letter of Credit or a Multicurrency Letter of
Credit denominated in a currency other than Canadian Dollars or New Zealand
Dollars) to be made by the applicable Revolving Credit Lenders or the applicable
N.Z. Swingline Lender, as the case may be, in the aggregate amount of any such
L/C Disbursement.

(f) Obligations Absolute. Each Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

(iii) the existence of any claim, setoff, defense or other right that any
Borrower, any other party guaranteeing, or otherwise obligated with, any
Borrower, any Subsidiary or other Affiliate thereof or any other person may at
any time have against the beneficiary under any Letter of Credit, any Issuing
Bank, the Administrative Agent or any Lender or any other person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit; and

(vi) any other act or omission to act or delay of any kind of any Issuing Bank,
the Lenders, the Administrative Agent or any other person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of a Borrower’s obligations hereunder.

 

74



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrowers hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
wilful misconduct of any Issuing Bank. However, the foregoing shall not be
construed to excuse any Issuing Bank from liability to the Borrowers to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by the Borrowers that are caused by such Issuing Bank’s
gross negligence or wilful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof; it
is understood that any Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary and, in making any
payment under any Letter of Credit (i) such Issuing Bank’s exclusive reliance on
the documents presented to it under such Letter of Credit as to any and all
matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute wilful
misconduct or gross negligence of such Issuing Bank.

(g) Disbursement Procedures. Any Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under such Letter of Credit. Such Issuing Bank shall as promptly as
possible give telephonic notification, confirmed by fax, to the Administrative
Agent and the applicable Borrower of such demand for payment and whether such
Issuing Bank has made or will make an L/C Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve such
Borrower of its obligation to reimburse such Issuing Bank or the Revolving
Credit Lenders with respect to any such L/C Disbursement. The Administrative
Agent shall promptly give each applicable Revolving Credit Lender notice
thereof.

(h) Interim Interest. If any Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the applicable Borrower shall
reimburse such L/C Disbursement in full on such date, the unpaid amount thereof
shall bear interest for the account of such Issuing Bank, for each day from and
including the date of such L/C Disbursement, to but excluding the earlier of the
date of payment by such Borrower or the date on which interest shall commence to
accrue thereon as provided in Section 2.02(f), at the rate per annum that would
apply to such amount if such amount were a Daily Rate Revolving Loan.

(i) Resignation or Removal of the Issuing Bank. Any Issuing Bank may resign at
any time by giving 30 days’ prior written notice to the Administrative Agent,
the Lenders and the U.S. Borrower, and may be removed at any time by the
U.S. Borrower by notice to any Issuing Bank, the Administrative Agent and the
Lenders. Upon the acceptance of any appointment as an Issuing Bank hereunder by
a Lender that shall agree to serve as successor Issuing Bank, such successor
shall succeed to and become vested with all the interests, rights and
obligations of the retiring Issuing Bank and the retiring Issuing Bank shall be
discharged from its obligations to issue additional Letters of Credit hereunder.
At the time such removal or resignation shall become effective, the Borrowers
shall pay all accrued and unpaid fees pursuant to Section 2.05(d). The
acceptance of any appointment as an Issuing Bank hereunder by a successor Lender
shall be evidenced by an agreement entered into by such successor, in a form
satisfactory to the U.S. Borrower and the Administrative Agent, and, from and
after the effective date of such agreement, (i) such successor Lender shall have
all the rights and obligations of the previous Issuing Bank under this Agreement
and the other Loan Documents and (ii) references herein and in the other Loan

 

75



--------------------------------------------------------------------------------

Documents to the term “Issuing Bank” shall be deemed to refer to such successor
or to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the resignation or removal of an
Issuing Bank hereunder, the retiring Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement and the other Loan Documents with respect to Letters of
Credit issued by it prior to such resignation or removal, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, the Borrowers shall, on the Business Day they receive notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Revolving Credit Lenders holding participations in
outstanding Letters of Credit representing greater than 50% of the aggregate
undrawn amount of all outstanding Letters of Credit) thereof and of the amount
to be deposited, deposit in an account with the Collateral Agent, for the
benefit of the Revolving Credit Lenders, an amount in cash equal to the L/C
Exposure as of such date. Such deposit shall be held by the Collateral Agent as
collateral for the payment and performance of the Obligations. The Collateral
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits in Permitted Investments, which investments shall be
made at the option and sole discretion of the Collateral Agent, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall (i) automatically be
applied by the Administrative Agent to reimburse any Issuing Bank for L/C
Disbursements for which such Issuing Bank has not been reimbursed, (ii) be held
for the satisfaction of the reimbursement obligations of the Borrowers for the
L/C Exposure and (iii) if the maturity of the Loans has been accelerated (but
subject to the consent of Revolving Credit Lenders holding participations in
outstanding Letters of Credit representing greater than 50% of the aggregate
undrawn amount of all outstanding Letters of Credit), be applied to satisfy the
Obligations. If the Borrowers are required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrowers within three Business Days after all Events of Default have been cured
or waived.

(k) Additional Issuing Banks. The U.S. Borrower may, at any time and from time
to time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Lender, designate one or more additional Lenders
to act as an issuing bank under the terms of this Agreement. Any Lender
designated as an issuing bank pursuant to this paragraph (k) shall be deemed (in
addition to being a Lender) to be the Issuing Bank with respect to Letters of
Credit issued or to be issued by such Lender, and all references herein and in
the other Loan Documents to the term “Issuing Bank” shall, with respect to such
Letters of Credit, be deemed to refer to such Lender in its capacity as Issuing
Bank, as the context shall require. Each Lender acting as an Issuing Bank
hereunder shall promptly provide to the Administrative Agent such information
with respect to the Letters of Credit issued by such Lender as the
Administrative Agent may reasonably request to allow the Administrative Agent to
calculate the L/C Exposure of any Class, the L/C Participation Fees and the
other Obligations with respect to outstanding Letters of Credit.

SECTION 2.24. Bankers’ Acceptances. (a) Subject to the terms and conditions of
this Agreement, the Canadian Borrower may request a Multicurrency Revolving
Credit Borrowing denominated in Canadian Dollars by presenting drafts for
acceptance and purchase as B/As by the Multicurrency Revolving Credit Lenders.

(b) No Contract Period with respect to a B/A to be accepted and, if applicable,
purchased as a Multicurrency Revolving Loan shall extend beyond the Revolving
Credit Maturity Date. All B/As and B/A Loans shall be denominated in Canadian
Dollars.

 

76



--------------------------------------------------------------------------------

(c) To facilitate availment of B/A Loans, the Canadian Borrower hereby appoints
each Multicurrency Revolving Credit Lender as its attorney to sign and endorse
on its behalf (in accordance with a Borrowing Request relating to a B/A Loan
pursuant to Section 2.03 or 2.10), in handwriting or by facsimile or mechanical
signature as and when deemed necessary by such Multicurrency Revolving Credit
Lender, blank forms of B/As in the form requested by such Multicurrency
Revolving Credit Lender. The Canadian Borrower recognizes and agrees that all
B/As signed and/or endorsed by a Multicurrency Revolving Credit Lender on behalf
of the Canadian Borrower shall bind the Canadian Borrower as fully and
effectually as if signed in the handwriting of and duly issued by the proper
signing officers of the Canadian Borrower. Each Multicurrency Revolving Credit
Lender is hereby authorized (in accordance with a Borrowing Request relating to
a B/A Loan) to issue such B/As endorsed in blank in such face amounts as may be
determined by such Multicurrency Revolving Credit Lender; provided that the
aggregate amount thereof is equal to the aggregate amount of B/As required to be
accepted and purchased by such Multicurrency Revolving Credit Lender. No
Multicurrency Revolving Credit Lender shall be liable for any damage, loss or
other claim arising by reason of any loss or improper use of any such instrument
except for the gross negligence or wilful misconduct of such Multicurrency
Revolving Credit Lender or its officers, employees, agents or representatives.
Each Multicurrency Revolving Credit Lender shall maintain a record, which shall
be made available to the Canadian Borrower upon its request, with respect to
B/As (i) received by it in blank hereunder, (ii) voided by it for any reason,
(iii) accepted and purchased by it hereunder and (iv) canceled at their
respective maturities. On request by or on behalf of the Canadian Borrower, a
Multicurrency Revolving Credit Lender shall cancel all forms of B/As which have
been pre-signed or pre-endorsed on behalf of the Canadian Borrower and that are
held by such Multicurrency Revolving Credit Lender and are not required to be
issued in accordance with the Canadian Borrower’s irrevocable notice.
Alternatively, the Canadian Borrower agrees that, at the request of the
Administrative Agent, the Canadian Borrower shall deliver to the Administrative
Agent a “depository note” which complies with the requirements of the Depository
Bills and Notes Act (Canada), and consents to the deposit of any such depository
note in the book-based debt clearance system maintained by the Canadian
Depository for Securities.

(d) Drafts of the Canadian Borrower to be accepted as B/As hereunder shall be
signed as set forth in this Section 2.24. Notwithstanding that any person whose
signature appears on any B/A may no longer be an authorized signatory for any
Multicurrency Revolving Credit Lender or the Canadian Borrower at the date of
issuance of a B/A, such signature shall nevertheless be valid and sufficient for
all purposes as if such authority had remained in force at the time of such
issuance and any such B/A so signed shall be binding on the Canadian Borrower.

(e) Promptly following the receipt of a Borrowing Request specifying a
Multicurrency Revolving Credit Borrowing by way of B/A, the Administrative Agent
shall so advise the Multicurrency Revolving Credit Lenders and shall advise each
Multicurrency Revolving Credit Lender of the aggregate face amount of the B/A to
be accepted by it and the applicable Contract Period (which shall be identical
for all Multicurrency Revolving Credit Lenders). In the case of Multicurrency
Revolving Loans comprised of B/A Loans, the aggregate face amount of the B/A to
be accepted by a Multicurrency Revolving Credit Lender shall be in a minimum
aggregate amount of C$100,000 and shall be a whole multiple of C$100,000, and
such face amount shall be in the Multicurrency Revolving Credit Lenders’ pro
rata portions of such Multicurrency Revolving Credit Borrowing, provided that
the Administrative Agent may in its sole discretion increase or reduce any
Multicurrency Revolving Credit Lender’s portion of such B/A Loan to the nearest
C$100,000 without reducing the aggregate Multicurrency Revolving Credit
Commitments.

(f) The Canadian Borrower may specify in a Borrowing Request pursuant to
Section 2.03 or 2.10 that it desires that any B/A requested by such Borrowing
Request be purchased by the Multicurrency Revolving Credit Lenders, in which
case the Multicurrency Revolving Credit Lenders shall, upon

 

77



--------------------------------------------------------------------------------

acceptance of a B/A by a Multicurrency Revolving Credit Lender, purchase each
B/A from the Canadian Borrower at the Discount Rate for such Multicurrency
Revolving Credit Lender applicable to such B/A accepted by it and provide to the
Administrative Agent the Discount Proceeds for the account of the Canadian
Borrower. The Acceptance Fee payable by the Canadian Borrower to a Multicurrency
Revolving Credit Lender under Section 2.06(d) in respect of each B/A accepted by
such Multicurrency Revolving Credit Lender shall be set off against and deducted
from the Discount Proceeds payable by such Multicurrency Revolving Credit Lender
under this Section 2.24.

(g) Each Multicurrency Revolving Credit Lender may at any time and from time to
time hold, sell, rediscount or otherwise dispose of any or all B/As accepted and
purchased by it.

(h) If a Multicurrency Revolving Credit Lender is not a chartered bank under the
Bank Act (Canada) or if a Multicurrency Revolving Credit Lender notifies the
Administrative Agent in writing that it is otherwise unable to accept Bankers’
Acceptances, such Multicurrency Revolving Credit Lender will, instead of
accepting and purchasing Bankers’ Acceptances, make an advance (a “B/A
Equivalent Loan”) to the Canadian Borrower in the amount and for the same term
as the draft that such Multicurrency Revolving Credit Lender would otherwise
have been required to accept and purchase hereunder. Each such Multicurrency
Revolving Credit Lender will provide to the Administrative Agent the Discount
Proceeds of such B/A Equivalent Loan for the account of the Canadian Borrower.
Each such B/A Equivalent Loan will bear interest at the same rate that would
result if such Multicurrency Revolving Credit Lender had accepted (and been paid
an Acceptance Fee) and purchased (on a discounted basis at the Discount Rate) a
Bankers’ Acceptance for the relevant Contract Period (it being the intention of
the parties that each such B/A Equivalent Loan shall have the same economic
consequences for the Multicurrency Revolving Credit Lenders and the Canadian
Borrower as the Bankers’ Acceptance which such B/A Equivalent Loan replaces).
All such interest shall be paid in advance on the date such B/A Equivalent Loan
is made, and will be deducted from the principal amount of such B/A Equivalent
Loan in the same manner in which the deduction based on the Discount Rate and
the applicable Acceptance Fee of a Bankers’ Acceptance would be deducted from
the face amount of the Bankers’ Acceptance.

(i) The Canadian Borrower waives presentment for payment and any other defense
to payment of any amounts due to a Multicurrency Revolving Credit Lender in
respect of a B/A accepted and purchased by it pursuant to this Agreement which
might exist solely by reason of such B/A being held, at the maturity thereof, by
such Multicurrency Revolving Credit Lender in its own right, and the Canadian
Borrower agrees not to claim any days of grace if such Multicurrency Revolving
Credit Lender, as holder, claims payment from or sues the Canadian Borrower on
the B/A for payment of the amount payable by the Canadian Borrower thereunder.
On the last day of the Contract Period of a B/A, or such earlier date as may be
required or permitted pursuant to the provisions of this Agreement, the Canadian
Borrower shall pay the Multicurrency Revolving Credit Lender that has accepted
and purchased a B/A or advanced a B/A Equivalent Loan the full face amount of
such B/A or B/A Equivalent Loan, as the case may be, and, after such payment,
the Canadian Borrower shall have no further liability in respect of such B/A and
such Multicurrency Revolving Credit Lender shall be entitled to all benefits of,
and be responsible for all payments due to third parties under, such B/A.

(j) Except as required by any Multicurrency Revolving Credit Lender upon the
occurrence of an Event of Default, no B/A Loan may be repaid by the Canadian
Borrower prior to the expiry date of the Contract Period applicable to such B/A
Loan; provided, however, that any B/A Loan may be defeased as provided in
Section 2.12(a).

SECTION 2.25. Incremental Revolving Credit Commitments. (a) One or more
Borrowers may, by written notice to the Administrative Agent from time to time,
request Incremental Revolving Credit Commitments from one or more Incremental
Revolving Credit Lenders, which may include any

 

78



--------------------------------------------------------------------------------

existing Lender (each of which shall be entitled to agree or decline to
participate in its sole discretion); provided that each Incremental Revolving
Credit Lender, if not already a Lender hereunder, shall be subject to the
approval of the Administrative Agent, each Issuing Bank and, in the case of
Incremental Multicurrency Revolving Credit Commitments, the applicable N.Z.
Swingline Lender (which approvals shall not be unreasonably withheld). Such
written notice shall set forth (i) the identity of the Borrower or Borrowers to
which the Incremental Revolving Credit Commitments shall be extended, (ii) the
amount of the Incremental Revolving Credit Commitments being requested,
(iii) the date on which such Incremental Revolving Credit Commitments are
requested to become effective (which shall not be less than 10 Business Days nor
more than 60 days after the date of such notice, unless otherwise agreed to by
the Administrative Agent) and (iv) whether such Incremental Revolving Credit
Commitments are to be Domestic Revolving Credit Commitments, Multicurrency
Revolving Credit Commitments, U.K. Revolving Credit Commitments or commitments
to make revolving loans on terms different from the then existing Revolving
Loans (such loans, “Specified Incremental Revolving Loans” and, such
commitments, “Specified Incremental Revolving Credit Commitments”).

(b) The applicable Borrower or Borrowers and each Incremental Revolving Credit
Lender shall execute and deliver to the Administrative Agent an Incremental
Assumption Agreement and such other documentation as the Administrative Agent
shall reasonably specify to evidence the Incremental Revolving Credit Commitment
of such Incremental Revolving Credit Lender. Each Incremental Assumption
Agreement shall specify the terms of the Incremental Revolving Credit Commitment
and the Incremental Revolving Loans to be made thereunder; provided that
(i) without the prior written consent of the Required Lenders, the final
maturity date of any Specified Incremental Revolving Credit Commitments shall be
no earlier than the Revolving Credit Maturity Date under this Agreement and
(ii) terms of any Specified Incremental Revolving Credit Commitments and the
Specified Incremental Revolving Loans to be made thereunder, to the extent not
consistent with the Revolving Credit Commitments and the Revolving Loans
extended under this Agreement, shall be reasonably satisfactory to the
Administrative Agent. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Incremental Assumption Agreement. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be deemed amended to the extent (but
only to the extent) necessary to reflect the existence and terms of the
Incremental Revolving Credit Commitment and the Incremental Revolving Loans
evidenced thereby, and the Administrative Agent and the Borrowers may revise
this Agreement to evidence such amendments.

(c) Notwithstanding the foregoing, no Incremental Revolving Credit Commitment
shall become effective under this Section 2.25 unless, (i) on the date of such
effectiveness, the conditions set forth in clauses (b) and (c) of Section 4.01
shall be satisfied and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Responsible Officer
of the U.S. Borrower, (ii) at the time of, and after giving effect to, the
incurrence of the Incremental Revolving Loans to be made under such Incremental
Revolving Credit Commitment (assuming the full amount thereof was drawn at such
time), Holdings would be in Pro Forma Compliance, (iii) if such Incremental
Revolving Loans are to be secured, at the time of the effectiveness of such
Incremental Revolving Commitments, the aggregate principal amount of Incremental
Revolving Credit Commitments (assuming the full amount thereof was drawn at such
time), when aggregated with (A) the then outstanding principal amount of all
Revolving Credit Commitments (including Incremental Revolving Credit
Commitments) and Other Revolving Credit Commitments, in each case, assuming the
full amount thereof was drawn at such time and (B) the aggregate outstanding
principal amount of all Term Loans, shall not exceed $3,950,000,000; provided,
however, that the Borrowers may incur additional Incremental Revolving Credit
Commitments so long as, after giving pro forma effect to such incurrence
(assuming the full amount thereof was drawn at such time), the Senior Secured
Leverage Ratio would not exceed 2.75 to 1.00; provided, further, that the
Borrowers may incur Incremental Revolving Credit Commitments pursuant to clause
(iii) above and the immediately preceding proviso substantially simultaneously
and/or on the same day without giving pro

 

79



--------------------------------------------------------------------------------

forma effect to Incremental Revolving Credit Commitments incurred in reliance on
such clause (iii) (and not the immediately preceding proviso) for purposes of
calculating compliance with the required Senior Secured Leverage Ratio and
(iv) the Administrative Agent shall have received legal opinions, board
resolutions and an officer’s certificate consistent with those delivered on the
Second Restatement Date pursuant to Section 4.02 and such other documents as the
Administrative Agent may reasonably request.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Incremental Revolving Loans (other than Specified Incremental Revolving Loans),
when originally made, are included in each Borrowing of outstanding Revolving
Loans of the applicable Class on a pro rata basis. This may be accomplished
(i) by requiring the outstanding Revolving Loans of the affected Class to be
prepaid with the proceeds of a new Revolving Credit Borrowing of such Class,
(ii) by causing Lenders of the affected Class to assign portions of their
outstanding Revolving Loans of such Class to Incremental Revolving Credit
Lenders or (iii) by any combination of the foregoing. Any conversion of Fixed
Rate Loans to Daily Rate Loans contemplated in the preceding sentence shall be
subject to Section 2.16. If any Incremental Revolving Loan is to be allocated to
an existing Interest Period for a Eurocurrency Revolving Credit Borrowing of a
Class then, subject to Section 2.07, the interest rate applicable to such
Incremental Revolving Loan for the remainder of such Interest Period and the
other economic consequences thereof shall be as set out in the applicable
Incremental Assumption Agreement.

SECTION 2.26. Incremental Term Loan Commitments. (a) One or more Borrowers may,
by written notice to the Administrative Agent from time to time, request
Incremental Term Loan Commitments from one or more Incremental Term Lenders,
which may include any existing Lender (each of which shall be entitled to agree
or decline to participate in its sole discretion); provided that each
Incremental Term Lender, if not already a Lender hereunder, shall be subject to
the approval of the Administrative Agent (which approval shall not be
unreasonably withheld). Such notice shall set forth (i) the identity of the
Borrower or Borrowers to which the Incremental Term Loan Commitments shall be
extended, (ii) the amount of the Incremental Term Loan Commitments being
requested, (iii) if the Incremental Term Loan Commitments are requested in an
Alternative Currency, the applicable currency, (iv) the date on which such
Incremental Term Loan Commitments are requested to become effective (which shall
not be less than 10 Business Days nor more than 60 days after the date of such
notice, unless otherwise agreed to by the Administrative Agent) and (v) whether
such Incremental Term Loan Commitments are commitments to make additional
Tranche A Loans or commitments to make term loans with terms different from the
Tranche A Loans (such loans, “Specified Incremental Term Loans” and, such
commitments, “Specified Incremental Term Loan Commitments”).

(b) The applicable Borrower or Borrowers and each Incremental Term Lender shall
execute and deliver to the Administrative Agent an Incremental Assumption
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the Incremental Term Loan Commitment of such
Incremental Term Lender. Each Incremental Assumption Agreement shall specify the
terms of the Incremental Term Loan, to be made thereunder, provided that
(i) without the prior written consent of the Required Lenders, the final
maturity date of any Specified Incremental Term Loans shall be no earlier than
the Tranche A Maturity Date under this Agreement and the weighted average life
to maturity of such Specified Incremental Term Loans shall be no shorter than
the weighted average life to maturity of the Tranche A Loans, (ii) in connection
with any incurrence of additional Tranche A Loans, the amounts payable on each
Tranche A Repayment Date may be adjusted to reflect the incurrence of such
additional Tranche A Loans; provided that such adjustment shall not decrease the
amounts payable to the Tranche A Lenders in any period after the incurrence of
such additional Tranche A Loans and (iii) the other terms of any Specified
Incremental Term Loans, to the extent not consistent with the Term Loans
extended under this Agreement, shall be reasonably satisfactory to the
Administrative Agent. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Incremental Assumption Agreement.

 

80



--------------------------------------------------------------------------------

Each of the parties hereto hereby agrees that, upon the effectiveness of any
Incremental Assumption Agreement, this Agreement shall be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Incremental Term Loan Commitment and the Incremental Term Loans evidenced
thereby, and the Administrative Agent and the Borrowers may revise this
Agreement to evidence such amendments.

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment shall
become effective under this Section 2.26 unless, (i) on the date of such
effectiveness, the conditions set forth in clauses (b) and (c) of Section 4.01
shall be satisfied and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Responsible Officer
of the U.S. Borrower, (ii) at the time of, and after giving effect to, the
incurrence of the Incremental Term Loans under such Incremental Term Loan
Commitments, Holdings would be in Pro Forma Compliance, (iii) if such
Incremental Term Loans are to be secured, at the time of, and after giving
effect to, the incurrence of such Incremental Term Loans, the aggregate
principal amount of Incremental Term Loans, when aggregated with (A) the then
outstanding principal amount of all Revolving Credit Commitments (including
Incremental Revolving Credit Commitments) and Other Revolving Credit
Commitments, in each case, assuming the full amount thereof was drawn at such
time and (B) the aggregate outstanding principal amount of all Term Loans, shall
not exceed $3,950,000,000; provided, however, that the Borrowers may incur
additional Incremental Term Loans so long as, after giving pro forma effect to
such incurrence, the Senior Secured Leverage Ratio would not exceed 2.75 to
1.00; provided, further, that the Borrowers may incur Incremental Term Loans
pursuant to clause (iii) above and the immediately preceding proviso
substantially simultaneously and/or on the same day without giving pro forma
effect to Incremental Term Loans incurred in reliance on such clause (iii) (and
not the immediately preceding proviso) for purposes of calculating compliance
with the required Senior Secured Leverage Ratio and (iv) the Administrative
Agent shall have received legal opinions, board resolutions and an officer’s
certificate consistent with those delivered on the Second Restatement Date
pursuant to Section 4.02 and such other documents as the Administrative Agent
may reasonably request.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Incremental Term Loans (other than Specified Incremental Term Loans), when
originally made, are included in each Borrowing of outstanding Tranche A Loans
on a pro rata basis. This may be accomplished at the discretion of the
Administrative Agent by requiring each Borrowing of outstanding Fixed Rate Term
Loans to be converted into a Borrowing of Daily Rate Term Loans on the date of
each Incremental Term Loan, or by allocating a portion of each Incremental Term
Loan to each Borrowing of outstanding Fixed Rate Term Loans on a pro rata basis,
even though as a result thereof such Incremental Term Loan may effectively have
a shorter Interest Period than the Term Loans included in the Borrowing of which
they are a part (and notwithstanding any other provision of this Agreement that
would prohibit such an initial Interest Period). Any conversion of Fixed Rate
Term Loans to Daily Rate Term Loans required by the preceding sentence shall be
subject to Section 2.16. If any Incremental Term Loan is to be allocated to an
existing Interest Period for a Fixed Rate Term Borrowing then, subject to
Section 2.07, the interest rate applicable to such Incremental Term Loan for the
remainder of such Interest Period and the other economic consequences thereof
shall be as set out in the applicable Incremental Assumption Agreement. In
addition, to the extent that any Incremental Term Loans are Tranche A Loans, the
scheduled amortization payments under Section 2.11(a)(i) required to be made
after the making of such Incremental Term Loans shall be ratably increased by
the aggregate principal amount of such Incremental Term Loans.

SECTION 2.27. Competitive Bid Procedure. (a) Subject to the terms and conditions
set forth herein, from time to time from and after the Second Restatement Date
and until the earlier of the Revolving Credit Maturity Date and the termination
of the Domestic Revolving Credit Commitments in accordance with the terms
hereof, so long as the U.S. Borrower has obtained and maintains Investment

 

81



--------------------------------------------------------------------------------

Grade Status, the U.S. Borrower may request Competitive Bids and the U.S.
Borrower may (but shall not have any obligation to) accept Competitive Bids and
borrow Competitive Loans; provided that (i) the Aggregate Competitive Loan
Exposures shall not exceed 50% of the Total Domestic Revolving Credit Commitment
and (ii) the sum of the Aggregate Domestic Revolving Credit Exposures plus the
Aggregate Competitive Loan Exposures shall not exceed the Total Domestic
Revolving Credit Commitment. To request Competitive Bids, the U.S. Borrower
shall hand deliver or fax to the Advance Agent a duly completed Competitive Bid
Request, to be received by the Advance Agent, not later than 10:00 a.m.,
New York City time, five Business Days before the date of the proposed
Competitive Borrowing. A Competitive Bid Request that does not conform
substantially to Exhibit J-1 may be rejected in the Advance Agent’s sole
discretion. Each Competitive Bid Request shall specify the following information
in compliance with Section 2.02:

(1) the aggregate amount of the requested Competitive Borrowing;

(2) the date of such Competitive Borrowing, which shall be a Business Day;

(3) whether such Competitive Borrowing is to be a Eurocurrency Competitive
Borrowing or a Flat Rate Competitive Borrowing;

(4) the Interest Period to be applicable to such Competitive Borrowing, which
shall be a period contemplated by the definition of the term “Interest Period”;
and

(5) the location and number of the account of the U.S. Borrower to which funds
are to be disbursed.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Advance Agent shall deliver to the Domestic Revolving Credit
Lenders a Notice of Competitive Bid Request, inviting the Domestic Revolving
Credit Lenders to submit Competitive Bids.

(b) Each Domestic Revolving Credit Lender may (but shall not have any obligation
to) make one or more Competitive Bids to the U.S. Borrower in response to a
Competitive Bid Request. Each Competitive Bid by a Domestic Revolving Credit
Lender must be received by the Advance Agent by hand delivery or fax, not later
than 9:30 a.m., New York City time, four Business Days before the proposed date
of such Competitive Borrowing. Competitive Bids that do not conform
substantially to the format of Exhibit J-3 may be rejected by the Advance Agent,
and the Advance Agent shall notify the applicable Domestic Revolving Credit
Lender as promptly as practicable. Each Competitive Bid shall specify (i) the
principal amount of the Competitive Loan or Loans that the Domestic Revolving
Credit Lender is willing to make (which shall be a minimum of the Borrowing
Minimum and an integral multiple of the Borrowing Multiple, and which may equal
the entire principal amount of the Competitive Bid Request by the U.S.
Borrower), (ii) the Competitive Bid Rate or Rates at which the Domestic
Revolving Credit Lender is prepared to make such Competitive Loan or Loans
(expressed as a percentage rate per annum in the form of a decimal to no more
than four decimal places) and (iii) the Interest Period applicable to each such
Competitive Loan and the last day thereof (which shall be a period contemplated
by the definition of the term “Interest Period”).

(c) The Advance Agent shall promptly notify the U.S. Borrower by fax of the
Competitive Bid Rate and the principal amount specified in each Competitive Bid
and the identity of the Domestic Revolving Credit Lender that shall have made
such Competitive Bid.

 

82



--------------------------------------------------------------------------------

(d) Subject only to the provisions of this paragraph, the U.S. Borrower may
accept or reject any Competitive Bid. The U.S. Borrower shall notify the Advance
Agent by telephone, confirmed by fax in the form of a Competitive Bid
Accept/Reject Letter, whether and to what extent it has decided to accept or
reject each Competitive Bid, not later than 2:00 p.m., New York City time, three
Business Days before the date of the proposed Competitive Borrowing; provided
that (i) the failure of the U.S. Borrower to give such notice shall be deemed to
be a rejection of each Competitive Bid, (ii) the U.S. Borrower shall not accept
a Competitive Bid made at a particular Competitive Bid Rate if the U.S. Borrower
rejects a Competitive Bid made at a lower Competitive Bid Rate, (iii) the
aggregate amount of the Competitive Bids accepted by such Borrower shall not
exceed the aggregate amount of the requested Competitive Borrowing specified in
the related Competitive Bid Request and (iv) the U.S. Borrower may accept
Competitive Bids at the same Competitive Bid Rate in part, which acceptance, in
the case of multiple Competitive Bids at such Competitive Bid Rate, shall be
made pro rata in accordance with the amount of each such Competitive Bid,
provided that no Competitive Loan may be in an amount less than the Borrowing
Minimum and amounts subject to pro rata allocation shall be rounded to integral
multiples of the Borrowing Multiple in a manner which shall be in the discretion
of the U.S. Borrower. A notice given by the U.S. Borrower pursuant to this
paragraph (d) shall be irrevocable.

(e) The Advance Agent shall promptly notify each bidding Domestic Revolving
Credit Lender by fax whether or not its Competitive Bid has been accepted (and,
if so, the amount and Competitive Bid Rate so accepted), and each successful
bidder will thereupon become bound, subject to the terms and conditions hereof,
to make the Competitive Loan in respect of which its Competitive Bid has been
accepted.

(f) If the Advance Agent shall elect to submit a Competitive Bid in its capacity
as a Domestic Revolving Credit Lender, it shall submit such Competitive Bid
directly to the U.S. Borrower at least one quarter of an hour earlier than the
time by which the other Domestic Revolving Credit Lenders are required to submit
their Competitive Bids to the Advance Agent pursuant to paragraph (b) of this
Section 2.27.

ARTICLE III

Representations and Warranties

Each of Holdings and each Borrower, with respect to itself and the Subsidiaries,
represents and warrants to the Administrative Agent, the Collateral Agent, each
Issuing Bank and each of the Lenders that:

SECTION 3.01. Organization; Powers. Each of Holdings, each Borrower and the
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted, (c) is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required, except where the failure so to qualify could not reasonably be
expected to result in a Material Adverse Effect and (d) has the power and
authority to execute, deliver and perform its obligations under each of the Loan
Documents and each other agreement or instrument contemplated thereby to which
it is or will be a party and, in the case of the Borrowers, to borrow hereunder.

SECTION 3.02. Authorization. The execution, delivery and performance by the Loan
Parties of the Loan Documents to which each is or will be a party and the
consummation by the Loan Parties of the Transactions (including the borrowings
by the Borrowers hereunder) (a) have been duly authorized by all requisite
corporate, partnership and, if required, stockholder and partner action and
(b) will not (i) violate (x) any provision of law, statute, rule or regulation
in any material respect, or of the certificate or articles of incorporation,
partnership agreements or other constitutive documents or by-laws of Holdings,
any Borrower or any Subsidiary, (y) any order of any Governmental Authority or
(z) any provision of any

 

83



--------------------------------------------------------------------------------

indenture, agreement or other instrument to which Holdings, any Borrower or any
Subsidiary is a party or by which any of them or any of their property is or may
be bound in any material respect, (ii) or give rise to any right to accelerate
or to require the prepayment, repurchase or redemption of any obligation under
any such indenture, agreement or other instrument or (iii) result in the
creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by Holdings, any Borrower or any
Subsidiary (other than any Lien created hereunder or under the Security
Documents).

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by Holdings and each Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party party thereto will
constitute, a legal, valid and binding obligation of such Loan Party enforceable
against such Loan Party in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, moratorium and other similar laws
relating to or affecting creditors’ rights generally and to general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except (a) for the
filing of Uniform Commercial Code financing statements, (b) for such as have
been made or obtained and are in full force and effect and (c) where the failure
to obtain such consent or approval to make such registration or filing or other
action, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect.

SECTION 3.05. Financial Statements. The U.S. Borrower has heretofore furnished
to the Lenders (a) its consolidated balance sheets and statements of income,
stockholder’s equity and cash flows as of and for the fiscal year ended
December 31, 2013, audited by and accompanied by the opinion of KPMG LLP,
independent public accountants and (b) its unaudited consolidated balance sheets
and statements of income, stockholder’s equity and cash flows as of and for the
fiscal quarters ended March 31, 2014, June 30, 2014 and September 30, 2014. Such
financial statements present fairly the financial condition and results of
operations and cash flows of the U.S. Borrower and its consolidated Subsidiaries
as of such date and for such period. Such balance sheets and the notes thereto
disclose all material liabilities, direct or contingent, of the U.S. Borrower
and its consolidated Subsidiaries as of the date thereof. Such financial
statements were prepared in accordance with GAAP applied on a consistent basis,
subject to normal year-end audit adjustments and the absence of footnotes in the
case of the statements referred to in clause (b) above.

SECTION 3.06. No Material Adverse Change. No event, change or condition has
occurred that has had a material adverse effect on the business, assets,
operations or financial condition, of Holdings, the U.S. Borrower and the
Subsidiaries, taken as a whole, since December 31, 2013.

SECTION 3.07. Title to Properties. Each of Holdings, each Borrower and the
Subsidiaries has good and marketable title to, or valid leasehold interests in,
all its material properties and assets necessary for the conduct of its
business, except for minor defects in title that do not interfere in any
material respect with its ability to conduct its business as currently conducted
or to utilize such properties and assets for their intended purposes. All such
material properties and assets are free and clear of Liens, other than Liens
expressly permitted by Section 6.02.

SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the date hereof a
list of all Investment Subsidiaries. The shares of capital stock or other
ownership interests of the Subsidiaries of Holdings and the U.S. Borrower are
fully paid and non-assessable and are owned by Holdings or the U.S. Borrower,
directly or indirectly, free and clear of all Liens (other than Liens created
under the Security Documents).

 

84



--------------------------------------------------------------------------------

SECTION 3.09. Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.09, there are not any actions, suits or proceedings at law or in
equity or by or before any Governmental Authority now pending or, to the
knowledge of Holdings or any Borrower, threatened against or affecting Holdings
or any Borrower or any Subsidiary or any business, property or rights of any
such person (i) that involve any Loan Document or the Transactions or (ii) that
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

(b) Since the date hereof, there has been no change in the status of the matters
disclosed on Schedule 3.09 that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.

(c) None of Holdings, the U.S. Borrower or any of the Subsidiaries or any of
their respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation, or is in default with respect to
any judgment, writ, injunction, decree or order of any Governmental Authority,
where such violation or default could reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.10. Agreements. None of Holdings, the U.S. Borrower or any of the
Subsidiaries is in default in any manner under any provision of any indenture or
other agreement or instrument evidencing Material Indebtedness, or any other
material agreement or instrument to which it is a party or by which it or any of
its properties or assets are or may be bound, where such default could
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.11. Federal Reserve Regulations. (a) None of Holdings, the
U.S. Borrower or any of the Subsidiaries is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of the provisions of
Regulation T, U or X.

SECTION 3.12. Investment Company Act. None of Holdings, the U.S. Borrower or any
Subsidiary (other than any Investment Subsidiary) is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended.

SECTION 3.13. Patriot Act; FCPA; OFAC.

(a) Holdings, the U.S. Borrower and the Subsidiaries are, and except as
otherwise disclosed in Holdings’ Amendment No. 1 on Form 10-K/A for the fiscal
year ended December 31, 2013, in compliance, in all material respects, with
(i) (x) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and those administered by the U.S. Department
of State and any other enabling legislation or executive order relating thereto
and (y) the economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by United Nations Security Council,
the European Union or Her Majesty’s Treasury of the United Kingdom
(collectively, “Sanctions”), and any other enabling legislation or executive
order relating thereto, and (ii) the USA PATRIOT Act. No part of the proceeds of
the Loans will be used by Holdings, the U.S. Borrower or any of the
Subsidiaries, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, or any
other law, rule, or regulation of any jurisdiction applicable to Holdings or its
subsidiaries from time to time concerning or relating to bribery, corruption or
money laundering (collectively, the “Anti-Corruption Laws”).

 

85



--------------------------------------------------------------------------------

(b) None of Holdings, the U.S. Borrower or any Subsidiary or, to the knowledge
of Holdings or the U.S. Borrower, any director, officer, agent, employee or
Affiliate of Holdings, the Borrower or any Subsidiary as of the Second
Restatement Date, (i) is a person on the list of “Specially Designated Nationals
and Blocked Persons” or any other Sanctions-related list of designated persons
maintained by the United States Treasury Department or the U.S. Department of
State or by the United Nations Security Council, the European Union or any EU
member state, (ii) is operating, organized or resident in a country or territory
which is itself the target of Sanctions, (iii) is any person 50% or more owned
or otherwise controlled by any such person or persons or (iv) is the subject of
any Sanctions; and none of Holdings, the U.S. Borrower or any Subsidiary will
use the proceeds of the Loans for the purpose of financing the activities of any
person, or in any country or territory, at the time of such financing, that is
the subject of any Sanctions.

(c) Holdings and the U.S. Borrower, except as otherwise disclosed in Holdings’
Amendment No. 1 on Form 10-K/A for the fiscal year ended December 31, 2013, have
implemented and maintain in effect policies and procedures designed to ensure
compliance by Holdings, the U.S. Borrower, the Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

SECTION 3.14. Use of Proceeds. The Borrowers will use the proceeds of the Loans
(other than Incremental Revolving Loans, Other Revolving Loans and Incremental
Term Loans) and will request the issuance of Letters of Credit only for the
purposes specified in the preliminary statement to this Agreement.

SECTION 3.15. Tax Returns. Each of Holdings, the U.S. Borrower and the
Subsidiaries has filed or caused to be filed all Federal and all material state,
local and foreign Tax returns or materials required to have been filed by it and
has paid or caused to be paid all material Taxes due and payable by it and all
material assessments received by it, except Taxes that are being contested in
good faith by appropriate proceedings and for which Holdings, the U.S. Borrower
or such Subsidiary, as applicable, shall have set aside on its books adequate
reserves.

SECTION 3.16. No Material Misstatements. None of (a) the Confidential
Information Memorandum or (b) any other information, report, financial
statement, exhibit or schedule furnished in writing by or on behalf of Holdings
or any Borrower to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto contained, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not materially misleading as of the time when made or
delivered; provided that to the extent any such information, report, financial
statement, exhibit or schedule was based upon or constitutes a forecast or
projection, each of Holdings and each Borrower represents only that it acted in
good faith and utilized reasonable assumptions and due care in the preparation
of such information, report, financial statement, exhibit or schedule.

SECTION 3.17. Employee Benefit Plans. (a) Each of the U.S. Borrower and its
ERISA Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder except for such non compliance as could not
reasonably be expected to result in a Material Adverse Effect. No ERISA Event
has occurred or is reasonably expected to occur that, when taken together with
all other such ERISA Events, could reasonably be expected to result in a
Material Adverse Effect. The present value of all benefit liabilities under all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the last annual valuation
dates applicable thereto, exceed the fair market value of the assets of all such
underfunded Plans by an amount that could reasonably be expected to result in a
Material Adverse Effect.

 

86



--------------------------------------------------------------------------------

(b) Each Foreign Pension Plan is in compliance in all material respects with all
requirements of law applicable thereto and the respective requirements of the
governing documents for such plan except to the extent such non compliance could
not reasonably be expected to result in a Material Adverse Effect. With respect
to each Foreign Pension Plan, none of Holdings, the U.S. Borrower, the
Subsidiaries or any of their respective directors, officers, employees or agents
has engaged in a transaction that would subject Holdings, the U.S. Borrower or
any of the Subsidiaries, directly or indirectly, to a tax or civil penalty that
could reasonably be expected to result in a Material Adverse Effect. With
respect to each Foreign Pension Plan, reserves have been established in the
financial statements furnished to Lenders in respect of any unfunded liabilities
in accordance with applicable law and prudent business practice or, where
required, in accordance with ordinary accounting practices in the jurisdiction
in which such Foreign Pension Plan is maintained, except for such failure as
could not reasonably be expected to result in a Material Adverse Effect. The
aggregate unfunded liabilities, with respect to such Foreign Pension Plans could
not reasonably be expected to result in a Material Adverse Effect. There are no
actions, suits or claims (other than routine claims for benefits) pending or
threatened against Holdings or any of its Affiliates with respect to any Foreign
Pension Plan which could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

SECTION 3.18. Insurance. The U.S. Borrower and its Subsidiaries have insurance
in such amounts and covering such risks and liabilities as are in accordance
with normal industry practice.

SECTION 3.19. Security Documents. At any time prior to such time as the
Collateral has been released and not re-pledged in accordance with Section 9.19,
the Guarantee and Pledge Agreement creates in favor of the Collateral Agent, for
the ratable benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral (as defined in the Guarantee and Pledge
Agreement) and the proceeds thereof and (a) assuming the Collateral Agent has
possession of the Pledged Stock (as defined in the Guarantee and Pledge
Agreement), the Lien created under Guarantee and Pledge Agreement shall
constitute a fully perfected first priority Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Pledged Stock, in each
case prior and superior in right to any other person, and (b) assuming financing
statements in appropriate form have been filed in the offices specified on
Schedule 3.19(a), the Lien created under the Guarantee and Pledge Agreement will
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in the Collateral other than the Pledged Stock,
in each case prior and superior in right to any other person, other than with
respect to Liens expressly permitted by Section 6.02.

ARTICLE IV

Conditions of Lending

SECTION 4.01. All Credit Events. The obligations of the Lenders (including the
N.Z. Swingline Lenders) to make Loans and of the Issuing Banks to issue, amend,
extend or renew any Letter of Credit (each such event being called a “Credit
Event”) are subject to the satisfaction of the following conditions on the date
of each Credit Event:

(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) or, in the case of the issuance, amendment,
extension or renewal of a Letter of Credit, the applicable Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by
Section 2.23(b) or, in the case of the Borrowing of a N.Z. Swingline Loan, the
applicable N.Z. Swingline Lender shall have received a notice requesting such
N.Z. Swingline Loan as required by Section 2.22(b).

 

87



--------------------------------------------------------------------------------

(b) The representations and warranties set forth in Article III hereof and in
each other Loan Document shall be true and correct in all material respects on
and as of the date of such Credit Event with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date.

(c) At the time of and immediately after such Credit Event, no Event of Default
or Default shall have occurred and be continuing.

Each Credit Event shall be deemed to constitute a representation and warranty by
each Borrower and Holdings on the date of such Credit Event as to the matters
specified in paragraphs (b) and (c) of this Section 4.01.

SECTION 4.02. Second Restatement Date. The amendment and restatement of the
Existing Credit Agreement in the form of this Agreement is subject to the
satisfaction of the following conditions:

(a) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank, a favorable written opinion of (i) the General
Counsel or Deputy General Counsel of the U.S. Borrower, in form and substance
reasonably satisfactory to the Administrative Agent, (ii) Simpson Thacher &
Bartlett LLP, counsel for Holdings and the Borrowers, in form and substance
reasonably satisfactory to the Administrative Agent and (iii) each foreign
counsel listed on Schedule 4.02(a), in form and substance reasonably
satisfactory to the Administrative Agent, in each case (x) dated on the Second
Restatement Date, (y) addressed to the Issuing Banks, the Administrative Agent
and the Lenders and (z) covering such matters relating to the Loan Documents and
the Transactions as the Administrative Agent shall reasonably request, and
Holdings and the Borrowers hereby request such counsel to deliver such opinions.

(b) The Administrative Agent shall have received (i) a copy of the certificate,
articles of incorporation or partnership agreement (or comparable organizational
document), including all amendments thereto, of each Loan Party, certified as of
a recent date by the Secretary of State (or comparable entity) of the
jurisdiction of its organization, and a certificate as to the good standing
(where such concept is applicable) of each Loan Party as of a recent date, from
such Secretary of State (or comparable entity); (ii) a certificate of the
Secretary or Assistant Secretary of each Loan Party dated on the Second
Restatement Date and certifying (w) that attached thereto is a true and complete
copy of the by-laws (or comparable organizational document) of such Loan Party
as in effect on the Second Restatement Date and at all times since a date prior
to the date of the resolutions described in clause (x) below, (x) that attached
thereto is a true and complete copy of resolutions duly adopted by the Board of
Directors or partners (or comparable governing body) of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party and, in the case of the Borrowers, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (y) that the certificate, articles of
incorporation or partnership agreement (or comparable organizational document)
of such Loan Party have not been amended since the date of the last amendment
thereto shown on the certificate of good standing furnished pursuant to
clause (i) above and (z) as to the incumbency and specimen signature of each
officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party; (iii) a certificate of another
officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (ii) above; and
(iv) such other documents as the Administrative Agent may reasonably request.

 

88



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received a certificate, dated on or
shortly prior to the Second Restatement Date and signed by a Responsible Officer
of the U.S. Borrower, confirming compliance with the conditions precedent set
forth in paragraph (f) of this Section 4.02.

(d) The Administrative Agent shall have received a certificate of a Financial
Officer of Holdings, in form and substance reasonably satisfactory to the
Administrative Agent, to the effect that Holdings and its Subsidiaries, on a
consolidated basis after giving effect to the Transactions and the other
transactions contemplated hereby, are solvent.

(e) The Administrative Agent shall have received all Fees, and other amounts due
and payable on or prior to the Second Restatement Date, including, to the extent
invoiced two days prior to the Second Restatement Date, reimbursement or payment
of all out-of-pocket expenses required to be reimbursed or paid by the Borrowers
hereunder or under any other Loan Document.

(f) (i) The representations and warranties set forth in Article III shall be
true and correct in all material respects on the Second Restatement Date with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date and (ii) no
Default or Event of Default shall have occurred and be continuing.

(g) The Existing Tranche A Loan Refinancing and the Existing Tranche B Loan
Repayment shall have occurred (or shall occur substantially concurrently with
the Second Restatement Date).

(h) The Administrative Agent and the Lenders shall have received, at least five
Business Days prior to the Second Restatement Date, all documentation and other
information reasonably requested by them that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

(i) The Guarantee and Pledge Agreement and all other documents required by
Section 5.09, shall have been duly executed by each Loan Party that is to be a
party thereto and shall be in full force and effect on the Second Restatement
Date, and all Collateral shall have been duly and validly pledged thereunder, to
the extent required thereby, to the Collateral Agent for the ratable benefit of
the Secured Parties, and certificates representing such Collateral, to the
extent such Collateral is evidenced by certificated securities, accompanied by
instruments of transfer and stock powers endorsed in blank, shall be in the
actual possession of the Collateral Agent. The Collateral Agent on behalf of the
Secured Parties shall have a security interest in the Collateral of the type and
priority described in each Security Document upon completion of the filings or
other actions referred to therein.

(j) The Collateral Agent shall have received a Perfection Certificate with
respect to the Loan Parties dated the Second Restatement Date and duly executed
by a Responsible Officer of Holdings, and shall have received the results of a
search of the Uniform Commercial Code filings (or equivalent filings) made with
respect to Holdings, the U.S. Borrower and the Subsidiary Guarantors in the
states of organization of such persons as indicated on such Perfection
Certificate, together with copies of the financing statements (or similar
documents) disclosed by such search, and accompanied by evidence reasonably
satisfactory to the Collateral Agent that the Liens indicated in any such
financing statement (or similar document) would be permitted under Section 6.02
or have been or will be contemporaneously released or terminated.

(k) The Administrative Agent shall have received counterparts of this Agreement
that, when taken together, bear the signatures of Holdings, the Borrowers, each
Revolving Credit Lender set forth on Schedule 2.01, each Term Lender set forth
on Schedule 2.01 and each Issuing Bank set forth on Schedule 2.01(a).

 

89



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Each of Holdings and each Borrower covenants and agrees with each Lender that so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, each of Holdings and each Borrower
will, and will cause each of the Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except as otherwise expressly permitted under Section 6.04.

(b) Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect: (i) do or cause to be done
all things necessary to obtain, preserve, renew, extend and keep in full force
and effect the rights, licenses, permits, franchises, authorizations, patents,
copyrights, trademarks and trade names necessary to the conduct of its business;
(ii) comply in all material respects with all applicable laws, rules,
regulations and decrees and orders of any Governmental Authority, including
Environmental Laws, whether now in effect or hereafter enacted; and (iii) at all
times maintain and preserve all property necessary to the conduct of such
business and keep such property in good repair, working order and condition and
from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith may be properly conducted
at all times.

SECTION 5.02. Insurance. Keep its insurable properties adequately insured at all
times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses operating in the same or similar locations, including
public liability insurance against claims for personal injury or death or
property damage occurring upon, in, about or in connection with the use of any
properties owned, occupied or controlled by it; and maintain such other
insurance as may be required by law.

SECTION 5.03. Obligations and Taxes. Pay its Material Indebtedness and other
material obligations promptly and in accordance with their terms and pay and
discharge promptly when due all material Taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its property, before the same shall become delinquent or in default, as well as
all lawful material claims for labor, materials and supplies or otherwise that,
if unpaid, might give rise to a Lien upon such properties or any part thereof;
provided, however, that such payment and discharge shall not be required with
respect to any such Tax, assessment, charge, levy or claim so long as the
validity or amount thereof shall be contested in good faith by appropriate
proceedings and the U.S. Borrower shall have set aside on its books adequate
reserves with respect thereto in accordance with GAAP and such contest operates
to suspend collection of the contested obligation, Tax, assessment or charge and
enforcement of a Lien.

 

90



--------------------------------------------------------------------------------

SECTION 5.04. Financial Statements, Reports, etc. In the case of Holdings,
furnish to the Administrative Agent (which shall furnish such statements,
certificates or other documents received pursuant to this Section 5.04 to each
Lender and Issuing Bank):

(a) within 90 days after the end of each fiscal year, its consolidated balance
sheet and related statements of income, stockholders’ equity and cash flows
showing the financial condition of Holdings and its consolidated subsidiaries as
of the close of such fiscal year and the results of its operations and the
operations of such consolidated subsidiaries during such year, together with
comparative figures for the immediately preceding fiscal year, all audited by
KPMG LLP or other independent public accountants of recognized national standing
and accompanied by an opinion of such accountants (which shall not be qualified
in any material respect) to the effect that such consolidated financial
statements fairly present the financial condition and results of operations of
Holdings and its consolidated subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, its consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows showing the financial condition of
Holdings and its consolidated subsidiaries as of the close of such fiscal
quarter and the results of its operations and the operations of such
consolidated subsidiaries during such fiscal quarter and the then elapsed
portion of the fiscal year, and comparative figures for the same periods in the
immediately preceding fiscal year, all certified by one of its Financial
Officers as fairly presenting the financial condition and results of operations
of Holdings and its consolidated subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments;

(c) concurrently with any delivery of financial statements under paragraph (a)
or (b) above, a certificate of a Financial Officer (i) certifying that no Event
of Default or Default has occurred or, if such an Event of Default or Default
has occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto, (ii) setting forth the
calculation and uses of the Available Investment Amount for the fiscal period
then ended and (iii) setting forth computations in reasonable detail
satisfactory to the Administrative Agent demonstrating compliance with the
covenants contained in Sections 6.08 and 6.09 and, in the case of a certificate
delivered with the financial statements required by paragraph (b) above for the
period ending on June 30 of each year, setting forth Holdings’ calculation of
Excess Cash Flow;

(d) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default or Event of Default
(which certificate may be limited to the extent required by accounting rules or
guidelines);

(e) no later than 60 days after the end of each fiscal year of Holdings, a
detailed consolidated budget for the then current fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flows as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget) and, promptly
when available, any significant revisions of such budget;

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Holdings, the
U.S. Borrower or any Subsidiary with the Securities and Exchange Commission, or
any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed to its
shareholders, as the case may be;

(g) promptly, following a request by any Lender, provide all documentation and
other information that such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act; and

 

91



--------------------------------------------------------------------------------

(h) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the
U.S. Borrower or any Subsidiary, or compliance with the terms of any Loan
Document, as the Administrative Agent or any Lender may reasonably request.

The U.S. Borrower and Holdings hereby acknowledge and agree that all financial
statements and certificates furnished pursuant to paragraphs (a), (b), (c) and
(d) above are hereby deemed to be Borrower Materials suitable for distribution,
and to be made available, to Public Lenders as contemplated by Section 9.01(c)
and may be treated by the Administrative Agent and the Lenders as if the same
had been marked “PUBLIC” in accordance with such section.

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
(which shall furnish such notice to each Lender and Issuing Bank) prompt written
notice of the following:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority, against Holdings,
the U.S. Borrower or any Subsidiary that could reasonably be expected to result
in a Material Adverse Effect; and

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of Holdings, the U.S. Borrower and the Subsidiaries in an aggregate
amount exceeding $15,000,000; and

(d) any other development that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect.

SECTION 5.06. Information Regarding Collateral. Furnish to the Administrative
Agent prompt written notice of any change (i) in any Loan Party’s corporate
name, (ii) in the jurisdiction of organization or formation of any Loan Party,
(iii) in any Loan Party’s identity or corporate structure or (iv) in any Loan
Party’s Federal Taxpayer Identification Number. Holdings and the U.S. Borrower
agree not to effect or permit any change referred to in the preceding sentence
unless all actions required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected security
interest in all the Collateral have been taken.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections. Keep
proper books of record and account in which full, true and correct entries in
conformity with GAAP and all material requirements of law are made of all
dealings and transactions in relation to its business and activities. Each Loan
Party will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender to visit
and inspect the financial records and the properties of Holdings, the
U.S. Borrower or any Subsidiary at reasonable times and as often as reasonably
requested and to make extracts from and copies of such financial records, and
permit any representatives designated by the Administrative Agent or any Lender
to discuss the affairs, finances and condition of Holdings, the U.S. Borrower or
any Subsidiary with the officers thereof and independent accountants therefor.
Without limiting the foregoing, Holdings and the U.S. Borrower agree to discuss
their affairs, finances and condition in conference calls with Lenders at such
times and at such intervals (but no more frequently than on a quarterly basis
within one week after the date of delivery of financial statements required by
Sections 5.04(a) and (b)) as shall be requested in writing by the Administrative
Agent or the Required Lenders.

 

92



--------------------------------------------------------------------------------

SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes described in Section 3.14,
in any Incremental Assumption Agreement (with respect to Incremental Revolving
Loans and Incremental Term Loans) or in any Loan Modification Agreement (with
respect to Other Revolving Loans), and in ease case for purposes that are not
prohibited by Section 3.13.

SECTION 5.09. Further Assurances. (a) Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements) that
may be required under applicable law, or that the Required Lenders, the
Administrative Agent or the Collateral Agent may reasonably request, (i) in
order to effectuate the transactions contemplated by the Loan Documents and
(ii) in order to grant, preserve, protect and perfect the validity and priority
of the security interests created or intended to be created by the Security
Documents. The U.S. Borrower will cause any subsequently acquired or organized
Significant Domestic Subsidiary (other than an Immaterial Subsidiary, an
Investment Subsidiary, a Securitization Subsidiary and a Specified Subsidiary),
or any Domestic Subsidiary that ceases to be an Immaterial Subsidiary, an
Investment Subsidiary or a Specified Subsidiary and qualifies as a Significant
Domestic Subsidiary, to become party to the Guarantee and Pledge Agreement and
each other applicable Loan Document; provided that no such Significant Domestic
Subsidiary that is not “100% owned” (as defined in Rule 3-10(h)(i) of Regulation
S-X of Securities Act of 1933) shall be required at any time to Guarantee any of
the Obligations to the extent that such a Guarantee would, directly or
indirectly, result in Holdings or the U.S. Borrower being required to file
separate financial statements of each of the Subsidiary Guarantors with the SEC
and such separate financial statements are not otherwise being provided to the
SEC at such time; provided, further, that the Guarantee of any Obligations by
any such Significant Domestic Subsidiary shall be automatically released if such
release is necessary to comply with the immediately preceding proviso.

(b) Within five Business Days (or such later time as may be agreed to by the
Administrative Agent) after the consummation of any Foreign Restructuring
Transaction that results in a Foreign Subsidiary other than Luxco or Jerseyco
being the principal Foreign Subsidiary holding company for the non-U.S.
businesses of Holdings, cause such Foreign Subsidiary to Guarantee the
Obligations of the Borrowers (other than any Borrower that is a U.S. Person), on
terms and conditions reasonably satisfactory to the Administrative Agent;
provided that upon any such Guarantee by a Foreign Subsidiary of the Obligations
of the Borrowers (other than any Borrower that is a U.S. Person), the Guarantee
of Luxco or Jerseyco, as the case may be, shall be released.

(c) Notwithstanding the foregoing, (i) at any time following the Guarantee
Release Date and until such time as Holdings and the Borrowers shall be required
to reinstate the Guarantees as provided in Section 9.25, and (ii) at any time
following the Security Release Date and until such time as Holdings and the
Borrowers shall be required to reinstate the Collateral as provided in
Section 9.19, neither Holdings, the U.S. Borrower nor any other Subsidiary shall
be required to take any action pursuant to the foregoing provisions of this
Section 5.09.

 

93



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Each of Holdings and each Borrower covenants and agrees with each Lender that,
so long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been cancelled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing:

SECTION 6.01. Indebtedness. Holdings and the Borrowers will not cause or permit
any of the Non-Guarantor Subsidiaries to incur, create, assume or permit to
exist any Indebtedness, except:

(a) Indebtedness existing on the date hereof and set forth in Schedule 6.01(a)
and any extensions, renewals or replacements of such Indebtedness to the extent
the principal amount of such Indebtedness is not increased and neither the final
maturity nor the weighted average life to maturity of such Indebtedness is
shortened;

(b) intercompany Indebtedness of the Non-Guarantor Subsidiaries;

(c) Indebtedness under Performance Bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;

(d) Melody Permitted Indebtedness, Indebtedness under the CBRE Loan Arbitrage
Facility, Exempt Construction Loans, Indebtedness in respect of any Permitted
Receivables Securitization and Non-Recourse Indebtedness;

(e) Indebtedness of any person existing at the time such person is acquired by
the U.S. Borrower or a Subsidiary in connection with a Permitted Acquisition and
not incurred in anticipation or contemplation thereof and any extensions,
renewals or replacements of such Indebtedness to the extent the principal amount
of such Indebtedness is not increased and neither the final maturity nor the
weighted average life to maturity of such Indebtedness is shortened; and

(f) Non-Guarantor Subsidiaries may incur Indebtedness at any time if, after
giving effect thereto, the aggregate principal amount of all Indebtedness
incurred by Non-Guarantor Subsidiaries pursuant to this paragraph (f) and
outstanding at such time does not exceed 7.5% of Total Assets at such time
(after giving pro forma effect to any assets to be acquired in connection with
the incurrence of such Indebtedness), except that at any time the U.S. Borrower
has Investment Grade Status, such percentage shall be increased to 15%; provided
that any Indebtedness incurred in reliance upon such increased percentage (and
any extensions, renewals or replacements of such Indebtedness to the extent the
principal amount of such Indebtedness is not increased and neither the final
maturity nor the weighted average life to maturity of such Indebtedness is
shortened) shall be permitted to exist notwithstanding that the U.S. Borrower
may, as of any later time, no longer have Investment Grade Status; provided
further that in any case, the aggregate principal amount of all Indebtedness of
any Non-Guarantor Subsidiary does not exceed 10% of Total Assets at the time of
any incurrence pursuant to this paragraph (f) (after giving pro forma effect to
any assets to be acquired in connection with the incurrence of such
Indebtedness).

SECTION 6.02. Liens. Holdings and the Borrowers will not, nor will they cause or
permit any of the Subsidiaries to, create, incur, assume or permit to exist any
Lien on any property or assets (including Equity Interests or other securities
of any person, including any Subsidiary) now owned or hereafter acquired by it
or on any income or revenues or rights in respect of any thereof, except:

(a) Liens on property or assets of the U.S. Borrower and its Subsidiaries
existing on the date hereof and (i) set forth in Schedule 6.02(a) or
(ii) encumbering property or assets with a fair market value on the date hereof
of less than $5,000,000; provided that such Liens shall secure only those
obligations which they secure on the date hereof and extensions, renewals and
replacements thereof permitted hereunder;

 

94



--------------------------------------------------------------------------------

(b) any Lien created under the Loan Documents;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the U.S. Borrower or any Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition and (ii) such
Lien does not apply to any other property or assets of the U.S. Borrower or any
Subsidiary;

(d) Liens for Taxes, fees, assessments or other governmental charges not yet
due, or if material, which are being contested in compliance with Section 5.03;

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not due and payable, or if material, which are being contested in
compliance with Section 5.03;

(f) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;

(g) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(h) zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the U.S. Borrower or any of its
Subsidiaries;

(i) Liens arising out of judgments or awards in respect of which Holdings, the
U.S. Borrower or any of the Subsidiaries shall in good faith be prosecuting an
appeal or proceedings for review in respect of which there shall be secured a
subsisting stay of execution pending such appeal or proceedings;

(j) Liens on investments made by Melody in connection with the Melody Loan
Arbitrage Facility to secure Indebtedness under the Melody Loan Arbitrage
Facility, if such investments were acquired by Melody with the proceeds of such
Indebtedness;

(k) Liens on investments made by the U.S. Borrower or CBRE, Inc. in connection
with the CBRE Loan Arbitrage Facility to secure Indebtedness under the CBRE Loan
Arbitrage Facility, if such investments were acquired by the U.S. Borrower or
CBRE, Inc., as the case may be, with the proceeds of such Indebtedness;

(l) Liens on mortgage loans originated and owned or held by Melody or any
Mortgage Banking Subsidiary pursuant to any Melody Mortgage Warehousing Facility
or the Melody Repo Arrangement, and Liens in connection with Melody Lending
Program Securities;

(m) Liens on Receivables securing any Permitted Receivables Securitization;

(n) any Lien existing on any property or asset of any person that exists at the
time such person becomes a Subsidiary; provided that (i) such Lien was not
created in contemplation of or in connection with such acquisition and (ii) such
Lien does not apply to any property or assets of the U.S. Borrower or any other
Subsidiary;

 

95



--------------------------------------------------------------------------------

(o) Liens arising solely by virtue of any statutory, common law or contractual
provision relating to bankers’ liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution or relating to Liens on brokerage accounts;

(p) Liens on the assets or Equity Interests of an Investment Subsidiary to
secure Exempt Construction Loans, Non-Recourse Indebtedness and Guarantees
thereof;

(q) at any time that the Obligations are secured (and only for so long as they
are secured), Liens on the Collateral securing Indebtedness otherwise permitted
to be incurred under this Agreement (such Indebtedness being referred to herein
as “Additional Secured Indebtedness”), which Liens may be pari passu with, or
junior to, the Liens granted to the Secured Parties under the Security
Documents, pursuant to an intercreditor agreement entered into by the holders of
such Additional Secured Indebtedness, or a trustee or other representative on
their behalf, the Administrative Agent and the Collateral Agent for the benefit
of the Secured Parties, which shall be substantially in the form of (i) in the
case of Liens intended to rank pari passu with the Liens securing the
Obligations, Exhibit H-1 or such other form as shall be approved by the
Administrative Agent (the “First Lien Intercreditor Agreement”) or (ii) in the
case of Liens intended to rank junior to the Liens securing the Obligations,
Exhibit H-2 or such other form as shall be approved by the Administrative Agent
(the “Second Lien Intercreditor Agreement”); provided that such Liens shall be
permitted only if (i) such Additional Secured Indebtedness is used to prepay
Term Loans of any Class pursuant to Section 2.12 or, if, after giving effect
thereto, the Senior Secured Leverage Ratio would be less than 2.75 to 1.00 and
(ii) such Additional Secured Indebtedness (x) matures on or after the 180th day
following the latest final maturity date for any of the Term Loans, (y) has no
scheduled amortization, payments of principal, sinking fund payments or similar
scheduled payments (other than regularly scheduled payments of interest) prior
to the 180th day following the latest final maturity date for any of the Term
Loans and (z) contains no financial “maintenance” covenants;

(r) any Lien in relation to personal property acquired by the New Zealand
Borrower in the ordinary course of its normal business; provided that such Lien
shall be permitted only if (i) it is given by the New Zealand Borrower (as
buyer) in favor of a seller of the personal property, (ii) it secures (and only
secures) all or part of the purchase price for the personal property and
(iii) it is discharged within 60 days of its creation;

(s) any security in relation to personal property acquired by the New Zealand
Borrower that is created or provided for by (i) a transfer of an account
receivable or chattel paper, (ii) a lease for a term of more than 1 year, or
(iii) a commercial consignment, that does not secure payment or performance of
an obligation (all terms used in paragraphs (r) and (s) of this Section 6.02 and
not defined in this Agreement have the meaning specified thereto in the New
Zealand Personal Property Securities Act 1999); and

(t) other Liens not permitted by the foregoing; provided that, at the time of
the incurrence thereof, neither the obligations secured thereby nor the
aggregate fair market value of the assets subject thereto shall exceed 5% of
Total Assets at the time.

SECTION 6.03. Investments, Loans and Advances. Holdings and the Borrowers will
not, nor will they cause or permit any of the Subsidiaries to, purchase, hold or
acquire any Equity Interests, evidences of indebtedness or other securities of,
make or permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other person (other than investments in
insurance contracts pursuant to the Deferred Compensation Plan), except:

(a) (i) investments by Holdings, the U.S. Borrower and the Subsidiaries existing
on the date hereof in the Equity Interests of the U.S. Borrower and the
Subsidiaries (other than D&I Subsidiaries, except to the extent permitted under
clause (p) of this Section), (ii) additional investments by Holdings, the

 

96



--------------------------------------------------------------------------------

U.S. Borrower and the Subsidiaries in the Equity Interests of the Loan Parties
(other than Melody or any Investment Subsidiary, except to the extent such
investments are made in the ordinary course of business or are being made
through Melody or such Investment Subsidiary as part of a series of
substantially concurrent transactions involving an investment in another person
that is separately permitted by this Section 6.03); provided that, any such
Equity Interests held by Holdings, the U.S. Borrower or any Subsidiary Guarantor
shall be pledged pursuant to the Guarantee and Pledge Agreement to the extent
required hereby and thereby (provided that no Loan Party shall be required to
pledge more than 65% of the voting Equity Interests of any Foreign Subsidiary to
secure Domestic Obligations); (iii) the transfers of Equity Interests
contemplated by the definition of the term “Foreign Restructuring Transaction”
and related intercompany loans made in connection with the consummation thereof
and (iv) the Specified Restructuring Transactions.

(b) Permitted Investments;

(c) investments, loans or advances made by (i) any Loan Party in or to any other
Loan Party or (ii) any Non-Guarantor Subsidiary in or to any other Non-Guarantor
Subsidiary or any Loan Party; provided, however, that no Loan Party shall make
any investment, loan or advance in or to Melody or any Investment Subsidiary,
except (x) investments, loans and advances (including pursuant to intercompany
cash management arrangements) made in the ordinary course of business), and
(y) investments, loans or advances made through Melody or such Investment
Subsidiary as part of a series of substantially concurrent transactions
involving an investment in another person that is separately permitted by this
Section 6.03;

(d) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(e) Holdings, the U.S. Borrower and the Subsidiaries may make loans and advances
in the ordinary course of business to their respective employees for moving,
arrival, promotion or retention incentives, entertainment and travel expenses,
drawing accounts and similar expenditures;

(f) the Borrowers and the Subsidiaries may enter into Hedging Agreements that
are not speculative in nature;

(g) the U.S. Borrower or any Subsidiary may acquire all or substantially all the
assets of a person or line of business of such person, or all or substantially
all of the Equity Interests of a person that as a result becomes a wholly owned
Subsidiary (referred to herein as the “Acquired Entity”, which, in the case of
an acquired entity engaged in the investment management business, asset
management or a real estate related business, shall be deemed to include the
acquisition of any direct or indirect investments (including co-investments) in
any funds, public or private investment vehicles and separate accounts
(“Acquired Investment Entities”), directly or indirectly managed by such
Acquired Entity, the U.S. Borrower or any of their respective subsidiaries
regardless of the Acquired Entity’s, the U.S. Borrower’s or subsidiary’s
percentage ownership interest in such Acquired Investment Entities); provided
that (i) such acquisition was not preceded by an unsolicited tender offer for
such Equity Interests by, or proxy contest initiated by, Holdings, the
U.S. Borrower or any Subsidiary, (ii) the Acquired Entity shall be a going
concern and shall be in a similar or complementary line of business as that of
the U.S. Borrower and the Subsidiaries as conducted during the current and most
recent calendar year and (iii) at the time of such transaction (x) both before
and after giving effect thereto, no Event of Default or Default shall have
occurred and be continuing and (y) after giving effect thereto Holdings would be
in Pro Forma Compliance (any acquisition of an Acquired Entity meeting all the
criteria of this Section 6.03(g) being referred to herein as a “Permitted
Acquisition”);

 

97



--------------------------------------------------------------------------------

(h) investments made by CBRE, Inc., Melody and its subsidiaries in connection
with the Melody Loan Arbitrage Facility, any Melody Mortgage Warehousing
Facility, the Melody Repo Arrangement or Melody Lending Program Securities;

(i) investments made by the U.S. Borrower and CBRE, Inc. in connection with the
CBRE Loan Arbitrage Facility;

(j) investments to the extent consisting of noncash consideration received in
connection with a sale of assets permitted by Section 6.04;

(k) Specified Investments by Holdings, the U.S. Borrower and the Subsidiaries
existing on the date hereof;

(l) extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods and services in the ordinary
course of business;

(m) investments in, and loans and advances to, a Specified Subsidiary in an
aggregate amount (determined without regard to any write-downs or write-offs of
such investments, loans and advances) not to exceed $100,000,000 in the
aggregate outstanding at any time;

(n) advances made by Melody, by an Affiliate of Melody or on behalf of Melody,
or through Melody’s servicing joint venture, in each case in such person’s role
as “master servicer” with respect to certain collateralized mortgage-backed
securities or collateralized debt obligations (“CMBS”), so long as (i) such
advances are funded by drawings under a Melody Mortgage Warehousing Facility (as
amended for this purpose) or other similar lending facilities established for
such purposes and (ii) the repayment of such advances and the practices and
protections afforded in connection therewith are consistent with market terms
typically applicable to such master servicer advances (including superpriority
of payment and/or guarantees applicable to such CMBS);

(o) investments arising in connection with any Permitted Receivables
Securitization;

(p) investments in, and loans and advances to, the D&I Subsidiaries so long as
the aggregate amount of investments, loans and advances made (whether before, on
or after the date hereof) in or to the D&I Subsidiaries and outstanding under
this paragraph (p) at any time (determined without regard to any write-downs or
write-offs thereof, but net of all returns of capital or principal thereon) does
not exceed the sum of (i) the aggregate amount of Specified D&I Investments and
(ii) $275,000,000;

(q) investments in, and loans and advances to, a Non-Guarantor Subsidiary, the
proceeds of which are used to provide the funding for a substantially concurrent
Permitted Acquisition by such Non-Guarantor Subsidiary or one of its
Subsidiaries;

(r) Permitted Co-investments;

(s) Investments existing at the time any person is acquired in connection with a
Permitted Acquisition and not created in contemplation of such Permitted
Acquisition;

(t) Investments in the form of mergers and other transactions permitted by
Section 6.04;

(u) so long as no Default or Event of Default shall have occurred and be
continuing or result therefrom, investments in, and loans and advances to CBRE
Clarion, the proceeds of which are used by CBRE Clarion substantially
concurrently to purchase or otherwise acquire CBRE Clarion Units, pursuant to,
and on the terms and conditions of, the Management Subscription Agreements;

 

98



--------------------------------------------------------------------------------

(v) so long as no Default or Event of Default shall have occurred and be
continuing or result therefrom, loans and advances to directors and employees of
CBRE Clarion or its subsidiaries, the proceeds of which are used by such
directors and employees substantially concurrently to purchase CBRE Clarion
Units from CBRE Clarion or its subsidiaries, pursuant to, and on the terms and
conditions of, the Management Subscription Agreements or similar arrangements
related to other transactions; provided that the aggregate principal amount of
such loans and advances outstanding at any time shall not exceed $50,000,000;

(w) so long as no Default or Event of Default shall have occurred and be
continuing or result therefrom, any investment from time to time by the U.S.
Borrower or any Subsidiary in, loans or advances by the U.S. Borrower or any
Subsidiary to, or any Guarantee by the U.S. Borrower or any Subsidiary of the
Indebtedness of, a Co-investment Vehicle or separate account or investment
program managed, operated or sponsored by an Investment Subsidiary, and loans
and advances to employees of the U.S. Borrower or any Subsidiary to finance such
employees’ co-investments (which loans or advances are secured by such
employees’ co-investment interest), in an aggregate amount at any time
outstanding (determined without regard to any write-downs or write-offs of such
investments, loans or advances, but not of all returns of capital or principal
thereon) not to exceed $150,000,000;

(x) so long as no Default or Event of Default shall have occurred and be
continuing or result therefrom, any investment from time to time by the U.S.
Borrower and the Subsidiaries in joint ventures; provided that (i) at any time
the Obligations are secured, the Senior Secured Leverage Ratio (after giving pro
forma effect to such investment) would be less than 2.75 to 1.00 and (ii) any
such joint venture is engaged in any business in which the U.S. Borrower and the
Subsidiaries were engaged on the Second Restatement Date or any business
related, ancillary or complementary to any business in which U.S. Borrower and
the Subsidiaries were engaged on the Second Restatement Date;

(y) in addition to investments permitted by paragraphs (a) through (w) above,
additional investments, loans and advances by the U.S. Borrower and the
Subsidiaries so long as the aggregate amount invested, loaned or advanced
pursuant to this paragraph (y) on or after the date hereof (determined without
regard to any write-downs or write-offs of such investments, loans and advances,
but net of all returns of capital or principal thereon) does not exceed the sum
of (i) $250,000,000 and (ii) the Available Investment Amount; and

(z) other investments, loans and advances made on or after the Guarantee Release
Date and prior to the date on which the Guarantees are required to be
reinstated.

SECTION 6.04. Mergers, Consolidations, Sales of Assets and Acquisitions.
(a) Holdings and the Borrowers will not, nor will they cause or permit any of
the Subsidiaries to, merge into or consolidate with any other person, or permit
any other person to merge into or consolidate with it, or sell, transfer, lease
or otherwise dispose of (in one transaction or in a series of transactions) all
or substantially all the assets (whether now owned or hereafter acquired) of the
U.S. Borrower, or purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or substantially all of the assets of any other
person, except that if at the time thereof and immediately after giving effect
thereto no Event of Default or Default shall have occurred and be continuing
(i) any Subsidiary may (x) merge into the U.S. Borrower in a transaction in
which the U.S. Borrower is the surviving corporation, (y) liquidate or dissolve
into the U.S. Borrower or (z) dispose of all or substantially all its assets to
the U.S. Borrower, in each case, so long as no person other than the
U.S. Borrower or a wholly owned Subsidiary of any Borrower receives any
consideration, (ii) any Subsidiary may (x) merge into or consolidate with any
other Subsidiary in a

 

99



--------------------------------------------------------------------------------

transaction in which the surviving entity is a Subsidiary, (y) liquidate or
dissolve into any other Subsidiary or (z) dispose of all or substantially all of
its assets to any other Subsidiary, in each case, so long as no person other
than the U.S. Borrower or a wholly owned Subsidiary receives any consideration
(provided that, if any party to any such transaction is a Loan Party, the
surviving entity of, or transferee in, such transaction shall be a Loan Party,
and provided further that, if both parties to any such transaction are Loan
Parties, but one is Melody or an Investment Subsidiary, the surviving entity of,
or transferee in, such transaction may not be Melody or such Investment
Subsidiary), (iii) any Immaterial Subsidiary may be liquidated or dissolved and
(iv) the U.S. Borrower and the Subsidiaries may make Permitted Acquisitions.

(b) Holdings and the Borrowers will not, nor will they cause or permit any of
the Subsidiaries to, engage in any other Asset Sale except:

(i) (x) any such Asset Sale the consideration for which is at least 75% cash and
(y) such consideration is at least equal to the fair market value of the assets
being sold, transferred, leased or disposed of; provided, however, that any
Designated Non-Cash Consideration received by Holdings, the Borrowers or such
Subsidiaries in respect of such Asset Sale having an aggregate fair market
value, taken together with all other Designated Non-Cash Consideration received
pursuant to this proviso that is at that time outstanding, not in excess of
$100,000,000 at the time of the receipt of such Designated Non-Cash
Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash;

(ii) sales by the U.S. Borrower or the Subsidiaries of brokerage offices, or
transfers of the assets of brokerage offices and related assets, to joint
ventures in the ordinary course of business;

(iii) sales of Receivables pursuant to a Receivables Securitization; provided
that (x) the material terms and conditions and the structure of such Receivables
Securitization have been approved by the Administrative Agent (such approval not
to be unreasonably withheld or delayed), (y) the aggregate Receivables
Securitization Amount outstanding at any time in respect of all Receivables
Securitizations entered into by the U.S. Borrower and the Domestic Subsidiaries
does not exceed $125,000,000 and (z) the aggregate Receivables Securitization
Amount outstanding at any time in respect of all Receivables Securitizations
entered into exclusively by the Foreign Subsidiaries does not exceed
$125,000,000 (any Receivables Securitization meeting the criteria of this
Section 6.04(b)(iii) being referred to herein as a “Permitted Receivables
Securitization”); and

(iv) sales by Holdings, the U.S. Borrower and the Subsidiaries to the extent
constituting investments permitted under Section 6.03.

SECTION 6.05. Restricted Payments; Restrictive Agreements. (a) Holdings and the
Borrowers will not, nor will they cause or permit any of the Subsidiaries to,
declare or make, or agree to declare or make, directly or indirectly, any
Restricted Payment (including pursuant to any Synthetic Purchase Agreement), or
incur any obligation (contingent or otherwise) to do so; provided, however, that
(i) any Subsidiary may declare and pay dividends or make other distributions
ratably to its equity holders, (ii) the U.S. Borrower may make Restricted
Payments to Holdings (x) in an amount not to exceed $1,000,000 in any fiscal
year, to the extent necessary to pay actual out-of-pocket general corporate and
overhead expenses incurred by Holdings in the ordinary course of business and
(y) in an amount necessary to pay Tax liabilities directly attributable to (or
arising as a result of) the U.S. Borrower and the Subsidiaries, so long as such
Restricted Payments will be used by Holdings for such purposes within
10 Business Days of

 

100



--------------------------------------------------------------------------------

the receipt thereof or returned to the U.S. Borrower and (iii) so long as no
Default or Event of Default shall have occurred and be continuing or result
therefrom, Holdings, CBRE Clarion or any of their respective Subsidiaries may
make Restricted Payments consisting of the purchase of CBRE Clarion Units.

(b) Notwithstanding paragraph (a) above, Holdings may make Restricted Payments,
and the Borrowers may make Restricted Payments to Holdings to fund such
Restricted Payments by Holdings (and Holdings and the Subsidiaries may agree or
incur an obligation to do so), in an aggregate amount not to exceed the sum of
(i) $400,000,000 and (ii) the Available Restricted Payment Amount; provided,
however, that at the time thereof and after giving effect thereto, (x) no
Default or Event of Default shall have occurred and be continuing, (y) Holdings
would be in Pro Forma Compliance and (z) except with respect to a Purchase, at
any time the Obligations are secured, in the case of any Restricted Payments
made using the Available Restricted Payment Amount referred to in clause
(ii) above, the Senior Secured Leverage Ratio would be less than or equal to
2.75 to 1.00.

(c) Holdings and the Borrowers will not, nor will they cause or permit any of
the Subsidiaries to, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (i) the
ability of Holdings, the U.S. Borrower or any Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets to secure the
Obligations or (ii) the ability of any Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the U.S. Borrower or any other Subsidiary or to Guarantee
Indebtedness of the U.S. Borrower or any other Subsidiary; provided that (A) the
foregoing shall not apply to restrictions and conditions imposed by law or by
any Loan Document, (B) the foregoing shall not apply to customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (C) the
foregoing shall not apply to restrictions and conditions imposed on any Foreign
Subsidiary by the terms of any Indebtedness of such Foreign Subsidiary permitted
to be incurred hereunder, (D) clause (i) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (E) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof and identified on Schedule 6.05(c), (F) the foregoing shall not apply to
customary restrictions on or customary conditions to the payment of dividends or
other distributions on, or the creation of Liens on, Equity Interests owned by
the U.S. Borrower or any Subsidiary in any joint venture or similar enterprise
contained in the constitutive documents, including shareholders’ or similar
agreements, of such joint venture or enterprise, (G) clause (i) of the foregoing
shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof, (H) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to any
Permitted Receivables Securitization; provided such restrictions and conditions
apply solely to (i) the Receivables involved in such Permitted Receivables
Securitization and (ii) any applicable Securitization Subsidiary and (I) the
foregoing shall not apply to restrictions and conditions in any Additional
Secured Indebtedness.

SECTION 6.06. Transactions with Affiliates. Holdings and the Borrowers will not,
nor will they cause or permit any of the Subsidiaries to, except for
transactions by or among Loan Parties, sell or transfer any property or assets
to, or purchase or acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates; provided that the foregoing
restrictions shall not apply to (a) reasonable and customary fees paid to
members of the board of directors of Holdings or any of its Subsidiaries,
(b) Restricted Payments permitted under Section 6.05, (c) transactions arising
in connection with any Permitted Receivables Securitization or permitted under
Section 6.03 or Section 6.04 (except with respect to clause (b)(i) thereof);
(d) the performance by Holdings and the Subsidiaries of their obligations
pursuant to the Management Subscription Agreements and (e) at any time from and
after the

 

101



--------------------------------------------------------------------------------

Security Release Date to any time the Obligations are subsequently secured,
transactions by or among Holdings and its Subsidiaries; provided further that
Holdings, the U.S. Borrower or any Subsidiary may engage in any of the foregoing
transactions at prices and on terms and conditions not less favorable to
Holdings, the U.S. Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties.

SECTION 6.07. Business of Holdings, U.S. Borrower and Subsidiaries. (a) Holdings
will not engage in any business activities or have any assets or liabilities
other than its ownership of the Equity Interests of the U.S. Borrower, its
activities as a holding company, the provision of certain administrative
services for its subsidiaries in the ordinary course of business, and
liabilities reasonably related thereto, including its liabilities pursuant to
the Guarantee and Pledge Agreement; provided, however, that Holdings shall be
permitted to guarantee Additional Secured Indebtedness, Subordinated
Indebtedness and ordinary course obligations of its subsidiaries and to perform
its obligations under the Management Subscription Agreements, including its
performance guarantees thereunder.

(b) The U.S. Borrower will not, nor will it cause or permit any of the
Subsidiaries to, engage at any time in any business or business activity other
than the businesses and business activities currently conducted by the U.S.
Borrower or any of the Subsidiaries and businesses and business activities
ancillary or complementary and reasonably related thereto.

SECTION 6.08. Interest Coverage Ratio. Holdings and the Borrowers will not, nor
will they cause or permit any of the Subsidiaries to, permit the Interest
Coverage Ratio for any period of four consecutive fiscal quarters, in each case
taken as one accounting period, to be less than 2.00 to 1.00.

SECTION 6.09. Maximum Leverage Ratio. Holdings and the Borrowers will not, nor
will they cause or permit any of the Subsidiaries to, permit the Leverage Ratio
on the last day of any fiscal quarter to be greater than 4.25 to 1.00.

SECTION 6.10. Fiscal Year. Holdings and the U.S. Borrower will not change their
fiscal year-end to a date other than December 31.

ARTICLE VII

Events of Default

In case of the happening of any of the following events (“Events of Default”):

(a) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings or issuances of Letters of Credit hereunder,
or any representation, warranty, statement or information contained in any
report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;

(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or L/C
Disbursement or any Fee or any other amount (other than an amount referred to in
(b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of three
Business Days;

 

102



--------------------------------------------------------------------------------

(d) default shall be made in the due observance or performance by Holdings, any
Borrower or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a), 5.05(a) or 5.08 or in Article VI;

(e) default shall be made in the due observance or performance by Holdings, any
Borrower or any Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in (b), (c) or (d) above) and such
default shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent or any Lender to the U.S. Borrower;

(f) (i) Holdings, any Borrower or any Subsidiary shall fail to pay any principal
or interest, regardless of amount, due in respect of any Material Indebtedness,
when and as the same shall become due and payable, or (ii) any other event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (ii) shall not apply to (x) secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness and (y) Indebtedness existing on the Second Restatement Date
which by its terms provides for an option by the payee thereof to require
repayment prior to the scheduled maturity thereof;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, any Borrower or any Subsidiary (other than an Immaterial
Subsidiary), or of a substantial part of the property or assets of Holdings, any
Borrower or a Subsidiary (other than an Immaterial Subsidiary), under Title 11
of the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, any Borrower or any Subsidiary
(other than an Immaterial Subsidiary) or for a substantial part of the property
or assets of Holdings, any Borrower or any Subsidiary (other than an Immaterial
Subsidiary) or (iii) the winding-up or liquidation of Holdings, any Borrower or
any Subsidiary (other than an Immaterial Subsidiary); and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(h) Holdings, any Borrower or any Subsidiary (other than an Immaterial
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking relief under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in (g) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings, any Borrower or any Subsidiary (other than an
Immaterial Subsidiary) or for a substantial part of the property or assets of
Holdings, any Borrower or any Subsidiary (other than an Immaterial Subsidiary),
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take any action for the
purpose of effecting any of the foregoing;

(i) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 shall be rendered against Holdings, any Borrower, any
Subsidiary or any combination thereof, which judgment is not fully covered by
insurance of an independent, third-party insurance company that has been
notified of such judgment and has not disputed coverage, and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of Holdings, any Borrower or
any Subsidiary to enforce any such judgment;

 

103



--------------------------------------------------------------------------------

(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in a Material Adverse Effect;

(k) any Guarantee under the Guarantee and Pledge Agreement for any reason shall
cease to be in full force and effect (other than in accordance with its terms or
the terms of this Agreement), or any Guarantor shall deny in writing that it has
any further liability under the Guarantee and Pledge Agreement (other than as a
result of the discharge of such Guarantor in accordance with the terms of the
Loan Documents);

(l) any security interest purported to be created by any Security Document shall
cease to be, or shall be asserted by any Borrower or any other Loan Party not to
be, a valid, perfected, first priority (except as otherwise expressly provided
in this Agreement or such Security Document) security interest in the
securities, assets or properties covered thereby, except to the extent that any
such loss of perfection or priority results from (i) the sale or other
disposition of Collateral in a transaction permitted by any Loan Document,
(ii) any action taken by the Collateral Agent to release any such Lien in
compliance with the provisions of this Agreement or any other Loan Document or
(iii) the failure of the Collateral Agent to maintain possession of certificates
representing the Pledged Stock delivered to it under the Guarantee and Pledge
Agreement or to file continuation statements under the Uniform Commercial Code;
or

(m) there shall have occurred a Change in Control;

then, and in every such event (other than an event with respect to Holdings or
the U.S. Borrower described in paragraph (g) or (h) above), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrowers,
take either or both of the following actions, at the same or different times:
(i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrowers accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrowers,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event with respect to Holdings or the U.S. Borrower
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrowers accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

ARTICLE VIII

The Administrative Agent and the Collateral Agent

Each of the Lenders and each Issuing Bank hereby irrevocably appoints the
Administrative Agent and the Collateral Agent (for purposes of this
Article VIII, the Administrative Agent and the Collateral Agent are referred to
collectively as the “Agents”) its agent and authorizes the Agents to take such
actions on its behalf and to exercise such powers as are delegated to such Agent
by the terms of the Loan

 

104



--------------------------------------------------------------------------------

Documents, together with such actions and powers as are reasonably incidental
thereto. Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized to execute any and all documents (including releases) with
respect to the Collateral and the rights of the Secured Parties with respect
thereto, as contemplated by and in accordance with the provisions of this
Agreement and the Security Documents.

The bank serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with Holdings, any Borrower or any
Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is required to exercise in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to Holdings, any Borrower or any of the Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent and/or
Collateral Agent or any of its Affiliates in any capacity. Neither Agent shall
be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.08) or in the absence of its own gross negligence or wilful
misconduct. Neither Agent shall be deemed to have knowledge of any Default
unless and until written notice thereof is given to such Agent by Holdings, a
Borrower or a Lender, and neither Agent shall be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for a Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facilities as well as activities as Agent.

 

105



--------------------------------------------------------------------------------

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders, the Issuing
Banks and the U.S. Borrower. Upon any such resignation, the Required Lenders
shall have the right, in consultation with the U.S. Borrower and, unless an
Event of Default shall have occurred and be continuing, with the consent of the
U.S. Borrower (which shall not be unreasonably withheld), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. If no
successor Agent has been appointed pursuant to the immediately preceding
sentence by the 30th day after the date such notice of resignation was given by
such Agent, such Agent’s resignation shall become effective and the Required
Lenders shall thereafter perform all the duties of such Agent hereunder and/or
under any other Loan Document until such time, if any, as the Required Lenders
appoint a successor Administrative Agent and/or Collateral Agent, as the case
may be.

If any person serving as an Agent is a Defaulting Lender pursuant to clause (e)
of the definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the U.S. Borrower and such person remove
such person as Administrative Agent and/or Collateral Agent, as the case may be,
and, in consultation with the U.S. Borrower and, unless an Event of Default
shall have occurred and be continuing, with the consent of the U.S. Borrower
(which shall not be unreasonably withheld), appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders), then such removal shall nonetheless become effective
and the Required Lenders shall thereafter perform all the duties of such Agent
hereunder and/or under any other Loan Document until such time, if any, as the
Required Lenders appoint a successor Administrative Agent and/or Collateral
Agent, as the case may be.

Any such resignation by or removal of such Agent hereunder shall also
constitute, to the extent applicable, its resignation as an Issuing Bank, in
which case such resigning Agent or such Agent subject to removal (a) shall not
be required to issue any further Letters of Credit hereunder and (b) shall
maintain all of its rights as Issuing Bank with respect to any Letters of Credit
issued by it prior to the date of such resignation or removal. Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder. The fees payable by the Borrowers to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the U.S. Borrower and such successor. After an Agent’s
resignation or removal hereunder, the provisions of this Article and
Section 9.05 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while acting as Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

No Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce any Guarantee of the Obligations, it being understood
and agreed that all powers, rights and remedies under the Loan Documents may be
exercised solely by the Agents on behalf of the Secured

 

106



--------------------------------------------------------------------------------

Parties in accordance with the terms thereof. In the event of a foreclosure by
the Collateral Agent on any of the Collateral pursuant to a public or private
sale or other disposition, any Lender may be the purchaser of any or all of such
Collateral at any such sale or other disposition, and the Collateral Agent, as
agent for and representative of the Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities) shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such sale, to use and apply
any of the Obligations as a credit on account of the purchase price for any
Collateral payable by such Collateral Agent on behalf of the Secured Parties at
such sale or other disposition. Each Secured Party, whether or not a party
hereto, will be deemed, by its acceptance of the benefits of the Collateral and
of the Guarantees of the Obligations provided under the Loan Documents, to have
agreed to the foregoing provisions. The provisions of this paragraph are for the
sole benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.

None of the Lenders or other persons identified on the facing page of this
Agreement as a “syndication agent” or “documentation agent” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders. Without limiting the foregoing, none
of the Lenders or other persons so identified shall have or be deemed to have
any fiduciary relationship with any Lender. Each Lender acknowledges that it has
not relied, and will not rely, on any of the Lenders or other persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

(a) if to a Borrower or Holdings, to it in care of the U.S. Borrower at CBRE
Services, Inc., 400 South Hope Street, 25th Floor, Los Angeles, CA 90071,
Attention of Deputy Chief Financial Officer (Fax No. (213) 613 3735) with a copy
to be sent to 2929 Arch Street, Suite 1500, Philadelphia, PA 19104, Attention of
Jim Groch, Chief Financial Officer (Fax No. (215) 921 7401); at CBRE Services,
Inc., 400 South Hope Street, 25th Floor, Los Angeles, CA 90071, Attention of
Deputy General Counsel (Fax No. (213) 613 3735); and at CBRE Services, Inc., 100
N. Sepulveda Blvd., Suite 1100, El Segundo, CA 90245, Attention of Treasurer
(Fax No. (310) 606 5035);

(b) if to Credit Suisse AG as Administrative Agent, to Credit Suisse AG, Eleven
Madison Avenue, 23rd Floor, New York, NY 10010, Attention of Sean
Portrait—Agency Manager (Fax No. (212) 322 2291), Email:
agency.loanops@credit-suisse.com;

(c) if to Credit Suisse AG as Collateral Agent, to Credit Suisse AG, Eleven
Madison Avenue, 23rd Floor, New York, NY 10010, Attention of Loan Operations –
Boutique Management (Fax No. (212) 325 8315), Email:
ops-collateral@credit-suisse.com;

(d) if to Credit Suisse AG as Issuing Bank, to Credit Suisse AG, Eleven Madison
Avenue, 23rd Floor, New York, NY 10010, Fax No. (212) 325 8315, Email:
list.ib-letterofcredit@credit-suisse.com;

(e) if to JPMorgan Chase Bank, N.A. as Issuing Bank, to JPMorgan Chase Bank,
N.A., Attention: Standby LC Department, 10420 Highland Manor Drive, Floor 04,
Tampa, FL 33610-9128, Fax No. (813) 432 5161, Email:
GTS.IB.Standby@jpmchase.com;

 

107



--------------------------------------------------------------------------------

(f) if to Bank of America, N.A. as Issuing Bank, to Bank of America, N.A.,
Global Trade Operations, One Fleet Way, 2nd Floor, Mail Code PA6-580-02-30,
Scranton, PA 18507, Telephone 1 800 370 7519, General Fax No. 1 800 755 8743,
Client Servicing E-mail Address: scranton_standby_lc@bankofamerica.com, SWIFT
Address: BOFAUS;

(g) if to a Lender, to it at its address (or fax number or e-mail address) set
forth in its Administrative Questionnaire or in the Assignment and Acceptance
pursuant to which such Lender shall have become a party hereto; and

(h) if to The Hongkong and Shanghai Banking Corporation Limited, New Zealand
Branch as N.Z. Swingline Lender, to The Hongkong and Shanghai Banking
Corporation Limited, New Zealand Branch, HSBC House, Level 9, 1 Queen Street,
Auckland (attention Relationship Manager), Fax No. +649 368 8799.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
As agreed to among Holdings, the U.S. Borrower, the Administrative Agent and the
applicable Lenders from time to time, notices and other communications may also
be delivered to Holdings or any Borrower at the e-mail address provided from
time to time by such person to the Administrative Agent. Holdings and any
Borrower may each change the address or e-mail address for service of notice and
other communications by a notice in writing to the other parties hereto.

Holdings hereby agrees, unless directed otherwise by the Administrative Agent or
unless the electronic mail address referred to below has not been provided by
the Administrative Agent to Holdings, that it will, or will cause its
Subsidiaries to, provide to the Administrative Agent all information, documents
and other materials that it is obligated to furnish to the Administrative Agent
pursuant to the Loan Documents or to the Lenders under Article V, including all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) is or relates to a Borrowing Request, a Competitive Bid
Request, a notice pursuant to Section 2.10 or a notice requesting the issuance,
amendment, extension or renewal of a Letter of Credit pursuant to Section 2.23,
(ii) relates to the payment of any principal or other amount due under this
Agreement prior to the scheduled date therefor, (iii) provides notice of any
Default or Event of Default under this Agreement or any other Loan Document or
(iv) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any Borrowing or other extension of
credit hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium that is properly identified in a format acceptable to the
Administrative Agent to an electronic mail address as directed by the
Administrative Agent. In addition, Holdings and the U.S. Borrower agree, and
agree to cause the Subsidiaries, to continue to provide the Communications to
the Administrative Agent or the Lenders, as the case may be, in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.

Holdings and the U.S. Borrower hereby acknowledge that (i) the Administrative
Agent will make available to the Lenders and the Issuing Banks materials and/or
information provided by or on behalf of Holdings and the U.S. Borrower hereunder
(collectively, the “Borrower Materials”) by posting the Borrower Materials on
Intralinks or another similar electronic system (the “Platform”) and
(ii) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”). Holdings and the

 

108



--------------------------------------------------------------------------------

U.S. Borrower hereby agree that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” Holdings
and the U.S. Borrower shall be deemed to have authorized the Administrative
Agent and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to Holdings or its securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 9.16); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public Investor;” and (z) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not marked as “Public
Investor.”

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

 

109



--------------------------------------------------------------------------------

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrowers or Holdings herein and in the certificates
or other instruments prepared or delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Lenders and the Issuing Banks and shall survive the making by
the Lenders of the Loans and the issuance of Letters of Credit by the Issuing
Banks, regardless of any investigation made by the Lenders or the Issuing Banks
or on their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. The provisions of Sections 2.14, 2.16, 2.20 and 9.05
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the expiration of any Letter of Credit, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent, any Lender or any Issuing Bank.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrowers, Holdings and the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of all the Lenders.

SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrowers, Holdings, the Administrative Agent,
the Collateral Agent, the Issuing Banks or the Lenders that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns.

(b) Each Lender may assign to one or more assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided,
however, that (i) except in the case of an assignment by a Lender to a Lender or
an Affiliate or Related Fund of a Lender which does not result in any increased
costs or other additional amounts being paid by a Borrower, (x) the
U.S. Borrower and the Administrative Agent (and, in the case of any assignment
of a Revolving Credit Commitment, each Issuing Bank (and in the case of a
Multicurrency Revolving Credit Commitment, the applicable N.Z. Swingline
Lender)) must give their prior written consent to such assignment (which
consents shall not be unreasonably withheld or delayed and shall be deemed given
by the U.S. Borrower unless the U.S. Borrower shall have objected to such
assignment by written notice to the Administrative Agent within 10 Business Days
after having received notice thereof), provided, however, that the consent of
the U.S. Borrower shall not be required to any such assignment during the
continuance of any Event of Default, and (y) (i) the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 (or, if
less, the entire remaining amount of such Lender’s Commitment or Loans),
provided that such minimum amount shall be aggregated for two or more
simultaneous assignments to or by two or more Related Funds, (ii) the parties to
each such assignment shall (x) electronically execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (which initially shall be
ClearPar, LLC) or (y) manually execute and deliver to the Administrative Agent
an Assignment and Acceptance and, except in the case of an assignment by a
Lender to an Affiliate or Related Fund of such Lender, pay to the Administrative
Agent a processing and recordation fee of $3,500 (which fee may be waived or
reduced at the discretion of the Administrative Agent), provided that only one
such fee shall be payable in the case of concurrent assignments to persons that,
after giving effect thereto, will be Related Funds and (iii) the assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire and any

 

110



--------------------------------------------------------------------------------

applicable tax forms. Upon acceptance and recording pursuant to paragraph (e) of
this Section 9.04, from and after the effective date specified in each
Assignment and Acceptance, (A) the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement and (B) the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.14, 2.16, 2.20 and 9.05, as well as to
any Fees accrued for its account and not yet paid).

(c) By executing and delivering an Assignment and Acceptance (including a
Borrower Repurchase Assignment and Acceptance), the assigning Lender thereunder
and the assignee thereunder shall be deemed to confirm to and agree with each
other and the other parties hereto as follows: (i) such assigning Lender
warrants that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim and that its Domestic
Revolving Credit Commitment, Multicurrency Revolving Credit Commitment and
U.K. Revolving Credit Commitment, and the outstanding balances of its Term
Loans, Domestic Revolving Loans, Multicurrency Revolving Loans and
U.K. Revolving Loans, in each case without giving effect to assignments thereof
which have not become effective, are as set forth in such Assignment and
Acceptance, (ii) except as set forth in (i) above, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
Holdings, any Borrower or any Subsidiary or the performance or observance by
Holdings, any Borrower or any Subsidiary of any of its obligations under this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto; (iii) such assignee represents and warrants that it is legally
authorized to enter into such Assignment and Acceptance; (iv) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements referred to in Section 3.05 or delivered
pursuant to Section 5.04 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (v) such assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) such assignee appoints
and authorizes the Administrative Agent and the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent and the Collateral Agent,
respectively, by the terms hereof, together with such powers as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in The City of New York a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive and the Borrowers, the Administrative Agent, the Issuing Banks, the
Collateral Agent and the Lenders may treat each person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Issuing Banks, the Collateral
Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

111



--------------------------------------------------------------------------------

(e) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, an Administrative Questionnaire (including
any tax documentation required therein) completed in respect of the assignee
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) above, if any, and, if required,
the written consent of the U.S. Borrower, a N.Z. Swingline Lender, the Issuing
Banks and the Administrative Agent to such assignment, the Administrative Agent
shall (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
U.S. Borrower, the Issuing Banks and the N.Z. Swingline Lenders. No assignment
shall be effective unless it has been recorded in the Register as provided in
this paragraph (e), and it shall be the sole responsibility of each assignee to
confirm such recordation.

(f) Each Lender may without the consent of any Borrower, a N.Z. Swingline
Lender, any Issuing Bank or the Administrative Agent sell participations to one
or more banks or other entities in all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided, however, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participating banks or other entities shall be
entitled to the benefit of the cost protection provisions contained in
Sections 2.14, 2.16 and 2.20 to the same extent as if they were Lenders (but,
with respect to any particular participant, to no greater extent than the Lender
that sold the participation to such participant and solely to the extent that
such participant agrees to comply with the requirements of Section 2.20(g) as
though it were a Lender) and (iv) the Borrowers, the Administrative Agent, the
Issuing Banks and the Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Borrowers relating to the Loans or L/C Disbursements and to
approve any amendment, modification or waiver of any provision of this Agreement
(other than amendments, modifications or waivers decreasing any fees payable to
such participants hereunder or the amount of principal of or the rate at which
interest is payable on the Loans in which such participant has an interest,
extending any scheduled principal payment date or date fixed for the payment of
interest on the Loans in which such participant has an interest, increasing or
extending the Commitments in which such participant has an interest or release
all or substantially all of the value of the Guarantees or all or substantially
all of the Collateral).

(g) Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrowers, maintain a register on which it
enters the name and address of each participant and the principal amounts (and
stated interest) of each participant’s interest in the loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to the Borrowers, the Administrative Agent, or any other
person (including the identity of any participant or any information relating to
a participant’s interest in the Commitments, Loans, or other Obligations) except
to the extent necessary to establish that such Commitments, Loans, or other
Obligations are in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(h) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrowers furnished to such Lender
by or on behalf of a Borrower; provided that, prior to any such disclosure of
information designated by a Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall

 

112



--------------------------------------------------------------------------------

execute an agreement whereby such assignee or participant shall agree (subject
to customary exceptions) to preserve the confidentiality of such confidential
information on terms no less restrictive than those applicable to the Lenders
pursuant to Section 9.16.

(i) Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

(j) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the U.S. Borrower, the option to provide to a Borrower
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make to such Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPC
may (i) with notice to, but without the prior written consent of, the
U.S. Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by the U.S. Borrower and
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC, subject to an
agreement to preserve the confidentiality of such non-public information.

(k) Neither Holdings nor any Borrower shall assign or delegate any of its rights
or duties hereunder without the prior written consent of the Administrative
Agent, each Issuing Bank and each Lender, and any attempted assignment without
such consent shall be null and void.

(l) In the event that S&P, Moody’s, and Thompson’s BankWatch (or InsuranceWatch
Ratings Service, in the case of Lenders that are insurance companies (or Best’s
Insurance Reports, if such insurance company is not rated by Insurance Watch
Ratings Service)) shall, after the date that any Lender becomes a Revolving
Credit Lender, downgrade the long-term certificate of deposit ratings of such
Lender, and the resulting ratings shall be below BBB-, Baa3 and C (or BB, in the
case of a Lender that is an insurance company (or B, in the case of an insurance
company not rated by InsuranceWatch Ratings Service)), then any Issuing Bank
shall have the right, but not the obligation, at its own expense, upon notice to
such Lender and the Administrative Agent, to replace (or to request the
U.S. Borrower to use its reasonable efforts to replace) such Lender with an
assignee (in accordance with and subject to the restrictions contained in
paragraph (b) above), and such Lender hereby agrees to transfer and assign
without recourse (in accordance with and subject to the restrictions contained
in paragraph (b) above) all its interests, rights and obligations in respect of
its Revolving Credit Commitments to such assignee; provided, however, that
(i) no such assignment shall conflict with any law, rule and regulation or order
of

 

113



--------------------------------------------------------------------------------

any Governmental Authority and (ii) the Issuing Banks or such assignee, as the
case may be, shall pay to such Lender in immediately available funds on the date
of such assignment the principal of and interest accrued to the date of payment
on the Loans made by such Lender hereunder and all other amounts accrued for
such Lender’s account or owed to it hereunder.

(m) Notwithstanding anything to the contrary, this Section 9.04 shall not
prohibit the Lenders from assigning Term Loans pursuant to, and in accordance
with the provisions of, the Auction Procedures by executing and delivering a
Borrower Repurchase Assignment and Acceptance.

SECTION 9.05. Expenses; Indemnity. (a) The Borrowers and Holdings agree, jointly
and severally, to pay all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, the Issuing Banks and the N.Z.
Swingline Lenders in connection with the syndication of the Credit Facilities
and the preparation and administration of this Agreement and the other Loan
Documents or in connection with any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) or incurred by the Administrative Agent, the
Collateral Agent or any Lender in connection with the enforcement or protection
of its rights in connection with this Agreement and the other Loan Documents or
in connection with the Loans made or Letters of Credit issued hereunder,
including the reasonable and documented fees, charges and disbursements of
Cravath, Swaine & Moore LLP, counsel for the Administrative Agent and the
Collateral Agent, and, in connection with any such enforcement or protection,
the reasonable and documented fees, charges and disbursements of any other
counsel for the Administrative Agent, the Collateral Agent or any Lender.

(b) The Borrowers and Holdings agree, jointly and severally, to indemnify the
Administrative Agent, the Collateral Agent, each Lender, each Issuing Bank, each
Lead Arranger, the Advance Agent and each Related Party of any of the foregoing
persons (each such person being called an “Indemnitee”) against, and to hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses (other than Excluded Taxes), including reasonable counsel
fees, charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution
or delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated thereby, (ii) the use of the proceeds of the
Loans or issuance of Letters of Credit, (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or by a Borrower, any other Loan Party or any of
their respective Affiliates) or (iv) any actual or alleged presence or Release
of Hazardous Materials on any property owned or operated by any Borrower or any
of the Subsidiaries, or any Environmental Liability to the extent related in any
way to any Borrower or the Subsidiaries; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or wilful misconduct of such Indemnitee, (y) result from a
claim brought by a Borrower or any of its Subsidiaries against an Indemnitee for
material breach in bad faith of such Indemnitee’s obligations hereunder or under
any other Loan Document, if such Borrower or such Subsidiary has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction or (z) result from disputes solely among
Indemnitees that do not involve an act or omission by Holdings, the Borrowers or
any of their Affiliates except that the Administrative Agent, the Collateral
Agent, each Lender, each Issuing Bank, each Lead Arranger and the Advance Agent
shall be indemnified in their capacities as such to the extent that none of the
exceptions set forth in clause (x) or (y) applies to such Indemnitee at such
time.

 

114



--------------------------------------------------------------------------------

(c) To the extent that Holdings and the Borrowers fail to pay any amount
required to be paid by them to the Administrative Agent, the Collateral Agent,
the Issuing Banks or the N.Z. Swingline Lenders under paragraph (a) or (b) of
this Section, each Lender severally agrees to pay to the Administrative Agent,
the Collateral Agent, the Issuing Banks or the N.Z. Swingline Lenders, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Collateral Agent, the applicable
Issuing Bank or the applicable N.Z. Swingline Lender in its capacity as such.
For purposes hereof, a Lender’s “pro rata share” shall be determined based upon
its share of the sum of the Aggregate Domestic Revolving Credit Exposure,
Aggregate Multicurrency Revolving Credit Exposure, Aggregate U.K. Revolving
Credit Exposure, outstanding Term Loans and unused Commitments at the time.

(d) To the extent permitted by applicable law, neither Holdings nor any Borrower
shall assert, and each hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

(e) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent, any Lender or any Issuing
Bank. All amounts due under this Section 9.05 shall be payable on written demand
therefor.

SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of any Borrower or Holdings against any of and all the
obligations of the Borrowers or Holdings now or hereafter existing under this
Agreement and other Loan Documents (to the extent such obligations of Holdings
or the Borrowers are then due and payable (by acceleration or otherwise)) held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or such other Loan Document and although such
obligations may be unmatured. The rights of each Lender under this Section 9.06
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN
ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO
SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH
LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE
“UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE
LAWS OF THE STATE OF NEW YORK.

 

115



--------------------------------------------------------------------------------

SECTION 9.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Collateral Agent, any Lender or any Issuing Bank in exercising any
power or right hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by a Borrower
or any other Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on a Borrower or Holdings in any case shall entitle
any Borrower or Holdings to any other or further notice or demand in similar or
other circumstances.

(b) Neither this Agreement, nor any other Loan Document, nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrowers, Holdings and
the Required Lenders; provided, however, that no such agreement
shall (i) decrease the principal amount of, or extend the maturity of or any
scheduled principal payment date or date for the payment of any interest on any
Loan or any date for reimbursement of an L/C Disbursement, or waive or excuse
any such payment or any part thereof, or decrease the rate of interest on any
Loan or L/C Disbursement, without the prior written consent of each Lender
directly adversely affected thereby, (ii) increase or extend the Commitment or
decrease or extend the date for payment of any Fees of any Lender without the
prior written consent of such Lender, (iii) amend or modify the pro rata
requirements of Section 2.17, the provisions of Section 9.04(k) or the
provisions of this Section 9.08 or release all or substantially all the value of
the Guarantees or all or substantially all of the Collateral, without the prior
written consent of each Lender, (iv) change the provisions of any Loan Document
in a manner that by its terms adversely affects the rights in respect of
payments due to Lenders holding Loans of one Class differently from the rights
of Lenders holding Loans of any other Class without the prior written consent of
Lenders holding a majority in interest of the outstanding Loans and unused
Commitments of the adversely affected Class (or, if more than one Class is
substantially similarly adversely affected, all such substantially similarly
adversely affected Classes, voting as a single class), (v) modify the definition
of “Alternative Currency” without the prior written consent of all Multicurrency
Lenders, (vi) modify the protections afforded to an SPC pursuant to the
provisions of Section 9.04(j) without the written consent of such SPC,
(vii) reduce the percentage contained in the definition of the term “Required
Lenders” without the consent of each Lender (it being understood that with the
consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Commitments are included on the date
hereof), or (viii) reduce the number or percentage of the Lenders required to
consent, approve or otherwise take any action under the Loan Documents without
the prior written consent of each Lender affected thereby; provided further that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent, the Collateral Agent, any Issuing Bank or a N.Z.
Swingline Lender hereunder or under any other Loan Document without the prior
written consent of the Administrative Agent, the Collateral Agent, such Issuing
Bank or such N.Z. Swingline Lender, as the case may be.

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in

 

116



--------------------------------------------------------------------------------

respect of such Loan or participation hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan or participation but were not payable as a result of the operation
of this Section 9.09 shall be cumulated and the interest and Charges payable to
such Lender in respect of other Loans or participations or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

SECTION 9.10. Entire Agreement. This Agreement, the Fee Letter dated
October 30, 2006, between the U.S. Borrower and the Administrative Agent, and
the other Loan Documents constitute the entire contract between the parties
relative to the subject matter hereof. Any other previous agreement among the
parties with respect to the subject matter hereof is superseded by this
Agreement and the other Loan Documents. Nothing in this Agreement or in the
other Loan Documents, expressed or implied, is intended to confer upon any
person (other than the parties hereto and thereto, their respective successors
and assigns permitted hereunder (including any Affiliate of any Issuing Bank
that issues any Letter of Credit) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Collateral
Agent, the Issuing Banks and the Lenders) any rights, remedies, obligations or
liabilities under or by reason of this Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile or other
customary means of electronic transmission (e.g., “pdf”) shall be as effective
as delivery of a manually signed counterpart of this Agreement.

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

117



--------------------------------------------------------------------------------

SECTION 9.15. Jurisdiction; Consent to Service of Process. (a) Each of Holdings
and each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Borrowers, Holdings or their respective
properties in the courts of any jurisdiction.

(b) Each of Holdings and each Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or Federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.16. Confidentiality. (a) Each of the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its and its Affiliates’ officers, directors, trustees,
employees, insurers, reinsurers and agents, including accountants, legal counsel
and other advisors (it being understood that the persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
or required by any regulatory authority or quasi-regulatory authority (such as
the National Association of Insurance Commissioners), (iii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (iv) in connection with the exercise of any remedies hereunder or under
the other Loan Documents or any suit, action or proceeding relating to the
enforcement of its rights hereunder or thereunder, (v) subject to an agreement
containing provisions substantially the same as those of this Section 9.16, to
(y) any actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents or (z) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to a Borrower or any Subsidiary or any of their respective
obligations, (vi) with the consent of the U.S. Borrower, (vii) to any nationally
recognized rating agency that requires access to information about a Lender’s
investment portfolio in connection with ratings issued with respect to such
Lender or (viii) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 9.16. For the purposes of this
Section, “Information” shall mean all information received from a Borrower or
Holdings and related to a Borrower or Holdings or their business, other than any
such information that was available to the Administrative Agent, the Collateral
Agent, any Issuing Bank or any Lender on a nonconfidential basis prior to its
disclosure by a Borrower or Holdings. Any person required to maintain the
confidentiality of Information as provided in this Section 9.16 shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord its own confidential information.

 

118



--------------------------------------------------------------------------------

(b) Notwithstanding anything herein to the contrary, any party subject to
confidentiality obligations hereunder or otherwise (and any Affiliate thereof
and any employee, representative or other agent of such party or such Affiliate)
may disclose to any and all persons, without limitation of any kind, the U.S.
federal income tax treatment and the U.S. federal income tax structure of the
transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to it relating to such tax
treatment and tax structure. For this purpose, the tax treatment of the
transactions contemplated hereby is the purported or claimed U.S. federal income
tax treatment of such transactions and the tax structure of such transactions is
any fact that may be relevant to understanding the purported or claimed U.S.
federal income tax treatment of such transactions.

SECTION 9.17. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of each party in respect of any sum due to any other party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Applicable
Creditor against such loss. The obligations of the Loan Parties contained in
this Section 9.17 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

SECTION 9.18. Additional Borrowers. The U.S. Borrower may designate any wholly
owned Subsidiary as a Borrower under any of the Commitments; provided that
(x) the Administrative Agent (and in the case of any Foreign Subsidiary so
designated, each applicable Lender) shall be reasonably satisfied that the
applicable Lenders may make loans and other extensions of credit to such person
in the applicable currency or currencies in such person’s jurisdiction in
compliance with applicable laws and regulations and without being subject to any
unreimbursed or unindemnified Tax or other expense and (y) the Administrative
Agent and each applicable Lender shall have received any and all documentation
and other information with respect to such person that it reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act. Upon the receipt by the Administrative Agent of a Borrowing
Subsidiary Agreement executed by such a wholly owned Subsidiary, Holdings and
the U.S. Borrower, such wholly owned Subsidiary shall be a Borrower and a party
to this Agreement. A Subsidiary shall cease to be a Borrower hereunder at such
time as no Loans, Fees or any other amounts due in connection therewith pursuant
to the terms hereof shall be outstanding by such Subsidiary, no Letters of
Credit issued for the account of such Subsidiary shall be outstanding and such
Subsidiary and the U.S. Borrower shall have executed and delivered to the
Administrative Agent a Borrowing Subsidiary Termination; provided that,
notwithstanding anything herein to the contrary, no Subsidiary shall cease to be
a Borrower solely because it no longer is a wholly owned Subsidiary.

SECTION 9.19. Release of Collateral. (a) If any of the Collateral shall be sold,
transferred or otherwise disposed of by Holdings, any Borrower or any other Loan
Party in a transaction permitted by this Agreement (including by way of merger,
consolidation or in connection with the sale of a Subsidiary

 

119



--------------------------------------------------------------------------------

permitted hereunder), then the Collateral Agent, at the request of Holdings, any
such Borrower or such other Loan Party, as the case may be, shall execute and
deliver all releases or other documents necessary or desirable to evidence the
release of the Liens created by any of the Security Documents on such
Collateral.

(b) Without limiting the foregoing, upon the consummation of a Foreign
Restructuring Transaction, the Equity Interests of any Foreign Subsidiary that
would no longer be directly owned by Holdings, the U.S. Borrower or any Domestic
Subsidiary, to the extent then constituting Collateral for the Obligations of
the U.S. Borrower, shall be automatically released from the Liens created under
the Guarantee and Pledge Agreement, in each case without representation,
warranty or recourse of any nature; provided, however, that this provision shall
not be construed to limit the obligations of Holdings and the Borrowers pursuant
to Section 5.09(b).

(c) Notwithstanding any other provision of this Agreement or any Security
Document, any Collateral held under the Security Documents (other than a Lien
that continues to secure any other Indebtedness of Holdings or its Subsidiaries
if such Lien would not then be permitted by this Agreement after giving effect
to the release provided for in this Section, assuming for all purposes hereof
that such Lien were incurred by Holdings or the applicable Subsidiary on the
Security Release Date referred to below) shall be released from the Liens
created under the Security Documents on a Business Day specified by Holdings (a
“Security Release Date”), upon satisfaction of the following conditions
precedent:

(1) Holdings shall have given written notice to the Administrative Agent at
least five Business Days prior to such Security Release Date, specifying the
proposed Security Release Date and the proposed Collateral to be released;

(2) as of such Security Release Date, the U.S. Borrower shall have obtained, and
for a period of not less than 90 consecutive days, maintained Investment Grade
Status;

(3) no Default or Event of Default shall have occurred and be continuing as of
such Security Release Date; and

(4) on such Security Release Date, the Collateral Agent shall have received a
certificate, dated such Security Release Date and executed on behalf of Holdings
by a Responsible Officer of Holdings, confirming the satisfaction of the
conditions set forth in clauses (2) and (3) above;

provided, however, that if on any date after any Security Release Date,
Investment Grade Status ceases to be maintained, then, promptly upon the request
of the Collateral Agent (but in no event later than 45 days from the date of
such request), the Loan Parties (including the Subsidiaries that execute
Guarantees in accordance with the proviso to Section 9.25(a)) shall re-pledge
such of the assets of the Loan Parties as would have been required to have been
pledged as Collateral immediately prior to the initial Security Release Date, in
each case, pursuant to a supplement to the Guarantee and Pledge Agreement in the
form of Exhibit A thereto (or an amended and restated guarantee and pledge
agreement as agreed between the U.S. Borrower and the Collateral Agent) and
execute and deliver to the Collateral Agent all such other instruments and
documents as the Collateral Agent may reasonably request to effectuate, evidence
or confirm such pledge of Collateral.

(d) The Lenders hereby expressly authorize the Collateral Agent to, and the
Collateral Agent hereby agrees to, execute and deliver to the Loan Parties all
such instruments and documents as the Loan Parties may reasonably request to
effectuate, evidence or confirm any release provided for in this Section 9.19,
all at the sole cost and expense of the Loan Parties. Any execution and delivery
of documents pursuant to this Section 9.19 shall be without recourse to or
representation or warranty by the Collateral Agent.

 

120



--------------------------------------------------------------------------------

(e) Without limiting the provisions of Section 9.05, Holdings and the Borrowers
shall reimburse the Administrative Agent and the Collateral Agent upon demand
for all costs and expenses, including fees, disbursements and other charges of
counsel, incurred by any of them in connection with any action contemplated by
this Section 9.19.

SECTION 9.20. Loan Modification Offers. (a) Holdings and the U.S. Borrower may,
by written notice to the Administrative Agent from time to time, make one or
more offers (each, a “Loan Modification Offer”) to all the Lenders of one or
more Classes of Loans and/or Commitments (each Class subject to such a Loan
Modification Offer, an “Affected Class”) to make one or more Permitted
Amendments (as defined in paragraph (c) below) pursuant to procedures reasonably
specified by the Administrative Agent and reasonably acceptable to Holdings or
the U.S. Borrower, as the case may be. Such notice shall set forth (i) the terms
and conditions of the requested Permitted Amendment and (ii) the date on which
such Permitted Amendment is requested to become effective (which shall not be
less than 10 Business Days nor more than 30 Business Days after the date of such
notice, unless otherwise agreed to by the Administrative Agent). Permitted
Amendments shall become effective only with respect to the Loans and Commitments
of the Lenders of the Affected Class that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Loans and Commitments
of such Affected Class as to which such Lender’s acceptance has been made.

(b) Holdings, the U.S. Borrower and each Accepting Lender shall execute and
deliver to the Administrative Agent a Loan Modification Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the acceptance of the Permitted Amendments and the terms and conditions thereof.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Loan Modification Agreement. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Loan Modification Agreement,
this Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Loans and Commitments of the
Accepting Lenders of the Affected Class (including any amendments necessary to
treat the Loans and Commitments of the Accepting Lenders of the Affected Class
as Other Term Loans, Other Revolving Loans and/or Other Revolving Credit
Commitments). Notwithstanding the foregoing, no Permitted Amendment shall become
effective under this Section 9.20 unless the Administrative Agent, to the extent
so reasonably requested by the Administrative Agent, shall have received legal
opinions, board resolutions and/or an officer’s certificate consistent with
those delivered on the Second Restatement Date under Section 4.02(a) and (b).

(c) “Permitted Amendments” shall be (i) an extension of the final maturity date
of the applicable Loans and/or Commitments of the Accepting Lenders (provided
that such extensions may not result in having more than one additional final
maturity date under this Agreement in any year without the consent of the
Administrative Agent), (ii) a reduction or elimination of the scheduled
amortization of the applicable Loans of the Accepting Lenders, (iii) change in
the Applicable Percentage with respect to the applicable Loans and/or
Commitments of the Accepting Lenders (including by implementation of a “LIBOR
floor”) and the payment of additional fees to the Accepting Lenders (any such
increase and/or payments to be in the form of cash, Equity Interests or other
property to the extent not prohibited by this Agreement) and (iv) the conversion
of Revolving Loans to Term Loans or Term Loans to Revolving Loans.

SECTION 9.21. Effect of Certain Inaccuracies. In the event that any financial
statement or certificate delivered pursuant to Section 5.04(a), (b) or (c) is
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy,

 

121



--------------------------------------------------------------------------------

if corrected, would have led to the application of a higher Applicable
Percentage for any period (an “Applicable Period”) than the Applicable
Percentage actually used to determine interest rates and Fees for such
Applicable Period, then (a) Holdings shall promptly deliver to the
Administrative Agent a corrected financial statement and a corrected certificate
for such Applicable Period, (b) the Applicable Percentage shall be determined
based on the corrected certificate for such Applicable Period and (c) the
applicable Borrowers shall promptly pay to the Administrative Agent (for the
account of the Lenders during the Applicable Period or their successors and
assigns) the accrued additional interest and/or Fees owing as a result of such
increased Applicable Percentage for such Applicable Period. This Section 9.21
shall not limit the rights of the Administrative Agent or the Lenders under
Section 2.07 or Article VII, and shall survive the termination of this
Agreement.

SECTION 9.22. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Holdings and each
Borrower that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies Holdings and
each Borrower, which information includes the name and address of Holdings and
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify Holdings and each Borrower in
accordance with the USA PATRIOT Act.

SECTION 9.23. No Advisory or Fiduciary Responsibility. Holdings and the
Borrowers acknowledge and agree, and acknowledge the understanding of the other
Loan Parties and the respective Affiliates of each of the foregoing, that
(a) the Credit Facilities and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) constitute an
arm’s-length commercial transaction between Holdings, the Borrowers, the other
Loan Parties and their respective Affiliates, on the one hand, and the
Administrative Agent, the Collateral Agent, the Issuing Banks, the Lenders and
the Lead Arrangers, on the other hand, and Holdings, each Borrower and each
other Loan Party is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the Transactions and the transactions
contemplated by the other Loan Documents (including any amendment, waiver or
other modification hereof or thereof), (b) in connection with the process
leading to the Transactions, each of the Administrative Agent, the Collateral
Agent, the Issuing Banks, the Lenders and the Lead Arrangers is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary for Holdings, any Borrower, any other Loan Party or any of their
respective Affiliates, stockholders, creditors or employees or any other person,
(c) none of the Administrative Agent, the Collateral Agent, any Issuing Banks,
the Lenders and the Lead Arrangers has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of Holdings, any Borrower or any
other Loan Party with respect to any of the Transactions or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether the Administrative
Agent, the Collateral Agent, any Issuing Bank, any Lender or either Lead
Arranger has advised or is currently advising Holdings, any Borrower, any other
Loan Party or any of their respective Affiliates on other matters) and none of
the Administrative Agent, the Collateral Agent, the Issuing Banks, the Lenders
and the Lead Arrangers has any obligation to Holdings, any Borrower, any other
Loan Party or any of their respective Affiliates with respect to the
Transactions except those obligations expressly set forth herein and in the
other Loan Documents, (d) the Administrative Agent, the Collateral Agent, the
Issuing Banks, the Lenders and the Lead Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of Holdings, the Borrowers, the other Loan
Parties and their respective Affiliates, and none of the Administrative Agent,
the Collateral Agent, the Issuing Banks, the Lenders and the Lead Arrangers has
any obligation to disclose any such interest by virtue of any advisory, agency
or fiduciary relationship and (e) the Administrative Agent, the Collateral
Agent, the Issuing Banks, the Lenders and the Lead Arrangers have not provided
and will not provide any legal, accounting, regulatory or tax advice with
respect to any of the Transactions (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of Holdings, the
Borrowers and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate.

 

122



--------------------------------------------------------------------------------

SECTION 9.24. Effect of Restatement. This Agreement shall, except as otherwise
expressly set forth herein, supersede the Existing Credit Agreement from and
after the Second Restatement Date with respect to the transactions hereunder and
with respect to the Loans and Letters of Credit outstanding under the Existing
Credit Agreement as of the Second Restatement Date. The parties hereto
acknowledge and agree, however, that (a) this Agreement and all other Loan
Documents executed and delivered herewith do not constitute a novation, payment
and reborrowing or termination of the Obligations under the Existing Credit
Agreement (except as otherwise expressly provided with respect to the Existing
Term Loan Refinancing) and the other Loan Documents as in effect prior to the
Second Restatement Date, (b) such Obligations (except as otherwise expressly
provided with respect to the Existing Term Loan Refinancing) are in all respects
continuing with only the terms being modified as provided in this Agreement and
the other Loan Documents, (c) the liens and security interests in favor of the
Agent for the benefit of the Secured Parties securing payment of such
Obligations are in all respects continuing and in full force and effect with
respect to all Obligations (except as otherwise expressly provided with respect
to the Existing Term Loan Refinancing) and (d) all references in the other Loan
Documents to the Credit Agreement shall be deemed to refer without further
amendment to this Agreement.

SECTION 9.25. Release of Guarantees. (a) Notwithstanding any other provision of
this Agreement or any Security Document, any Guarantees made by any Subsidiary
Guarantor (other than a Subsidiary Guarantor that continues to Guarantee or is
obligated on any Indebtedness of Holdings or its Subsidiaries if such Guarantee
or Indebtedness would not then be permitted by this Agreement after giving
effect to the release provided for in this Section, assuming for all purposes
hereof that such Guarantee or Indebtedness were incurred by such Subsidiary on
the Guarantee Release Date referred to below) under the Guarantee and Pledge
Agreement shall be released on a Business Day specified by Holdings (a
“Guarantee Release Date”), upon satisfaction of the following conditions
precedent:

(1) Holdings shall have given written notice to the Administrative Agent at
least five Business Days prior to such Guarantee Release Date, specifying the
proposed Guarantee Release Date and the Subsidiary Guarantors to be released;

(2) as of such Guarantee Release Date, the U.S. Borrower shall have obtained,
and for a period of not less than 90 consecutive days, maintained Investment
Grade Status;

(3) no Default or Event of Default shall have occurred and be continuing as of
such Guarantee Release Date; and

(4) on such Guarantee Release Date, the Collateral Agent shall have received a
certificate, dated such Guarantee Release Date and executed on behalf of
Holdings by a Responsible Officer of Holdings, confirming the satisfaction of
the conditions set forth in clauses (2) and (3) above;

provided, however, that if on any date after any Guarantee Release Date,
Investment Grade Status ceases to be maintained, then, promptly upon the request
of the Collateral Agent, each Subsidiary of Holdings that would have been
required to be a Subsidiary Guarantor but for the operation of the foregoing
release provision shall make or re-make the Guarantees pursuant to a supplement
to the Guarantee and Pledge Agreement in the form of Exhibit A thereto (or an
amended and restated guarantee and pledge agreement as agreed between the U.S.
Borrower and the Collateral Agent) and execute and deliver to the Collateral
Agent all such other instruments and documents as the Collateral Agent may
reasonably request to effectuate, evidence or confirm such Guarantee.

 

123



--------------------------------------------------------------------------------

(b) The Lenders hereby expressly authorize the Collateral Agent to, and the
Collateral Agent hereby agrees to, execute and deliver to the Loan Parties all
such instruments and documents as the Loan Parties may reasonably request to
effectuate, evidence or confirm any release provided for in this Section 9.25,
all at the sole cost and expense of the Loan Parties. Any execution and delivery
of documents pursuant to this Section 9.25 shall be without recourse to or
representation or warranty by the Collateral Agent.

(c) Without limiting the provisions of Section 9.05, Holdings and the Borrowers
shall reimburse the Administrative Agent and the Collateral Agent upon demand
for all costs and expenses, including fees, disbursements and other charges of
counsel, incurred by any of them in connection with any action contemplated by
this Section 9.25.

[The remainder of this page is intentionally left blank]

 

124



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

CBRE SERVICES, INC. by   /s/ DEBERA FAN Name:   Debera Fan Title:   Senior Vice
President and Treasurer

 

 

CBRE GROUP, INC. by   /s/ DEBERA FAN Name:   Debera Fan Title:   Senior Vice
President and Treasurer

 

CBRE LIMITED, a limited company organized under the laws of England and Wales,
by   /s/ P. EMBLREY Name:   P. Emblery Title:   Director by   /s/ M. LEWIS Name:
  M. Lewis Title:   Director

 

CBRE LIMITED, a limited company organized under the laws of the province of New
Brunswick, by   /s/ JEFF COOK Name:   Jeff Cook Title:   SVP Finance

[Signature page to Second Amended and Restated Credit Agreement]

 

125



--------------------------------------------------------------------------------

CBRE PTY LIMITED, a company organized under the laws of Australia, by   /s/
JAMES W. PATTERSON Name:   James Winston Patterson Title:   Director by   /s/
NATALIE MARIE CRAIG Name:   Natalie Marie Craig Title:   Company Secretary

 

CBRE LIMITED, a company organized under the laws of New Zealand, by   /s/ BRENT
DAVID MCGREGOR Name:   Brent David McGregor Title:   Director by   /s/ THOMAS
JACKSON SOUTHERN Name:   Thomas Jackson Southern Title:   Director

[Signature page to Second Amended and Restated Credit Agreement]

 

126



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent, Collateral
Agent, Issuing Bank and Lender, by   /s/ BILL O’DALY Name:   Bill O’Daly Title:
  Authorized Signatory by   /s/ D. ANDREW MALETTA Name:   D. Andrew Maletta
Title:   Authorized Signatory

 

BANK OF AMERICA, N.A., as Issuing Bank and Lender, by   /s/ ROBERT ODLOZIL Name:
  Robert Odlozil Title:   Senior Vice President

 

JPMORGAN CHASE BANK, N.A., as Issuing Bank and Lender, by   /s/ CHIARA CARTER
Name:   Chiara Carter Title:   Vice President

[Signature page to Second Amended and Restated Credit Agreement]

 

127



--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE CBRE SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF THE DATE FIRST ABOVE
WRITTEN

Name of Institution: HSBC Bank USA, National Association

 

To execute this Agreement as a Lender: by   /s/ DAVID A MACDONALD Name:   David
A Macdonald Title:   Regional Commercial Executive

For any Lender requiring a second signature line:

by     Name:   Title:  

Name of Institution: THE BANK OF NOVA SCOTIA

 

To execute this Agreement as a Lender: by   /s/ WINSTON LUA Name:   Winston Lua
Title:   Director

For any Lender requiring a second signature line:

by     Name:   Title:  

[Signature page to Second Amended and Restated Credit Agreement]

 

128



--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE CBRE SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF THE DATE FIRST ABOVE
WRITTEN

Name of Institution: Scotiabanc Inc.

 

To execute this Agreement as a Lender: by   /s/ J.F. TODD Name:   J.F. Todd
Title:   Managing Director

For any Lender requiring a second signature line:

by   /s/ K. ZHOU Name:   K. Zhou Title:   Director

Name of Institution: Scotiabank Europe plc

 

To execute this Agreement as a Lender: by   /s/ JOHN O’CONNOR Name:   John
O’Connor Title:   Director, Credit Risk Control

For any Lender requiring a second signature line:

by   /s/ STEVE CALLER Name:   Steve Caller Title:   Manager, Credit Risk Control

[Signature page to Second Amended and Restated Credit Agreement]

 

 

129



--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE CBRE SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF THE DATE FIRST ABOVE
WRITTEN

Name of Institution: The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

To execute this Agreement as a Lender: by   /s/ SUSAN J. SWERDLOFF Name:   Susan
J. Swerdloff Title:   Managing Director

For any Lender requiring a second signature line:

by     Name:   Title:  

Name of Institution: MUFG Union Bank, N.A.

 

To execute this Agreement as a Lender: by   /s/ SUSAN J. SWERDLOFF Name:   Susan
J. Swerdloff Title:   Managing Director

For any Lender requiring a second signature line:

by     Name:   Title:  

[Signature page to Second Amended and Restated Credit Agreement]

 

130



--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE CBRE SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF THE DATE FIRST ABOVE
WRITTEN

Name of Institution: WELLS FARGO BANK, N.A.

 

To execute this Agreement as a Lender: by   /s/ PATRICK DRUM Name:   Patrick
Drum Title:   Senior Relationship Manager

For any Lender requiring a second signature line:

by   /s/ HAROLD LIM Name:   Harold Lim Title:   Assistant Vice President

Name of Institution: The Royal Bank of Scotland Plc

 

To execute this Agreement as a Lender: by   /s/ CIAN MCCARRICK Name:   Cian
McCarrick Title:   Director

For any Lender requiring a second signature line:

by     Name:   Title:  

[Signature page to Second Amended and Restated Credit Agreement]

 

131



--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE CBRE SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF THE DATE FIRST ABOVE
WRITTEN

Name of Institution: Barclays Bank PLC

 

To execute this Agreement as a Lender: by   /s/ NYAGAKA ONGERI Name:   Nyagaka
Ongeri Title:   Managing Director

For any Lender requiring a second signature line:

by     Name:   Title:  

Name of Institution: SANTANDER BANK, N.A.

 

To execute this Agreement as a Lender: by   /s/ PEDRO BELL ASTORZA Name:   PEDRO
BELL ASTORZA Title:   SVP – Corporate Banking

For any Lender requiring a second signature line:

by     Name:   Title:  

[Signature page to Second Amended and Restated Credit Agreement]

 

132



--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE CBRE SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF THE DATE FIRST ABOVE
WRITTEN

Name of Institution: Australia and New Zealand Banking Group Limited

 

To execute this Agreement as a Lender: by   /s/ ROBERT GRILLO Name:   Robert
Grillo Title:   Director

For any Lender requiring a second signature line:

by     Name:   Title:  

Name of Institution: THE BANK OF NEW YORK MELLON

 

To execute this Agreement as a Lender: by   /s/ HELGA BLUM Name:   Helga Blum
Title:   Managing Director

For any Lender requiring a second signature line:

by     Name:   Title:  

[Signature page to Second Amended and Restated Credit Agreement]

 

133



--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE CBRE SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF THE DATE FIRST ABOVE
WRITTEN

Name of Institution: Branch Banking and Trust Company

 

To execute this Agreement as a Lender: by   /s/ ROBERT BESSER Name:   Robert
Besser Title:   Senior Vice President

For any Lender requiring a second signature line:

by     Name:   Title:  

Name of Institution: PNC Bank, N.A.

 

To execute this Agreement as a Lender: by   /s/ KENYA WILLIAMS Name:   Kenya
Williams Title:   Senior Vice President

For any Lender requiring a second signature line:

by     Name:   Title:  

[Signature page to Second Amended and Restated Credit Agreement]

 

134



--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE CBRE SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF THE DATE FIRST ABOVE
WRITTEN

Name of Institution: Societe Generale

 

To execute this Agreement as a Lender: by   /s/ RICHARD BERNAL Name:   Richard
Bernal Title:   Managing Director

For any Lender requiring a second signature line:

by     Name:   Title:  

Name of Institution: Mizuho Bank, Ltd.

 

To execute this Agreement as a Lender: by   /s/ NOEL PURCELL Name:   Noel
Purcell Title:   Authorized Signatory

For any Lender requiring a second signature line:

by     Name:   Title:  

[Signature page to Second Amended and Restated Credit Agreement]

 

135



--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE CBRE SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF THE DATE FIRST ABOVE
WRITTEN

Name of Institution: US BANK NATIONAL ASSOCIATION

 

To execute this Agreement as a Lender: by   /s/ CONAN SCHLEICHER Name:   Conan
Schleicher Title:   Vice President

For any Lender requiring a second signature line:

by     Name:   Title:  

Name of Institution: Comerica Bank

 

To execute this Agreement as a Lender: by   /s/ MARK C. SKRZYNSKI JR. Name:  
Mark C. Skrzynski Jr. Title:   Vice President

For any Lender requiring a second signature line:

by     Name:   Title:  

[Signature page to Second Amended and Restated Credit Agreement]

 

136



--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE CBRE SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF THE DATE FIRST ABOVE
WRITTEN

Name of Institution: First Commercial Bank, New York Branch

 

To execute this Agreement as a Lender: by   /s/ JASON LEE Name:   Jason Lee
Title:   SVP & General Manager

For any Lender requiring a second signature line:

by     Name:   Title:  

Name of Institution: Associated Bank, N.A.

 

To execute this Agreement as a Lender: by   /s/ EDWARD U. NOTZ, JR. Name:  
Edward U. Notz, Jr. Title:   Senior Vice President

For any Lender requiring a second signature line:

by     Name:   Title:  

[Signature page to Second Amended and Restated Credit Agreement]

 

137



--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE CBRE SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF THE DATE FIRST ABOVE
WRITTEN

Name of Institution: BANK OF HAWAII

To execute this Agreement as a Lender: by   /s/ ANNA HU Name:   Anna Hu Title:  
Vice President

For any Lender requiring a second signature line:

by     Name:   Title:  

Name of Institution: Mega International Commercial Bank Co., Ltd. New York
Branch

 

To execute this Agreement as a Lender: by   /s/ ANGELA CHEN Name:   Angela Chen
Title:   VP & DGM

For any Lender requiring a second signature line:

by     Name:   Title:  

[Signature page to Second Amended and Restated Credit Agreement]

 

138



--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE CBRE SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF THE DATE FIRST ABOVE
WRITTEN

Name of Institution: First Tennessee Bank National Association

 

To execute this Agreement as a Lender: by   /s/ JOSEPH M. EVANGELISTI Name:  
Joseph M. Evangelisti Title:   Executive Vice President

For any Lender requiring a second signature line:

by     Name:   Title:  

Name of Institution: KeyBank National Association

 

To execute this Agreement as a Lender: by   /s/ GEOFF SMITH Name:   Geoff Smith
Title:   Senior Vice President

For any Lender requiring a second signature line:

by     Name:   Title:  

[Signature page to Second Amended and Restated Credit Agreement]

 

139



--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE CBRE SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF THE DATE FIRST ABOVE
WRITTEN

Name of Institution: HUA NAN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH

 

To execute this Agreement as a Lender: by   /s/ DING-JONG CHEN Name:   DING-JONG
CHEN Title:   VP & GENERAL MANAGER

For any Lender requiring a second signature line:

by     Name:   Title:  

Name of Institution: HUA NAN COMMERCIAL BANK, LTD., NEW YORK AGENCY

 

To execute this Agreement as a Lender: by   /s/ SHU-FEI LIN Name:   Shu-Fei Lin
Title:   General Manager & Vice President

For any Lender requiring a second signature line:

by     Name:   Title:  

[Signature page to Second Amended and Restated Credit Agreement]

 

140



--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE CBRE SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF THE DATE FIRST ABOVE
WRITTEN

Name of Institution: Chang Hwa Commercial Bank, Ltd., New York Branch

 

To execute this Agreement as a Lender: by   /s/ JANE S.C. YANG Name:   Jane S.C.
Yang Title:   V.P. & General Manager

For any Lender requiring a second signature line:

by     Name:   Title:  

Name of Institution: E.Sun Commercial Bank, Ltd., Los Angeles Branch

 

To execute this Agreement as a Lender: by   /s/ EDWARD CHEN Name:   Edward Chen
Title:   Senior VP and GM

For any Lender requiring a second signature line:

by     Name:   Title:  

[Signature page to Second Amended and Restated Credit Agreement]

 

141



--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE CBRE SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF THE DATE FIRST ABOVE
WRITTEN

Name of Institution: Bank of America Merrill Lynch International Limited

 

To execute this Agreement as a Lender: by   /s/ GARY SAINT Name:   Gary Saint
Title:   Director

For any Lender requiring a second signature line:

by     Name:   Title:  

 

  BANK OF AMERICA, N.A. (CANADA BRANCH), as a Multicurrency Revolving Credit
Lender (for funding the Canadian Borrower and Canadian Dollars to the U.S.
Borrower) by   /s/ MEDINA SALES DE ANDRADE Name:   Medina Sales de Andrade
Title:   Vice President

[Signature page to Second Amended and Restated Credit Agreement]

 

142



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

ADMINISTRATIVE QUESTIONNAIRE

SECTION 1.01. CBRE SERVICES, INC.

TRADING COMPANY

 

Agent Information

Credit-Suisse AG

Eleven Madison Avenue

23rd Floor

New York, NY 10010

 

Agent Wire Instructions

Bank of New York

ABA XXXXXXX

Account Name: XXXXXXXX

Account Number: XXXXXXX

  

Agent Closing Contact

Fax: 212-322-2291

E-Mail: agency.loanops@credit-suisse.com

Attention of Sean Portrait

Agency Manager

 

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

Legal Name of Lender to appear in Documentation:

 

 

 

Signature Block Information:   

 

 

  •   Signing Credit Agreement          ¨            ¨    Yes        No

 

  •   Coming in via Assignment         ¨            ¨    Yes        No

 

Type of Lender:   

 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO; Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other — please specify)

 

Lender Parent:   

 

 

Lender Domestic Address    Lender Eurodollar Address

 

  

 

 

  

 

 

  

 

 

143



--------------------------------------------------------------------------------

Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.

 

   Primary Credit Contact      Secondary Credit Contact    Name:   

 

    

 

   Company:   

 

    

 

   Title:   

 

    

 

   Address:   

 

    

 

     

 

    

 

   Telephone:   

 

    

 

   Facsimile:   

 

    

 

   E-Mail Address:   

 

    

 

      Primary Operations Contact      Secondary Operations Contact    Name:   

 

    

 

   Company:   

 

    

 

   Title:   

 

    

 

   Address:   

 

    

 

     

 

    

 

   Telephone:   

 

    

 

   Facsimile:   

 

    

 

   E-Mail Address:   

 

    

 

  

 

Lender’s Domestic Wire Instructions       

 

Bank Name:  

 

   ABA/Routing No.:  

 

   Account Name:  

 

   Account No.:  

 

   FFC Account Name:  

 

   FFC Account No.:  

 

   Attention:  

 

   Reference:  

 

  

 

144



--------------------------------------------------------------------------------

Tax Documents

NON-U.S. LENDER INSTITUTIONS:

I. Corporations:

If your institution is incorporated outside of the United States for U.S.
Federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN or W-8BEN-E
(Certificate of Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income
Effectively Connected to a U.S. Trade or Business), or c.) Form W-8EXP
(Certificate of Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN and W-8BEN-E for certain
institutions claiming the benefits of a tax treaty with the U.S. Please refer to
the instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

II. Flow-Through Entities:

If your institution is organized outside the U.S., and is classified for U.S.
Federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.

Pursuant to the language contained in the tax section of the Second Amended and
Restated Credit Agreement, the applicable tax form for your institution must be
completed and returned prior to the first payment of income. Failure to provide
the proper tax form when requested may subject your institution to U.S. tax
withholding.

 

145



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Second Amended and Restated Credit Agreement dated as
of January 9, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among CBRE Services, Inc., a
Delaware corporation, CBRE Limited, a limited company organized under the laws
of England and Wales, CBRE Limited, a corporation organized under the laws of
the province of New Brunswick, CBRE Pty Limited, a company organized under the
laws of Australia and registered in New South Wales, CBRE Limited, a company
organized under the laws of New Zealand, CBRE Group, Inc., a Delaware
corporation, the lenders from time to time party thereto (the “Lenders”) and
Credit Suisse AG, as administrative agent (in such capacity, the “Administrative
Agent”) and collateral agent for the Lenders. Terms defined in the Credit
Agreement are used herein with the same meanings.

1. The Assignor hereby sells and assigns, without recourse to the Assignor, to
the Assignee, and the Assignee hereby purchases and assumes, without recourse to
the Assignor, from the Assignor, effective as of the Effective Date set forth
below (but not prior to the registration of the information contained herein in
the Register pursuant to Section 9.04(e) of the Credit Agreement), the interests
set forth below (the “Assigned Interest”) in the Assignor’s rights and
obligations under the Credit Agreement and the other Loan Documents, including,
without limitation, the amounts and percentages set forth below of (i) the
Commitments of the Assignor on the Effective Date set forth below (the
“Effective Date”), (ii) the Loans owing to the Assignor which are outstanding on
the Effective Date and (iii) participations in Letters of Credit and N.Z.
Swingline Loans which are outstanding on the Effective Date. Each of the
Assignor and the Assignee hereby makes and agrees to be bound by all the
representations, warranties and agreements set forth in Section 9.04(c) of the
Credit Agreement, a copy of which has been received by each such party. From and
after the Effective Date (i) the Assignee shall be a party to and be bound by
the provisions of the Credit Agreement and, to the extent of the interests
assigned by this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and under the Loan Documents and (ii) the Assignor shall, to
the extent of the interests assigned by this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement; provided that the obligations of the Assignor under Section 9.16 of
the Credit Agreement shall survive the execution of this Assignment and
Acceptance and the assignment of interests effected hereby.

2. This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is organized under the laws of a jurisdiction
outside the United States, any forms referred to in Section 2.20(g) of the
Credit Agreement, duly completed and executed by such Assignee, (ii) if the
Assignee is not already a Lender under the Credit Agreement, a completed
Administrative Questionnaire in the form of Exhibit A to the Credit Agreement
and (iii) if required by Section 9.04(b) of the Credit Agreement, a processing
and recordation fee of $3,500.

3. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.



--------------------------------------------------------------------------------

Date of Assignment:   

 

Legal Name of Assignor (“Assignor”):   

 

Legal Name of Assignee (“Assignee”):   

 

Effective Date of Assignment (“Effective Date”):   

 

 

Facility/Commitment

  

Principal Amount

Assigned1

  

Percentage Assigned of

Facility/Commitment1 (set forth, to at least

8 decimals, as a percentage of the Facility

and the aggregate Loans or Commitments

of all Lenders thereunder)

 

Tranche A Loans

   $                          %   

Other Term Loans

   $                          %   

Domestic Revolving Credit Commitments

   $                          %   

Multicurrency Revolving Credit Commitments

   $                          %   

U.K. Revolving Credit Commitments

   $                          %   

Other Revolving Credit Commitments

   $                          %   

[Remainder of page intentionally left blank]

 

1  Amount of Commitments and/or Loans assigned is governed by Section 9.04(b) of
the Credit Agreement.

 

2



--------------------------------------------------------------------------------

The terms set forth above are

hereby agreed to:

    Accepted:                     , as Assignor     CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, as Administrative Agent [and Issuing Bank]2 by:         by:    
  Name:       Name:   Title:       Title:       by:             Name:        
Title:                     , as Assignee     CBRE SERVICES, INC. by:         by:
      Name:       Name:   Title:       Title:     [THE HONGKONG AND SHANGHAI
BANKING CORPORATION LIMITED, NEW ZEALAND BRANCH, as N.Z. Swingline Lender,]3    
  by:             Name:         Title:     [ISSUING BANK,]4       by:          
  Name:         Title:

 

2  To the extent such consents are required under Section 9.04(b) of the Credit
Agreement.

3  To the extent such consents are required under Section 9.04(b) of the Credit
Agreement

4  To the extent such consents are required under Section 9.04(b) of the Credit
Agreement

 

3



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

BORROWER REPURCHASE ASSIGNMENT AND ACCEPTANCE

Reference is made to the Second Amended and Restated Credit Agreement dated as
of January 9, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among CBRE Services, Inc., a
Delaware corporation (the “U.S. Borrower”), CBRE Limited, a limited company
organized under the laws of England and Wales (the “U.K. Borrower”), CBRE
Limited, a corporation organized under the laws of the province of New Brunswick
(the “Canadian Borrower”), CBRE Pty Limited, a company organized under the laws
of Australia and registered in New South Wales (the “Australian Borrower”), CBRE
Limited, a company organized under the laws of New Zealand (the “New Zealand
Borrower” and, together with the U.S. Borrower, the U.K. Borrower, the Canadian
Borrower and the Australian Borrower, the “Borrowers”), CBRE Group, Inc., a
Delaware corporation (“Holdings”), the lenders from time to time party thereto
(the “Lenders”), and Credit Suisse AG, as administrative agent (in such
capacity, the “Administrative Agent”) and collateral agent for the Lenders.
Capitalized terms used but not otherwise defined herein shall have the meanings
set forth in the Credit Agreement and, to the extent applicable, the Auction
Procedures set forth in Exhibit D thereto.

1. The Assignor hereby sells and assigns, without recourse, to the Borrower set
forth below, and such Borrower hereby purchases and assumes, without recourse,
from the Assignor, effective as of the Effective Date set forth below (but not
prior to the registration of the information contained herein in the Register
pursuant to Section 9.04(e) of the Credit Agreement), the interests set forth
below (the “Assigned Interest”) in the Assignor’s rights and obligations under
the Credit Agreement and the other Loan Documents, including, without
limitation, the amounts and percentages set forth below of the Loans owing to
the Assignor which are outstanding on the Effective Date. From and after the
Effective Date the Assignor shall, to the extent of the interests assigned by
this Borrower Repurchase Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement; provided that the
obligations of the Assignor under Section 9.16 of the Credit Agreement shall
survive the execution of this Borrower Repurchase Assignment and Acceptance and
the assignment of interests effected hereby. On the Effective Date, the Assigned
Interest shall automatically be retired and not outstanding for any purpose of
the Credit Agreement or the other Loan Documents.

2. Each of the Assignor and the applicable Borrower hereby makes and agrees to
be bound by all the representations, warranties and agreements set forth in
Section 9.04(c) of the Credit Agreement, a copy of which has been received by
each such party. In addition, the Assignor acknowledges that: (i) such Borrower
has access to all information concerning itself, Holdings, the other Borrowers
and the Subsidiaries and may possess material, non public, confidential
information concerning itself, Holdings, the other Borrowers or any of the
Subsidiaries, as the case may be, and/or the Assigned Interest which may be
material regarding itself, Holdings or the other Borrowers, or any of the
Subsidiaries, as the case may be, their respective financial conditions, results
of operations, businesses, properties, assets, liabilities, management,
projections, appraisals, plans or prospects (the “Confidential Information”),
(ii) such Borrower may not have disclosed all such Confidential Information to
the Assignor, (iii) the Confidential Information may be material to a
determination of a fair value for the Assigned Interest and that value may be
substantially different than the agreed consideration, (iv) the Assignor is
experienced, sophisticated and knowledgeable in the trading of syndicated loans
and other obligations of private and public companies and understands the
disadvantage that may result from purchasing or selling the Assigned Interest
without knowledge of the Confidential Information, (v) the Assignor believes, by
reason of its business or financial experience or its own independent
investigation, that it is capable of evaluating the merits and risks of the
assignment of the Assigned Interest and the transactions contemplated thereby
and of protecting its own interest in connection with the assignment of the
Assigned



--------------------------------------------------------------------------------

Interest and the transactions contemplated thereby, (vi) the Assignor has
determined to assign its Assigned Interest notwithstanding its lack of knowledge
of the Confidential Information and (vii) the Assignor expressly irrevocably
releases such Borrower from any and all liabilities arising from its inability
to review the Confidential Information and agrees to make no claim against such
Borrower or any of its Affiliates or their respective officers, employees,
agents and Controlling persons in respect of the assignment and assumption of
the Assigned Interest and the transactions contemplated thereby based on the
failure to disclose the Confidential Information. The Assignor further
acknowledges that the Confidential Information may not be available to the
Administrative Agent or the other Lenders.

3. This Borrower Repurchase Assignment and Acceptance shall be governed by and
construed in accordance with the laws of the State of New York.

 

2



--------------------------------------------------------------------------------

Date of Assignment:

Legal Name of Assignor (“Assignor”):

Effective Date of Assignment (“Effective Date”):1

 

Facility

   Principal Amount
Assigned2   

Percentage Assigned of Facility1

(set forth, to at least 8 decimals, as  a
percentage of the Facility and the
aggregate Loans of all Lenders
thereunder)

 

Tranche A Loans

   $                            % 

Other Term Loans

   $                            % 

[Remainder of page intentionally left blank]

 

1  To be inserted by the Administrative Agent and which shall be the effective
date of recordation of the transfer in the Register therefor.

2  If Term Loans assigned hereby are assigned pursuant to an Auction, amount to
be inserted by the Manager as part of the acceptance procedures upon the
completion of a successful Auction. If Term Loans are assigned hereby pursuant
to a purchase in the open market, amount to be inserted by the parties hereto,
with the amount of Loans assigned hereby being subject to Section 9.04(b) of the
Credit Agreement.

 

3



--------------------------------------------------------------------------------

The terms set forth above are

hereby agreed to:

                            , as Assignor by:       Name:   Title: [BORROWER],
as Assignee by:       Name:   Title:

 

4



--------------------------------------------------------------------------------

EXHIBIT D

AUCTION PROCEDURES

Summary. Each Borrower may conduct one or more Auctions in order to purchase,
for cash or shares of Common Stock (the “Auction Consideration”), at such
Borrower’s option, Tranche A Loans and/or Other Term Loans (each, an “Applicable
Loan”) at any time on or after the Second Restatement Date pursuant to the
procedures described in this Exhibit D. Each Applicable Loan purchased by a
Borrower shall automatically be retired and not outstanding for any purpose of
the Credit Agreement or the other Loan Documents (each term as defined below).
The aggregate amount of any cash used to purchase Purchased Loans by a Borrower
shall not exceed the amount of Restricted Payments then available under
Section 6.05(b) of the Second Amended and Restated Credit Agreement dated as of
January 9, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among CBRE Services, Inc., a Delaware
corporation, CBRE Limited, a limited company organized under the laws of England
and Wales, CBRE Limited, a corporation organized under the laws of the province
of New Brunswick, CBRE Pty Limited, a company organized under the laws of
Australia and registered in New South Wales, CBRE Limited, a company organized
under the laws of New Zealand, CBRE Group, Inc., a Delaware corporation, the
lenders from time to time party thereto (the “Lenders”), and Credit Suisse AG,
as Administrative Agent and Collateral Agent for the Lenders. Capitalized terms
used but not defined herein shall have the meanings assigned to them in the
Credit Agreement.

Notice Procedures. In connection with an Auction, a Borrower will engage a
dealer manager (the “Manager”) and will provide notification to such Manager and
the Administrative Agent, for distribution to the Lenders, of the Class or
Classes of Applicable Loans that will be the subject of the Auction (an “Auction
Notice”, substantially in the form attached hereto as Annex A with such changes
therein as such Borrower, the Manager and the Administrative Agent may agree).
With respect to any Auction Notice, a Borrower may elect in its sole discretion
either to limit such Auction Notice to any one of the Classes of Term Loans as
it may elect or to include any combination of Classes in such Auction Notice.
Each Auction Notice shall contain, for each Class included in such Auction
Notice, (i) an aggregate bid amount, which may be expressed at the election of
such Borrower as either the total par principal amount of Term Loans offered to
be purchased or the total cash amount offered to be paid pursuant to the Auction
(each, an “Auction Amount”), (ii) the discount to par, which shall be a range to
be specified by such Borrower (the “Discount Range”), representing percentages
of par of the principal amount of the Applicable Loans at issue expressed as a
price per $1,000 that represents the range of purchase prices that could be paid
in the Auction and (iii) whether the Auction Consideration will be cash or
shares of Common Stock or, if both, the amount of each; provided that the par
principal amount of the Applicable Loans offered to be purchased in each Auction
shall be in a minimum aggregate amount of $10,000,000 in each case, or such
lesser amount for which funds are then available under Section 6.05(b) of the
Credit Agreement, and with minimum increments of $100,000 (it being understood
that the par principal amount of Applicable Loans actually purchased may be less
than such minimum amounts in the event that the aggregate par principal amount
of Applicable Loans actually offered by Lenders in such Auction is less than the
applicable minimum amounts). For purposes of the foregoing, different Discount
Ranges and Auction Amounts may apply to different Classes of Applicable Loans.

Reply Procedures. In connection with any Auction, each Lender holding Applicable
Loans subject to such Auction may provide the Manager with a notice of
participation (the “Return Bid”, substantially in the form attached hereto as
Annex B with such changes therein as the Borrower, the Manager and the
Administrative Agent may agree) which shall specify (i) a discount to par that
must be expressed as a price per $1,000 (the “Reply Price”), which must be



--------------------------------------------------------------------------------

within the applicable Discount Range and (ii) a principal amount of Applicable
Loans (specifying the identity of each) which must be in increments of $100,000
(subject to rounding requirements specified by the Manager and the
Administrative Agent) (the “Reply Amount”). The foregoing minimum increment
amount condition shall not apply if a Lender submits a Reply Amount equal to
such Lender’s entire remaining amount of the Applicable Loans. Lenders may only
submit one Return Bid with respect to each Class per Auction (unless the
Borrower and the Manager elect to permit multiple bids, in which case the
Borrower and the Manager may agree to establish procedures under which each
Return Bid may contain up to three bids with respect to each Class, only one of
which can result in a Qualifying Bid (as defined below) with respect to such
Class). Lenders may not submit a Reply Amount in excess of the aggregate
principal amount of Applicable Loans of such Lender. In addition to the Return
Bid, the participating Lender must execute and deliver, to be held in escrow by
the Manager, the Auction Form of Assignment and Acceptance. Upon consummation of
an Auction, the Manager will complete the Auction Form of Assignment and
Acceptance of each Lender whose Applicable Loan will be purchased in such
Auction and deliver the same to the Administrative Agent for execution by the
Borrower and recordation in the Register by the Administrative Agent.

Acceptance Procedures. If more than one Class is included in an Auction, the
following procedures will apply separately for each such Class. Based on the
Reply Prices and Reply Amounts received by the Manager , the Manager, in
consultation with the Borrower, will determine the applicable discounted price
(the “Applicable Discounted Price”) for the Auction, which will be the lower of
(i) the lowest Reply Price for which the Borrower can complete the Auction at
the Auction Amount that is within the Discount Range specified by the Borrower
and (ii) in the event that the aggregate amount of the Reply Amounts relating to
such Auction Notice are insufficient to allow the Borrower to complete a
purchase of the entire Auction Amount, the highest Reply Price that is within
the Discount Range so that the Borrower can complete the Auction at such
aggregate amount of Reply Amounts. The Borrower shall purchase the Applicable
Loans (or the respective portions thereof) from each Lender with a Reply Price
that is equal to or less than the Applicable Discounted Price (“Qualifying
Bids”) at the Applicable Discounted Price; provided that if the aggregate amount
required to purchase Qualifying Bids (or, in the case of an Auction Amount
expressed as a total par principal amount, if the aggregate par principal
amounts of the Qualifying Bids) would exceed the Auction Amount for such
Auction, the Borrower shall purchase such Qualifying Bids at the Applicable
Discounted Price ratably based on the respective principal amounts of such
Qualifying Bids (subject to rounding requirements specified by the Manager and
the Administrative Agent). In any Auction for which the Borrower and the Manager
have elected to permit multiple bids, if a Lender has submitted a Return Bid
containing multiple bids at different Reply Prices, only the bid with the
highest Reply Price that is equal to or less than the Applicable Discounted
Price will be deemed the Qualifying Bid of such Lender. Each participating
Lender will receive notice of a Qualifying Bid as soon as reasonably practicable
but in no case later than five Business Days from the date the Return Bid was
due.

Additional Procedures. No Borrower is required to undertake any Auction, but
once initiated by an Auction Notice, a Borrower may not withdraw an Auction.
Furthermore, in connection with any Auction, upon submission by a Lender of a
Return Bid, such Lender will be obligated to sell the entirety or its pro rata
portion of the Reply Amount at the Applicable Discounted Price. The Borrower
will not have any obligation to purchase any Applicable Loans outside of the
applicable Discount Range nor will any Return Bids outside such applicable
Discount Range be considered in any calculation of the Applicable Discounted
Price or satisfaction of the Auction Amount. Each purchase of Applicable Loans
in an Auction shall be consummated pursuant to procedures (including as to
response deadlines, rounding amounts, type

 

2



--------------------------------------------------------------------------------

and Interest Period of accepted Applicable Loans, settlement procedures
(including, to the extent Common Stock is used as Auction Consideration, the
calculation of the number of shares of Common Stock to be received by Lenders
with a Qualifying Bid) and calculation of Applicable Discounted Price referred
to above) established jointly by the Manager, the Administrative Agent and the
Borrower. To the extent that no Lenders have validly tendered any Applicable
Loans of a Class requested in an Auction Notice, the Borrower may amend such
Auction Notice for such Applicable Loans at least 24 hours before the
then-scheduled expiration time for such Auction. In addition, the Borrower may
extend the expiration time of an Auction at least 24 hours before such
expiration time. The provisions of this Exhibit D shall not limit or restrict
the Borrowers from making voluntary prepayments of any Applicable Loans in
accordance with the provisions of the Credit Agreement.

 

3



--------------------------------------------------------------------------------

Annex A

FORM OF

AUCTION NOTICE

[Borrower Letterhead]

[Manager]

[Address]

Attention: [            ]

Credit Suisse AG, as Administrative Agent

Eleven Madison Avenue

New York, New York 10010

Attention: [            ]

Re: Auction

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Credit Agreement dated as
of January 9, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among CBRE Services, Inc., a
Delaware corporation, CBRE Limited, a limited company organized under the laws
of England and Wales, CBRE Limited, a corporation organized under the laws of
the province of New Brunswick, CBRE Pty Limited, a company organized under the
laws of Australia and registered in New South Wales, CBRE Limited, a company
organized under the laws of New Zealand, CBRE Group, Inc., a Delaware
corporation, the lenders from time to time party thereto (the “Lenders”), and
Credit Suisse AG, as Administrative Agent and Collateral Agent for the Lenders.
Capitalized terms used but not otherwise defined herein shall have the meanings
set forth in the Credit Agreement and the Auction Procedures set forth as
Exhibit D thereto.

The undersigned Borrower hereby gives notice to the holders of the [Tranche A]
[Other Term] Loans that it desires to conduct the following Auction:

 

  •   Auction Amount: $[            ] [Tranche A] [Other Term] Loans,
representing [the total par principal amount of such Term Loans offered to be
purchased] [the total cash amount offered to be paid pursuant to the Auction]

 

  •   Discount Range: Not less than $[            ] nor greater than
$[            ] per $1,000 principal amount of [Tranche A] [Other Term] Loans

 

  •   Auction Consideration: [$[            ] in cash] [$[             in shares
of Common Stock]

The undersigned Borrower acknowledges that this Auction Notice may not be
withdrawn. The Auction shall be consummated in accordance with the Auction
Procedures with each Return Bid due by [            ].



--------------------------------------------------------------------------------

Very truly yours, [BORROWER] By:       Name:   Title:

 

2



--------------------------------------------------------------------------------

Annex B

FORM OF RETURN BID

[Lender Letterhead]

[Manager]

[Address]

Attention: [            ]

Re: Auction

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of January 9, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among CBRE Services, Inc., a
Delaware corporation, CBRE Limited, a limited company organized under the laws
of England and Wales, CBRE Limited, a corporation organized under the laws of
the province of New Brunswick, CBRE Pty Limited, a company organized under the
laws of Australia and registered in New South Wales, CBRE Limited, a company
organized under the laws of New Zealand, CBRE Group, Inc., a Delaware
corporation, the lenders from time to time party thereto (the “Lenders”), and
Credit Suisse AG, as Administrative Agent and Collateral Agent for the Lenders.
Capitalized terms used but not otherwise defined herein shall have the meanings
set forth in the Credit Agreement and the Auction Procedures set forth as
Exhibit D thereto.

The undersigned Lender hereby gives notice of its participation in the Auction
by submitting the following Return Bid:1

 

Applicable Loan

   Reply Price
(price per $1,000)     Reply Amount  

Tranche A Loans

   $ [                     ]    $ [                     ] 

Other Term Loans

   $ [                     ]    $ [                     ] 

The undersigned Lender acknowledges that the submission of this Return Bid along
with an executed Auction Assignment and Acceptance, to be held in escrow by the
Manager until released in accordance with the Auction Procedures, obligates the
Lender to sell the entirety or its pro rata portion of the Reply Amount at the
Applicable Discounted Price, and that this Return Bid may not be withdrawn.

 

 

1  To be revised as appropriate to accommodate more than one bid if elected by
the Borrower and the Manager in accordance with the Auction Procedures.



--------------------------------------------------------------------------------

Very truly yours, [LENDER] By:       Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

BORROWING REQUEST

Credit Suisse AG, as Administrative Agent

Eleven Madison Avenue

New York, New York 10010

ATTN: Agency Group

[DATE]1

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Credit Agreement dated as
of January 9, 2015 (as amended, restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”), among CBRE Services, Inc., a
Delaware corporation (the “U.S. Borrower”), CBRE Limited, a limited company
organized under the laws of England and Wales (the “U.K. Borrower”), CBRE
Limited, a corporation organized under the laws of the province of New Brunswick
(the “Canadian Borrower”), CBRE Pty Limited, a company organized under the laws
of Australia and registered in New South Wales (the “Australian Borrower”), CBRE
Limited, a company organized under the laws of New Zealand (the “New Zealand
Borrower”), CBRE Group, Inc., a Delaware corporation, the lenders from time to
time party thereto (the “Lenders”) and Credit Suisse AG, as administrative agent
(in such capacity, the “Administrative Agent”) and as collateral agent for the
Lenders. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

[DEFINED NAME OF BORROWER] hereby gives you notice pursuant to Section 2.03 of
the Credit Agreement that it requests a Borrowing under the Credit Agreement,
and in that connection sets forth below the terms on which such Borrowing is
requested to be made:

(A)    Type of Borrowing:2                                          
                            

(B)    Currency of Borrowing:3                                          
                    

(C)    Class of Borrowing:4                                          
                           

 

1  Signed Borrowing Request must be delivered irrevocably by hand or fax (a) in
the case of a Fixed Rate Borrowing, not later than 1:00 p.m., Local Time, three
Business Days before a proposed Borrowing, and (b) in the case of a Daily Rate
Borrowing, not later than 12:00 noon, Local Time, on the Business Day of a
proposed Borrowing.

2  Specify Fixed Rate Borrowing or Daily Rate Borrowing.

3  Specify dollars, Pounds, Euro, Australian Dollars, Canadian Dollars, or New
Zealand Dollars.

4  Specify Domestic Revolving Credit Borrowing, Multicurrency Revolving Credit
Borrowing, U.K. Revolving Credit Borrowing or N.Z. Swingline Borrowing.



--------------------------------------------------------------------------------

(D)    Date of Borrowing:5                               
                                                          

(E)    Account Number and Location:6                              
                                     

(F)    Principal Amount of Borrowing:                                      
                               

[(G)  Interest Period:                                          
                                                        ]7

[DEFINED NAME OF BORROWER] hereby represents and warrants to the Administrative
Agent and the Lenders that, on the date of this Borrowing Request and on the
date of the related Borrowing, the conditions to lending specified in paragraphs
(b) and (c) of Section 4.01 of the Credit Agreement have been satisfied.

 

[NAME OF BORROWER],

by

     

Name:

 

Title:

 

5  Date of Borrowing must be a Business Day.

6  Such account shall comply with Section 2.02(c).

7  If such Borrowing is to be a Fixed Rate Borrowing, the Interest Period or
Contract Period with respect thereto.

 

2



--------------------------------------------------------------------------------

EXHIBIT F-1

[FORM OF]

BORROWING SUBSIDIARY AGREEMENT

BORROWING SUBSIDIARY AGREEMENT dated as of [            ], 201[    ] (this
“Agreement”), among CBRE SERVICES, INC., a Delaware Corporation (the “U.S.
Borrower”), CBRE GROUP, INC., a Delaware corporation (“Holdings”), [NAME OF
BORROWING SUBSIDIARY], a [    ] corporation (the “New Borrowing Subsidiary”),
and CREDIT SUISSE AG, as administrative agent (the “Administrative Agent”).

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of January 9, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the U.S. Borrower,
CBRE Limited, a limited company organized under the laws of England and Wales,
CBRE Limited, a corporation organized under the laws of the province of New
Brunswick, CBRE Pty Limited, a company organized under the laws of Australia and
registered in New South Wales, CBRE Limited, a company organized under the laws
of New Zealand, Holdings, the lenders from time to time party thereto (the
“Lenders”) and Credit Suisse AG, as Administrative Agent and collateral agent
for the Lenders. Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

Pursuant to Section 9.18 under the Credit Agreement, the Lenders have agreed,
upon the terms and subject to the conditions therein set forth, to make
Revolving Loans to any wholly owned Subsidiary that the U.S. Borrower shall
designate as a Borrower under any of the Revolving Credit Commitments, and the
U.S. Borrower and the New Borrowing Subsidiary desire that the New Borrowing
Subsidiary become a Borrower under the [Domestic Revolving Credit Commitments]
[Multicurrency Revolving Credit Commitments] [U.K. Revolving Credit
Commitments]. The U.S. Borrower represents and warrants that the New Borrowing
Subsidiary is a wholly owned Subsidiary. Each of the U.S. Borrower and the New
Borrowing Subsidiary represent and warrant that the representations and
warranties of the U.S. Borrower in the Credit Agreement relating to the New
Borrowing Subsidiary and this Agreement are true and correct on and as of the
date hereof. The U.S. Borrower agrees that the Guarantee of the U.S. Borrower
contained in the Collateral Agreement will apply to the Obligations of the New
Borrowing Subsidiary. Upon execution of this Agreement by each of the U.S.
Borrower, Holdings, the New Borrowing Subsidiary and the Administrative Agent,
the New Borrowing Subsidiary shall be a party to the Credit Agreement and shall
constitute a “Borrower” for all purposes thereof, and the New Borrowing
Subsidiary hereby agrees to be bound by all provisions of the Credit Agreement.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

CBRE GROUP, INC.,

by

      Name:   Title:

 

CBRE SERVICES, INC.,

by

      Name:   Title:

 

[NAME OF NEW BORROWING SUBSIDIARY],

by

      Name:   Title:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent,

by

      Name:   Title:

by

      Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT F-2

[FORM OF]

BORROWING SUBSIDIARY TERMINATION

[DATE]

Credit Suisse AG, as Administrative Agent

Eleven Madison Avenue

New York, New York 10010

ATTN: Agency Group

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Credit Agreement dated as
of January 9, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among CBRE Services, Inc., a
Delaware corporation (the “U.S. Borrower”), CBRE Limited, a limited company
organized under the laws of England and Wales, CBRE Limited, a corporation
organized under the laws of the province of New Brunswick, CBRE Pty Limited, a
company organized under the laws of Australia and registered in New South Wales,
CBRE Limited, a company organized under the laws of New Zealand, CBRE Group,
Inc., a Delaware corporation, the lenders from time to time party thereto (the
“Lenders”) and Credit Suisse AG, as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent (in such capacity, the “Collateral
Agent”) for the Lenders. Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

Pursuant Section 9.18 under the Credit Agreement, the U.S. Borrower hereby
terminates the status of [NAME OF TERMINATED BORROWING SUBSIDIARY] (the
“Terminated Borrowing Subsidiary”) as a Borrower. The U.S. Borrower and Holdings
represent and warrant that (a) no Loans made to the Terminated Borrowing
Subsidiary are outstanding as of the date hereof, (b) no Letters of Credit
issued for the account of the Terminated Borrowing Subsidiary are outstanding as
of the date hereof and (c) all amounts payable by the Terminated Borrowing
Subsidiary in respect of interest and/or Fees (and, to the extent notified by
the Administrative Agent or any Lender, any other amounts payable under the
Credit Agreement) pursuant to the Credit Agreement have been paid in full on or
prior to the date hereof.

 



--------------------------------------------------------------------------------

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

CBRE SERVICES, INC.,

 

by  

 

  Name:   Title:

 

[NAME OF TERMINATED BORROWING SUBSIDIARY],

 

by  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT G

GUARANTEE AND PLEDGE AGREEMENT

(filed as Exhibit 10.2 to this Form 8-K)

 



--------------------------------------------------------------------------------

EXHIBIT H-1

[FORM OF]

FIRST LIEN INTERCREDITOR AGREEMENT

Among

CBRE SERVICES, INC.,

CBRE GROUP, INC.,

the other Grantors party hereto,

CREDIT SUISSE AG,

as Collateral Agent for the First Lien Secured Parties and

as Authorized Representative for the Credit Agreement Secured Parties

[            ]

as the Initial Additional Authorized Representative

and

each additional Authorized Representative from time to time party hereto

dated as of [        ], 20[    ]



--------------------------------------------------------------------------------

FIRST LIEN INTERCREDITOR AGREEMENT dated as of [            ], 20[    ] (as
amended, supplemented or otherwise modified from time to time, this
“Agreement”), among CBRE SERVICES, INC., a Delaware corporation (the “U.S.
Borrower”), CBRE GROUP, INC., a Delaware corporation (“Holdings”), the other
Grantors (as defined herein) party hereto, CREDIT SUISSE AG, as collateral agent
for the First Lien Secured Parties (as defined herein) (in such capacity, the
“Collateral Agent”) and as Authorized Representative for the Credit Agreement
Secured Parties (in such capacity, the “Administrative Agent”), [INSERT NAME AND
CAPACITY], as Authorized Representative for the Initial Additional First Lien
Secured Parties (in such capacity and together with its successors in such
capacity, the “Initial Additional Authorized Representative”) and each
additional Authorized Representative from time to time party hereto for the
Additional First Lien Secured Parties of the Series with respect to which it is
acting in such capacity.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Collateral Agent, the Administrative Agent (for itself and on
behalf of the Credit Agreement Secured Parties), the Initial Additional
Authorized Representative (for itself and on behalf of the Initial Additional
First Lien Secured Parties) and each additional Authorized Representative (for
itself and on behalf of the Additional First Lien Secured Parties of the
applicable Series) agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement or, if
defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:

“Additional First Lien Documents” shall mean, with respect to any Series of
First Lien Obligations, the loan agreements, notes, indentures, security
documents and other operative agreements evidencing or governing such
Indebtedness, including the Initial Additional First Lien Agreement and each
other agreement entered into for the purpose of securing any Series of
Additional First Lien Obligations.

“Additional First Lien Obligations” shall mean, with respect to any Series of
Additional First Lien Obligations, (a) all principal of, and interest
(including, without limitation, any interest which accrues after the
commencement of any Bankruptcy Case, whether or not allowed or allowable as a
claim in any such proceeding) payable with respect to, such Additional First
Lien Obligations, (b) all other amounts payable to the related Additional First
Lien Secured Parties under the related Additional First Lien Documents and
(c) any renewals of extensions of the foregoing.

“Additional First Lien Secured Party” shall mean the holders of any Additional
First Lien Obligations and any Authorized Representative with respect thereto
and shall include the Initial Additional First Lien Secured Parties.



--------------------------------------------------------------------------------

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Applicable Authorized Representative” shall mean, with respect to any Shared
Collateral, (i) until the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Administrative Agent and (ii) from and after the earlier of (x) the
Discharge of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Major Non-Controlling Authorized
Representative.

“Authorized Representative” shall mean (i) in the case of any Credit Agreement
Obligations or the Credit Agreement Secured Parties, the Administrative Agent,
(ii) in the case of the Initial Additional First Lien Obligations or the Initial
Additional First Lien Secured Parties, the Initial Additional Authorized
Representative and (iii) in the case of any Series of Additional First Lien
Obligations or Additional First Lien Secured Parties that become subject to this
Agreement after the date hereof, the Authorized Representative named for such
Series in the applicable Joinder Agreement.

“Bankruptcy Case” shall have the meaning assigned to such term in
Section 2.05(b).

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended.

“Bankruptcy Law” shall mean the Bankruptcy Code and any similar Federal, state
or foreign law for the relief of debtors.

“Borrowers” shall have the meaning assigned to such term in the Credit
Agreement.

“Collateral” shall mean all assets and properties subject to Liens created
pursuant to any First Lien Security Document to secure one or more Series of
First Lien Obligations.

“Collateral Agent” shall have the meaning assigned to such term in the
introductory paragraph hereof.

“Controlling Secured Parties” shall mean, with respect to any Shared Collateral,
the Series of First Lien Secured Parties whose Authorized Representative is the
Applicable Authorized Representative for such Shared Collateral.

“Credit Agreement” shall mean that certain Second Amended and Restated Credit
Agreement dated as of January 9, 2015 (as amended, restated, supplemented or
otherwise modified, refinanced or replaced from time to time), among the U.S.
Borrower, Holdings, certain subsidiaries of Holdings, the lenders from time to
time party thereto, the issuing banks from time to time party thereto and Credit
Suisse AG, as administrative agent and collateral agent.

“Credit Agreement Obligations” shall mean the “Obligations” as defined in the
Guarantee and Pledge Agreement.

 

2



--------------------------------------------------------------------------------

“Credit Agreement Secured Parties” shall mean the “Secured Parties” as defined
in the Guarantee and Pledge Agreement.

“DIP Financing” shall have the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” shall have the meaning assigned to such term in
Section 2.05(b).

“DIP Lenders” shall have the meaning assigned to such term in Section 2.05(b).

“Discharge” shall mean, with respect to any Shared Collateral and any Series of
First Lien Obligations, the date on which such Series of First Lien Obligations
is no longer secured by such Shared Collateral. The term “Discharged” shall have
a corresponding meaning.

“Discharge of Credit Agreement Obligations” shall mean, with respect to any
Shared Collateral, the Discharge of the Credit Agreement Obligations with
respect to such Shared Collateral; provided that the Discharge of Credit
Agreement Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with additional First Lien
Obligations secured by such Shared Collateral under an Additional First Lien
Document which has been designated in writing by the Administrative Agent (under
the Credit Agreement so Refinanced) to the Collateral Agent and each other
Authorized Representative as the “Credit Agreement” for purposes of this
Agreement.

“Event of Default” shall mean an “Event of Default” as defined in any Secured
Credit Document.

“First Lien Obligations” shall mean, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Additional First Lien Obligations.

“First Lien Secured Parties” shall mean (a) the Credit Agreement Secured Parties
and (ii) the Additional First Lien Secured Parties with respect to each Series
of Additional First Lien Obligations.

“First Lien Security Documents” shall mean the Guarantee and Pledge Agreement
and each other agreement entered into in favor of the Collateral Agent for the
purpose of securing any Series of First Lien Obligations and, if executed and
delivered, the Second Lien Intercreditor Agreement.

“Grantors” shall mean Holdings, the U.S. Borrower and each other Subsidiary
which has granted a security interest pursuant to any First Lien Security
Document to secure any Series of First Lien Obligations. The Grantors existing
on the date hereof are set forth in Annex I hereto.

“Guarantee and Pledge Agreement” shall mean that certain Amended and Restated
Guarantee and Pledge Agreement dated as of January 9, 2015 (as amended,
restated, supplemented or modified from time to time), among the U.S. Borrower,
Holdings, the subsidiaries of Holdings from time to time party thereto and
Credit Suisse AG, as collateral agent.

“Impairment” shall have the meaning assigned to such term in Section 1.03.

 

3



--------------------------------------------------------------------------------

“Initial Additional Authorized Representative” shall have the meaning assigned
to such term in the introductory paragraph to this Agreement.

“Initial Additional First Lien Documents” shall mean that certain [            ]
dated as of [    ], 20[    ], among the [            ] and any notes, security
documents and other operative agreements evidencing or governing such
Indebtedness, including any agreement entered into for the purpose of securing
the Initial Additional First Lien Obligations.

“Initial Additional First Lien Obligations” shall mean the Additional First Lien
Obligations pursuant to the Initial Additional First Lien Documents.

“Initial Additional First Lien Secured Parties” shall mean the holders of any
Initial Additional First Lien Obligations and the Initial Additional Authorized
Representative.

“Insolvency or Liquidation Proceeding” shall mean:

(1) any case commenced by or against Holdings or any Borrower or other Grantor
under any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
Holdings or any Borrower or other Grantor, any receivership or assignment for
the benefit of creditors relating to Holdings or any Borrower or other Grantor
or any similar case or proceeding relative to Holdings or any Borrower or other
Grantor or its creditors, as such, in each case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to Holdings or any Borrower or other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of Holdings or any Borrower or other Grantor are determined and any
payment or distribution is or may be made on account of such claims.

“Intervening Creditor” shall have the meaning assigned to such term in
Section 2.01(a).

“Joinder Agreement” shall mean a supplement to this Agreement in the form of
Annex III hereof required to be delivered by an Authorized Representative to the
Collateral Agent pursuant to Section 5.14 hereof in order to establish an
additional Series of Additional First Lien Obligations and become Additional
First Lien Secured Parties hereunder.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset and
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset.

“Major Non-Controlling Authorized Representative” shall mean, with respect to
any Shared Collateral, the Authorized Representative of the Series of Additional
First Lien Obligations that constitutes the largest outstanding principal amount
of any then outstanding Series of First Lien Obligations with respect to such
Shared Collateral.

 

4



--------------------------------------------------------------------------------

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Non-Controlling Authorized Representative” shall mean, at any time with respect
to any Shared Collateral, any Authorized Representative that is not the
Applicable Authorized Representative at such time with respect to such Shared
Collateral.

“Non-Controlling Authorized Representative Enforcement Date” shall mean, with
respect to any Non-Controlling Authorized Representative, the date which is
90 days (throughout which 90 day period such Non-Controlling Authorized
Representative was the Major Non-Controlling Authorized Representative) after
the occurrence of both (i) an Event of Default (under and as defined in the
Additional First Lien Document under which such Non-Controlling Authorized
Representative is the Authorized Representative) and (ii) the Collateral Agent’s
and each other Authorized Representative’s receipt of written notice from such
Non-Controlling Authorized Representative certifying that (x) such
Non-Controlling Authorized Representative is the Major Non-Controlling
Authorized Representative and that an Event of Default (under and as defined in
the Additional First Lien Document under which such Non-Controlling Authorized
Representative is the Authorized Representative) has occurred and is continuing
and (y) the First Lien Obligations of the Series with respect to which such
Non-Controlling Authorized Representative is the Authorized Representative are
currently due and payable in full (whether as a result of acceleration thereof
or otherwise) in accordance with the terms of the applicable Additional First
Lien Document; provided that the Non-Controlling Authorized Representative
Enforcement Date shall be stayed and shall not occur and shall be deemed not to
have occurred with respect to any Shared Collateral (1) at any time the
Administrative Agent or the Collateral Agent has commenced and is diligently
pursuing any enforcement action with respect to such Shared Collateral or (2) at
any time the Grantor which has granted a security interest in such Shared
Collateral is then a debtor under or with respect to (or otherwise subject to)
any Insolvency or Liquidation Proceeding.

“Non-Controlling Secured Parties” shall mean, with respect to any Shared
Collateral, the First Lien Secured Parties which are not Controlling Secured
Parties with respect to such Shared Collateral.

“Possessory Collateral” shall mean any Shared Collateral in the possession of
the Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction. Possessory Collateral includes any Certificated Securities
delivered to or in the possession of the Collateral Agent under the terms of the
First Lien Security Documents.

“Proceeds” shall have the meaning assigned to such term in Section 2.01 hereof.

“Refinance” shall mean, in respect of any indebtedness, to refinance, extend,
renew, defease, amend, increase, modify, supplement, restructure, refund,
replace or repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

 

5



--------------------------------------------------------------------------------

“Second Lien Intercreditor Agreement” shall mean the Second Lien Intercreditor
Agreement substantially in the form of Exhibit H-2 to the Credit Agreement (as
amended, restated, supplemented or otherwise modified or replaced from time to
time), among the U.S. Borrower, Holdings, the Subsidiaries party thereto, Credit
Suisse AG, as collateral agent for the First Lien Secured Parties and
representative for the Credit Agreement Secured Parties, the Initial Second
Priority Representative (as defined therein) and each additional Representative
(as defined therein) from time to time party thereto.

“Secured Credit Documents” shall mean (i) the Credit Agreement and each other
Loan Document, (ii) each Initial Additional First Lien Document and (iii) each
Additional First Lien Document.

“Senior Class Debt” shall have the meaning assigned to such term in
Section 5.14.

“Senior Class Debt Parties” shall have the meaning assigned to such term in
Section 5.14.

“Senior Class Debt Representative” shall have the meaning assigned to such term
in Section 5.14.

“Senior Lien” shall mean the Liens on the Collateral in favor of the First Lien
Secured Parties under the First Lien Security Documents.

“Series” shall mean (a) with respect to the First Lien Secured Parties, each of
(i) the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Additional First Lien Secured Parties (in their capacity as such) and
(iii) the Additional First Lien Secured Parties that become subject to this
Agreement after the date hereof that are represented by a common Authorized
Representative (in its capacity as such for such Additional First Lien Secured
Parties) and (b) with respect to any First Lien Obligations, each of (i) the
Credit Agreement Obligations, (ii) the Initial Additional First Lien Obligations
and (iii) the Additional First Lien Obligations incurred pursuant to any
Additional First Lien Document, which pursuant to any Joinder Agreement, are to
be represented hereunder by a common Authorized Representative (in its capacity
as such for such Additional First Lien Obligations).

“Shared Collateral” shall mean, at any time, Collateral in which the holders of
two or more Series of First Lien Obligations (or their respective Authorized
Representatives) hold a valid and perfected security interest at such time. If
more than two Series of First Lien Obligations are outstanding at any time and
the holders of less than all Series of First Lien Obligations hold a valid and
perfected security interest in any Collateral at such time, then such Collateral
shall constitute Shared Collateral for those Series of First Lien Obligations
that hold a valid security interest in such Collateral at such time and shall
not constitute Shared Collateral for any Series which does not have a valid and
perfected security interest in such Collateral at such time.

“Subsidiary” shall have the meaning assigned to such term in the Credit
Agreement.

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words

 

6



--------------------------------------------------------------------------------

“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument, other document,
statute or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
supplemented or otherwise modified, (ii) any reference herein to any person
shall be construed to include such person’s successors and assigns, but shall
not be deemed to include the subsidiaries of such person unless express
reference is made to such subsidiaries, (iii) the words “herein”, “hereof and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iv) all
references herein to Articles, Sections and Annexes shall be construed to refer
to Articles, Sections and Annexes of this Agreement, (v) unless otherwise
expressly qualified herein, the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights and (vi) the term “or” is not exclusive.

SECTION 1.03. Impairments. It is the intention of the First Lien Secured Parties
of each Series that the holders of First Lien Obligations of such Series (and
not the First Lien Secured Parties of any other Series) bear the risk of (i) any
determination by a court of competent jurisdiction that (x) any of the First
Lien Obligations of such Series are unenforceable under applicable law or are
subordinated to any other obligations (other than another Series of First Lien
Obligations), (y) any of the First Lien Obligations of such Series do not have
an enforceable security interest in any of the Collateral securing any other
Series of First Lien Obligations and/or (z) any intervening security interest
exists securing any other obligations (other than another Series of First Lien
Obligations) on a basis ranking prior to the security interest of such Series of
First Lien Obligations but junior to the security interest of any other Series
of First Lien Obligations or (ii) the existence of any Collateral for any other
Series of First Lien Obligations that is not Shared Collateral (any such
condition referred to in the foregoing clauses (i) or (ii) with respect to any
Series of First Lien Obligations, an “Impairment” of such Series). In the event
of any Impairment with respect to any Series of First Lien Obligations, the
results of such Impairment shall be borne solely by the holders of such Series
of First Lien Obligations, and the rights of the holders of such Series of First
Lien Obligations (including, without limitation, the right to receive
distributions in respect of such Series of First Lien Obligations pursuant to
Section 2.01) set forth herein shall be modified to the extent necessary so that
the effects of such Impairment are borne solely by the holders of the Series of
such First Lien Obligations subject to such Impairment. Additionally, in the
event the First Lien Obligations of any Series are modified pursuant to
applicable law (including, without limitation, pursuant to Section 1129 of the
Bankruptcy Code), any reference to such First Lien Obligations or the First Lien
Documents governing such First Lien Obligations shall refer to such obligations
or such documents as so modified.

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01. Priority of Claims. (a) Anything contained herein or in any of the
Secured Credit Documents to the contrary notwithstanding (but subject to
Section 1.03), if an Event of Default has occurred and is continuing, and the
Collateral Agent or any First Lien Secured Party is taking action to enforce
rights in respect of any Shared Collateral, or any distribution is made in
respect of any Shared Collateral in any Bankruptcy Case of Holdings or any
Borrower or other Grantor or any First Lien Secured Party receives any payment
pursuant to

 

7



--------------------------------------------------------------------------------

any intercreditor agreement (other than this Agreement) with respect to any
Shared Collateral, the proceeds of any sale, collection or other liquidation of
any such Collateral by any First Lien Secured Party or received by the
Collateral Agent or any First Lien Secured Party pursuant to any such
intercreditor agreement with respect to such Shared Collateral and proceeds of
any such distribution (subject, in the case of any such distribution, to the
sentence immediately following) to which the First Lien Obligations are entitled
under any intercreditor agreement (other than this Agreement) (all proceeds of
any sale, collection or other liquidation of any Collateral and all proceeds of
any such distribution being collectively referred to as “Proceeds”), shall be
applied (i) FIRST, to the payment of all amounts owing to the Collateral Agent
(in its capacity as such) pursuant to the terms of any Secured Credit Document,
(ii) SECOND, subject to Section 1.03, to the payment in full of the First Lien
Obligations of each Series on a ratable basis in accordance with the terms of
the applicable Secured Credit Documents and (iii) THIRD, after payment of all
First Lien Obligations, to Holdings or the Borrowers or other Grantors or their
successors or assigns, as their interests may appear, or to whosoever may be
lawfully entitled to receive the same pursuant to the Second Lien Intercreditor
Agreement, if applicable, or otherwise, or as a court of competent jurisdiction
may direct. Notwithstanding the foregoing, with respect to any Shared Collateral
for which a third party (other than a First Lien Secured Party) has a lien or
security interest that is junior in priority to the security interest of any
Series of First Lien Obligations, after giving effect to the Second Lien
Intercreditor Agreement, if applicable, but senior (as determined by appropriate
legal proceedings in the case of any dispute) to the security interest of any
other Series of First Lien Obligations (such third party an “Intervening
Creditor”), the value of any Shared Collateral or Proceeds which are allocated
to such Intervening Creditor shall be deducted on a ratable basis solely from
the Shared Collateral or Proceeds to be distributed in respect of the Series of
First Lien Obligations with respect to which such Impairment exists.

(b) It is acknowledged that the First Lien Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced or otherwise amended or modified from
time to time, all without affecting the priorities set forth in Section 2.01(a)
or the provisions of this Agreement defining the relative rights of the First
Lien Secured Parties of any Series.

(c) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of First Lien Obligations granted
on the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, or any other applicable law or the Secured
Credit Documents or any defect or deficiencies in the Liens securing the First
Lien Obligations of any Series or any other circumstance whatsoever (but, in
each case, subject to Section 1.03), each First Lien Secured Party hereby agrees
that the Liens securing each Series of First Lien Obligations on any Shared
Collateral shall be of equal priority and, with respect to that portion of the
Shared Collateral securing the Existing Notes Obligations pursuant to any First
Lien Security Document, the Liens securing each Series of First Liens
Obligations shall be of equal priority.

(d) Notwithstanding anything in this Agreement or any other First Lien Security
Documents to the contrary, cash deposited with the Collateral Agent to secure
Credit Agreement Obligations consisting of reimbursement obligations in respect
of Letters of Credit pursuant to Section 2.23(j) of the Credit Agreement (or any
equivalent successor provision) shall be applied as specified in such Section of
the Credit Agreement and will not constitute Shared Collateral.

 

8



--------------------------------------------------------------------------------

SECTION 2.02. Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens. (a) With respect to any Shared Collateral, (i) only the
Collateral Agent shall act or refrain from acting with respect to the Shared
Collateral (including with respect to any intercreditor agreement with respect
to any Shared Collateral), and then only on the instructions of the Applicable
Authorized Representative, (ii) the Collateral Agent shall not follow any
instructions with respect to such Shared Collateral (including with respect to
any intercreditor agreement with respect to any Shared Collateral) from any
Non-Controlling Authorized Representative (or any other First Lien Secured Party
other than the Applicable Authorized Representative) and (iii) no
Non-Controlling Authorized Representative or other First Lien Secured Party
(other than the Applicable Authorized Representative) shall or shall instruct
the Collateral Agent to, commence any judicial or nonjudicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession
of, exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its security interest in or realize upon, or take any other
action available to it in respect of, any Shared Collateral (including with
respect to any intercreditor agreement with respect to any Shared Collateral),
whether under any First Lien Security Document, applicable law or otherwise, it
being agreed that only the Collateral Agent, acting on the instructions of the
Applicable Authorized Representative and in accordance with the applicable First
Lien Security Documents, shall be entitled to take any such actions or exercise
any such remedies with respect to Shared Collateral. Notwithstanding the equal
priority of the Liens, the Collateral Agent (acting on the instructions of the
Applicable Authorized Representative) may deal with the Shared Collateral as if
such Applicable Authorized Representative had a senior Lien on such Collateral.
No Non-Controlling Authorized Representative or Non-Controlling Secured Party
will contest, protest or object to any foreclosure proceeding or action brought
by the Collateral Agent, Applicable Authorized Representative or Controlling
Secured Party or any other exercise by the Collateral Agent, Applicable
Authorized Representative or Controlling Secured Party of any rights and
remedies relating to the Shared Collateral, or to cause the Collateral Agent to
do so. The foregoing shall not be construed to limit the rights and priorities
of any First Lien Secured Party, Collateral Agent or Authorized Representative
with respect to any collateral not constituting Shared Collateral.

(b) Each of the Authorized Representatives agrees that it will not accept any
Lien on any Collateral for the benefit of any Series of First Lien Obligations
(other than funds deposited for the discharge or defeasance of any Additional
First Lien Agreement) other than pursuant to the First Lien Security Documents
and by executing this Agreement (or a Joinder Agreement), each Authorized
Representative and the Series of First Lien Secured Parties for which it is
acting hereunder agree to be bound by the provisions of this Agreement and the
other First Lien Security Documents applicable to it.

(c) Each of the First Lien Secured Parties agrees that it will not (and hereby
waives any right to) question or contest or support any other person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity, attachment or enforceability of
a Lien held by or on behalf of any of the First Lien Secured Parties in all or
any part of the Collateral, or the provisions of this Agreement; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
any of the Collateral Agent or any Authorized Representative to enforce this
Agreement.

SECTION 2.03. No Interference; Payment Over. (a) Each First Lien Secured Party
agrees that (i) it will not challenge or question in any proceeding the validity
or enforceability of any First Lien Obligations of any Series or any First Lien
Security Document or the validity, attachment, perfection or priority of any
Lien under any First Lien Security

 

9



--------------------------------------------------------------------------------

Document or the validity or enforceability of the priorities, rights or duties
established by or other provisions of this Agreement; (ii) it will not take or
cause to be taken any action the purpose or intent of which is, or could be, to
interfere, hinder or delay, in any manner, whether by judicial proceedings or
otherwise, any sale, transfer or other disposition of the Shared Collateral by
the Collateral Agent, (iii) except as provided in Section 2.02, it shall have no
right to (A) direct the Collateral Agent or any other First Lien Secured Party
to exercise any right, remedy or power with respect to any Shared Collateral
(including pursuant to any intercreditor agreement) or (B) consent to the
exercise by the Collateral Agent or any other First Lien Secured Party of any
right, remedy or power with respect to any Shared Collateral, (iv) it will not
institute any suit or assert in any suit, bankruptcy, insolvency or other
proceeding any claim against the Collateral Agent or any other First Lien
Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise with respect to any Shared Collateral,
and none of the Collateral Agent, any Applicable Authorized Representative or
any other First Lien Secured Party shall be liable for any action taken or
omitted to be taken by the Collateral Agent, such Applicable Authorized
Representative or other First Lien Secured Party with respect to any Shared
Collateral in accordance with the provisions of this Agreement, (v) it will not
seek, and hereby waives any right, to have any Shared Collateral or any part
thereof marshaled upon any foreclosure or other disposition of such Collateral
and (vi) it will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any of the Collateral Agent or any other First
Lien Secured Party to enforce this Agreement.

(b) Each First Lien Secured Party hereby agrees that if it shall obtain
possession of any Shared Collateral or shall realize any proceeds or payment in
respect of any such Shared Collateral, pursuant to any First Lien Security
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each of the First Lien Obligations, then it shall hold such
Shared Collateral, proceeds or payment in trust for the other First Lien Secured
Parties and promptly transfer such Shared Collateral, proceeds or payment, as
the case may be, to the Collateral Agent, to be distributed in accordance with
the provisions of Section 2.01 hereof.

SECTION 2.04. Automatic Release of Liens; Amendments to First Lien Security
Documents. (a) If at any time the Collateral Agent forecloses upon or otherwise
exercises remedies against any Shared Collateral resulting in a sale or
disposition thereof, then (whether or not any Insolvency or Liquidation
Proceeding is pending at the time) the Liens in favor of the Collateral Agent
for the benefit of each Series of First Lien Secured Parties upon such Shared
Collateral will automatically be released and discharged; provided that any
proceeds of any Shared Collateral realized therefrom shall be applied pursuant
to Section 2.01 hereof.

(b) Each First Lien Secured Party agrees that the Collateral Agent may enter
into any amendment (and, upon request by the Collateral Agent, each Authorized
Representative shall sign a consent to such amendment) to any First Lien
Security Document, so long as the Collateral Agent receives a certificate of the
U.S. Borrower stating that such amendment is permitted by the terms of each then
extant Secured Credit Document. Additionally, each First Lien Secured Party
agrees that the Collateral Agent may enter into any amendment (and, upon request
by the Collateral Agent, each Authorized Representative shall sign a consent to
such amendment) to any First Lien Security Document solely as such First Lien
Security Document relates to a particular Series of First Lien Obligations so
long as (x) such amendment is in accordance with the Secured Credit Document
pursuant to which such Series of First Lien Obligations was incurred and
(y) such amendment does not adversely affect the First Lien Secured Parties of
any other Series.

 

10



--------------------------------------------------------------------------------

(c) Each Authorized Representative agrees to execute and deliver (at the sole
cost and expense of the Grantors) all such authorizations and other instruments
as shall reasonably be requested by the Collateral Agent to evidence and confirm
any release of Shared Collateral or amendment to any First Lien Security
Document provided for in this Section.

SECTION 2.05. Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings. (a) This Agreement shall continue in full force and effect
notwithstanding the commencement of any proceeding under the Bankruptcy Code or
any other Federal, state or foreign bankruptcy, insolvency, receivership or
similar law by or against Holdings or any Borrower or other Subsidiary.

(b) If Holdings or any Borrower or other Grantor shall become subject to a case
(a “Bankruptcy Case”) under the Bankruptcy Code and shall, as
debtor(s)-in-possession, move for approval of financing (“DIP Financing”) to be
provided by one or more lenders (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code or any equivalent provision of any other Bankruptcy Law or the
use of cash collateral under Section 363 of the Bankruptcy Code or any
equivalent provision of any other Bankruptcy Law, each First Lien Secured Party
(other than a Controlling Secured Party) agrees that it will raise no objection
to any such financing or to the Liens on the Shared Collateral securing the same
(“DIP Financing Liens”) or to any use of cash collateral that constitutes Shared
Collateral, unless an Authorized Representative of any Controlling Secured Party
shall then oppose or object to such DIP Financing or such DIP Financing Liens or
use of cash collateral (and (i) to the extent that such DIP Financing Liens are
senior to the Liens on any such Shared Collateral for the benefit of the
Controlling Secured Parties, each Non-Controlling Secured Party will subordinate
its Liens with respect to such Shared Collateral on the same terms as the Liens
of the Controlling Secured Parties (other than any Liens of any First Lien
Secured Parties constituting DIP Financing Liens) are subordinated thereto, and
(ii) to the extent that such DIP Financing Liens rank pari passu with the Liens
on any such Shared Collateral granted to secure the First Lien Obligations of
the Controlling Secured Parties, each Non-Controlling Secured Party will confirm
the priorities with respect to such Shared Collateral as set forth herein), in
each case so long as (A) the First Lien Secured Parties of each Series retain
the benefit of their Liens on all such Shared Collateral pledged to the DIP
Lenders, including proceeds thereof arising after the commencement of such
proceeding, with the same priority vis-a-vis all the other First Lien Secured
Parties (other than any Liens of the First Lien Secured Parties constituting DIP
Financing Liens) as existed prior to the commencement of the Bankruptcy Case,
(B) the First Lien Secured Parties of each Series are granted Liens on any
additional collateral pledged to any First Lien Secured Parties as adequate
protection or otherwise in connection with such DIP Financing or use of cash
collateral, with the same priority vis-a-vis the First Lien Secured Parties as
set forth in this Agreement, (C) if any amount of such DIP Financing or cash
collateral is applied to repay any of the First Lien Obligations, such amount is
applied pursuant to Section 2.01 of this Agreement, and (D) if any First Lien
Secured Parties are granted adequate protection, including in the form of
periodic payments, in connection with such DIP Financing or use of cash
collateral, the proceeds of such adequate protection are applied pursuant to
Section 2.01 of this Agreement; provided that the First Lien Secured Parties of
each Series shall have a right to object to the grant of a Lien to secure the
DIP Financing over any Collateral subject to Liens in favor of the First Lien
Secured Parties of such Series or its Authorized Representative that shall not
constitute Shared Collateral; and provided, further, that the First Lien Secured
Parties receiving adequate protection shall not object to any other First Lien
Secured Party receiving adequate protection comparable to any adequate
protection granted to such First Lien Secured Parties in connection with a DIP
Financing or use of cash collateral.

 

11



--------------------------------------------------------------------------------

SECTION 2.06. Reinstatement. In the event that any of the First Lien Obligations
shall be paid in full and such payment or any part thereof shall subsequently,
for whatever reason (including an order or judgment for disgorgement of a
preference under Title 11 of the United Stated Code, or any similar law, or the
settlement of any claim in respect thereof), be required to be returned or
repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such First Lien Obligations shall again have been paid in full
in cash.

SECTION 2.07. [INTENTIONALLY OMITTED]

SECTION 2.08. Refinancings. The First Lien Obligations of any Series may be
Refinanced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is otherwise required to permit the refinancing
transaction under any Secured Credit Document) of any First Lien Secured Party
of any other Series, all without affecting the priorities provided for herein or
the other provisions hereof; provided that the Authorized Representative of the
holders of any such Refinancing indebtedness shall have executed a Joinder
Agreement on behalf of the holders of such Refinancing indebtedness.

SECTION 2.09. Possessory Collateral Agent as Gratuitous Bailee for Perfection.
(a) The Collateral Agent agrees to hold any Shared Collateral constituting
Possessory Collateral that is part of the Collateral in its possession or
control (or in the possession or control of its agents or bailees) as gratuitous
bailee for the benefit of each other First Lien Secured Party and any assignee
solely for the purpose of perfecting the security interest granted in such
Possessory Collateral, if any, pursuant to the applicable First Lien Security
Documents, in each case, subject to the terms and conditions of this
Section 2.09. Pending delivery to the Collateral Agent, each other Authorized
Representative agrees to hold any Shared Collateral constituting Possessory
Collateral, from time to time in its possession, as gratuitous bailee for the
benefit of each other First Lien Secured Party and any assignee, solely for the
purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable First Lien Security Documents, in
each case, subject to the terms and conditions of this Section 2.09.

(b) The duties or responsibilities of the Collateral Agent and each other
Authorized Representative under this Section 2.09 shall be limited solely to
holding any Shared Collateral constituting Possessory Collateral as gratuitous
bailee for the benefit of each other First Lien Secured Party for purposes of
perfecting the Lien held by such First Lien Secured Parties therein.

ARTICLE III

Existence and Amounts of Liens and Obligations

SECTION 3.01. Determinations with Respect to Amounts of Liens and Obligations.
Whenever the Collateral Agent or any Authorized Representative shall be
required, in connection with the exercise of its rights or the performance of
its obligations hereunder, to determine the existence or amount of any First
Lien Obligations of any Series, or the Shared Collateral subject to any Lien
securing the First Lien Obligations of any Series, it may request that such
information be furnished to it in writing by each other Authorized
Representative and shall be entitled to make such determination on the basis of
the information so furnished;

 

12



--------------------------------------------------------------------------------

provided, however, that if an Authorized Representative shall fail or refuse
reasonably promptly to provide the requested information, the requesting
Collateral Agent or Authorized Representative shall be entitled to make any such
determination by such method as it may, in the exercise of its good faith
judgment, determine, including by reliance upon a certificate of the U.S.
Borrower. The Collateral Agent and each Authorized Representative may rely
conclusively, and shall be fully protected in so relying, on any determination
made by it in accordance with the provisions of the preceding sentence (or as
otherwise directed by a court of competent jurisdiction) and shall have no
liability to any Grantor, any First Lien Secured Party or any other person as a
result of such determination.

ARTICLE IV

The Collateral Agent

SECTION 4.01. Appointment and Authority. (a) Each of the First Lien Secured
Parties hereby irrevocably appoints Credit Suisse AG to act on its behalf as the
Collateral Agent hereunder and under each of the other First Lien Security
Documents and authorizes the Collateral Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Collateral Agent by the
terms hereof or thereof, including for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by Holdings or any Borrower or
other Grantor to secure any of the First Lien Obligations, together with such
powers and discretion as are reasonably incidental thereto. Each of the First
Lien Secured Parties also authorizes Credit Suisse AG, at the request of the
U.S. Borrower, to execute and deliver the Second Lien Intercreditor Agreement in
the capacity as “Senior Collateral Agent”, or the equivalent agent, however
referred to for the First Lien Secured Parties under such agreement (the “Senior
Collateral Agent”) and authorizes the Collateral Agent, in accordance with the
provisions of this Agreement, to take such actions on its behalf and to exercise
such powers as are delegated to, or otherwise given to, the Senior Collateral
Agent by the terms of the Second Lien Intercreditor Agreement, together with
such powers and discretion as are reasonably incidental thereto. In this
connection, the Collateral Agent and any co-agents, sub-agents and
attorneys-in-fact appointed by the Collateral Agent pursuant to Section 4.05 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under any of the First Lien Security Documents, or for
exercising any rights and remedies thereunder or under the Second Lien
Intercreditor Agreement at the direction of the Applicable Authorized
Representative, shall be entitled to the benefits of all provisions of this
Article IV and Article VIII of the Credit Agreement and the equivalent provision
of any Additional First Lien Agreement (as though such co-agents, sub-agents and
attorneys-in-fact were the “Collateral Agent” named therein) as if set forth in
full herein with respect thereto.

(b) Each Non-Controlling Secured Party acknowledges and agrees that the
Collateral Agent shall be entitled, for the benefit of the First Lien Secured
Parties, to sell, transfer or otherwise dispose of or deal with any Shared
Collateral as provided herein and in the First Lien Security Documents, without
regard to any rights to which the holders of the Non-Controlling Secured
Obligations would otherwise be entitled as a result of such Non-Controlling
Secured Obligations. Without limiting the foregoing, each Non-Controlling
Secured Party agrees that none of the Collateral Agent, the Applicable
Authorized Representative or any other First Lien Secured Party shall have any
duty or obligation first to marshal or realize upon any type of Shared
Collateral (or any other Collateral securing any of the First Lien Obligations),
or to sell, dispose of or otherwise liquidate all or any portion of such Shared
Collateral (or any other Collateral securing any First Lien Obligations), in any
manner that would maximize the return to the Non-Controlling Secured Parties,

 

13



--------------------------------------------------------------------------------

notwithstanding that the order and timing of any such realization, sale,
disposition or liquidation may affect the amount of proceeds actually received
by the Non-Controlling Secured Parties from such realization, sale, disposition
or liquidation. Each of the First Lien Secured Parties waives any claim it may
now or hereafter have against the Collateral Agent or the Authorized
Representative of any other Series of First Lien Obligations or any other First
Lien Secured Party of any other Series arising out of (i) any actions which the
Collateral Agent, any Authorized Representative or any First Lien Secured Party
takes or omits to take (including, actions with respect to the creation,
perfection or continuation of Liens on any Collateral, actions with respect to
the foreclosure upon, sale or release, or failure to realize upon, any of the
Collateral and actions with respect to the collection of any claim for all or
any part of the First Lien Obligations from any guarantor or any other party) in
accordance with the First Lien Security Documents or any other agreement related
thereto or to the collection of the First Lien Obligations or the valuation,
use, protection or release of any security for the First Lien Obligations,
(ii) any election by any Applicable Authorized Representative or any holders of
First Lien Obligations, in any proceeding instituted under the Bankruptcy Code,
of the application of Section 1111(b) of the Bankruptcy Code or (iii) subject to
Section 2.05, any borrowing by, or grant of a security interest or
administrative expense priority under Section 364 of the Bankruptcy Code or any
equivalent provision of any other Bankruptcy Law by, Holdings or any Borrower or
other Subsidiary, as debtor-in-possession. Notwithstanding any other provision
of this Agreement, the Collateral Agent shall not accept any Shared Collateral
in full or partial satisfaction of any First Lien Obligations pursuant to
Section 9-620 of the Uniform Commercial Code of any jurisdiction, without the
consent of each Authorized Representative representing holders of First Lien
Obligations for whom such Collateral constitutes Shared Collateral.

(c) Each Authorized Representative acknowledges and agrees that upon execution
and delivery of a Joinder Agreement substantially in the form of Annex III by an
additional Senior Class Debt Representative, the Collateral Agent and each
Grantor in accordance with Section 5.14, the Collateral Agent will continue to
act in its capacity as Collateral Agent in respect of the then existing
Authorized Representatives and such additional Authorized Representative.

SECTION 4.02. Rights as a First Lien Secured Party. (a) The person serving as
the Collateral Agent hereunder shall have the same rights and powers in its
capacity as a First Lien Secured Party under any Series of First Lien
Obligations that it holds as any other First Lien Secured Party of such Series
and may exercise the same as though it were not the Collateral Agent and the
term “First Lien Secured Party” or “First Lien Secured Parties” or (as
applicable) “Credit Agreement Secured Party”, “Credit Agreement Secured
Parties”, “Additional First Lien Secured Party” or “Additional First Lien
Secured Parties” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the person serving as the Collateral Agent
hereunder in its individual capacity. Such person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with Holdings
or any Subsidiary or other Affiliate thereof as if such person were not the
Collateral Agent hereunder and without any duty to account therefor to any other
First Lien Secured Party.

SECTION 4.03. Exculpatory Provisions. The Collateral Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
First Lien Security Documents. Without limiting the generality of the foregoing,
the Collateral Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether an Event of Default has occurred and is continuing;

 

14



--------------------------------------------------------------------------------

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other First Lien Security Documents that the
Collateral Agent is required to exercise as directed in writing by the
Applicable Authorized Representative; provided that the Collateral Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Collateral Agent to liability or that is contrary to any
First Lien Security Document or applicable law;

(iii) shall not, except as expressly set forth herein and in the other First
Lien Security Documents, have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to Holdings, the Borrowers or
any of their Affiliates that is communicated to or obtained by the person
serving as the Collateral Agent or any of its Affiliates in any capacity;

(iv) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Applicable Authorized Representative or (ii) in
the absence of its own gross negligence or willful misconduct or (iii) in
reliance on a certificate of an authorized officer of the U.S. Borrower stating
that such action is permitted by the terms of this Agreement. The Collateral
Agent shall be deemed not to have knowledge of any Event of Default under any
Series of First Lien Obligations unless and until notice describing such Event
Default is given to the Collateral Agent by the Authorized Representative of
such First Lien Obligations or the U.S. Borrower; and

(v) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other First Lien Security Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other First Lien Security
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the First Lien
Security Documents, (v) the value or the sufficiency of any Collateral for any
Series of First Lien Obligations, or (v) the satisfaction of any condition set
forth in any Secured Credit Document, other than to confirm receipt of items
expressly required to be delivered to the Collateral Agent.

SECTION 4.04. Reliance by Collateral Agent. The Collateral Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper person. The Collateral Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper person, and shall not incur any liability for
relying thereon. The Collateral Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

15



--------------------------------------------------------------------------------

SECTION 4.05. Delegation of Duties. The Collateral Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
First Lien Security Document by or through any one or more sub-agents appointed
by the Collateral Agent. The Collateral Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory provisions of this Article shall apply to
any such sub-agent and to the Affiliates of the Collateral Agent and any such
sub-agent.

SECTION 4.06. Resignation of Collateral Agent. The Collateral Agent may at any
time give notice of its resignation as Collateral Agent under this Agreement and
the other First Lien Security Documents (including, if applicable, as Senior
Collateral Agent under the Second Lien Intercreditor Agreement) to each
Authorized Representative and the U.S. Borrower. Upon receipt of any such notice
of resignation, the Applicable Authorized Representative shall have the right,
in consultation with the U.S. Borrower, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Applicable Authorized Representative and shall have accepted
such appointment within 30 days after the retiring Collateral Agent gives notice
of its resignation, then the retiring Collateral Agent may, on behalf of the
First Lien Secured Parties, appoint a successor Collateral Agent meeting the
qualifications set forth above; provided that if the Collateral Agent shall
notify the U.S. Borrower and each Authorized Representative that no qualifying
person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (a) the retiring Collateral
Agent shall be discharged from its duties and obligations hereunder and under
the other First Lien Security Documents (except that in the case of any
collateral security held by the Collateral Agent on behalf of the First Lien
Secured Parties under any of the First Lien Security Documents, the retiring
Collateral Agent shall continue to hold such collateral security solely for
purposes of maintaining the perfection of the security interests of the First
Lien Secured Parties therein until such time as a successor Collateral Agent is
appointed but with no obligation to take any further action at the request of
the Applicable Authorized Representative or any other First Lien Secured
Parties) and (b) all payments, communications and determinations provided to be
made by, to or through the Collateral Agent shall instead be made by or to each
Authorized Representative directly, until such time as the Applicable Authorized
Representative appoints a successor Collateral Agent as provided for above in
this Section. Upon the acceptance of a successor’s appointment as Collateral
Agent hereunder and under the First Lien Security Documents (including, if
applicable, acting as Senior Collateral Agent under the Second Lien
Intercreditor Agreement), such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring (or retired)
Collateral Agent, and the retiring Collateral Agent shall be discharged from all
of its duties and obligations hereunder or under the other First Lien Security
Documents (if not already discharged therefrom as provided above in this
Section). After the retiring Collateral Agent’s resignation hereunder and under
the other Loan Documents, the provisions of this Article and Article VIII of the
Credit Agreement and the equivalent provision of any Additional First Lien
Agreement shall continue in effect for the benefit of such retiring Collateral
Agent, its sub-agents and their respective related parties in respect of any
actions taken or omitted to be taken by any of them while the retiring
Collateral Agent was acting as Collateral Agent. Upon any notice of resignation
of the Collateral Agent hereunder and under the other First Lien Security
Documents, Holdings and the U.S. Borrower agree to use commercially reasonable
efforts to transfer (and maintain the validity and priority of) the Liens in
favor of the retiring Collateral Agent under the First Lien Security Documents
to the successor Collateral Agent.

 

16



--------------------------------------------------------------------------------

SECTION 4.07. Non-Reliance on Collateral Agent and Other First Lien Secured
Parties. Each First Lien Secured Party acknowledges that it has, independently
and without reliance upon the Collateral Agent, any Authorized Representative or
any other First Lien Secured Party or any of their Affiliates and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Secured Credit
Documents. Each First Lien Secured Party also acknowledges that it will,
independently and without reliance upon the Collateral Agent, any Authorized
Representative or any other First Lien Secured Party or any of their Affiliates
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Secured Credit Document or any
related agreement or any document furnished hereunder or thereunder.

SECTION 4.08. Collateral and Guaranty Matters. Each of the First Lien Secured
Parties irrevocably authorizes the Collateral Agent, at its option and in its
discretion:

(i) to release any Lien on any property granted to or held by the Collateral
Agent under any First Lien Security Document in accordance with Section 2.04 or
upon receipt of a written request from the U.S. Borrower stating that the
releases of such Lien is permitted by the terms of each then extant Secured
Credit Document;

(ii) to release any Grantor from its obligations under the First Lien Security
Documents upon receipt of a written request from the U.S. Borrower stating that
such release is permitted by the terms of each then extant Secured Credit
Document.

ARTICLE V

Miscellaneous

SECTION 5.01. Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a) if to Holdings or any Borrower or other Grantor, to the U.S. Borrower at
[                ];

(b) if to the Collateral Agent or the Administrative Agent, to it at
[                ];

(c) if to the Initial Additional Authorized Representative, to it at
[                ];

(d) if to any other Additional Authorized Representative, to it at the address
set forth in the applicable Joinder Agreement.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 5.01 or in accordance with the latest
unrevoked direction from such party given in

 

17



--------------------------------------------------------------------------------

accordance with this Section 5.01. As agreed to in writing among the Collateral
Agent and each Authorized Representative from time to time, notices and other
communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable person provided from time to time by such
person.

SECTION 5.02. Waivers; Amendment; Joinder Agreements. (a) No failure or delay on
the part of any party hereto in exercising any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the parties
hereto are cumulative and are not exclusive of any rights or remedies that they
would otherwise have. No waiver of any provision of this Agreement or consent to
any departure by any party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on any party hereto in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement) except
pursuant to an agreement or agreements in writing entered into by each
Authorized Representative and the Collateral Agent (and with respect to any such
termination, waiver, amendment or modification which by the terms of this
Agreement requires Holdings’ or a Borrower’s or other Grantor’s consent or which
increases the obligations or reduces the rights of Holdings or any Borrower or
other Grantor, with the consent of Holdings or such Borrower or other Grantor).

(c) Notwithstanding the foregoing, without the consent of any First Lien Secured
Party, any Authorized Representative may become a party hereto by execution and
delivery of a Joinder Agreement in accordance with Section 5.14 of this
Agreement and upon such execution and delivery, such Authorized Representative
and the Additional First Lien Secured Parties and Additional First Lien
Obligations of the Series for which such Authorized Representative is acting
shall be subject to the terms hereof and the terms of the other First Lien
Security Documents applicable thereto.

(d) Notwithstanding the foregoing, without the consent of any other Authorized
Representative or First Lien Secured Party, the Collateral Agent may effect
amendments and modifications to this Agreement to the extent necessary to
reflect any incurrence of any Additional First Lien Obligations in compliance
with the Credit Agreement.

SECTION 5.03. Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First Lien Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.

SECTION 5.04. Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

 

18



--------------------------------------------------------------------------------

SECTION 5.05. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile or other electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

SECTION 5.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 5.07. Governing Law; Jurisdiction. This Agreement shall be construed in
accordance with and governed by the law of the State of New York.

SECTION 5.08. Submission to Jurisdiction Waivers; Consent to Service of Process.
The Collateral Agent and each Authorized Representative, on behalf of itself and
the First Lien Secured Parties of the Series for whom it is acting, irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the First Lien Security Documents, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in New York City, and any appellate court from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such person (or its
Authorized Representative) at the address referred to in 5.01;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any First Lien Secured Party) to effect service of process in any other
manner permitted by law or shall limit the right of any party hereto (or any
First Lien Secured Party) to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.

SECTION 5.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS

 

19



--------------------------------------------------------------------------------

REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.09.

SECTION 5.10. Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 5.11. Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the other First
Lien Security Documents or Additional First Lien Agreements the provisions of
this Agreement shall control.

SECTION 5.12. Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First Lien Secured Parties in relation to one another.
None of Holdings or the Borrowers or other Grantors or any other creditor
thereof shall have any rights or obligations hereunder, except as expressly
provided in this Agreement (provided that nothing in this Agreement (other than
Section 2.04, 2.05, 2.08, 2.09 or Article V) is intended to or will amend, waive
or otherwise modify the provisions of the Credit Agreement or any Additional
First Lien Agreements), and none of Holdings or the Borrowers or other Grantors
may rely on the terms hereof (other than Sections 2.04, 2.05, 2.08, 2.09 and
Article V). Nothing in this Agreement is intended to or shall impair the
obligations of any Grantor, which are absolute and unconditional, to pay the
First Lien Obligations as and when the same shall become due and payable in
accordance with their terms.

SECTION 5.13. Additional Grantors. Holdings and the U.S. Borrower agree that, if
any Subsidiary shall become a Grantor after the date hereof, it will promptly
cause such Subsidiary to become party hereto by executing and delivering an
instrument in the form of Annex II. Upon such execution and delivery, such
Subsidiary will become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of such
instrument shall not require the consent of any other party hereunder, and will
be acknowledged by the Applicable Authorized Representative and the Collateral
Agent. The rights and obligations of each Grantor hereunder shall remain in full
force and effect notwithstanding the addition of any new Grantor as a party to
this Agreement.

SECTION 5.14. Additional Senior Debt. To the extent, but only to the extent
permitted by the provisions of the Credit Agreement and the Additional First
Lien Agreements, Holdings or any Borrower or other Subsidiary may incur
Additional First Lien Obligations. Any such Additional First Lien Obligations
(the “Senior Class Debt”) may be secured by a Lien on a senior basis pursuant to
the First Lien Documents, if and subject to the condition that the Authorized
Representative of any such Senior Class Debt (each, a “Senior Class Debt
Representative”), acting on behalf of the holders of such Senior Class Debt
(such Authorized Representative and holders in respect of any Senior Class Debt
being referred to as the “Senior Class Debt Parties”), becomes a party to this
Agreement by satisfying the conditions set forth in clauses (i) through (v) of
the immediately succeeding paragraph.

In order for a Senior Class Debt Representative to become a party to this
Agreement,

 

20



--------------------------------------------------------------------------------

(i) such Senior Class Debt Representative, the Collateral Agent and each Grantor
shall have executed and delivered an instrument substantially in the form of
Annex III (with such changes as may be reasonably approved by the Collateral
Agent and such Senior Class Representative) pursuant to which such Senior Class
Debt Representative becomes an Authorized Representative hereunder, and the
Senior Class Debt in respect of which such Senior Class Debt Representative is
the Representative and the related Senior Class Debt Parties become subject
hereto and bound hereby;

(ii) the U.S. Borrower shall have delivered to the Collateral Agent true and
complete copies of each of the Additional First Lien Documents relating to such
Senior Class Debt, certified as being true and correct by a Responsible Officer
of the U.S. Borrower;

(iii) all filings, recordations and/or amendments or supplements to the First
Lien Security Documents necessary or desirable in the reasonable judgment of the
Collateral Agent to confirm and perfect the Liens securing the relevant
obligations relating to such Senior Class Debt shall have been made, executed
and/or delivered (or, with respect to any such filings or recordations,
acceptable provisions to perform such filings or recordings have been taken in
the reasonable judgment of the Collateral Agent), and all fees and taxes in
connection therewith shall have been paid (or acceptable provisions to make such
payments have been taken in the reasonable judgment of the Collateral Agent);
and

(iv) the Additional First Lien Documents, as applicable, relating to such Senior
Class Debt shall provide, in a manner reasonably satisfactory to the Collateral
Agent, that each Senior Class Debt Party with respect to such Senior Class Debt
will be subject to and bound by the provisions of this Agreement in its capacity
as a holder of such Senior Class Debt.

SECTION 5.15. Integration. This Agreement together with the other Secured Credit
Documents and the First Lien Security Documents represents the agreement of each
of the Grantors and the First Lien Secured Parties with respect to the subject
matter hereof and there are no promises, undertakings, representations or
warranties by any Grantor, the Collateral Agent, any or any other First Lien
Secured Party relative to the subject matter hereof not expressly set forth or
referred to herein or in the other Secured Credit Documents or the First Lien
Security Documents.

[Remainder of this page intentionally left blank]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and Collateral
Agent, by  

 

  Name:   Title: by  

 

  Name:   Title:

 

CBRE SERVICES, INC., by  

 

  Name:   Title:

 

CBRE GROUP, INC., by  

 

  Name:   Title:

 

THE GRANTORS LISTED ON ANNEX I HERETO, by  

 

  Name:   Title:

 

[            ], as Initial Additional Authorized Representative by  

 

  Name:   Title:

 

22



--------------------------------------------------------------------------------

ANNEX I

Grantors

[            ]



--------------------------------------------------------------------------------

ANNEX II

SUPPLEMENT NO. [     ] dated as of [            ], 20[    ] to the FIRST LIEN
INTERCREDITOR AGREEMENT dated as of [            ], 20[    ] (the “First Lien
Intercreditor Agreement”), among CBRE Services, Inc., a Delaware corporation
(the “U.S. Borrower”), CBRE Group, Inc., a Delaware corporation (“Holdings”),
certain subsidiaries of Holdings (each a “Grantor”), Credit Suisse AG, as
Collateral Agent for the First Lien Secured Parties under the First Lien
Security Documents (in such capacity, the “Collateral Agent”), [            ],
as Initial Additional Authorized Representative, and the additional Authorized
Representatives from time to time a party thereto.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the First Lien Intercreditor Agreement.

B. The Grantors have entered into the First Lien Intercreditor Agreement.
Pursuant to the Credit Agreement and certain Additional First Lien Documents,
certain newly acquired or organized Subsidiaries are required to enter into the
First Lien Intercreditor Agreement. Section 5.13 of the First Lien Intercreditor
Agreement provides that such Subsidiaries may become party to the First Lien
Intercreditor Agreement by execution and delivery of an instrument in the form
of this Supplement. The undersigned Subsidiary (the “New Grantor”) is executing
this Supplement in accordance with the requirements of the Credit Agreement and
the Additional First Lien Documents.

Accordingly, the Collateral Agent and the New Grantor agree as follows:

SECTION 1. In accordance with Section 5.13 of the First Lien Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
First Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the First Lien Intercreditor Agreement applicable to
it as a Grantor thereunder. Each reference to a “Grantor” in the First Lien
Intercreditor Agreement shall be deemed to include the New Grantor. The First
Lien Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants to the Collateral Agent and
the other First Lien Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Collateral
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Grantor. Delivery of an executed signature page to this
Supplement by facsimile or other electronic transmission shall be as effective
as delivery of a manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the First Lien Intercreditor
Agreement shall remain in full force and effect.



--------------------------------------------------------------------------------

SECTION 5. THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the First Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First Lien Intercreditor Agreement. All
communications and notices hereunder to the New Grantor shall be given to it in
care of the U.S. Borrower as specified in the First Lien Intercreditor
Agreement.

SECTION 8. The U.S. Borrower agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly executed
this Supplement to the First Lien Intercreditor Agreement as of the day and year
first above written.

 

[NAME OF NEW GRANTOR], By       Name:   Title:

Acknowledged by:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent,

 

By       Name:   Title: By       Name:   Title:

[                    ], as Applicable Authorized Representative,

 

By       Name:   Title:



--------------------------------------------------------------------------------

ANNEX III

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [     ] dated as of [            ],
20[     ] to the FIRST LIEN INTERCREDITOR AGREEMENT dated as of [            ],
20[     ] (the “First Lien Intercreditor Agreement”), among CBRE Services, Inc.,
a Delaware corporation (the “U.S. Borrower”), CBRE Group, Inc., a Delaware
corporation (“Holdings”), certain subsidiaries of Holdings (each a “Grantor”),
Credit Suisse AG, as Collateral Agent for the First Lien Secured Parties under
the First Lien Security Documents (in such capacity, the “Collateral Agent”) and
as Authorized Representative under the Credit Agreement, [            ], as
Initial Additional Authorized Representative, and the additional Authorized
Representatives from time to time a party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the First Lien Intercreditor Agreement.

B. As a condition to the ability of Holdings or any Borrower or other Subsidiary
to incur Additional First Lien Obligations and to secure such Senior Class Debt
with the Senior Lien pursuant to the First Lien Security Documents, the Senior
Class Debt Representative in respect of such Senior Class Debt is required to
become an Authorized Representative under, and such Senior Class Debt and the
Senior Class Debt Parties in respect thereof are required to become subject to
and bound by, the First Lien Intercreditor Agreement. Section 5.14 of the First
Lien Intercreditor Agreement provides that such Senior Class Debt Representative
may become an Authorized Representative under, and such Senior Class Debt and
such Senior Class Debt Parties may become subject to and bound by, the First
Lien Intercreditor Agreement, pursuant to the execution and delivery by the
Senior Class Representative of an instrument in the form of this Supplement and
the satisfaction of the other conditions set forth in Section 5.14 of the Senior
Lien Intercreditor Agreement. The undersigned Senior Class Debt Representative
(the “New Representative”) is executing this Representative Supplement in
accordance with the requirements of the First Lien Intercreditor Agreement and
the First Lien Security Documents.

Accordingly, the Collateral Agent and the New Representative agree as follows:

SECTION 1. In accordance with Section 5.14 of the First Lien Intercreditor
Agreement, the New Representative by its signature below becomes an Authorized
Representative under, and the related Senior Class Debt and Senior Class Debt
Parties become subject to and bound by, the First Lien Intercreditor Agreement
with the same force and effect as if the New Representative had originally been
named therein as an Authorized Representative, and the New Representative, on
behalf of itself and such Senior Class Debt Parties, hereby agrees to all the
terms and provisions of the First Lien Intercreditor Agreement applicable to it
as an Authorized Representative and to the Senior Class Debt Parties that it
represents as Additional First Lien Secured Parties. Each reference to a
“Authorized Representative” in the First Lien Intercreditor Agreement shall be
deemed to include the New Representative. The First Lien Intercreditor Agreement
is hereby incorporated herein by reference.

SECTION 2. The New Representative represents and warrants to the Collateral
Agent and the other First Lien Secured Parties that (i) it has full power and
authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee], (ii) this Representative Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with the terms of such
Agreement and (iii) the Additional First Lien Documents relating to such Senior
Class Debt provide that, upon the New Representative’s entry into this
Agreement, the Senior Class Debt Parties in respect of such Senior Class Debt
will be subject to and bound by the provisions of the First Lien Intercreditor
Agreement as Additional First Lien Secured Parties.



--------------------------------------------------------------------------------

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Collateral Agent shall have received a counterpart of this
Representative Supplement that bears the signature of the New Representative.
Delivery of an executed signature page to this Representative Supplement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Representative Supplement.

SECTION 4. Except as expressly supplemented hereby, the First Lien Intercreditor
Agreement shall remain in full force and effect.

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the First Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First Lien Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at the address set forth below its signature hereto.

SECTION 8. The U.S. Borrower agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Representative
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Collateral Agent.

IN WITNESS WHEREOF, the New Representative and the Collateral Agent have duly
executed this Representative Supplement to the First Lien Intercreditor
Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE],

as [            ] for the holders of [            ],

by       Name:   Title: Address for notices:         attention
of:                                                             
Telecopy:                                                             

 

2



--------------------------------------------------------------------------------

Acknowledged by:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

as Collateral Agent,

 

by  

 

  Name:   Title:

 

by  

 

  Name:   Title:

CBRE SERVICES, INC.

 

by  

 

  Name:   Title:

CBRE GROUP, INC.

 

by  

 

  Name:   Title:

THE GRANTORS

LISTED ON SCHEDULE I HERETO,

 

by  

 

  Name:   Title:

 

3



--------------------------------------------------------------------------------

Grantors

[                                                                    
                                     ]



--------------------------------------------------------------------------------

EXHIBIT H-2

[FORM OF]

SECOND LIEN INTERCREDITOR AGREEMENT

Among

CBRE SERVICES, INC.,

CBRE GROUP, INC.,

the other Grantors party hereto,

CREDIT SUISSE AG,

as Collateral Agent for the First Lien Secured Parties and

as Representative for the Credit Agreement Secured Parties

[           ]

as the Initial Additional Second Priority Representative

and

each additional Representative from time to time party hereto

dated as of [        ], 20[    ]

 



--------------------------------------------------------------------------------

SECOND LIEN INTERCREDITOR AGREEMENT dated as of [            ], 20[    ] (as
amended, supplemented or otherwise modified from time to time, this
“Agreement”), among CBRE SERVICES, INC., a Delaware corporation (the “U.S.
Borrower”), CBRE GROUP, INC., a Delaware corporation (“Holdings”), the other
Grantors (as defined herein) party hereto, CREDIT SUISSE AG, as collateral agent
for the Senior Secured Parties (as defined herein) (in such capacity, the
“Senior Collateral Agent”) and as Representative for the Credit Agreement
Secured Parties (in such capacity, the “Administrative Agent”), [INSERT NAME AND
CAPACITY], as Representative for the Initial Second Priority Debt Parties (in
such capacity and together with its successors in such capacity, the “Initial
Second Priority Representative”) and each additional Second Priority
Representative and Senior Representative that from time to time becomes a party
hereto pursuant to Section 8.09.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Senior Collateral Agent, the Administrative Agent (for itself
and on behalf of the Credit Agreement Secured Parties), the Initial Second
Priority Representative (for itself and on behalf of the Initial Second Priority
Debt Parties) and each additional Senior Representative (for itself and on
behalf of the Additional Senior Debt Parties under the applicable Senior Debt
Facility) and each additional Second Priority Representative (for itself and on
behalf of the Second Priority Debt Parties under the applicable Second Priority
Debt Facility) agree as follows:

ARTICLE VI

Definitions

SECTION 6.01. Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement or, if
defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:

“Additional Senior Debt” shall mean any Indebtedness of Holdings or any Borrower
or other Subsidiary (other than Indebtedness constituting Credit Agreement
Obligations) secured by the Senior Collateral (or a portion thereof) on a pari
passu basis (but without regard to control of remedies) with the Credit
Agreement Obligations (and not secured by Liens on any other assets of Holdings
or any Borrower or other Subsidiary); provided, however, that, (i) such
Indebtedness is permitted to be incurred and secured on such basis by each
Senior Debt Document and Second Priority Debt Document and (ii) the
Representative for the holders of such Indebtedness shall have become party to
(A) this Agreement pursuant to, and by satisfying the conditions set forth in,
Section 8.09 hereof and (B) the First Lien Intercreditor Agreement pursuant to,
and by satisfying the conditions set forth in, Section 5.14 thereof, provided
further that, if such Indebtedness will be the initial Additional Senior Debt
incurred by Holdings or any Borrower or other Subsidiary after the date hereof,
then Holdings, the U.S. Borrower, the other Grantors, the Senior Collateral
Agent and the Representative for such Indebtedness shall have executed and
delivered the First Lien Intercreditor Agreement.

“Additional Senior Debt Documents” shall mean, with respect to any incurrence or
issuance of Additional Senior Debt, the loan agreements, indentures, Collateral
Documents or other operative agreements governing or evidencing such
Indebtedness, including the Senior Collateral Documents.

 



--------------------------------------------------------------------------------

“Additional Senior Debt Facility” shall mean each loan agreement, indenture or
other governing agreement with respect to any Additional Senior Debt.

“Additional Senior Debt Obligations” shall mean, with respect to any incurrence
or issuance of Additional Senior Debt, (a) all principal of, and interest
(including any interest which accrues after the commencement of any Bankruptcy
Case, whether or not allowed or allowable as a claim in any such proceeding)
payable with respect to, such Additional Senior Debt, (b) all other amounts
payable to the related Additional Senior Debt Parties under the related
Additional Senior Debt Documents and (c) any renewals or extensions of the
foregoing.

“Additional Senior Debt Parties” shall mean, with respect to any incurrence or
issuance of Additional Senior Debt, the holders of such Indebtedness, the
Representative with respect thereto, any trustee or agent therefor under any
related Additional Senior Debt Documents and the beneficiaries of each
indemnification obligation undertaken by Holdings or any Borrower or other
Subsidiary under any related Additional Senior Debt Documents.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Bankruptcy Case” shall mean a case under the Bankruptcy Code or any other
Bankruptcy Law.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended.

“Bankruptcy Law” shall mean the Bankruptcy Code and any similar Federal, state
or foreign law for the relief of debtors.

“Borrowers” shall have the meaning assigned to such term in the Credit
Agreement.

“Class Debt” shall have the meaning assigned to such term in Section 8.09.

“Class Debt Parties” shall have the meaning assigned to such term in
Section 8.09.

“Class Debt Representatives” shall have the meaning assigned to such term in
Section 8.09.

“Collateral” shall mean the Senior Collateral and the Second Priority
Collateral.

“Collateral Documents” shall mean the Senior Collateral Documents and the Second
Priority Collateral Documents.

“Credit Agreement” shall mean that certain Second Amended and Restated Credit
Agreement dated as of January 9, 2015 (as amended, restated, supplemented or
otherwise modified, refinanced or replaced from time to time), among the U.S.
Borrower, Holdings, certain subsidiaries of Holdings, the lenders from time to
time party thereto, the issuing banks from time to time party thereto and Credit
Suisse AG, as administrative agent and collateral agent.

 

2



--------------------------------------------------------------------------------

“Credit Agreement Loan Documents” shall mean the Credit Agreement and the other
Loan Documents.

“Credit Agreement Obligations” shall mean the “Obligations” as defined in the
Guarantee and Pledge Agreement.

“Credit Agreement Secured Parties” shall mean the “Secured Parties” as defined
in the Guarantee and Pledge Agreement.

“Debt Facility” shall mean any Senior Facility and any Second Priority Debt
Facility.

“Designated Second Priority Representative” shall mean (i) the Initial Second
Priority Representative, until such time as the Second Priority Debt Facility
under the Initial Second Priority Debt Documents ceases to be the only Second
Priority Debt Facility under this Agreement and (ii) thereafter, the Second
Priority Representative designated from time to time by the Second Priority
Instructing Group, in a notice to the Designated Senior Representative and the
U.S. Borrower hereunder, as the “Designated Second Priority Representative” for
purposes hereof.

“Designated Senior Representative” shall mean (i) if at any time there is only
one Senior Representative for a Senior Facility with respect to which the
Discharge of Senior Obligations has not occurred, such Senior Representative and
(ii) at any time when clause (i) does not apply, the Applicable Authorized
Representative (as defined in the First Lien Intercreditor Agreement) at such
time.

“DIP Financing” shall have the meaning assigned to such term in Section 6.01.

“Discharge” shall mean, with respect to any Shared Collateral and any Debt
Facility, the date on which such Debt Facility and the Senior Obligations or
Second Priority Debt Obligations thereunder, as the case may be, are no longer
secured by such Shared Collateral. The term “Discharged” shall have a
corresponding meaning.

“Discharge of Credit Agreement Obligations” shall mean, with respect to any
Shared Collateral, the Discharge of the Credit Agreement Obligations with
respect to such Shared Collateral; provided that the Discharge of Credit
Agreement Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with an Additional Senior Debt
Facility secured by such Shared Collateral under one or more Additional Senior
Debt Documents which has been designated in writing by the Administrative Agent
(under the Credit Agreement so Refinanced) to the Designated Senior
Representative as the “Credit Agreement” for purposes of this Agreement.

“Discharge of Senior Obligations” shall mean the date on which the Discharge of
Credit Agreement Obligations and the Discharge of each Additional Senior Debt
Facility has occurred.

“Event of Default” shall mean an “Event of Default” as defined in any Secured
Credit Document.

 

3



--------------------------------------------------------------------------------

“First Lien Intercreditor Agreement” shall mean the First Lien Intercreditor
Agreement substantially in the form of Exhibit H-1 to the Credit Agreement (as
amended, restated, supplemented or otherwise modified or replaced from time to
time), among the U.S. Borrower, Holdings, the Subsidiaries party thereto, Credit
Suisse AG, as collateral agent and authorized representative for the Credit
Agreement Secured Parties, the Initial Additional Authorized Representative (as
defined therein) and each additional Authorized Representative (as defined
therein) from time to time party thereto.

“Grantors” shall mean Holdings, the U.S. Borrower and each Subsidiary which has
granted a security interest pursuant to any Collateral Document to secure any
Secured Obligations.

“Guarantee and Pledge Agreement” shall mean that certain Amended and Restated
Guarantee and Pledge Agreement dated as of January 9, 2015 (as amended,
restated, supplemented or modified from time to time), among the U.S. Borrower,
Holdings, the subsidiaries of Holdings from time to time party thereto and
Credit Suisse AG, as collateral agent.

“Initial Second Priority Debt Documents” shall mean that certain [            ]
dated as of [    ], 20[    ], among [            ] and any notes, security
documents and other operative agreements evidencing or governing such
Indebtedness, including any agreement entered into for the purpose of securing
the Initial Second Priority Debt Obligations.

“Initial Second Priority Debt Obligations” shall mean the Second Priority Debt
Obligations arising pursuant to the Initial Second Priority Debt Documents.

“Initial Second Priority Debt” shall mean the Second Priority Debt incurred
pursuant to the Initial Second Priority Debt Documents.

“Initial Second Priority Debt Parties” shall mean the holders of any Initial
Second Priority Debt Obligations and the Initial Second Priority Representative.

“Initial Second Priority Representative” shall have the meaning assigned to such
term in the introductory paragraph to this Agreement.

“Insolvency or Liquidation Proceeding” shall mean:

(1) any case commenced by or against Holdings or any Borrower or other Grantor
under any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
Holdings or any Borrower or other Grantor, any receivership or assignment for
the benefit of creditors relating to Holdings or any Borrower or other Grantor
or any similar case or proceeding relative to Holdings or any Borrower or other
Grantor or its creditors, as such, in each case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to Holdings or any Borrower or other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of Holdings or any Borrower or other Grantor are determined and any
payment or distribution is or may be made on account of such claims.

 

4



--------------------------------------------------------------------------------

“Joinder Agreement” shall mean a supplement to this Agreement in the form of
Annex III or Annex IV hereof required to be delivered by a Representative to the
Designated Senior Representative pursuant to Section 8.09 hereof in order to
include an additional Debt Facility hereunder and to become the Representative
hereunder for the Senior Secured Parties or Second Priority Secured Parties, as
the case may be, under such Debt Facility.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset and
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset.

[“Major Second Priority Representative” shall mean, with respect to any Shared
Collateral, the Second Priority Representative of the series of Second Priority
Debt that (a) constitutes the largest outstanding principal amount of any then
outstanding series of Second Priority Debt with respect to such Shared
Collateral and (b) is larger than the largest outstanding principal amount of
any then outstanding series of Indebtedness constituting Senior Obligations with
respect to such Shared Collateral.]15

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Officer’s Certificate” shall have the meaning assigned to such term in Section
8.08.

“Pledged or Controlled Collateral” shall have the meaning assigned to such term
in Section 5.05(a).

“Proceeds” shall mean the proceeds of any sale, collection or other liquidation
of Shared Collateral, any payment or distribution made in respect of Shared
Collateral in a Bankruptcy Case and any amounts received by any Senior
Representative or any Senior Secured Party from a Second Priority Debt Party in
respect of Shared Collateral pursuant to this Agreement.

“Recovery” shall have the meaning assigned to such term in Section 6.04.

“Refinance” shall mean, in respect of any indebtedness, to refinance, extend,
renew, defease, amend, increase, modify, supplement, restructure, refund,
replace or repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

 

15  Bracketed language may be included if Second Priority Debt is in the form of
bank or mezzanine loans.

 

5



--------------------------------------------------------------------------------

“Representatives” shall mean the Senior Representatives and the Second Priority
Representatives.

“Second Priority Class Debt” shall have the meaning assigned to such term in
Section 8.09.

“Second Priority Class Debt Parties” shall have the meaning assigned to such
term in Section 8.09.

“Second Priority Class Debt Representative” shall have the meaning assigned to
such term in Section 8.09.

“Second Priority Collateral” shall mean any “Collateral” as defined in any
Second Priority Debt Document or any other assets of Holdings, any Borrower or
any other Grantor with respect to which a Lien is granted or purported to be
granted pursuant to a Second Priority Collateral Document as security for any
Second Priority Debt Obligation.

“Second Priority Collateral Documents” shall mean the Initial Second Priority
Collateral Documents and each of the security agreements and other instruments
and documents executed and delivered by Holdings or any Borrower or other
Grantor for purposes of providing collateral security for any Second Priority
Debt Obligation.

“Second Priority Debt” shall mean any Indebtedness of Holdings or any Borrower
or other Subsidiary, including the Initial Second Priority Debt, which
Indebtedness is secured by the Second Priority Collateral on a pari passu basis
(but without regard to control of remedies, other than as provided by the terms
of the applicable Second Priority Debt Documents) with any other Second Priority
Debt Obligations and the applicable Second Priority Debt Documents which provide
that such Indebtedness is to be secured by such Second Priority Collateral on a
subordinate basis to the Senior Debt Obligations (and which is not secured by
Liens on any assets of Holdings or any Borrower or other Subsidiary other than
the Second Priority Collateral or which are not included in the Senior
Collateral); provided, however, that (i) such Indebtedness is permitted to be
incurred and secured on such basis by each Senior Debt Document and Second
Priority Debt Document and (ii) except in the case of the Initial Second
Priority Debt hereunder, the Representative for the holders of such Indebtedness
shall have become party to this Agreement pursuant to, and by satisfying the
conditions set forth in, Section 8.09 hereof.

“Second Priority Debt Documents” shall mean the Initial Second Priority Debt
Documents and, with respect to any incurrence or issuance of Second Priority
Debt, the loan agreements, promissory notes, indentures, Collateral Documents or
other operative agreements evidencing or governing such Indebtedness, including
the Second Priority Collateral Documents.

“Second Priority Debt Facility” shall mean each loan agreement, indenture or
other governing agreement with respect to any Second Priority Debt.

“Second Priority Debt Obligations” shall mean the Initial Second Priority Debt
Obligations and, with respect to any incurrence or issuance of Second Priority
Debt, (a) all principal of, and interest (including any interest which accrues
after the commencement of any Bankruptcy Case, whether or not allowed or
allowable as a claim in any such proceeding) payable with respect to, such
Second Priority Debt, (b) all other amounts payable to the related Second
Priority Debt Parties under the related Second Priority Debt Documents and
(c) any renewals or extensions of the foregoing.

 

6



--------------------------------------------------------------------------------

“Second Priority Debt Parties” shall mean the Initial Second Priority Debt
Parties and, with respect to any incurrence or issuance of Second Priority Debt,
the holders of such Indebtedness, the Representative with respect thereto, any
trustee or agent therefor under any related Second Priority Debt Documents and
the beneficiaries of each indemnification obligation undertaken by Holdings or
any Borrower or other Subsidiary under any related Second Priority Debt
Documents.

[“Second Priority Enforcement Date” shall mean, with respect to any Second
Priority Representative, the date which is 180 days (through which 180 day
period such Second Priority Representative was the Major Second Priority
Representative) after the occurrence of both (i) an Event of Default (under and
as defined in the Second Priority Debt Document for which such Second Priority
Representative has been named as Representative) and (ii) the Designated Senior
Representative’s and each other Representative’s receipt of written notice from
such Second Priority Representative that (x) such Second Priority Representative
is the Major Second Priority Representative and that an Event of Default (under
and as defined in the Second Priority Debt Document for which such Second
Priority Representative has been named as Representative) has occurred and is
continuing and (y) the Second Priority Debt Obligations of the series with
respect to which such Second Priority Representative is the Second Priority
Representative are currently due and payable in full (whether as a result of
acceleration thereof or otherwise) in accordance with the terms of the
applicable Second Priority Debt Document; provided that the Second Priority
Enforcement Date shall be stayed and shall not occur and shall be deemed not to
have occurred with respect to any Shared Collateral (1) at any time the
Designated Senior Representative has commenced and is diligently pursuing any
enforcement action with respect to such Shared Collateral or (2) at any time the
Grantor which has granted a security interest in such Shared Collateral is then
a debtor under or with respect to (or otherwise subject to) any Insolvency or
Liquidation Proceeding.]16

“Second Priority Instructing Group” shall mean Second Priority Representatives
representing at least a majority of the then aggregate amount of Second Priority
Debt Obligations outstanding that agree to vote together.

“Second Priority Lien” shall mean the Liens on the Second Priority Collateral in
favor of Second Priority Debt Parties under Second Priority Collateral
Documents.

“Second Priority Representative” shall mean (i) in the case of the Initial
Second Priority Debt Obligations covered hereby, the Initial Second Priority
Representative and (ii) in the case of any Second Priority Debt Facility and the
Second Priority Debt Parties thereunder the trustee, administrative agent,
collateral agent, security agent or similar agent under such Second Priority
Debt Facility that is named as the Representative in respect of such Second
Priority Debt Facility in the applicable Joinder Agreement.

 

16  Bracketed language may be included if Second Priority Debt is in the form of
bank or mezzanine loans.

 

7



--------------------------------------------------------------------------------

“Secured Obligations” shall mean the Senior Obligations and the Second Priority
Debt Obligations.

“Secured Parties” shall mean the Senior Secured Parties and the Second Priority
Debt Parties.

“Senior Class Debt” shall have the meaning assigned to such term in
Section 8.09.

“Senior Class Debt Parties” shall have the meaning assigned to such term in
Section 8.09.

“Senior Class Debt Representative” shall have the meaning assigned to such term
in Section 8.09.

“Senior Collateral” shall mean any “Collateral” as defined in any Credit
Agreement Loan Document or any other Senior Debt Document or any other assets of
Holdings or any Borrower or other Grantor with respect to which a Lien is
granted or purported to be granted pursuant to a Senior Collateral Document as
security for any Senior Debt Obligation.

“Senior Collateral Agent” shall mean Credit Suisse AG, in its capacity as
collateral agent under the Senior Collateral Documents, and any successor
thereof or replacement senior collateral agent appointed in accordance with the
terms of the Credit Agreement and, if it is then in effect, the First Lien
Intercreditor Agreement.

“Senior Collateral Documents” shall mean the Guarantee and Pledge Agreement and
the other Security Documents, the First Lien Intercreditor Agreement (upon and
after the initial execution and delivery thereof by the initial parties thereto)
and each of the security agreements and other instruments and documents executed
and delivered by Holdings or any Borrower or other Grantor for purposes of
providing collateral security for any Senior Obligation.

“Senior Debt Documents” shall mean (a) the Credit Agreement Loan Documents and
(b) any Additional Senior Debt Documents.

“Senior Facilities” shall mean the Credit Agreement and any Additional Senior
Debt Facilities.

“Senior Lien” shall mean the Liens on the Senior Collateral in favor of the
Senior Secured Parties under the Senior Collateral Documents.

“Senior Obligations” shall mean the Credit Agreement Obligations and any
Additional Senior Debt Obligations.

“Senior Representative” shall mean (i) in the case of any Credit Agreement
Obligations or the Credit Agreement Secured Parties, the Administrative Agent,
(ii) in the case of any Additional Senior Debt Facility and the Additional
Senior Debt Parties thereunder (including with respect to any Additional Senior
Debt Facility initially covered hereby on the date of this Agreement) the
trustee, administrative agent, collateral agent, security agent or similar agent
under such Additional Senior Debt Facility that is named as the Representative
in respect of such Additional Senior Debt Facility hereunder or in the
applicable Joinder Agreement.

 

8



--------------------------------------------------------------------------------

“Senior Secured Parties” shall mean the Credit Agreement Secured Parties and any
Additional Senior Debt Parties.

“Shared Collateral” shall mean, at any time, Collateral in which the holders of
Senior Obligations under at least one Senior Facility and the holders of Second
Priority Debt Obligations under at least one Second Priority Debt Facility (or
their Representatives) hold a security interest at such time (or, in the case of
the Senior Facilities, are deemed pursuant to Article II to hold a security
interest). If, at any time, any portion of the Senior Collateral under one or
more Senior Facilities does not constitute Second Priority Collateral under one
or more Second Priority Debt Facilities, then such portion of such Senior
Collateral shall constitute Shared Collateral only with respect to the Second
Priority Debt Facilities for which it constitutes Second Priority Collateral and
shall not constitute Shared Collateral for any Second Priority Debt Facility
which does not have a security interest in such Collateral at such time.

“Subsidiary” shall have the meaning assigned to such term in the Credit
Agreement.

“Uniform Commercial Code” or “UCC” shall mean, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York.

SECTION 6.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any person shall be construed to include such
person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such person unless express reference is made to such
subsidiaries, (iii) the words “herein”, “hereof and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.

ARTICLE VII

Priorities and Agreements with Respect to Shared Collateral

SECTION 7.01. Subordination. Notwithstanding the date, time, manner or order of
filing or recordation of any document or instrument or grant, attachment or
perfection of any Liens granted to any Second Priority Representative or any
Second Priority Debt Parties on the Shared Collateral or of any Liens granted to
any Senior Representative or any other Senior Secured Party on the Shared
Collateral (or any actual or alleged defect in any of the foregoing) and
notwithstanding any provision of the UCC, any Bankruptcy Law, any other
applicable law, any Second Priority Debt Document or any Senior Debt Document or
any other circumstance whatsoever, each Second Priority Representative, on
behalf of itself and each Second Priority

 

9



--------------------------------------------------------------------------------

Debt Party under its Second Priority Debt Facility, hereby agrees that (a) any
Lien on the Shared Collateral securing any Senior Obligations now or hereafter
held by or on behalf of any Senior Representative, any other Senior Secured
Party or other agent or trustee therefor, regardless of how acquired, whether by
grant, statute, operation of law, subrogation or otherwise, shall have priority
over and be senior in all respects and prior to any Lien on the Shared
Collateral securing any Second Priority Debt Obligations and (b) any Lien on the
Shared Collateral securing any Second Priority Debt Obligations now or hereafter
held by or on behalf of any Second Priority Representative, any Second Priority
Debt Parties or any Second Priority Representative or other agent or trustee
therefor, regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, shall be junior and subordinate in all respects
to all Liens on the Shared Collateral securing any Senior Obligations. All Liens
on the Shared Collateral securing any Senior Obligations shall be and remain
senior in all respects and prior to all Liens on the Shared Collateral securing
any Second Priority Debt Obligations for all purposes, whether or not such Liens
securing any Senior Obligations are subordinated to any Lien securing any other
obligation of Holdings or any Borrower or other Grantor or any other person or
otherwise subordinated, voided, avoided, invalidated or lapsed.

SECTION 7.02. Nature of Senior Lender Claims. Each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, acknowledges that (a) a portion of the Senior
Obligations is revolving in nature and that the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, (b) the terms of the Senior Debt Documents and the
Senior Obligations may be amended, supplemented or otherwise modified, and the
Senior Obligations, or a portion thereof, may be Refinanced from time to time
and (c) the aggregate amount of the Senior Obligations may be increased, in each
case, without notice to or consent by the Second Priority Representatives or the
Second Priority Debt Parties and without affecting the provisions hereof. The
Lien priorities provided for in Section 2.01 shall not be altered or otherwise
affected by any amendment, supplement or other modification, or any Refinancing,
of either the Senior Obligations or the Second Priority Debt Obligations, or any
portion thereof. As between Holdings, the Borrowers and the other Grantors and
the Second Priority Debt Parties, the foregoing provisions will not limit or
otherwise affect the obligations of Holdings, the Borrowers and the other
Grantors contained in any Second Priority Debt Document with respect to the
incurrence of additional Senior Obligations.

SECTION 7.03. Prohibition on Contesting Liens. Each of the Second Priority
Representatives, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that it shall not (and hereby
waives any right to) contest or support any other person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the validity,
extent, perfection, priority or enforceability of any Lien securing any Senior
Obligations held (or purported to be held) by or on behalf of any Senior
Representative or any of the other Senior Secured Parties or other agent or
trustee therefor in any Senior Collateral, and each Senior Representative, for
itself and on behalf of each Senior Secured Party under its Senior Facility,
agrees that it shall not (and hereby waives any right to) contest or support any
other person in contesting, in any proceeding (including any Insolvency or
Liquidation Proceeding), the validity, extent, perfection, priority or
enforceability of any Lien securing any Second Priority Debt Obligations held
(or purported to be held) by or on behalf of any of any Second Priority
Representative or any of the Second Priority Debt Parties in the Second Priority
Collateral. Notwithstanding the foregoing, no provision in this Agreement shall
be construed to prevent or impair the rights of any Senior Representative to
enforce this Agreement (including the priority of the Liens securing the Senior
Obligations as provided in Section 2.01) or any of the Senior Debt Documents.

 

10



--------------------------------------------------------------------------------

SECTION 7.04. No New Liens. The parties hereto agree that, so long as the
Discharge of Senior Obligations has not occurred (a) none of the Grantors shall
grant or permit any additional Liens on any asset or property of any Grantor to
secure any Second Priority Debt Obligation unless it has granted, or
concurrently therewith grants, a Lien on such asset or property of such Grantor
to secure the Senior Obligations; and (b) if any Second Priority Representative
or any Second Priority Debt Party shall hold any Lien on any assets or property
of any Grantor securing any Second Priority Obligations that are not also
subject to the first-priority Liens securing Senior Obligations under the Senior
Collateral Documents, such Second Priority Representative or Second Priority
Debt Party (i) shall notify the Designated Senior Representative promptly upon
becoming aware thereof and, unless such Grantor shall promptly grant a similar
Lien on such assets or property to each Senior Representative as security for
the Senior Obligations, shall assign such Lien to the Designated Senior
Representative as security for the Senior Obligations for the benefit of the
Senior Secured Parties (but may retain a junior lien on such assets or property
subject to the terms hereof) and (ii) until such assignment or such grant of a
similar Lien to each Senior Representative, shall be deemed to hold and have
held such Lien for the benefit of each Senior Representative and the other
Senior Secured Parties as security for the Senior Obligations.

SECTION 7.05. Perfection of Liens. Except for the agreements of the Senior
Representatives pursuant to Section 5.05 hereof, none of the Senior
Representatives or the Senior Secured Parties shall be responsible for
perfecting and maintaining the perfection of Liens with respect to the Shared
Collateral for the benefit of the Second Priority Representatives or the Second
Priority Debt Parties. The provisions of this Agreement are intended solely to
govern the respective Lien priorities as between the Senior Secured Parties and
the Second Priority Debt Parties and shall not impose on the Senior
Representatives, the Senior Secured Parties, the Second Priority
Representatives, the Second Priority Debt Parties or any agent or trustee
therefor any obligations in respect of the disposition of Proceeds of any Shared
Collateral which would conflict with prior perfected claims therein in favor of
any other person or any order or decree of any court or governmental authority
or any applicable law.

SECTION 7.06. Certain Cash Collateral. Notwithstanding anything in this
Agreement or any other Senior Debt Documents or Second Priority Debt Documents
to the contrary, collateral consisting of cash and cash equivalents pledged to
secure Credit Agreement Obligations consisting of reimbursement obligations in
respect of Letters of Credit or otherwise held by the Administrative Agent
pursuant to Section 2.23(j) of the Credit Agreement (or any equivalent successor
provision) shall be applied as specified in such Section of the Credit Agreement
and will not constitute Shared Collateral.

ARTICLE VIII

Enforcement

SECTION 8.01. Exercise of Remedies. (a) So long as the Discharge of Senior
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against Holdings or any Borrower or other
Grantor, (i) neither any Second Priority Representative nor any Second Priority
Debt Party will (x) exercise or seek to exercise any rights or remedies
(including setoff) with respect to any Shared Collateral in respect of any
Second Priority Debt Obligations, or institute any action or proceeding with
respect to such rights or remedies (including any action of foreclosure),
(y) contest, protest or object to any foreclosure proceeding or action brought
with respect to the Shared Collateral or any other Senior Collateral by any
Senior Representative or any Senior Secured Party in respect of the Senior
Obligations,

 

11



--------------------------------------------------------------------------------

any exercise of any right by any Senior Representative or any Senior Secured
Party (or any agent or sub-agent on their behalf) in respect of the Senior
Obligations under any lockbox agreement, control agreement, landlord waiver or
bailee’s letter or similar agreement or arrangement to which any Senior
Representative or any Senior Secured Party either is a party or may have rights
as a third party beneficiary, or any other exercise by any such party of any
rights and remedies relating to the Shared Collateral under the Senior Debt
Documents or otherwise in respect of the Senior Collateral or the Senior
Obligations, or (z) object to the forbearance by the Senior Secured Parties from
bringing or pursuing any foreclosure proceeding or action or any other exercise
of any rights or remedies relating to the Shared Collateral in respect of Senior
Obligations and (ii) except as otherwise provided herein, the Senior
Representatives and the Senior Secured Parties shall have the exclusive right to
enforce rights, exercise remedies (including setoff and the right to credit bid
their debt) and make determinations regarding the release, disposition or
restrictions with respect to the Shared Collateral without any consultation with
or the consent of any Second Priority Representative or any Second Priority Debt
Party; provided, however, that (A) in any Insolvency or Liquidation Proceeding
commenced by or against Holdings or any Borrower or other Grantor, any Second
Priority Representative may file a claim or statement of interest with respect
to the Second Priority Debt Obligations under its Second Priority Debt Facility,
(B) any Second Priority Representative may take any action (not adverse to the
prior Liens on the Shared Collateral securing the Senior Obligations or the
rights of the Senior Representatives or the Senior Secured Parties to exercise
remedies in respect thereof) in order to create, prove, perfect, preserve or
protect (but not enforce) its rights in, and perfection and priority of its Lien
on, the Shared Collateral, (C) any Second Priority Representative and the Second
Priority Secured Parties may exercise their rights and remedies as unsecured
creditors, as provided in Section 5.04, [and] (D) any Second Priority
Representative may exercise the rights and remedies provided for in Section 6.03
[and (E) from and after the Second Priority Enforcement Date, the Major Second
Priority Representative may exercise or seek to exercise any rights or remedies
(including setoff) with respect to any Shared Collateral in respect of any
Second Priority Debt Obligations, or institute any action or proceeding with
respect to such rights or remedies (including any action of foreclosure), but
only so long as (1) the Designated Senior Representative has not commenced and
is not diligently pursuing any enforcement action with respect to such Shared
Collateral or (2) the Grantor which has granted a security interest in such
Shared Collateral is not then a debtor under or with respect to (or otherwise
subject to) any Insolvency or Liquidation Proceeding]17. In exercising rights
and remedies with respect to the Senior Collateral, the Senior Representatives
and the Senior Secured Parties may enforce the provisions of the Senior Debt
Documents and exercise remedies thereunder, all in such order and in such manner
as they may determine in the exercise of their sole discretion. Such exercise
and enforcement shall include the rights of an agent appointed by them to sell
or otherwise dispose of Shared Collateral upon foreclosure, to incur expenses in
connection with such sale or disposition and to exercise all the rights and
remedies of a secured lender under the Uniform Commercial Code of any applicable
jurisdiction and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.

 

17  Bracketed language may be included if Second Priority Debt is in the form of
bank or mezzanine loans.

 

12



--------------------------------------------------------------------------------

(b) So long as the Discharge of Senior Obligations has not occurred, each Second
Priority Representative, on behalf of itself and each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that it will not, in the context
of its role as secured creditor, take or receive any Shared Collateral or any
Proceeds of Shared Collateral in connection with the exercise of any right or
remedy (including setoff) with respect to any Shared Collateral in respect of
Second Priority Debt Obligations. Without limiting the generality of the
foregoing, unless and until the Discharge of Senior Obligations has occurred,
except as expressly provided in the proviso in clause (ii) of Section 3.01(a),
the sole right of the Second Priority Representatives and the Second Priority
Debt Parties with respect to the Shared Collateral is to hold a Lien on the
Shared Collateral in respect of Second Priority Debt Obligations pursuant to the
Second Priority Debt Documents for the period and to the extent granted therein
and to receive a share of the Proceeds thereof, if any, after the Discharge of
Senior Obligations has occurred.

(c) Subject to the proviso in clause (ii) of Section 3.01(a), (i) each Second
Priority Representative, for itself and on behalf of each Second Priority Debt
Party under its Second Priority Debt Facility, agrees that neither such Second
Priority Representative nor any such Second Priority Debt Party will take any
action that would hinder any exercise of remedies undertaken by any Senior
Representative or any Senior Secured Party with respect to the Shared Collateral
under the Senior Debt Documents, including any sale, exchange, transfer or other
disposition of the Shared Collateral, whether by foreclosure or otherwise, and
(ii) each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, hereby
waives any and all rights it or any such Second Priority Debt Party may have as
a junior lien creditor or otherwise to object to the manner in which the Senior
Representatives or the Senior Secured Parties seek to enforce or collect the
Senior Obligations or the Liens granted on any of the Senior Collateral,
regardless of whether any action or failure to act by or on behalf of any Senior
Representative or any other Senior Secured Party is adverse to the interests of
the Second Priority Debt Parties.

(d) Each Second Priority Representative hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Second Priority Debt
Document shall be deemed to restrict in any way the rights and remedies of the
Senior Representatives or the Senior Secured Parties with respect to the Senior
Collateral as set forth in this Agreement and the Senior Debt Documents.

(e) Until the Discharge of Senior Obligations, the Designated Senior
Representative shall have the exclusive right to exercise any right or remedy
with respect to the Shared Collateral and shall have the exclusive right to
determine and direct the time, method and place for exercising such right or
remedy or conducting any proceeding with respect thereto. Following the
Discharge of Senior Obligations, the Designated Second Priority Representative,
who may be instructed by the Second Priority Instructing Group, shall have the
exclusive right to exercise any right or remedy with respect to the Collateral,
and the Designated Second Priority Representative, who may be instructed by the
Second Priority Instructing Group, shall have the exclusive right to direct the
time, method and place of exercising or conducting any proceeding for the
exercise of any right or remedy available to the Second Priority Debt Parties
with respect to the Collateral, or of exercising or directing the exercise of
any trust or power conferred on the Second Priority Representatives, or for the
taking of any other action authorized by the Second Priority Collateral
Documents; provided, however, that nothing in this Section shall impair the
right of any Second Priority Representative or other agent or trustee acting on
behalf of the Second Priority Debt Parties to take such actions with respect to
the Collateral after the Discharge of Senior Obligations as may be otherwise
required or authorized pursuant to any intercreditor agreement governing the
Second Priority Debt Parties or the Second Priority Debt Obligations.

 

13



--------------------------------------------------------------------------------

SECTION 8.02. Cooperation. Subject to the proviso in clause (ii) of
Section 3.01(a), each Second Priority Representative, on behalf of itself and
each Second Priority Debt Party under its Second Priority Debt Facility, agrees
that, unless and until the Discharge of Senior Obligations has occurred, it will
not commence, or join with any person (other than the Senior Secured Parties and
the Senior Representatives upon the request of the Designated Senior
Representative) in commencing, any enforcement, collection, execution, levy or
foreclosure action or proceeding with respect to any Lien held by it in the
Shared Collateral under any of the Second Priority Debt Documents or otherwise
in respect of the Second Priority Debt Obligations.

SECTION 8.03. Actions upon Breach. Should any Second Priority Representative or
any Second Priority Debt Party, contrary to this Agreement, in any way take,
attempt to take or threaten to take any action with respect to the Shared
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement) or fail to take any action required by this
Agreement, any Senior Representative or other Senior Secured Party (in its or
their own name or in the name of Holdings or any Borrower or other Grantor) or
the U.S. Borrower may obtain relief against such Second Priority Representative
or such Second Priority Debt Party by injunction, specific performance or other
appropriate equitable relief. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Facility,
hereby (i) agrees that the Senior Secured Parties’ damages from the actions of
the Second Priority Representatives or any Second Priority Debt Party may at
that time be difficult to ascertain and may be irreparable and waives any
defense that Holdings or any Borrower or other Grantor or the Senior Secured
Parties cannot demonstrate damage or be made whole by the awarding of damages
and (ii) irrevocably waives any defense based on the adequacy of a remedy at law
and any other defense that might be asserted to bar the remedy of specific
performance in any action that may be brought by any Senior Representative or
any other Senior Secured Party.

ARTICLE IX

Payments

SECTION 9.01. Application of Proceeds. After an event of default under any
Senior Debt Document has occurred and until such event of default is cured or
waived, so long as the Discharge of Senior Obligations has not occurred, the
Shared Collateral or Proceeds thereof received in connection with the sale or
other disposition of, or collection on, such Shared Collateral upon the exercise
of remedies shall be applied by the Designated Senior Representative to the
Senior Obligations in such order as specified in the relevant Senior Debt
Documents until the Discharge of Senior Obligations has occurred. Upon the
Discharge of Senior Obligations, each applicable Senior Representative shall
deliver promptly to the Designated Second Priority Representative any Shared
Collateral or Proceeds thereof held by it in the same form as received, with any
necessary endorsements, or as a court of competent jurisdiction may otherwise
direct, to be applied by the Designated Second Priority Representative to the
Second Priority Debt Obligations in such order as specified in the relevant
Second Priority Debt Documents.

SECTION 9.02. Payments Over. Unless and until the Discharge of Senior
Obligations has occurred, any Shared Collateral or Proceeds thereof received by
any Second Priority Representative or any Second Priority Debt Party in
connection with the exercise of any right or remedy (including setoff) relating
to the Shared Collateral shall be segregated and held in trust for the benefit
of and forthwith paid over to the Designated Senior Representative for the
benefit of the Senior Secured Parties in the same form as received, with any
necessary endorsements, or as a court of competent jurisdiction may otherwise
direct. The Designated Senior Representative is hereby authorized to make any
such endorsements as agent for each of the Second Priority Representatives or
any such Second Priority Debt Party. This authorization is coupled with an
interest and is irrevocable.

 

14



--------------------------------------------------------------------------------

ARTICLE X

Other Agreements

SECTION 10.01. Releases. (a) Each Second Priority Representative, for itself and
on behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that, in the event of a sale, transfer or other disposition of
any specified item of Shared Collateral (including all or substantially all of
the equity interests of any Subsidiary) (i) in connection with the exercise of
remedies in respect of Collateral or (ii) if not in connection with the exercise
of remedies in respect of Collateral, so long as an Event of Default (as defined
in and under any Second Lien Debt Document) has not occurred and is continuing,
Liens granted to the Second Priority Representatives and the Second Priority
Debt Parties upon such Shared Collateral to secure Second Priority Debt
Obligations shall terminate and be released, automatically and without any
further action, concurrently with the termination and release of all Liens
granted upon such Shared Collateral to secure Senior Obligations. Upon delivery
to a Second Priority Representative of an Officer’s Certificate stating that any
such termination and release of Liens securing the Senior Obligations has become
effective (or shall become effective concurrently with such termination and
release of the Liens granted to the Second Priority Debt Parties and the Second
Priority Representatives) and any necessary or proper instruments of termination
or release prepared by Holdings or any Borrower or other Grantor, such Second
Priority Representative will promptly execute, deliver or acknowledge, at
Holdings’ or the Borrower’s or the other Grantor’s sole cost and expense, such
instruments to evidence such termination and release of the Liens. Nothing in
this Section 5.01(a) will be deemed to affect any agreement of a Second Priority
Representative, for itself and on behalf of the Second Priority Debt Parties
under its Second Priority Debt Facility, to release the Liens on the Second
Priority Collateral as set forth in the relevant Second Priority Debt Documents.

(b) Each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, hereby irrevocably
constitutes and appoints the Designated Senior Representative and any officer or
agent of the Designated Senior Representative, with full power of substitution,
as its true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of such Second Priority Representative or such
Second Priority Debt Party or in the Designated Senior Representative’s own
name, from time to time in the Designated Senior Representative’s discretion,
for the purpose of carrying out the terms of Section 5.01(a), to take any and
all appropriate action and to execute any and all documents and instruments that
may be necessary or desirable to accomplish the purposes of Section 5.01(a),
including any termination statements, endorsements or other instruments of
transfer or release.

(c) Unless and until the Discharge of Senior Obligations has occurred, each,
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, hereby consents to the
application, whether prior to or after an event of default under any Senior Debt
Document, of proceeds of Shared Collateral to the repayment of Senior
Obligations pursuant to the Senior Debt Documents, provided that nothing in this
Section 5.01(c) shall be construed to prevent or impair the rights of the Second
Priority Representatives or the Second Priority Debt Parties to receive proceeds
in connection with the Second Priority Debt Obligations not otherwise in
contravention of this Agreement.

 

15



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary in any Second Priority Collateral
Document, in the event the terms of a Senior Collateral Document and a Second
Priority Collateral Document each require any Grantor (i) to make payment in
respect of any item of Shared Collateral, (ii) to deliver or afford control over
any item of Shared Collateral to, or deposit any item of Shared Collateral with,
(iii) to register ownership of any item of Shared Collateral in the name of or
make an assignment of ownership of any Shared Collateral or the rights
thereunder to, (iv) cause any securities intermediary, commodity intermediary or
other person acting in a similar capacity to agree to comply, in respect of any
item of Shared Collateral, with instructions or orders from, or to treat, in
respect of any item of Shared Collateral, as the entitlement holder, (v) hold
any item of Shared Collateral in trust for (to the extent such item of Shared
Collateral cannot be held in trust for multiple parties under applicable law) or
(vi) obtain the agreement of a bailee or other third party to hold any item of
Shared Collateral for the benefit of or subject to the control of or, in respect
of any item of Shared Collateral, to follow the instructions of, in any case,
both the Designated Senior Representative and any Second Priority Representative
or Second Priority Debt Party, such Grantor may, until the applicable Discharge
of Senior Obligations has occurred, comply with such requirement under the
Second Priority Collateral Document as it relates to such Shared Collateral by
taking any of the actions set forth above only with respect to, or in favor of,
the Designated Senior Representative.

SECTION 10.02. [INTENTIONALLY OMITTED]

SECTION 10.03. Amendments to Second Priority Collateral Documents. (a) Except to
the extent not prohibited by any Senior Debt Document, no Second Priority
Collateral Document may be amended, supplemented or otherwise modified or
entered into to the extent such amendment, supplement or modification, or the
terms of any new Second Priority Collateral Document, would be prohibited by or
inconsistent with any of the terms of this Agreement. The U.S. Borrower agrees
to deliver to the Designated Senior Representative copies of (i) any amendments,
supplements or other modifications to the Second Priority Collateral Documents
and (ii) any new Second Priority Collateral Documents promptly after
effectiveness thereof. Each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that each Second Priority Collateral Document under its Second
Priority Debt Facility (other than any account control or similar agreement with
third parties) shall include the following language (or language to similar
effect reasonably approved by the Designated Senior Representative):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [Second Priority Representative] pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interests granted in favor of the Senior Secured Parties (as defined in the
Intercreditor Agreement referred to below), including liens and security
interests granted to Credit Suisse AG, as collateral agent, pursuant to or in
connection with the Second Amended and Restated Credit Agreement dated as of
January 9, 2015 (as amended, restated, supplemented or otherwise modified from
time to time), among CBRE Services, Inc., a Delaware corporation (the “U.S.
Borrower”), CBRE Limited, a limited company organized under the laws of England
and Wales (the “U.K. Borrower”), CBRE Limited, a corporation organized under the
laws of the province of New Brunswick (the “Canadian Borrower”), CBRE Pty
Limited, a company organized under the laws of Australia and registered in New
South Wales (the “Australian Borrower”), CBRE Limited, a company organized under
the laws of New Zealand (the “New Zealand Borrower”), CBRE Group, Inc., a
Delaware corporation (“Holdings”),

 

16



--------------------------------------------------------------------------------

the lenders party thereto, the issuing banks party thereto and Credit Suisse AG,
as administrative agent and as collateral agent, and (ii) the exercise of any
right or remedy by the [Second Priority Representative] hereunder is subject to
the limitations and provisions of the Intercreditor Agreement dated as of
[    ], 20[    ] (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among Credit Suisse AG, as the
Senior Collateral Agent, the U.S. Borrower, Holdings and the subsidiaries of
Holdings party thereto. In the event of any conflict between the terms of the
Intercreditor Agreement and the terms of this Agreement, the terms of the
Intercreditor Agreement shall govern.”

(b) In the event that each applicable Senior Representative and/or the Senior
Secured Parties enter into any amendment, waiver or consent in respect of or
replace any of the Senior Collateral Documents for the purpose of adding to or
deleting from, or waiving or consenting to any departures from any provisions
of, any Senior Collateral Document or changing in any manner the rights of the
Senior Representatives, the Senior Secured Parties, Holdings or any Borrower or
other Grantor thereunder (including the release of any Liens in Senior
Collateral) in a manner that is applicable to all Senior Facilities, then such
amendment, waiver or consent shall apply automatically to any comparable
provision of each comparable Second Priority Collateral Document without the
consent of any Second Priority Representative or any Second Priority Debt Party
and without any action by any Second Priority Representative, Holdings or any
Borrower or other Grantor; provided, however, that written notice of such
amendment, waiver or consent shall have been given to each Second Priority
Representative within 10 Business Days after the effectiveness of such
amendment, waiver or consent; provided, further, that the failure to give such
notice shall not affect the effectiveness of such amendment, waiver or consent
with respect to the provisions of any Second Priority Collateral Documents as
set forth in this Section 5.03(b).

SECTION 10.04. Rights as Unsecured Creditors. Notwithstanding anything to the
contrary in this Agreement, the Second Priority Representatives and the Second
Priority Debt Parties may exercise rights and remedies as unsecured creditors
against Holdings or any Borrower or other Grantor in accordance with the terms
of the Second Priority Debt Documents and applicable law so long as such rights
and remedies do not violate any express provision of this Agreement. Nothing in
this Agreement shall prohibit the receipt by any Second Priority Representative
or any Second Priority Debt Party of the required payments of principal,
premium, interest, fees and other amounts due under the Second Priority Debt
Documents so long as such receipt is not the direct or indirect result of the
exercise by a Second Priority Representative or any Second Priority Debt Party
of rights or remedies as a secured creditor in respect of Shared Collateral. In
the event any Second Priority Representative or any Second Priority Debt Party
becomes a judgment lien creditor in respect of Shared Collateral as a result of
its enforcement of its rights as an unsecured creditor in respect of Second
Priority Debt Obligations, such judgment lien shall be subordinated to the Liens
securing Senior Obligations on the same basis as the other Liens securing the
Second Priority Debt Obligations are so subordinated to such Liens securing
Senior Obligations under this Agreement. Nothing in this Agreement shall impair
or otherwise adversely affect any rights or remedies the Senior Representatives
or the Senior Secured Parties may have with respect to the Senior Collateral.

SECTION 10.05. Gratuitous Bailee for Perfection. (a) Each Senior Representative
acknowledges and agrees that if it shall at any time hold a Lien securing any
Senior Obligations on any Shared Collateral that can be perfected by the
possession or control of such Shared Collateral or of any account in which such
Shared Collateral is held, and if such

 

17



--------------------------------------------------------------------------------

Shared Collateral or any such account is in fact in the possession or under the
control of such Senior Representative, or of agents or bailees of such person
(such Shared Collateral being referred to herein as the “Pledged or Controlled
Collateral”), the applicable Senior Representative shall also hold such Pledged
or Controlled Collateral as sub-agent or gratuitous bailee for the relevant
Second Priority Representatives, in each case solely for the purpose of
perfecting the Liens granted under the relevant Second Priority Collateral
Documents and subject to the terms and conditions of this Section 5.05.

(b) Except as otherwise specifically provided herein, until the Discharge of
Senior Obligations has occurred, the Senior Representatives and the Senior
Secured Parties shall be entitled to deal with the Pledged or Controlled
Collateral in accordance with the terms of the Senior Debt Documents as if the
Liens under the Second Priority Collateral Documents did not exist. The rights
of the Second Priority Representatives and the Second Priority Debt Parties with
respect to the Pledged or Controlled Collateral shall at all times be subject to
the terms of this Agreement.

(c) The Senior Representatives and the Senior Secured Parties shall have no
obligation whatsoever to the Second Priority Representatives or any Second
Priority Debt Party to assure that any of the Pledged or Controlled Collateral
is genuine or owned by the Grantors or to protect or preserve rights or benefits
of any person or any rights pertaining to the Shared Collateral, except as
expressly set forth in this Section 5.05. The duties or responsibilities of the
Senior Representatives under this Section 5.05 shall be limited solely to
holding or controlling the Shared Collateral and the related Liens referred to
in paragraphs (a) and (b) of this Section 5.05 as subagent and gratuitous bailee
for the relevant Second Priority Representative for purposes of perfecting the
Lien held by such Second Priority Representative.

(d) The Senior Representatives shall not have by reason of the Second Priority
Collateral Documents or this Agreement, or any other document, a fiduciary
relationship in respect of any Second Priority Representative or any Second
Priority Debt Party, and each, Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives and releases the Senior Representatives from all claims
and liabilities arising pursuant to the Senior Representatives’ roles under this
Section 5.05 as sub-agents and gratuitous bailees with respect to the Shared
Collateral.

(e) Upon the Discharge of Senior Obligations, each applicable Senior
Representative shall, at the Grantors’ sole cost and expense, (i) deliver to the
Designated Second Priority Representative, to the extent that it is legally
permitted to do so, all Shared Collateral, including all proceeds thereof, held
or controlled by such Senior Representative or any of its agents or bailees,
including the transfer of possession and control, as applicable, of the Pledged
or Controlled Collateral, together with any necessary endorsements and notices
to securities intermediaries and commodities intermediaries or (ii) direct and
deliver such Shared Collateral as a court of competent jurisdiction may
otherwise direct. The Grantors shall take such further action as is required to
effectuate the transfer contemplated hereby and shall indemnify each Senior
Representative for loss or damage suffered by such Senior Representative as a
result of such transfer, except for loss or damage suffered by any such person
as a result of its own wilful misconduct, gross negligence or bad faith. The
Senior Representatives have no obligations to follow instructions from any
Second Priority Representative or any other Second Priority Debt Party in
contravention of this Agreement.

 

18



--------------------------------------------------------------------------------

(f) None of the Senior Representatives nor any of the other Senior Secured
Parties shall be required to marshal any present or future collateral security
for any obligations of Holdings or any Borrower or other Subsidiary to any
Senior Representative or any Senior Secured Party under the Senior Debt
Documents or any assurance of payment in respect thereof, or to resort to such
collateral security or other assurances of payment in any particular order, and
all of their rights in respect of such collateral security or any assurance of
payment in respect thereof shall be cumulative and in addition to all other
rights, however existing or arising.

SECTION 10.06. When Discharge of Senior Obligations Deemed to Not Have Occurred.
If, at any time after the Discharge of Senior Obligations has occurred, Holdings
or any Borrower or other Subsidiary incurs any Senior Obligations (other than in
respect of the payment of indemnities surviving the Discharge of Senior
Obligations), then such Discharge of Senior Obligations shall automatically be
deemed not to have occurred for all purposes of this Agreement (other than with
respect to any actions taken prior to the date of such designation as a result
of the occurrence of such first Discharge of Senior Obligations) and the
applicable agreement governing such Senior Obligations shall automatically be
treated as a Senior Debt Document for all purposes of this Agreement, including
for purposes of the Lien priorities and rights in respect of Shared Collateral
set forth herein and the granting by the applicable Senior Representative of
amendments, waivers and consents hereunder and the agent, representative or
trustee for the holders of such Senior Obligations shall be a Senior
Representative for all purposes of this Agreement. Upon receipt of notice of
such incurrence (including the identity of the new Senior Representative), each
Second Priority Representative (including the Designated Second Priority
Representative) shall promptly (a) enter into such documents and agreements (at
the sole expense of the U.S. Borrower), including amendments or supplements to
this Agreement, as the U.S. Borrower or such new Senior Representative shall
reasonably request in writing in order to provide the new Senior Representative
the rights of a Senior Representative contemplated hereby and (b) deliver to
such Senior Representative, to the extent that it is legally permitted to do so,
all Shared Collateral, including all proceeds thereof, held or controlled by
such Second Priority Representative or any of its agents or bailees, including
the transfer of possession and control, as applicable, of the Pledged or
Controlled Collateral, together with any necessary endorsements and notices to
securities intermediaries and commodities intermediaries.

ARTICLE XI

Insolvency or Liquidation Proceedings.

SECTION 11.01. Financing Issues. Until the Discharge of Senior Obligations has
occurred, if Holdings or any Borrower or other Grantor shall be subject to any
Insolvency or Liquidation Proceeding and any Senior Representative or any Senior
Secured Party shall desire to consent (or not object) to the sale or use of
collateral or to consent (or not object) to Holdings’ or any Borrower’s or other
Grantor’s obtaining financing under Section 363 or Section 364 of Title 11 of
the United States Code or any similar provision of any other Bankruptcy Law
(“DIP Financing”), then each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that it will raise no (a) objection to and will not otherwise
contest such sale or use of collateral or such DIP Financing and, except to the
extent permitted by the proviso in clause (ii) of Section 3.01(a) and
Section 6.03, will not request adequate protection or any other relief in
connection therewith and, to the extent the Liens securing any Senior
Obligations are subordinated or pari passu with such DIP Financing, will
subordinate (and will be deemed hereunder to have subordinated) its Liens in the
Shared Collateral to (x) such DIP Financing (and all obligations relating
thereto) on the same basis as the Liens securing the Second Priority Debt
Obligations are so subordinated to Liens securing Senior Obligations under this
Agreement and (y) to any “carve-out” for professional and United States Trustee
fees agreed to by the Senior Representatives, (b) objection to (and will not

 

19



--------------------------------------------------------------------------------

otherwise contest) any motion for relief from the automatic stay or from any
injunction against foreclosure or enforcement in respect of Senior Obligations
made by any Senior Representative or any other Senior Secured Party,
(c) objection to (and will not otherwise contest) any lawful exercise by any
Senior Secured Party of the right to credit bid Senior Obligations at any sale
in foreclosure of Senior Collateral, (d) objection to (and will not otherwise
contest) any other request for judicial relief made in any court by any Senior
Secured Party relating to the lawful enforcement of any Lien on Senior
Collateral or (e) objection to (and will not otherwise contest or oppose) any
order relating to a sale or other disposition of assets of any Grantor for which
any Senior Representative has consented that provides, to the extent such sale
or other disposition is to be free and clear of Liens, that the Liens securing
the Senior Obligations and the Second Priority Debt Obligations will attach to
the proceeds of the sale on the same basis of priority as the Liens on the
Shared Collateral securing the Senior Obligations rank to the Liens on the
Shared Collateral securing the Second Priority Debt Obligations pursuant to this
Agreement. Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
notice received two Business Days prior to the entry of an order approving such
usage of cash or other collateral or approving such financing shall be adequate
notice.

SECTION 11.02. Relief from the Automatic Stay. Until the Discharge of Senior
Obligations has occurred, each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that none of them shall seek relief from the automatic stay or
any other stay in any Insolvency or Liquidation Proceeding or take any action in
derogation thereof, in each case in respect of any Shared Collateral, without
the prior written consent of the Designated Senior Representative.

SECTION 11.03. Adequate Protection. Each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, agrees that none of them shall object, contest or
support any other person objecting to or contesting (a) any request by any
Senior Representative or any Senior Secured Parties for adequate protection,
(b) any objection by any Senior Representative or any Senior Secured Parties to
any motion, relief, action or proceeding based on any Senior Representative’s or
Senior Secured Party’s claiming a lack of adequate protection or (c) the payment
of interest, fees, expenses or other amounts of any Senior Representative or any
other Senior Secured Party under Section 506(b) or 506(c) of Title 11 of the
United States Code or any similar provision of any other Bankruptcy Law.
Notwithstanding anything contained in this Section 6.03 or in Section 6.01, in
any Insolvency or Liquidation Proceeding, (i) if the Senior Secured Parties (or
any subset thereof) are granted adequate protection in the form of additional
collateral in connection with any DIP Financing or use of cash collateral under
Section 363 or 364 of Title 11 of the United States Code or any similar
provision of any other Bankruptcy Law, then each Second Priority Representative,
for itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility (x) may seek or request adequate protection in the form
of a replacement Lien on such additional collateral, which Lien is subordinated
to the Liens securing the Senior Obligations and such DIP Financing (and all
obligations relating thereto) on the same basis as the other Liens securing the
Second Priority Debt Obligations are so subordinated to the Liens securing
Senior Obligations under this Agreement and (y) agrees that it will not seek or
request, and will not accept, adequate protection in any other form and (ii) in
the event any Second Priority Representatives, for themselves and on behalf of
the Second Priority Debt Parties under their Second Priority Debt Facilities,
seek or request adequate protection and such adequate protection is granted in
the form of additional collateral, then such Second Priority Representatives,
for themselves and on behalf of each Second Priority Debt Party under their
Second Priority Debt Facilities, agree that each Senior Representative shall
also be granted a

 

20



--------------------------------------------------------------------------------

senior Lien on such additional collateral as security for the Senior Obligations
and any such DIP Financing and that any Lien on such additional collateral
securing the Second Priority Debt Obligations shall be subordinated to the Liens
on such collateral securing the Senior Obligations and any such DIP Financing
(and all obligations relating thereto) and any other Liens granted to the Senior
Secured Parties as adequate protection on the same basis as the other Liens
securing the Second Priority Debt Obligations are so subordinated to such Liens
securing Senior Obligations under this Agreement.

SECTION 11.04. Preference Issues. If any Senior Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay any amount to the estate of Holdings or any Borrower or other
Grantor (or any trustee, receiver or similar person therefor), because the
payment of such amount was declared to be fraudulent or preferential in any
respect or for any other reason, any amount (a “Recovery”), whether received as
proceeds of security, enforcement of any right of setoff or otherwise, then the
Senior Obligations shall be reinstated to the extent of such Recovery and deemed
to be outstanding as if such payment had not occurred and the Senior Secured
Parties shall be entitled to the benefits of this Agreement until a Discharge of
Senior Obligations with respect to all such recovered amounts. If this Agreement
shall have been terminated prior to such Recovery, this Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto. Each Second Priority Representative, for itself and on behalf of
each Second Priority Debt Party under its Second Priority Debt Facility, hereby
agrees that none of them shall be entitled to benefit from any avoidance action
affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise, it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement.

SECTION 11.05. Separate Grants of Security and Separate Classifications. Each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, acknowledges and agrees that
(a) the grants of Liens pursuant to the Senior Collateral Documents and the
Second Priority Collateral Documents constitute two separate and distinct grants
of Liens and (b) because of, among other things, their differing rights in the
Shared Collateral, the Second Priority Debt Obligations are fundamentally
different from the Senior Obligations and must be separately classified in any
plan of reorganization proposed or adopted in an Insolvency or Liquidation
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that any claims of the Senior
Secured Parties and the Second Priority Debt Parties in respect of the Shared
Collateral constitute only a single class of claims (rather than separate
classes of senior and junior secured claims), then each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, hereby acknowledges and agrees that all
distributions shall be made as if there were separate classes of senior and
junior secured claims against the Grantors in respect of the Shared Collateral
(with the effect being that, to the extent that the aggregate value of the
Shared Collateral is sufficient (for this purpose ignoring all claims held by
the Second Priority Debt Parties), the Senior Secured Parties shall be entitled
to receive, in addition to amounts distributed to them in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of
post-petition interest (whether or not allowed or allowable) before any
distribution is made in respect of the Second Priority Debt Obligations, with
each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, hereby
acknowledging and agreeing to turn over to the Designated Senior Representative
amounts otherwise received or receivable by them to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the claim or recovery of the Second Priority Debt Parties.

 

21



--------------------------------------------------------------------------------

SECTION 11.06. No Waivers of Rights of Senior Secured Parties. Nothing contained
herein shall, except as expressly provided herein, prohibit or in any way limit
any Senior Representative or any other Senior Secured Party from objecting in
any Insolvency or Liquidation Proceeding or otherwise to any action taken by any
Second Priority Debt Party, including the seeking by any Second Priority Debt
Party of adequate protection or the asserting by any Second Priority Debt Party
of any of its rights and remedies under the Second Priority Debt Documents or
otherwise.

SECTION 11.07. Application. This Agreement, which the parties hereto expressly
acknowledge is a “subordination agreement” under Section 510(a) of Title 11 of
the United States Code or any similar provision of any other Bankruptcy Law,
shall be effective before, during and after the commencement of any Insolvency
or Liquidation Proceeding. The relative rights as to the Shared Collateral and
proceeds thereof shall continue after the commencement of any Insolvency or
Liquidation Proceeding on the same basis as prior to the date of the petition
therefor, subject to any court order approving the financing of, or use of cash
collateral by, any Grantor. All references herein to any Grantor shall include
such Grantor as a debtor-in-possession and any receiver or trustee for such
Grantor.

SECTION 11.08. Other Matters. To the extent that any Second Priority
Representative or any Second Priority Debt Party has or acquires rights under
Section 363 or Section 364 of Title 11 of the United States Code or any similar
provision of any other Bankruptcy Law with respect to any of the Shared
Collateral, such Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees not
to assert any such rights without the prior written consent of the Designated
Senior Representative, provided that if requested by the Designated Senior
Representative, such Second Priority Representative shall timely exercise such
rights in the manner requested by the Designated Senior Representative,
including any rights to payments in respect of such rights.

SECTION 11.09. 506(c) Claims. Until the Discharge of Senior Obligations has
occurred, each Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
it will not assert or enforce any claim under Section 506(c) of Title 11 of the
United States Code or any similar provision of any other Bankruptcy Law senior
to or on a parity with the Liens securing the Senior Obligations for costs or
expenses of preserving or disposing of any Shared Collateral.

SECTION 11.10. Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, on account of both the
Senior Obligations and the Second Priority Debt Obligations, then, to the extent
the debt obligations distributed on account of the Senior Obligations and on
account of the Second Priority Debt Obligations are secured by Liens upon the
same assets or property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.

 

22



--------------------------------------------------------------------------------

ARTICLE XII

Reliance; etc.

SECTION 12.01. Reliance. The consent by the Senior Secured Parties to the
execution and delivery of the Second Priority Debt Documents to which the Senior
Secured Parties have consented and all loans and other extensions of credit made
or deemed made on and after the Closing Date by the Senior Secured Parties to
Holdings or any Borrower or other Subsidiary shall be deemed to have been given
and made in reliance upon this Agreement. Each Second Priority Representative,
on behalf of itself and each Second Priority Debt Party under its Second
Priority Debt Facility, acknowledges that it and such Second Priority Debt
Parties have, independently and without reliance on any Senior Representative or
other Senior Secured Party, and based on documents and information deemed by
them appropriate, made their own credit analysis and decision to enter into the
Second Priority Debt Documents to which they are party or by which they are
bound, this Agreement and the transactions contemplated hereby and thereby, and
they will continue to make their own credit decisions in taking or not taking
any action under the Second Priority Debt Documents or this Agreement.

SECTION 12.02. No Warranties or Liability. Each Second Priority Representative,
on behalf of itself and each Second Priority Debt Party under its Second
Priority Debt Facility, acknowledges and agrees that neither any Senior
Representative nor any other Senior Secured Party has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any of the
Senior Debt Documents, the ownership of any Shared Collateral or the perfection
or priority of any Liens thereon. The Senior Secured Parties will be entitled to
manage and supervise their respective loans and extensions of credit under the
Senior Debt Documents in accordance with law and as they may otherwise, in their
sole discretion, deem appropriate, and the Senior Secured Parties may manage
their loans and extensions of credit without regard to any rights or interests
that the Second Priority Representatives and the Second Priority Debt Parties
have in the Shared Collateral or otherwise, except as otherwise provided in this
Agreement. Neither any Senior Representative nor any other Senior Secured Party
shall have any duty to any Second Priority Representative or Second Priority
Debt Party to act or refrain from acting in a manner that allows, or results in,
the occurrence or continuance of an event of default or default under any
agreement with Holdings or any Borrower or other Subsidiary (including the
Second Priority Debt Documents), regardless of any knowledge thereof that they
may have or be charged with. Except as expressly set forth in this Agreement,
the Senior Representatives, the Senior Secured Parties, the Second Priority
Representatives and the Second Priority Debt Parties have not otherwise made to
each other, nor do they hereby make to each other, any warranties, express or
implied, nor do they assume any liability to each other with respect to (a) the
enforceability, validity, value or collectibility of any of the Senior
Obligations, the Second Priority Debt Obligations or any guarantee or security
which may have been granted to any of them in connection therewith, (b) any
Grantor’s title to or right to transfer any of the Shared Collateral or (c) any
other matter except as expressly set forth in this Agreement.

SECTION 12.03. Obligations Unconditional. All rights, interests, agreements and
obligations of the Senior Representatives, the Senior Secured Parties, the
Second Priority Representatives and the Second Priority Debt Parties hereunder
shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Senior Debt Document or any
Second Priority Debt Document;

 

23



--------------------------------------------------------------------------------

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the Senior Obligations or Second Priority Debt Obligations, or
any amendment or waiver or other modification, including any increase in the
amount thereof, whether by course of conduct or otherwise, of the terms of the
Credit Agreement or any other Senior Debt Document or of the terms of any Second
Priority Debt Document;

(c) any exchange of any security interest in any Shared Collateral or any other
collateral or any amendment, waiver or other modification, whether in writing or
by course of conduct or otherwise, of all or any of the Senior Obligations or
Second Priority Debt Obligations or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
Holdings or any Borrower or other Grantor; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, (i) any Grantor in respect of the Senior Obligations or
(ii) any Second Priority Representative or Second Priority Debt Party in respect
of this Agreement.

ARTICLE XIII

Miscellaneous

SECTION 13.01. Conflicts. Subject to Section 8.18, in the event of any conflict
between the provisions of this Agreement and the provisions of any Senior Debt
Document or any Second Priority Debt Document, the provisions of this Agreement
shall govern.

SECTION 13.02. Continuing Nature of this Agreement; Severability. Subject to
Section 6.04, this Agreement shall continue to be effective until the Discharge
of Senior Obligations shall have occurred. This is a continuing agreement of
Lien subordination, and the Senior Secured Parties may continue, at any time and
without notice to the Second Priority Representatives or any Second Priority
Debt Party, to extend credit and other financial accommodations and lend monies
to or for the benefit of Holdings or any Borrower or other Subsidiary
constituting Senior Obligations in reliance hereon. The terms of this Agreement
shall survive and continue in full force and effect in any Insolvency or
Liquidation Proceeding. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 13.03. Amendments; Waivers. (a) No failure or delay on the part of any
party hereto in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice or demand on any party hereto in any case shall entitle
such party to any other or further notice or demand in similar or other
circumstances.

 

24



--------------------------------------------------------------------------------

(b) This Agreement may be amended in writing signed by each Representative (in
each case, acting in accordance with the documents governing the applicable Debt
Facility); provided that any such amendment, supplement or waiver which by the
terms of this Agreement requires Holdings’ or any Borrower’s or other Grantor’s
consent or which increases the obligations or reduces the rights of Holdings or
any Borrower or other Grantor shall require the consent of Holdings or such
Borrower or other Grantor. Any such amendment, supplement or waiver shall be in
writing and shall be binding upon the Senior Secured Parties and the Second
Priority Debt Parties and their respective successors and assigns.

(c) Notwithstanding the foregoing, without the consent of any Secured Party, any
Representative may become a party hereto by execution and delivery of a Joinder
Agreement in accordance with Section 8.09 of this Agreement and upon such
execution and delivery, such Representative and the Secured Parties and Senior
Obligations or Second Priority Debt Obligations of the Debt Facility for which
such Representative is acting shall be subject to the terms hereof.

SECTION 13.04. Information Concerning Financial Condition of Holdings, the
Borrowers and the other Subsidiaries. The Senior Representatives, the Senior
Secured Parties, the Second Priority Representatives and the Second Priority
Secured Parties shall each be responsible for keeping themselves informed of
(a) the financial condition of Holdings, the Borrowers and the other
Subsidiaries and all endorsers or guarantors of the Senior Obligations or the
Second Priority Debt Obligations and (b) all other circumstances bearing upon
the risk of nonpayment of the Senior Obligations or the Second Priority Debt
Obligations. The Senior Representatives, the Senior Secured Parties, the Second
Priority Representatives and the Second Priority Secured Parties shall have no
duty to advise any other party hereunder of information known to it or them
regarding such condition or any such circumstances or otherwise. In the event
that any Senior Representative, any Senior Secured Party, any Second Priority
Representative or any Second Priority Debt Party, in its sole discretion,
undertakes at any time or from time to time to provide any such information to
any other party, it shall be under no obligation to (i) make, and the Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties shall not make or be deemed to have made,
any express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of any such information so
provided, (ii) provide any additional information or to provide any such
information on any subsequent occasion, (iii) undertake any investigation or
(iv) disclose any information that, pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

SECTION 13.05. Subrogation. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives any rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Senior Obligations has occurred.

SECTION 13.06. Application of Payments. Except as otherwise provided herein, all
payments received by the Senior Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the Senior Obligations as the
Senior Secured Parties, in their sole discretion, deem appropriate, consistent
with the terms of the Senior Debt Documents. Except as otherwise provided
herein, each Second Priority Representative, on behalf

 

25



--------------------------------------------------------------------------------

of itself and each Second Priority Debt Party under its Second Priority Debt
Facility, assents to any such extension or postponement of the time of payment
of the Senior Obligations or any part thereof and to any other indulgence with
respect thereto, to any substitution, exchange or release of any security that
may at any time secure any part of the Senior Obligations and to the addition or
release of any other person primarily or secondarily liable therefor.

SECTION 13.07. Additional Grantors. Holdings and the U.S. Borrower agree that,
if any Subsidiary shall become a Grantor after the date hereof, it will promptly
cause such Subsidiary to become party hereto by executing and delivering an
instrument in the form of Annex II. Upon such execution and delivery, such
Subsidiary will become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of such
instrument shall not require the consent of any other party hereunder, and will
be acknowledged by the Designated Second Priority Representative and the
Designated Senior Representative. The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Agreement.

SECTION 13.08. Dealings with Grantors. Upon any application or demand by
Holdings or any Borrower or other Grantor to any Representative to take or
permit any action under any of the provisions of this Agreement or under any
Collateral Document (if such action is subject to the provisions hereof),
Holdings or such Borrower or other Grantor, as appropriate, shall furnish to
such Representative a certificate of an appropriate officer ( an “Officer’s
Certificate”) stating that all conditions precedent, if any, provided for in
this Agreement or such Collateral Document, as the case may be, relating to the
proposed action have been complied with, except that in the case of any such
application or demand as to which the furnishing of such documents is
specifically required by any provision of this Agreement or any Collateral
Document relating to such particular application or demand, no additional
certificate or opinion need be furnished.

SECTION 13.09. Additional Debt Facilities. To the extent, but only to the
extent, permitted by the provisions of the Senior Debt Documents and the Second
Priority Debt Documents, Holdings or any Borrower or other Subsidiary may incur
or issue and sell Second Priority Debt and Additional Senior Debt. Any such
Second Priority Debt (the “Second Priority Class Debt”) may be secured by a
second priority, subordinated Lien on Shared Collateral, in each case under and
pursuant to the relevant Second Priority Collateral Documents for such Second
Priority Class Debt, if and subject to the condition that the Representative of
any such Second Priority Class Debt (each, a “Second Priority Class Debt
Representative”), acting on behalf of the holders of such Second Priority Class
Debt (such Representative and holders in respect of any Second Priority Class
Debt being referred to as the “Second Priority Class Debt Parties”), becomes a
party to this Agreement by satisfying conditions (i) through (vi), as
applicable, of the immediately succeeding paragraph. Any such Additional Senior
Debt (the “Senior Class Debt”, and the Senior Class Debt and Second Priority
Class Debt, collectively, the “Class Debt”) may be secured by a senior Lien on
Shared Collateral, in each case under and pursuant to the Senior Collateral
Documents, if and subject to the condition that the Representative of any such
Senior Class Debt (each, a “Senior Class Debt Representative”, and the Senior
Class Debt Representatives and Second Priority Class Debt Representatives,
collectively, the “Class Debt Representatives”), acting on behalf of the holders
of such Senior Class Debt (such Representative and holders in respect of any
such Senior Class Debt being referred to as the “Senior Class Debt Parties”, and
the Senior Class Debt

 

26



--------------------------------------------------------------------------------

Parties and Second Priority Class Debt Parties, collectively, the “Class Debt
Parties”), becomes a party to this Agreement by satisfying the conditions set
forth in clauses (i) through (vi), as applicable, of the immediately succeeding
paragraph. In order for a Class Debt Representative to become a party to this
Agreement:

(i) such Class Debt Representative shall have executed and delivered a Joinder
Agreement substantially in the form of Annex III (if such Representative is a
Second Priority Class Debt Representative) or Annex IV (if such Representative
is a Senior Class Debt Representative) (with such changes as may be reasonably
approved by the Designated Senior Representative and such Class Debt
Representative) pursuant to which it becomes a Representative hereunder, and the
Class Debt in respect of which such Class Debt Representative is the
Representative and the related Class Debt Parties become subject hereto and
bound hereby;

(ii) the U.S. Borrower shall have delivered to the Designated Senior
Representative an Officer’s Certificate stating that the conditions set forth in
this Section 8.09 are satisfied with respect to such Class Debt and, if
requested, true and complete copies of each of the Second Priority Debt
Documents or Senior Debt Documents, as applicable, relating to such Class Debt,
certified as being true and correct by a Responsible Officer of the U.S.
Borrower;

(iii) in the case of any Second Priority Class Debt, all filings, recordations
and/or amendments or supplements to the Second Priority Collateral Documents
necessary or desirable in the opinion of the Designated Second Priority
Representative to confirm and perfect the second priority Liens securing the
relevant Second Priority Debt Obligations relating to such Class Debt shall have
been made, executed and/or delivered (or, with respect to any such filings or
recordations, acceptable provisions to perform such filings or recordings have
been taken in the reasonable judgment of the Designated Second Priority
Representative), and all fees and taxes in connection therewith shall have been
paid (or acceptable provisions to make such payments have been taken in the
reasonable judgment of the Designated Senior Representative);

(iv) in the case of any Senior Class Debt, all filings, recordations and/or
amendments or supplements to the Senior Collateral Documents necessary or
desirable in the opinion of the Designated Senior Representative to confirm and
perfect the senior Liens securing the relevant Senior Obligations relating to
such Class Debt shall have been made, executed and/or delivered (or, with
respect to any such filings or recordations, acceptable provisions to perform
such filings or recordings have been taken in the reasonable judgment of the
Designated Senior Representative), and all fees and taxes in connection
therewith shall have been paid; and

(v) the Second Priority Debt Documents or Senior Debt Documents, as applicable,
relating to such Class Debt shall provide, in a manner reasonably satisfactory
to the Designated Senior Representative and the Designated Second Priority
Representative, that each Class Debt Party with respect to such Class Debt will
be subject to and bound by the provisions of this Agreement in its capacity as a
holder of such Class Debt.

 

27



--------------------------------------------------------------------------------

SECTION 13.10. Consent to Jurisdiction; Waivers. Each Representative, on behalf
of itself and the Secured Parties of the Debt Facility for which it is acting,
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Collateral Documents, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the courts of the State of New York, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such person (or its
Representative) at the address referred to in Section 8.11;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any Secured Party) to effect service of process in any other manner
permitted by law or shall limit the right of any party hereto (or any Secured
Party) to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 8.10 any special, exemplary, punitive or consequential damages.

SECTION 13.11. Notices. All notices, requests, demands and other communications
provided for or permitted hereunder shall be in writing and shall be sent:

(i) if to Holdings or any Borrower or other Grantor, to the U.S. Borrower, at
its address at:[    ], Attention of [    ], telecopy [    ];

(ii) if to the Initial Second Priority Representative to it at [    ] Attention
of [    ], telecopy [    ];

(iii) if to the original Senior Collateral Agent or the Administrative Agent, to
it at:[    ], Attention of [    ], telecopy [    ];

(iv) if to any other Second Priority Representative or Senior Representative, to
it at the address specified by it in the Joinder Agreement delivered by it
pursuant to Section 8.09.

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties. As agreed to in writing among each Representative from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable person provided from time to time
by such person.

 

28



--------------------------------------------------------------------------------

SECTION 13.12. Further Assurances. Each Senior Representative, on behalf of
itself and each Senior Secured Party under the Senior Debt Facility for which it
is acting, and each Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
it will take such further action and shall execute and deliver such additional
documents and instruments (in recordable form, if requested) as the other
parties hereto may reasonably request to effectuate the terms of, and the Lien
priorities contemplated by, this Agreement.

SECTION 13.13. GOVERNING LAW; WAIVER OF JURY TRIAL. (A) THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

(B) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. EACH PARTY HERETO (1) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (2) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 8.13.

SECTION 13.14. Binding on Successors and Assigns. This Agreement shall be
binding upon the Senior Collateral Agent, the Senior Representatives, the Senior
Secured Parties, the Second Priority Representatives, the Second Priority Debt
Parties, the Grantors party hereto and their respective successors and assigns.

SECTION 13.15. Section Titles. The section titles contained in this Agreement
are and shall be without substantive meaning or content of any kind whatsoever
and are not a part of this Agreement.

SECTION 13.16. Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile or other electronic transmission,
each of which shall be an original and all of which shall together constitute
one and the same document. Delivery of an executed signature page to this
Agreement by facsimile or other electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

SECTION 13.17. Authorization. By its signature, each person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement. The
Administrative Agent represents and warrants that this Agreement is binding upon
the Credit Agreement Secured Parties. The Initial Second Priority Representative
represents and warrants that this Agreement is binding upon the Initial Second
Priority Debt Parties.

SECTION 13.18. No Third Party Beneficiaries; Successors and Assigns. The Lien
priorities set forth in this Agreement and the rights and benefits hereunder in
respect of such Lien priorities shall inure solely to the benefit of the Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties, and their respective permitted successors
and assigns, and no other person (including the Grantors, or any trustee,
receiver, debtor in possession or bankruptcy estate in a bankruptcy or like
proceeding) shall have or be entitled to assert such rights.

 

29



--------------------------------------------------------------------------------

SECTION 13.19. Effectiveness. This Agreement shall become effective when
executed and delivered by the parties hereto. This Agreement shall be effective
both before and after the commencement of any Insolvency or Liquidation
Proceeding. All references to the Grantors shall include each Grantor as debtor
and debtor-in-possession and any receiver or trustee for such Grantor (as the
case may be) in any Insolvency or Liquidation Proceeding.

SECTION 13.20. Senior Collateral Agent. It is understood and agreed that the
Senior Collateral Agent is entering into this Agreement in (a) its capacities as
Administrative Agent and Collateral Agent under the Credit Agreement and the
provisions of Article VIII of the Credit Agreement applicable to it as
administrative agent and collateral agent thereunder shall also apply to it as
Senior Collateral Agent hereunder and (b) its capacity as Collateral Agent under
the First Lien Intercreditor Agreement (if applicable), and the provisions of
Article IV of the First Lien Intercreditor Agreement applicable to it as
collateral agent thereunder shall also apply to it as Senior Collateral Agent
hereunder.

SECTION 13.21. Relative Rights. Notwithstanding anything in this Agreement to
the contrary (except to the extent contemplated by Section 5.01(a), 5.01(d) or
5.03(b)), nothing in this Agreement is intended to or will (a) amend, waive or
otherwise modify the provisions of the Credit Agreement, any other Senior Debt
Document or any Second Priority Debt Documents, or permit Holdings or any
Borrower or other Grantor to take any action, or fail to take any action, to the
extent such action or failure would otherwise constitute a breach of, or default
under, the Credit Agreement or any other Senior Debt Document or any Second
Priority Debt Documents, (b) change the relative priorities of the Senior
Obligations or the Liens granted under the Senior Collateral Documents on the
Shared Collateral (or any other assets) as among the Senior Secured Parties,
(c) otherwise change the relative rights of the Senior Secured Parties in
respect of the Shared Collateral as among such Senior Secured Parties or
(d) obligate Holdings or any Borrower or other Grantor to take any action, or
fail to take any action, that would otherwise constitute a breach of, or default
under, the Credit Agreement or any other Senior Debt Document or any Second
Priority Debt Document.

SECTION 13.22. Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

[Remainder of this page intentionally left blank]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and Senior
Collateral Agent,

 

by

 

 

 

  Name:     Title:  

 

by

 

 

 

  Name:     Title:  

 

CBRE SERVICES, INC.,

 

by  

 

  Name:     Title:  

 

CBRE GROUP, INC.,

 

by  

 

  Name:     Title:  

 

THE GRANTORS LISTED ON ANNEX I HERETO,

 

by       Name:     Title:  

 

[            ],

as Initial Additional Authorized Representative

 

by  

 

  Name:     Title:  

 

31



--------------------------------------------------------------------------------

ANNEX I

Grantors

[             ]

 



--------------------------------------------------------------------------------

ANNEX II

SUPPLEMENT NO. [    ] dated as of , to the SECOND LIEN INTERCREDITOR AGREEMENT
dated as of [            ], 20[    ] (the “Second Lien Intercreditor
Agreement”), among CBRE Services, Inc., a Delaware corporation (the “U.S.
Borrower”), CBRE Group, Inc., a Delaware corporation (“Holdings”), certain
subsidiaries of Holdings (each a “Grantor”), Credit Suisse AG, as Senior
Collateral Agent for the Senior Secured Parties under the Senior Collateral
Documents (in such capacity, the “Senior Collateral Agent”) and as Designated
Senior Representative [            ], as Initial Second Priority Representative,
and the additional Representatives from time to time a party thereto.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Second Lien Intercreditor Agreement.

B. The Grantors have entered into the Second Lien Intercreditor Agreement.
Pursuant to the Credit Agreement, certain Additional Senior Debt Documents and
certain Second Priority Debt Documents, certain newly acquired or organized
Subsidiaries are required to enter into the Second Lien Intercreditor Agreement.
Section 8.07 of the Second Lien Intercreditor Agreement provides that such
Subsidiaries may become party to the Second Lien Intercreditor Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Grantor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement, the Second Priority
Debt Documents and Additional Senior Debt Documents.

Accordingly, the Designated Senior Representative and the New Grantor agree as
follows:

SECTION 1. In accordance with Section 8.07 of the Second Lien Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
Second Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the Second Lien Intercreditor Agreement applicable
to it as a Grantor thereunder. Each reference to a “Grantor” in the Second Lien
Intercreditor Agreement shall be deemed to include the New Grantor. The Second
Lien Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants to the Designated Senior
Representative and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Designated
Senior Representative shall have received a counterpart of this Supplement that
bears the signature of the New Grantor. Delivery of an executed signature page
to this Supplement by facsimile or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.

 



--------------------------------------------------------------------------------

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Second Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Grantor shall be given to it
in care of the U.S. Borrower as specified in the Second Lien Intercreditor
Agreement.

SECTION 8. The U.S. Borrower agrees to reimburse the Designated Senior
Representative for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor, and the Designated Senior Representative
have duly executed this Supplement to the Second Lien Intercreditor Agreement as
of the day and year first above written.

 

[NAME OF NEW GRANTOR], By  

 

  Name:     Title:  

Acknowledged by:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Designated Senior Representative,

 

By   

 

  Name:   Title: By  

 

  Name:   Title: [             ], as Designated Second Priority Representative,
By  

 

  Name:   Title:

 

3



--------------------------------------------------------------------------------

ANNEX III

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [    ] dated as of [            ],
20[    ] to the SECOND LIEN INTERCREDITOR AGREEMENT dated as of [            ],
20[    ] (the “Second Lien Intercreditor Agreement”), among CBRE Services, Inc.,
a Delaware corporation (the “U.S. Borrower”), CBRE Group, Inc., a Delaware
corporation (“Holdings”), certain subsidiaries of Holdings (each a “Grantor”),
Credit Suisse AG, as Senior Collateral Agent for the Senior Secured Parties
under the Senior Collateral Documents (in such capacity, the “Senior Collateral
Agent”) and as Designated Senior Representative [            ], as Initial
Second Priority Representative, and the additional Representatives from time to
time a party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Second Lien Intercreditor Agreement.

B. As a condition to the ability of Holdings or any Borrower or other Subsidiary
to incur Second Priority Debt and to secure such Second Priority Class Debt with
the Second Priority Lien pursuant to the Second Priority Collateral Documents,
the Second Priority Class Representative in respect of such Second Priority
Class Debt is required to become a Representative under, and such Second
Priority Class Debt and the Second Priority Class Debt Parties in respect
thereof are required to become subject to and bound by, the Second Lien
Intercreditor Agreement. Section 8.09 of the Second Lien Intercreditor Agreement
provides that such Second Priority Class Debt Representative may become a
Representative under, and such Second Priority Class Debt and such Second
Priority Class Debt Parties may become subject to and bound by, the Second Lien
Intercreditor Agreement, pursuant to the execution and delivery by the Second
Priority Class Debt Representative of an instrument in the form of this
Representative Supplement and the satisfaction of the other conditions set forth
in Section 8.09 of the Second Lien Intercreditor Agreement. The undersigned
Second Priority Class Debt Representative (the “New Representative”) is
executing this Supplement in accordance with the requirements of the Senior Debt
Documents and the Second Priority Debt Documents.

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

SECTION 1. In accordance with Section 8.09 of the Second Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Second Priority Class Debt and Second
Priority Class Debt Parties become subject to and bound by, the Second Lien
Intercreditor Agreement with the same force and effect as if the New
Representative had originally been named therein as a Representative, and the
New Representative, on behalf of itself and such Second Priority Class Debt
Parties, hereby agrees to all the terms and provisions of the Second Lien
Intercreditor Agreement applicable to it as a Second Priority Representative and
to the Second Priority Class Debt Parties that it represents as Second Priority
Debt Parties. Each reference to a “Representative” or “Second Priority
Representative” in the Second Lien Intercreditor Agreement shall be deemed to
include the New Representative. The Second Lien Intercreditor Agreement is
hereby incorporated herein by reference.

SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee], (ii) this Representative Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid

 



--------------------------------------------------------------------------------

and binding obligation, enforceable against it in accordance with the terms of
such Agreement and (iii) the Second Priority Debt Documents relating to such
Second Priority Class Debt provide that, upon the New Representative’s entry
into this Agreement, the Second Priority Class Debt Parties in respect of such
Second Priority Class Debt will be subject to and bound by the provisions of the
Second Lien Intercreditor Agreement as Second Priority Debt Parties.

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile or other electronic transmission shall be
effective as delivery of a manually signed counterpart of this Representative
Supplement.

SECTION 4. Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Second Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.

SECTION 8. The U.S. Borrower agrees to reimburse the Designated Senior
Representative for its reasonable out-of-pocket expenses in connection with this
Representative Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Designated Senior Representative.

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Second
Lien Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE], as

[            ] for the holders of [            ],

by      

Name:

Title:

 

2



--------------------------------------------------------------------------------

Address for notices:  

 

 

 

  attention of:                                                       
Telecopy:                                                         

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Designated Senior Representative,

by  

 

Name:   Title:   by  

 

Name:

Title:

 

 

3



--------------------------------------------------------------------------------

Acknowledged by:

 

CBRE SERVICES, INC.,

 

by  

 

 

Name:

Title:

 

CBRE GROUP, INC.,

 

by  

 

 

Name:

Title:

 

THE GRANTORS

LISTED ON SCHEDULE I HERETO,

 

by  

 

 

Name:

Title:

 

4



--------------------------------------------------------------------------------

Schedule I to the

Representative Supplement to the

Second Lien Intercreditor Agreement

Grantors

[            ]

 



--------------------------------------------------------------------------------

ANNEX IV

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [    ] dated as of [            ],
20[    ] to the SECOND LIEN INTERCREDITOR AGREEMENT dated as of [            ],
20[    ] (the “Second Lien Intercreditor Agreement”), among CBRE Services, Inc.,
a Delaware corporation (the “U.S. Borrower”), CBRE Group, Inc., a Delaware
corporation (“Holdings”), certain subsidiaries of Holdings (each a “Grantor”),
Credit Suisse AG, as Senior Collateral Agent for the Senior Secured Parties
under the Senior Collateral Documents (in such capacity, the “Senior Collateral
Agent”) and as Designated Senior Representative, [            ], as Initial
Second Priority Representative, and the additional Representatives from time to
time a party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Second Lien Intercreditor Agreement.

B. As a condition to the ability of Holdings or any Borrower or other Subsidiary
to incur Senior Class Debt after the date of the Second Lien Intercreditor
Agreement and to secure such Senior Class Debt with the Senior Lien pursuant to
the Senior Collateral Documents, the Senior Class Debt Representative in respect
of such Senior Class Debt is required to become a Representative under, and such
Senior Class Debt and the Senior Class Debt Parties in respect thereof are
required to become subject to and bound by, the Second Lien Intercreditor
Agreement. Section 8.09 of the Second Lien Intercreditor Agreement provides that
such Senior Class Debt Representative may become a Representative under, and
such Senior Class Debt and such Senior Class Debt Parties may become subject to
and bound by, the Second Lien Intercreditor Agreement, pursuant to the execution
and delivery by the Senior Class Debt Representative of an instrument in the
form of this Representative Supplement and the satisfaction of the other
conditions set forth in Section 8.09 of the Second Lien Intercreditor Agreement.
The undersigned Senior Class Debt Representative (the “New Representative”) is
executing this Supplement in accordance with the requirements of the Senior Debt
Documents and the Second Priority Debt Documents.

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

SECTION 1. In accordance with Section 8.09 of the Second Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Senior Class Debt and Senior Class Debt
Parties become subject to and bound by, the Second Lien Intercreditor Agreement
with the same force and effect as if the New Representative had originally been
named therein as a Representative, and the New Representative, on behalf of
itself and such Senior Class Debt Parties, hereby agrees to all the terms and
provisions of the Second Lien Intercreditor Agreement applicable to it as a
Senior Representative and to the Senior Class Debt Parties that it represents as
Senior Debt Parties. Each reference to a “Representative” or “Senior
Representative” in the Second Lien Intercreditor Agreement shall be deemed to
include the New Representative. The Second Lien Intercreditor Agreement is
hereby incorporated herein by reference.

SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee], (ii) this Representative Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid



--------------------------------------------------------------------------------

and binding obligation, enforceable against it in accordance with the terms of
such Agreement and (iii) the Senior Debt Documents relating to such Senior Class
Debt provide that, upon the New Representative’s entry into this Agreement, the
Senior Class Debt Parties in respect of such Senior Class Debt will be subject
to and bound by the provisions of the Second Lien Intercreditor Agreement as
Senior Secured Parties.

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile or other electronic transmission shall be
effective as delivery of a manually signed counterpart of this Representative
Supplement.

SECTION 4. Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Second Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.

SECTION 8. The U.S. Borrower agrees to reimburse the Designated Senior
Representative for its reasonable out-of-pocket expenses in connection with this
Representative Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Designated Senior Representative.

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Second
Lien Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE], as
[            ] for the holders of [            ], by       Name:   Title:

 

2



--------------------------------------------------------------------------------

Address for notices:          

  attention of:        Telecopy:    

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Designated Senior Representative, by     Name:   Title:  

 

by     Name:   Title:  

 

3



--------------------------------------------------------------------------------

Acknowledged by: CBRE SERVICES, INC. by       Name:   Title:

 

CBRE GROUP, INC. by       Name:   Title:

 

THE GRANTORS
LISTED ON SCHEDULE I HERETO, by       Name:   Title:

 

4



--------------------------------------------------------------------------------

EXHIBIT H-2

Grantors

[                                                                    
                  ]



--------------------------------------------------------------------------------

EXHIBIT I-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Second Amended and Restated Credit Agreement dated as
of January 9, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among CBRE Services, Inc., a
Delaware corporation (the “U.S. Borrower”), CBRE Limited, a limited company
organized under the laws of England and Wales, CBRE Limited, a corporation
organized under the laws of the province of New Brunswick, CBRE Pty Limited, a
company organized under the laws of Australia and registered in New South Wales,
CBRE Limited, a company organized under the laws of New Zealand, CBRE Group,
Inc., a Delaware corporation, the lenders from time to time party thereto (the
“Lenders”) and Credit Suisse AG, as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent for the Lenders.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the U.S. Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the U.S. Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the U.S. Borrower
with a certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E (or successor form), as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the U.S. Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the U.S. Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title: Date:                          ,
20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Second Amended and Restated Credit Agreement dated as
of January 9, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among CBRE Services, Inc., a
Delaware corporation (the “U.S. Borrower”), CBRE Limited, a limited company
organized under the laws of England and Wales, CBRE Limited, a corporation
organized under the laws of the province of New Brunswick, CBRE Pty Limited, a
company organized under the laws of Australia and registered in New South Wales,
CBRE Limited, a company organized under the laws of New Zealand, CBRE Group,
Inc., a Delaware corporation, the lenders from time to time party thereto (the
“Lenders”) and Credit Suisse AG, as administrative agent and collateral agent
for the Lenders.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the U.S. Borrower within the
meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to the U.S. Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E (or successor
form), as applicable. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing, and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:   Title: Date:                          ,
20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Second Amended and Restated Credit Agreement dated as
of January 9, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among CBRE Services, Inc., a
Delaware corporation (the “U.S. Borrower”), CBRE Limited, a limited company
organized under the laws of England and Wales, CBRE Limited, a corporation
organized under the laws of the province of New Brunswick, CBRE Pty Limited, a
company organized under the laws of Australia and registered in New South Wales,
CBRE Limited, a company organized under the laws of New Zealand, CBRE Group,
Inc., a Delaware corporation, the lenders from time to time party thereto (the
“Lenders”) and Credit Suisse AG, as administrative agent and collateral agent
for the Lenders.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the U.S.
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the U.S. Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E (or successor form), as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E (or successor form), as
applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:   Title: Date:                          ,
20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-4

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the Second Amended and Restated Credit Agreement dated as
of January 9, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among CBRE Services, Inc., a
Delaware corporation (the “U.S. Borrower”), CBRE Limited, a limited company
organized under the laws of England and Wales, CBRE Limited, a corporation
organized under the laws of the province of New Brunswick, CBRE Pty Limited, a
company organized under the laws of Australia and registered in New South Wales,
CBRE Limited, a company organized under the laws of New Zealand, CBRE Group,
Inc., a Delaware corporation, the lenders from time to time party thereto (the
“Lenders”) and Credit Suisse AG, as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent for the Lenders.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the U.S. Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the U.S. Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the U.S. Borrower
with IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E (or successor form), as applicable, or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E (or
successor form), as applicable, from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the U.S. Borrower
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the U.S. Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title: Date:                          ,
20[    ]

 

2



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF COMPETITIVE BID REQUEST

Credit Suisse AG, as Advance Agent

for the Lenders referred to below,

c/o Credit Suisse AG

Eleven Madison Avenue

New York, NY 10010 Attention: [            ]

[Date]

Ladies and Gentlemen:

The undersigned, CBRE Services, Inc., a Delaware corporation (the “U.S.
Borrower”), refers to the Second Amended and Restated Credit Agreement, dated as
of January 9, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the U.S. Borrower, the other
Borrowers identified therein, Holdings, the Lenders party thereto and Credit
Suisse AG, as Administrative Agent, among others. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

The U.S. Borrower hereby gives you notice pursuant to Section 2.27(a) of the
Credit Agreement that the U.S. Borrower requests a Competitive Borrowing under
the Credit Agreement, and in that connection sets forth below the terms on which
such Competitive Borrowing is requested to be made:

 

              (a)    Date of Competitive Borrowing (which is a Business Day)   
                (b)    Principal amount of Competitive Borrowing1     
              (c)    Interest rate basis2                    (d)    Interest
Period and the last day thereof3     

 

1  Not less than the Borrowing Minimum (in integral multiples of the Borrowing
Multiple) and not more than an amount such that (i) the Aggregate Competitive
Loan Exposure (after giving effect to this Competitive Borrowing) shall not
exceed 50% of the Total Domestic Revolving Credit Commitment and (ii) the sum of
the Aggregate Domestic Revolving Credit Exposure plus the Aggregate Competitive
Loan Exposure (after giving effect to this Competitive Borrowing) shall not
exceed the Total Domestic Revolving Credit Commitment then available.

2  Eurocurrency Loan or Flat Rate Loan.

3  Which shall be subject to the definition of “Interest Period” and end no
later than the Revolving Credit Maturity Date.

 



--------------------------------------------------------------------------------

Upon acceptance of any or all of the Loans offered by the Domestic Revolving
Credit Lenders in response to this request by the U.S. Borrower, the U.S.
Borrower shall be deemed to have represented and warranted that the conditions
to lending specified in Section 4.01(b) and (c) of the Credit Agreement have
been satisfied. Any amounts borrowed shall be deposited in
[                    ] account number [                    ].

 

Very truly yours, CBRE SERVICES, INC., By:       Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF NOTICE OF COMPETITIVE BID REQUEST

[Name of Domestic Revolving Credit Lender]

[Address]

[Date]

Attention: [                    ]

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of January 9, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among CBRE Services, Inc., a
Delaware corporation (the “U.S. Borrower”), the other Borrowers identified
therein, Holdings, the Lenders party thereto and Credit Suisse AG, as
Administrative Agent, among others. Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

The U.S. Borrower made a Competitive Bid Request on [                    ],
20[        ], pursuant to Section 2.27(a) of the Credit Agreement, and in that
connection you are invited to submit a Competitive Bid by [Date]/[Time].1 Your
Competitive Bid must comply with Section 2.27(b) of the Credit Agreement and the
terms set forth below on which the Competitive Bid Request was made:

 

              (a)    Date of Competitive Borrowing (which is a Business Day)   
                (b)    Principal amount of Competitive Borrowing2     
              (c)    Interest rate basis3                    (d)    Interest
Period and the last day thereof4     

 

1  The Competitive Bid must be received by the Advance Agent not later than 9:30
a.m., New York City time, four Business Days before the proposed date of such
Competitive Borrowing.

2  Not less than the Borrowing Minimum (in integral multiples of the Borrowing
Multiple) and not more than an amount such that (i) the Aggregate Competitive
Loan Exposure (after giving effect to this Competitive Borrowing) shall not
exceed 50% of the Total Domestic Revolving Credit Commitment and (ii) the sum of
the Aggregate Domestic Revolving Credit Exposure plus the Aggregate Competitive
Loan Exposure (after giving effect to this Competitive Borrowing) shall not
exceed the Total Domestic Revolving Credit Commitment then available.

3  Eurocurrency Loan or Flat Rate Loan.

4  Which shall be subject to the definition of “Interest Period” and end no
later than the Revolving Credit Maturity Date.

 



--------------------------------------------------------------------------------

Very truly yours, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Advance Agent By:
      Name:   Title:

 

By:       Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT J-3

FORM OF COMPETITIVE BID

Credit Suisse AG, as Advance Agent

for the Lenders referred to below,

c/o Credit Suisse AG

Eleven Madison Avenue

New York, NY 10010

Attention: [            ]

[Date]

Ladies and Gentlemen:

The undersigned, [Name of Domestic Revolving Credit Lender], refers to the
Second Amended and Restated Credit Agreement, dated as of January 9, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among CBRE Services, Inc., a Delaware corporation (the
“U.S. Borrower”), the other Borrowers identified therein, Holdings, the Lenders
party thereto and Credit Suisse AG, as Administrative Agent, among others.
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

The undersigned hereby makes a Competitive Bid pursuant to Section 2.27(b) of
the Credit Agreement, in response to the Competitive Bid Request made by the
U.S. Borrower on [                    ], 20[        ], and in that connection
sets forth below the terms on which such Competitive Bid is made:

 

Principal Amount1      Competitive Bid Rate2      Interest Period and last day
thereof3     

The undersigned hereby confirms that it is prepared, subject to the conditions
set forth in the Credit Agreement, to extend credit to the U.S. Borrower upon
acceptance by the U.S. Borrower of this bid in accordance with Section 2.27(e)
of the Credit Agreement.

 

1  Not less than the Borrowing Minimum (in integral multiples of the Borrowing
Multiple) and not more than the principal amount set forth in the applicable
Competitive Bid Request. Multiple bids will be accepted by the Advance Agent.

2  i.e., Eurocurrency Rate + or - [    ]%, in the case of Eurocurrency
Competitive Loans, or [    ]%, in the case of Flat Rate Loans.

3  Which shall be subject to the definition of “Interest Period” and end no
later than the Revolving Credit Maturity Date.



--------------------------------------------------------------------------------

Very truly yours, [NAME OF DOMESTIC REVOLVING CREDIT LENDER] By:       Name:  
Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT J-4

FORM OF COMPETITIVE BID ACCEPT/REJECT LETTER

Credit Suisse AG, as Advance Agent

for the Lenders referred to below,

c/o Credit Suisse AG

Eleven Madison Avenue

New York, NY 10010

Attention: [            ]

[Date]

Ladies and Gentlemen:

The undersigned, CBRE Services, Inc., a Delaware corporation (the “U.S.
Borrower”), refers to the Second Amended and Restated Credit Agreement, dated as
of January 9, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the U.S. Borrower, the other
Borrowers identified therein, Holdings, the Lenders party thereto and Credit
Suisse AG, as Administrative Agent, among others. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

In accordance with Section 2.27(c) of the Credit Agreement, we have received a
summary of bids in connection with our Competitive Bid Request dated
[                    ], 20[        ], and in accordance with Section 2.27(d) of
the Credit Agreement, we hereby irrevocably accept the following bids for
maturity on [date]:

 

Principal Amount

  

Fixed Rate/Margin

  

Lender

$    [%]/[+/-[    ]%]    $    [%]/[+/-[    ]%]   

We hereby irrevocably reject the following bids:

 

Principal Amount

  

Fixed Rate/Margin

  

Lender

$    [%]/[+/-[    ]%]    $    [%]/[+/-[    ]%]   

The $[            ] should be deposited in [                    ] account number
[                    ] on [date].



--------------------------------------------------------------------------------

Very truly yours, CBRE SERVICES, INC., By:       Name:   Title:

 

2



--------------------------------------------------------------------------------

Schedule 2.01 – Lenders

Schedule 1.01(a) – Subsidiary Guarantors

CBRE, Inc.

CBRE Global Investors, Inc.

CBRE Global Investors, LLC

CB/TCC Global Holdings Limited

CBRE Capital Markets of Texas, LP

CBRE Capital Markets, Inc.

CBRE Clarion CRA Holdings, Inc.

CBRE Clarion REI Holding, Inc.

CBRE Government Services, LLC

CBRE/LJM – Nevada, Inc.

CBRE Partner, Inc.

CBRE Technical Services, LLC

CB/TCC, LLC

Trammell Crow Company, LLC

Guarantors for Foreign Obligation Only

CBRE Global Holdings SARL

CBRE Limited (a corporation organized under the laws of England and Wales)

CBRE Limited (a corporation organized under the laws of the province of New
Brunswick)

CBRE Limited Partnership

Relam Amsterdam Holdings B.V.



--------------------------------------------------------------------------------

Schedule 1.01(c) – Approved Take Out Parties

 

•   Industrial Developments International, Inc. and the Special Situation
Property Fund of JP Morgan Chase Bank, N.A.

 

•   MSREF Fund V



--------------------------------------------------------------------------------

Schedule 1.01(d) – Existing Letter of Credit

 

Letter of Credit #

  

Beneficiary

  

Amount

 

TS-07004899

  

Ontario Infrastructure and Lands Corporation

   CAD 2,500,000   

TS-07005368

  

200 Park LP

   USD 1,998,100   

TS-07004692

  

Zurich American Insurance Company

   USD 3,181,000   

TS-07006393

  

Internet Corporation of Assigned Name

   USD 26,000   



--------------------------------------------------------------------------------

Schedule 2.01 – Lenders

DOMESTIC REVOLVING CREDIT COMMITMENTS

 

LENDER

   COMMITMENT  

BANK OF AMERICA, N.A.

   $ 179,325,928.58   

JPMORGAN CHASE BANK, N.A.

   $ 179,325,928.58   

HSBC BANK USA, NATIONAL ASSOCIATION

   $ 179,325,928.58   

THE BANK OF NOVA SCOTIA

   $ 179,325,928.57   

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

   $ 179,325,928.57   

WELLS FARGO BANK, N.A.

   $ 179,325,928.57   

THE ROYAL BANK OF SCOTLAND PLC

   $ 182,747,437.30   

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

   $ 130,418,857.19   

BARCLAYS BANK PLC

   $ 97,814,142.85   

SANTANDER BANK, N.A.

   $ 91,293,200.00   

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED

   $ 58,688,485.71   

THE BANK OF NEW YORK MELLON

   $ 65,209,428.57   

BRANCH BANKING AND TRUST COMPANY

   $ 48,907,071.44   

PNC BANK, NATIONAL ASSOCIATION

   $ 32,604,714.28   

SOCIETE GENERALE

   $ 32,604,714.28   

MIZUHO BANK, LTD.

   $ 19,562,828.56   

US BANK NATIONAL ASSOCIATION

   $ 62,903,225.81   

COMERICA BANK

   $ 22,645,161.29   

FIRST COMMERCIAL BANK, NEW YORK BRANCH

   $ 16,774,193.55   

ASSOCIATED BANK, N.A.

   $ 25,161,290.32   

BANK OF HAWAII

   $ 12,580,645.16   

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. NEW YORK BRANCH

   $ 15,096,774.19   

FIRST TENNESSEE BANK NATIONAL ASSOCIATION

   $ 25,161,290.32   

KEYBANK NATIONAL ASSOCIATION

   $ 41,935,483.87   

HUA NAN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH

   $ 12,580,645.16   

HUA NAN COMMERCIAL BANK, LTD., NEW YORK AGENCY

   $ 12,580,645.16   

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH

   $ 8,387,096.77   

E. SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH

   $ 8,387,096.77      

 

 

 

TOTAL:

   $ 2,100,000,000.00   



--------------------------------------------------------------------------------

MULTICURRENCY REVOLVING CREDIT COMMITMENTS

 

LENDER

   COMMITMENT  

BANK OF AMERICA, N.A.

   $ 21,696,252.47   

JPMORGAN CHASE BANK, N.A.

   $ 21,696,252.47   

HSBC BANK USA, NATIONAL ASSOCIATION

   $ 21,696,252.47   

SCOTIABANC INC.

   $ 21,696,252.47   

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

   $ 21,696,252.47   

WELLS FARGO BANK, N.A.

   $ 21,696,252.47   

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

   $ 15,779,092.66   

BARCLAYS BANK PLC

   $ 11,834,319.53   

SANTANDER BANK, N.A.

   $ 11,045,364.89   

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED

   $ 7,100,591.72   

THE BANK OF NEW YORK MELLON

   $ 7,889,546.35   

BRANCH BANKING AND TRUST COMPANY

   $ 5,917,159.76   

PNC BANK, NATIONAL ASSOCIATION

   $ 3,944,773.18   

SOCIETE GENERALE

   $ 3,944,773.18   

MIZUHO BANK, LTD.

   $ 2,366,863.91      

 

 

 

TOTAL:

   $ 200,000,000.00   



--------------------------------------------------------------------------------

U.K. REVOLVING CREDIT COMMITMENTS

 

LENDER

   COMMITMENT  

BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED

   $ 29,622,980.25   

JPMORGAN CHASE BANK, N.A.

   $ 29,622,980.25   

HSBC BANK USA, NATIONAL ASSOCIATION

   $ 29,622,980.25   

SCOTIABANC EUROPE PLC

   $ 29,622,980.25   

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

   $ 29,622,980.25   

WELLS FARGO BANK, N.A.

   $ 29,622,980.25   

THE ROYAL BANK OF SCOTLAND PLC

   $ 26,929,982.05   

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

   $ 21,543,985.63   

BARCLAYS BANK PLC

   $ 16,157,989.23   

SANTANDER BANK, N.A.

   $ 15,080,789.95   

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED

   $ 9,694,793.54   

THE BANK OF NEW YORK MELLON

   $ 10,771,992.82   

BRANCH BANKING AND TRUST COMPANY

   $ 8,078,994.61   

PNC BANK, NATIONAL ASSOCIATION

   $ 5,385,996.41   

SOCIETE GENERALE

   $ 5,385,996.41   

MIZUHO BANK, LTD.

   $ 3,231,597.85      

 

 

 

TOTAL:

   $ 300,000,000.00   



--------------------------------------------------------------------------------

TRANCHE A COMMITMENTS

 

LENDER

   COMMITMENT  

BANK OF AMERICA, N.A.

   $ 44,354,838.70   

JPMORGAN CHASE BANK, N.A.

   $ 44,354,838.70   

HSBC BANK USA, NATIONAL ASSOCIATION

   $ 44,354,838.70   

THE BANK OF NOVA SCOTIA

   $ 44,354,838.71   

MUFG UNION BANK, N.A.

   $ 44,354,838.71   

WELLS FARGO BANK, N.A.

   $ 44,354,838.71   

THE ROYAL BANK OF SCOTLAND PLC

   $ 40,322,580.65   

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

   $ 32,258,064.52   

BARCLAYS BANK PLC

   $ 24,193,548.39   

SANTANDER BANK, N.A.

   $ 22,580,645.16   

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED

   $ 14,516,129.03   

THE BANK OF NEW YORK MELLON

   $ 16,129,032.26   

BRANCH BANKING AND TRUST COMPANY

   $ 12,096,774.19   

PNC BANK, NATIONAL ASSOCIATION

   $ 8,064,516.13   

SOCIETE GENERALE

   $ 8,064,516.13   

MIZUHO BANK, LTD.

   $ 4,838,709.68   

US BANK NATIONAL ASSOCIATION

   $ 12,096,774.19   

COMERICA BANK

   $ 4,354,838.71   

FIRST COMMERCIAL BANK, NEW YORK BRANCH

   $ 3,225,806.45   

ASSOCIATED BANK, N.A.

   $ 4,838,709.68   

BANK OF HAWAII

   $ 2,419,354.84   

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. NEW YORK BRANCH

   $ 2,903,225.81   

FIRST TENNESSEE BANK NATIONAL ASSOCIATION

   $ 4,838,709.68   

KEYBANK NATIONAL ASSOCIATION

   $ 8,064,516.13   

HUA NAN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH

   $ 2,419,354.84   

HUA NAN COMMERCIAL BANK, LTD., NEW YORK AGENCY

   $ 2,419,354.84   

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH

   $ 1,612,903.23   

E. SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH

   $ 1,612,903.23      

 

 

 

TOTAL:

   $ 500,000,000.00   



--------------------------------------------------------------------------------

Schedule 2.01(a) – Issuing Bank Commitments

ISSUING BANK COMMITMENTS

 

ISSUING BANK

   L/C COMMITMENT  

BANK OF AMERICA, N.A.

   $ 73,333,333.33   

JPMORGAN CHASE BANK, N.A.

   $ 73,333,333.33   

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

   $ 53,333,333.34      

 

 

 

TOTAL:

   $ 200,000,000.00   



--------------------------------------------------------------------------------

Schedule 3.08 Investment Subsidiaries

Development Services Entities

 

Name of TCC Subsidiary

  

Country of
Incorporation

  

Parent

   Total TCC
Ownership     

For 50% or less owned
subs, mark if
consolidated

  

Investment
Subsidiary

Corporation

              

Environmental Asset Services, Inc.

   United States    Trammell Crow Company, LLC      100          X

Fairway Centre, Inc.

   United States    TC Houston Retail Development, Inc.      100          X

High Street Arizona, Inc.

   United States    Trammell Crow Arizona Development, Inc.      100          X

High Street Clarkson Warranty, Inc.

   United States    Trammell Crow Development & Investment, Inc.      100      
   X

High Street Columbia, Inc.

   United States    Trammell Crow Company, LLC      100          X

High Street Crestview Station GP, Inc.

   United States    Trammell Crow Central Texas Development, Inc.      100      
   X

High Street Denver, Inc.

   United States    Trammell Crow Denver Development, Inc.      100          X

High Street NE Metro, Inc.

   United States    TC NE Metro Development, Inc.      100          X

High Street Rainey GP, Inc.

   United States    TCCT Development, Inc.      100          X

High Street Residential, Inc.

   United States    Trammell Crow Company, LLC      100          X

NE Metro Development 2, Inc.

   United States    Trammell Crow Company, LLC      100          X

Northfield Company, Ltd.

   Canada    Trammell Crow Company (Canada), Ltd.      100          X

Partners Health Realty Holdings, Inc.

   United States    Trammell Crow Company, LLC      100          X

South Kitchener Holdings, ULC

   Canada    South Kitchener Holdings, LP      5          X

TC Acquisitions, Inc.

   United States    Trammell Crow Company, LLC      100          X

TC Atlanta Development, Inc.

   United States    Trammell Crow Company, LLC      100          X

TC Austin Development, Inc.

   United States    Trammell Crow Development & Investment, Inc.      100      
   X

TC Austin Industrial Development, Inc.

   United States    Trammell Crow Development & Investment, Inc.      100      
   X

TC Austin Office Development, Inc.

   United States    Trammell Crow Development & Investment, Inc.      100      
   X

TC CS, Inc.

   United States    Trammell Crow Portland Development, Inc.      100          X



--------------------------------------------------------------------------------

TC Denver Development, Inc.

   United States    Trammell Crow Development & Investment, Inc.      100      
   X

TC DUHS, Inc.

   United States    Trammell Crow Carolinas Development, Inc.      100         
X

TC Fort Lincoln Retail Manager, Inc.

   United States    TC MidAtlantic Development IV, Inc.      100          X

TC Grand Parkway GP, Inc.

   United States    Trammell Crow Houston Development, Inc.      100          X

TC Houston Industrial Development, Inc.

   United States    Trammell Crow Development & Investment, Inc.      100      
   X

TC Houston Katy GP, Inc.

   United States    PHT Investment Holdings II, LLC      1          X

TC Houston MOB Development, Inc.

   United States    Trammell Crow Development & Investment, Inc.      100      
   X

TC Houston Office Development, Inc.

   United States    Trammell Crow Development & Investment, Inc.      100      
   X

TC Houston Retail Development, Inc.

   United States    Trammell Crow Development & Investment, Inc.      100      
   X

TC Houston Sugar Land GP, Inc.

   United States    PHT Investment Holdings II, LLC      1          X

TC Industrial Associates, Inc.

   United States    Trammell Crow Company, LLC      100          X

TC Industrial, Inc.

   United States    Trammell Crow Company, LLC      100          X

TC LA Development, Inc.

   United States    Trammell Crow Development & Investment, Inc.      100      
   X

TC LA Industrial Development, Inc.

   United States    Trammell Crow Company, LLC      100          X

TC LA MF Development, Inc.

   United States    Trammell Crow Company, LLC      100          X

TC LA Office Development, Inc.

   United States    Trammell Crow Company, LLC      100          X

TC LA Retail Development, Inc.

   United States    Trammell Crow Company, LLC      100          X

TC Maryland Development, Inc.

   United States    Trammell Crow Company, LLC      100          X

TC MidAtlantic Development II, Inc.

   United States    Trammell Crow Company, LLC      100          X

TC MidAtlantic Development III, Inc.

   United States    Trammell Crow Company, LLC      100          X

TC MidAtlantic Development IV, Inc.

   United States    Trammell Crow Development & Investment, Inc.      100      
   X

TC MidAtlantic Development V, Inc.

   United States    Trammell Crow Company, LLC      100          X

TC MidAtlantic Development, Inc.

   United States    Trammell Crow Company, LLC      100          X

TC MidAtlantic Properties, Inc.

   United States    Trammell Crow Company, LLC      100          X



--------------------------------------------------------------------------------

TC NE Metro Development, Inc.

   United States    Trammell Crow Development & Investment, Inc.      100      
   X

TC No. Cal. Development, Inc.

   United States    Trammell Crow Development & Investment, Inc.      100      
   X

TC NorCal Office, Inc.

   United States    TC No. Cal. Development, Inc.      100          X

TC Northwest Development, Inc.

   United States    Trammell Crow Development & Investment, Inc.      100      
   X

TC Oak Park, Inc.

   United States    Trammell Crow Development & Investment, Inc.      100      
   X

TC Office Associates Development, Inc.

   United States    Trammell Crow Company, LLC      100          X

TC Office Development, Inc.

   United States    Trammell Crow Company, LLC      100          X

TC Oklahoma Development, Inc.

   United States    Trammell Crow Company, LLC      100          X

TC Premier Row Holding, Inc.

   United States    Trammell Crow Company, LLC      100          X

TC Retail Acquisitions, Inc.

   United States    Trammell Crow Company, LLC      100          X

TC Sierra Corporate Center, Inc.

   United States    Trammell Crow Company, LLC      100          X

TC West Houston, Inc.

   United States    TC Houston Office Development, Inc.      100          X

TCC Florida Development, Inc.

   United States    Trammell Crow Company, LLC      100          X

TCC Investors, Inc.

   United States    Trammell Crow Company, LLC      100          X

TCC North Florida Development #1, Inc.

   United States    Trammell Crow Company, LLC      100          X

TCC South Florida Development, Inc.

   United States    Trammell Crow Company, LLC      100          X

TCC West Plano GP, Inc.

   United States    Trammell Crow Company, LLC      100          X

TCCNV, Inc.

   United States    Trammell Crow Company, LLC      100          X

TCCT Development, Inc.

   United States    TC Austin Development, Inc.      100          X

TCCT San Antonio Investments, Inc.

   United States    Trammell Crow Company, LLC      100          X

TCDFW Development, Inc.

   United States    Trammell Crow Development & Investment, Inc.      100      
   X

TCDFW Industrial Development, Inc.

   United States    Trammell Crow Company, LLC      100          X

TCDFW Investment and Development, Inc.

   United States    TCDFW Development, Inc.      100          X

TCDFW MF Development, Inc.

   United States    Trammell Crow Company, LLC      100          X

TCDFW Office Development, Inc.

   United States    Trammell Crow Company, LLC      100          X

TCDFW Quest, Inc.

   United States    TCDFW Investment and Development, Inc.      100          X

TCDFW Retail Development, Inc.

   United States    Trammell Crow Company, LLC      100          X



--------------------------------------------------------------------------------

TCGKRS Associates, Inc.

   United States    Trammell Crow Development & Investment, Inc.      100      
   X

TCH CBD, Inc.

   United States    Trammell Crow Development & Investment, Inc.      100      
   X

TCNE Atwater 12, Inc.

   United States    NE Metro Development 2, Inc.      100          X

TCNE Atwater Land GP, Inc.

   United States    Trammell Crow Company, LLC      100          X

TCNE Development, Inc.

   United States    NE Metro Development 2, Inc.      100          X

Trammell Crow Acquisitions I-II, Inc.

   United States    Trammell Crow Company, LLC      100          X

Trammell Crow Arizona Development, Inc.

   United States    Trammell Crow Company, LLC      100          X

Trammell Crow Atlanta Development, Inc.

   United States    Trammell Crow Company, LLC      100          X

Trammell Crow Brokerage, Inc.

   United States    Trammell Crow Company, LLC      100          X

Trammell Crow Carolinas Development, Inc.

   United States    Trammell Crow Company, LLC      100          X

Trammell Crow Central Texas Development, Inc.

   United States    Trammell Crow Company, LLC      100          X

Trammell Crow Chicago Development, Inc.

   United States    Trammell Crow Company, LLC      100          X

Trammell Crow Company (Canada), Ltd.

   Canada    Trammell Crow Company, LLC      100          X

Trammell Crow Denver Development II, Inc.

   United States    Trammell Crow Company, LLC      100          X

Trammell Crow Denver Development III, Inc.

   United States    Trammell Crow Company, LLC      100          X

Trammell Crow Denver Development IV, Inc.

   United States    Trammell Crow Company, LLC      100          X

Trammell Crow Denver Development, Inc.

   United States    Trammell Crow Company, LLC      100          X

Trammell Crow Detroit Development, Inc.

   United States    Trammell Crow Company, LLC      100          X

Trammell Crow Development & Investment, Inc.

   United States    Trammell Crow Company, LLC      100          X

Trammell Crow Houston Development, Inc.

   United States    Trammell Crow Company, LLC      100          X

Trammell Crow Investments V, Inc.

   United States    Trammell Crow Company, LLC      100          X

Trammell Crow Kansas City Development, Inc.

   United States    Trammell Crow Company, LLC      100          X

Trammell Crow New England Development, Inc.

   United States    Trammell Crow Development & Investment, Inc.      100      
   X

Trammell Crow NW Development, Inc.

   United States    Trammell Crow Development & Investment, Inc.      100      
   X

Trammell Crow Portland Development II, Inc.

   United States    Trammell Crow Company, LLC      100          X

Trammell Crow Portland Development, Inc.

   United States    Trammell Crow Company, LLC      100          X

Trammell Crow San Diego Development, Inc.

   United States    Trammell Crow Company, LLC      100          X



--------------------------------------------------------------------------------

Trammell Crow So. Cal. Development Services, Inc.

   United States    Trammell Crow Company, LLC    100       X

Trammell Crow So. Cal. Development, Inc.

   United States    Trammell Crow Company, LLC    100       X

Trammell Crow So. Cal. Properties, Inc.

   United States    Trammell Crow Company, LLC    100       X

Trammell Crow Tulsa Development, Inc.

   United States    Trammell Crow Company, LLC    100       X

USREA, Inc.

   United States    Trammell Crow Company, LLC    100       X

Limited Liability Company

              

1 Bond Tower, LLC

   United States    TC Bond Tower Member, LLC    7.5       X

301 Ocean Development, LLC

   United States    Trammell Crow Santa Monica Development, LLC    4.38302    X
   X

90 K Street LLC

   United States    TC 90 K Street LLC    10       X

AMHIP ATL II, LLC

   United States    TCC-Huntington Fairburn, LLC    5       X

Braddock Gateway, LLC

   United States    TC Braddock Member, LLC    5       X

Century Technology Campus, LLC

   United States    TC CTC, LLC    20       X

Consortium America, LLC

   United States    TC MidAtlantic Development, Inc.    57.145       X

Cranberry Woods Apartments, LLC

   United States    TC Cranberry Woods Apartments, LLC    25       X

Crestview Station Commercial, LLC

   United States    Trammell Crow Central Texas Development, Inc.    10       X

Crestview Station Management, L.L.C.

   United States    Trammell Crow Central Texas Development, Inc.    50       X

Crestview Station Phase I, LLC

   United States    High Street Crestview Station GP, Inc.    10       X

Crestview Station Phase II, LLC

   United States    High Street Crestview Station GP, Inc.    10       X

CRP/TCC Junction Flats Venture, L.L.C.

   United States    TC Junction Flats Member, LLC    10       X

CRP/TCC Park Ridge Venture, L.L.C.

   United States    TC Park Ridge Member, LLC    10       X

CTMC, LLC

   United States    TC LA Development, Inc.    10       X

FAA DFW Associates, LLC

   United States    TC FAA Member, LLC    5       X

FAA SEA Associates, LLC

   United States    TC FAA SEA Member, LLC    5       X

Fort Lincoln Retail Owner, LLC

   United States    TC Fort Lincoln LLC    29       X

Gateway Commerce Center IV LLC

   United States    TC Gateway Commerce, LLC    10       X

Gateway Commerce Center LLC

   United States    TC Gateway Commerce, LLC    10       X

GW Apartments LLC

   United States    THC/TCC GW Development LLC    5       X

GW Block 23 Office, LLC

   United States    TC GW Block 23 MM, LLC    10       X

High Street At Lowry, LLC

   United States    High Street Siena Denver, LLC    100       X



--------------------------------------------------------------------------------

High Street Crestview Station, LLC

   United States    High Street Crestview Station GP, Inc.   

 

10

  

      X

High Street CWH, LLC

   United States    High Street Columbia, Inc.      100          X

High Street Mockingbird Venture Partners, LLC

   United States    High Street West Love, LLC      10          X

Inverness Associates, LLC

   United States    TC Inverness MM, LLC      50          X

Kearny Point, LLC

   United States    NE Metro Development 2, Inc.      5          X

LA Brickyard, LLC

   United States    TC Brickyard Associates, LLC      10          X

LA Plaza Partners, LLC

   United States    TC LA Development, Inc.      75          X

Lion-TCC Development II, LLC

   United States    TC Industrial Associates, Inc.      7.5          X

LIT-RPC JJ Lemmon Industrial, LLC

   United States    TC Industrial Associates, Inc.      7.5          X

LIT-RPC Trade Center, LLC

   United States    TC Industrial Associates, Inc.      7.5          X

Livermore Oaks Joint Venture LLC

   United States    TC LOM, LLC      5          X

Lowry Condos, LLC

   United States    High Street At Lowry, LLC      6          X

Midtown Square Associates, LLC

   United States    Midtown Square Associates Member, LLC      5          X

MROTC Holdings LLC

   United States    TC Oklahoma Development, Inc.      80          X

North First Developers, LLC

   United States    TC Alviso Business Center, LLC      10          X

Oak Park Associates, LLC

   United States    TC Oak Park, Inc.      75          X

Ontario Innovation Center I, LLC

   United States    Trammell Crow So. Cal. Development, Inc.      5          X

Ontario Innovation Center II, LLC

   United States    Trammell Crow So. Cal. Development, Inc.      5          X

PHT Investment Holdings II, LLC

   United States    Partners Health Realty Holdings, Inc.      1          X

PHT Investment Holdings, LLC

   United States    Partners Health Realty Holdings, Inc.      1          X

PHT Katy POB II, LLC

   United States    TC Katy POB II Member, LLC      10.9          X

PHT Princeton MOB, LLC

   United States    PHT Investment Holdings, LLC      0.9704          X

PHT Sugar Land POB II, LLC

   United States    TC Sugar Land POB II Member, LLC      10.9          X

PHT Westover Hills MOB III, LLC

   United States    TC Westover Hills MOB III Member, LLC      10.9          X

PR III/Crow GC Office Holdings, LLC

   United States    TCH Grand Crossing, LLC      50          X

PR III/Crow Mach One Holdings, LLC

   United States    TC Mach One, LLC      50          X

Sentinel Square II, LLC

   United States    TC 1050 1st Street, LLC      5          X

Spectrum Ridge Industrial, LLC

   United States    TC Spectrum Ridge Member, LLC      10          X

SW Industrial Park, LLC

   United States    TC SW Industrial, LLC      4          X

TC BV Libertyville, LLC

   United States    TC Libertyville Member, LLC      10          X

TC Central Associates, LLC

   United States    TC Central Associates Member, LLC      5          X



--------------------------------------------------------------------------------

TC Columbia Associates, LLC

   United States    TC Columbia Member, LLC      10          X

TC Oaklawn, LLC

   United States    TC Oaklawn Investor, LLC      50          X

TC Uptown Associates, LLC

   United States    TC Uptown Associates Member, LLC      10          X

TC/P 3118 W Lake, LLC

   United States    TC 3118 Member, LLC      10          X

TC/P Island Venture, LLC

   United States    TC Island Member, LLC      10          X

TC/P Legacy Tower I, LLC

   United States    TC Legacy Tower I Member, LLC      10          X

TC/P Legacy Tower II, LLC

   United States    TC Legacy Tower I Member, LLC      10          X

TCC/AMB Aviation IAH Venture LLC

   United States    Trammell Crow Company, LLC      5          X

TC-CH Realty IV Canadian Venture GP, LLC

   United States    TCGKRS Associates, Inc.      5          X

TC-CH Realty IV Venture, LLC

   United States    TCGKRS Associates, Inc.      10          X

TCC-Huntington Fairburn, LLC

   United States    TC Fairburn Member, LLC      50          X

TCC-Lion Industrial, LLC

   United States    TC Industrial GP, LLC      50          X

TCH DT II, LLC

   United States    TCH CBD, Inc.      40          X

TCH Energy Center Four, LLC

   United States    TC West Houston, Inc.      10          X

TCH Energy Center Three, LLC

   United States    TC West Houston, Inc.      10          X

TCH Energy Corridor Venture, LLC

   United States    TC West Houston, Inc.      10          X

TCH Northwest Associates Phase II, LLC

   United States    TC Houston Office Development, Inc.      5          X

TC-MetLife Retail, LLC

   United States    TC Retail Acquisitions, Inc.      10          X

THC/TCC GW Development LLC

   United States    TC Green Water 1, LLC      50          X

TPRF III/TCC I-10 West, LLC

   United States    Trammell Crow Arizona Development, Inc.      5          X

Washington Square Associates, LLC

   United States    TC Washington Square, LLC      10          X

Limited Liability Partnership

              

Posner Park Retail, LLP

   United States    TCC North Florida Development #1, Inc.      50          X

Limited Partnership

              

Atascocita Commons Associates II, LP

   United States    TC Houston Retail Development, Inc.      100          X

Atwater 12 LP

   United States    TCNE Atwater 12, Inc.      30          X

Carlyle/High Street Ocean City, L.P.

   United States    High Street Maryland, LLC      10          X

Cascade Station Corporate Center I, L.P.

   United States    TC CS, Inc.      10          X

Crestview Station DS Land, LP

   United States    Crestview Station DS, LLC      50          X

Crestview Station LLR Land, LP

   United States    Crestview Station LLR, LLC      50          X

Crestview Station RTB Land, LP

   United States    Crestview Station RTB, LLC      50          X

Crestview Station, L.P.

   United States    Crestview Station Management, L.L.C.      50          X

Fairway Centre Associates, L.P.

   United States    Fairway Centre, Inc.      100          X



--------------------------------------------------------------------------------

Grand Parkway/I-10 Associates, L.P.

   United States    TC Grand Parkway GP, Inc.    30       X

High Street Rainey, LP

   United States    High Street Rainey GP, Inc.    23.31259    X    X

I-30 Distribution, LP

   United States    I-30 Distribution GP, LLC    50       X

Katy POB I, L.P.

   United States    TC Houston Katy GP, Inc.    0.6657       X

Lakeview BP Land, LP

   United States    Lakeview BP Land GP, LLC    10       X

Park Lucero I, LP

   United States    Thurca, LLC    10       X

Park Lucero II, LP

   United States    Thurca, LLC    10       X

PR III/Crow 35 Eagle, LP

   United States    PR III/Crow 35 Eagle GP, LLC    20       X

PR III/Crow Building B & D, LP

   United States    PR III/Crow Building B & D GP, LLC    8       X

PR III/Crow GC Office, LP

   United States    PR III/Crow GC Office GP, LLC    1       X

SA Crossroads Retail II, L.P.

   United States    TCCT San Antonio Investments, Inc.    35.97893    X    X

South Kitchener Holdings, LP

   United States    South Kitchener Holdings GP, LLC    5       X

Sugar Land POB I, L.P.

   United States    TC Houston Sugar Land GP, Inc.    0.6637       X

TC Atwater Land General Partner LP

   United States    TCNE Atwater Land GP, Inc.    100       X

TC Atwater Land LP

   United States    TC Atwater Land General Partner LP    100       X

TC Dallas/Fort Worth Investment and Development, LP

   United States    TCDFW Investment and Development, Inc.    100       X

TC Knox Heights, LP

   United States    TC Knox Member, LLC    9.99       X

TCC West Plano Limited Partnership

   United States    TCC West Plano GP, Inc.    100       X

TCC/AMB Aviation IAH LP

   United States    Trammell Crow Company, LLC    5       X

TC-CH Realty IV Canadian Venture, LP

   United States    TC-CH Realty IV Canadian Venture GP, LLC    5       X

TCDFW Acquisitions LP

   United States    TCDFW Quest, Inc.    100       X

Trammell Crow Acquisitions I-II GP, L.P.

   United States    Trammell Crow Acquisitions I-II, Inc.    100       X

Trammell Crow Co-Investment Acquisitions I-II, L.P.

   United States    Trammell Crow Acquisitions I-II, Inc.    0.002    X    X

Trammell Crow Company Acquisitions I, L.P.

   United States    Trammell Crow Acquisitions I-II GP, L.P.    6.74922    X   
X

Trammell Crow Company Acquisitions II, L.P.

   United States    Trammell Crow Acquisitions I-II GP, L.P.    8.76603    X   
X

Trammell Crow Company IAH International Air Cargocentre II, L.P.

   United States    TCC Air GP, LLC    50       X

Trammell Crow Individual Investment Fund 2003 L.P.

   United States    Trammell Crow Investments V, Inc.    1.0004    X    X

Trammell Crow Investment Fund V, L.P.

   United States    Trammell Crow Investments V, Inc.    19.92977    X    X

Trammell Crow Limited Partner Acquisitions I-II, L.P.

   United States    Trammell Crow Acquisitions I-II, Inc.    96.416       X

West Plano Land Company, LP

   United States    West Plano Land Company-GP LLC    10       X



--------------------------------------------------------------------------------

West Plano Land Investments Holding LP

   United States    TCC West Plano Limited Partnership    10       X

WP Land Sub, L.P.

   United States    West Plano Land Company-GP LLC    10       X

Single Member Limited Liability Company

              

45 L Holding LLC

   United States    90 K Street LLC    10       X

90 K Holding LLC

   United States    90 K Street LLC    10       X

CBP TCMA Associates, LLC

   United States    TC MidAtlantic Development V, Inc.    100       X

Centre Point Commons, LLC

   United States    TCC North Florida Development #1, Inc.    100       X

CG Sunland LLC

   United States    Trammell Crow Investment Fund V, L.P.    19.92977    X    X

Colwood Industrial Park, LLC

   United States    Lion-TCC Development II, LLC    7.5       X

Crestview Station DS, LLC

   United States    Crestview Station Management, L.L.C.    50       X

Crestview Station LLR, LLC

   United States    Crestview Station Management, L.L.C.    50       X

Crestview Station RTB, LLC

   United States    Crestview Station Management, L.L.C.    50       X

CRP/TCC Junction Flats, L.L.C.

   United States    CRP/TCC Junction Flats Venture, L.L.C.    10       X

CRP/TCC Park Ridge, L.L.C.

   United States    CRP/TCC Park Ridge Venture, L.L.C.    10       X

EXPO GLO LLC

   United States    TCC-Lion Industrial, LLC    50       X

Expo LIT Associates, LLC

   United States    TCC-Lion Industrial, LLC    50       X

Fairburn 85, LLC

   United States    AMHIP ATL II, LLC    10       X

Fallbrook Industrial Associates, LLC

   United States    Lion-TCC Development II, LLC    7.5       X

Fallbrook Pines Phase I, LLC

   United States    Lion-TCC Development II, LLC    7.5       X

Fort Lincoln Retail, LLC

   United States    Fort Lincoln Retail Owner, LLC    29       X

Foster City MOB, LLC

   United States    PHT Investment Holdings, LLC    1       X

High Street Carrollton, LLC

   United States    Trammell Crow Development & Investment, Inc.    100       X

High Street Cleveland Lakefront, LLC

   United States    TCDFW MF Development, Inc.    100       X

High Street Maryland, LLC

   United States    TC MidAtlantic Development II, Inc.    100       X

High Street Siena Denver, LLC

   United States    Trammell Crow Denver Development II, Inc.    100       X

High Street West Love, LLC

   United States    TCDFW Development, Inc.    100       X

Houston Greenway Associates LLC

   United States    Trammell Crow Houston Development, Inc.    100       X

I-30 Distribution GP, LLC

   United States    TCC-Lion Industrial, LLC    50       X

I-78 Industrial, LLC

   United States    TC NE Metro Development, Inc.    100       X

Industrial NV, LLC

   United States    TCC-Lion Industrial, LLC    50       X



--------------------------------------------------------------------------------

Jekyll - CY, LLC

   United States    Trammell Crow Company Acquisitions I, L.P.    6.74922    X
   X

Jekyll - SH, LLC

   United States    Trammell Crow Company Acquisitions I, L.P.    6.74922    X
   X

Jekyll Leaseholding, LLC

   United States    Trammell Crow Company Acquisitions I, L.P.    6.74922    X
   X

KCI Logistics II, LLC

   United States    Lion-TCC Development II, LLC    7.5       X

Kenswick Industrial Center GP, LLC

   United States    TCC-Lion Industrial, LLC    50       X

Knox Logistics LLC

   United States    Lion-TCC Development II, LLC    7.5       X

Lakeview BP Land GP, LLC

   United States    TC-CH Realty IV Venture, LLC    10       X

LIT-RPC Trade Center IX, LLC

   United States    LIT-RPC Trade Center, LLC    7.5       X

LIT-RPC Trade Center VI, LLC

   United States    LIT-RPC Trade Center, LLC    7.5       X

LIT-RPC Trade Center VII, LLC

   United States    LIT-RPC Trade Center, LLC    7.5       X

Livermore Oaks Land Venture, LLC

   United States    TC LOM, LLC    100       X

LVIP Lot 61 Owner, LLC

   United States    LVIP Lot 61 Venture, LLC    7.5       X

LVIP Lot 61 Venture, LLC

   United States    Lion-TCC Development II, LLC    7.5       X

Madison Industrial Associates II, LLC

   United States    TCC-Lion Industrial, LLC    50       X

Midtown Square Associates Member, LLC

   United States    Trammell Crow Chicago Development, Inc.    100       X

MROTC Development Partners LLC

   United States    MROTC Holdings LLC    80       X

Pasadena Gateway, LLC

   United States    TC LA Development, Inc.    100       X

Perimeter West Associates, LLC

   United States    TCC-Lion Industrial, LLC    50       X

PHT Bolingbrook MOB, LLC

   United States    PHT Investment Holdings, LLC    1       X

PHT Care Group, LLC

   United States    PHT Investment Holdings, LLC    1       X

PHT Duke MOB, LLC

   United States    PHT Investment Holdings, LLC    1       X

PHT Health Pavilion CRH, LLC

   United States    PHT Investment Holdings, LLC    1       X

PHT Henrico MOB, LLC

   United States    PHT Investment Holdings, LLC    1       X

PHT Hinsdale MOBs, LLC

   United States    PHT Investment Holdings, LLC    1       X

PHT Lakeview, LLC

   United States    PHT Investment Holdings, LLC    1       X

PHT Memorial Hermann LP, LLC

   United States    PHT Investment Holdings II, LLC    1       X

PHT Middletown, LLC

   United States    PHT Investment Holdings, LLC    1       X

PHT Mooresville, LLC

   United States    PHT Investment Holdings, LLC    1       X

PHT St. Francis Professional II, LLC

   United States    PHT Investment Holdings, LLC    1       X



--------------------------------------------------------------------------------

PHT St. Vincent, LLC

   United States    PHT Investment Holdings, LLC    1       X

PHT Westover Hills MOB I, LLC

   United States    PHT Investment Holdings, LLC    1       X

PHT Westover Hills MOB II, LLC

   United States    PHT Investment Holdings, LLC    1       X

PHT Women’s, LLC

   United States    PHT Investment Holdings, LLC    1       X

PR III/Crow 35 Eagle GP, LLC

   United States    PR III/Crow 35 Eagle Holdings, LLC    20       X

PR III/Crow Building B & D GP, LLC

   United States    PR III/Crow Buildings B & D Holdings, LLC    8       X

PR III/Crow GC Office GP, LLC

   United States    PR III/Crow GC Office Holdings, LLC    50       X

Princeton Medical Arts Pavilion Urban Renewal, LLC

   United States    PHT Princeton MOB, LLC    0.9704       X

Sierra Lakes Commerce, LLC

   United States    Lion-TCC Development II, LLC    7.5       X

South Kitchener Holdings GP, LLC

   United States    TC-CH Realty IV Canadian Venture, LP    5       X

South Washington Park, LLC

   United States    Lion-TCC Development II, LLC    7.5       X

TC 1050 1st Street, LLC

   United States    TC MidAtlantic Development V, Inc.    100       X

TC 3118 Member, LLC

   United States    Trammell Crow Chicago Development, Inc.    100       X

TC 90 K Street LLC

   United States    TC MidAtlantic Development III, Inc.    100       X

TC Alviso Business Center, LLC

   United States    TC No. Cal. Development, Inc.    100       X

TC Bingen, LLC

   United States    Trammell Crow Portland Development, Inc.    100       X

TC Block 188 Development, LLC

   United States    TC Austin Development, Inc.    100       X

TC Bond Tower Member, LLC

   United States    TC Northwest Development, Inc.    100       X

TC Bordentown Associates, LLC

   United States    TCC-Lion Industrial, LLC    50       X

TC Braddock Member, LLC

   United States    TC MidAtlantic Development IV, Inc.    100       X

TC Brickyard Associates, LLC

   United States    TC LA Development, Inc.    100       X

TC BV 1800 Industrial, LLC

   United States    TC BV Libertyville, LLC    10       X

TC Central Associates Member, LLC

   United States    TCDFW Development, Inc.    100       X

TC Columbia Member, LLC

   United States    TC Northwest Development, Inc.    100       X

TC Corridors Industrial, LLC

   United States    Trammell Crow Arizona Development, Inc.    100       X

TC Cranberry Woods Apartments, LLC

   United States    High Street NE Metro, Inc.    100       X

TC CTC, LLC

   United States    TC MidAtlantic Development V, Inc.    100       X

TC Eagle B&D Development, LLC

   United States    TCDFW Industrial Development, Inc.    100       X

TC Eagle Land, LLC

   United States    TCDFW Industrial Development, Inc.    100       X



--------------------------------------------------------------------------------

TC FAA Member, LLC

   United States    TCDFW Investment and Development, Inc.    100       X

TC FAA SEA Member, LLC

   United States    TC Northwest Development, Inc.    100       X

TC Fairburn Member, LLC

   United States    TC Atlanta Development, Inc.    100       X

TC Fort Lincoln LLC

   United States    TC Fort Lincoln Retail Manager, Inc.    100       X

TC Fort Meade Technology Center, LLC

   United States    TC MidAtlantic Development III, Inc.    100       X

TC Gateway Commerce, LLC

   United States    Trammell Crow Chicago Development, Inc.    100       X

TC Green Water 1, LLC

   United States    TC Austin Development, Inc.    100       X

TC Green Water Master Developer, LLC

   United States    TC Austin Development, Inc.    100       X

TC Greenbelt, LLC

   United States    TC MidAtlantic Development V, Inc.    100       X

TC GW Block 23 MM, LLC

   United States    TC Austin Development, Inc.    100       X

TC Harmans Road, LLC

   United States    TC MidAtlantic Development V, Inc.    100       X

TC Industrial GP, LLC

   United States    TC Industrial, Inc.    100       X

TC Inverness MM, LLC

   United States    TC Houston Office Development, Inc.    100       X

TC Island Member, LLC

   United States    Trammell Crow Chicago Development, Inc.    100       X

TC Junction Flats Member, LLC

   United States    Trammell Crow Chicago Development, Inc.    100       X

TC Katy POB II Member, LLC

   United States    TC Houston MOB Development, Inc.    100       X

TC Knox Investor, LLC

   United States    TCDFW MF Development, Inc.    100       X

TC Knox Member, LLC

   United States    TCDFW MF Development, Inc.    100       X

TC Legacy Tower I Member, LLC

   United States    TCDFW Development, Inc.    100       X

TC Legacy Tower II Member, LLC

   United States    TCDFW Development, Inc.    100       X

TC Libertyville Member, LLC

   United States    Trammell Crow Chicago Development, Inc.    100       X

TC LOM, LLC

   United States    TC No. Cal. Development, Inc.    100       X

TC LVTC, LLC

   United States    TC NE Metro Development, Inc.    100       X

TC Mach One, LLC

   United States    Trammell Crow Arizona Development, Inc.    100       X

TC Oak Brook, LLC

   United States    TC OB, LLC    8.76603    X    X

TC Oaklawn Investor, LLC

   United States    TC MidAtlantic Development V, Inc.    100       X

TC Oaklawn Mezz, LLC

   United States    TC Oaklawn, LLC    50       X

TC Oaklawn Owner, LLC

   United States    TC Oaklawn Mezz, LLC    50       X

TC OB, LLC

   United States    Trammell Crow Company Acquisitions II, L.P.    8.76603    X
   X

TC Paoli, LLC

   United States    TC NE Metro Development, Inc.    100       X



--------------------------------------------------------------------------------

TC Park Ridge Member, LLC

   United States    Trammell Crow Chicago Development, Inc.    100       X

TC Penn Development, LLC

   United States    TCDFW Development, Inc.    100       X

TC Santa Monica Manager, LLC

   United States    Trammell Crow Company Acquisitions II, L.P.    8.76603    X
   X

TC Spectrum Ridge Member, LLC

   United States    Trammell Crow Arizona Development, Inc.    100       X

TC Sugar Land POB II Member, LLC

   United States    TC Houston MOB Development, Inc.    100       X

TC SW Industrial, LLC

   United States    Trammell Crow Portland Development II, Inc.    100       X

TC Tigard, LLC

   United States    Trammell Crow Portland Development II, Inc.    100       X

TC Uptown Associates Member, LLC

   United States    TCDFW Office Development, Inc.    100       X

TC Washington Square, LLC

   United States    TC Northwest Development, Inc.    100       X

TC Westover Hills MOB III Member, LLC

   United States    TC Austin Development, Inc.    100       X

TCC Air GP, LLC

   United States    TCC-Lion Industrial, LLC    50       X

TCC High Street Development, LLC

   United States    Trammell Crow Development & Investment, Inc.    100       X

TCDFW Acquisitions, LLC

   United States    TCDFW Development, Inc.    100       X

TCDFW Penn Development, LLC

   United States    TCDFW Development, Inc.    100       X

TCEP LLC

   United States    TC Austin Development, Inc.    100       X

TCH Grand Crossing, LLC

   United States    TC Houston Office Development, Inc.    100       X

TC-Met Orlando, LLC

   United States    TC-MetLife Retail, LLC    10       X

TCNE Acquisition I, LLC

   United States    TC NE Metro Development, Inc.    100       X

Thurca, LLC

   United States    Trammell Crow Arizona Development, Inc.    100       X

Trammell Crow Santa Monica Development, LLC

   United States    TC Santa Monica Manager, LLC    8.76603    X    X

Triangle Associates, LLC

   United States    TC MidAtlantic Development V, Inc.    100       X

USA Parkway Retail, LLC

   United States    TCC-Lion Industrial, LLC    50       X

West Love Land Owner, LLC

   United States    High Street Mockingbird Venture Partners, LLC    10       X

West Plano Land Company-GP LLC

   United States    West Plano Land Investments Holding LP    10       X



--------------------------------------------------------------------------------

Investment Management Entities

 

State/Country of
Incorporation

  

Subsidiary

  

Ownership

   Percent
Owned     Investment
Subsidiary
(Check if
Applicable)

California - United States

  

CBRE Global Investors, Inc.

  

CBRE, Inc.

     100.0 %    X

Delaware - United States

  

CBRE Global Investors, LLC

  

CBRE, Inc.

     100.0 %    X

 

State/Country of
Incorporation

  

Name of CBREGI Consolidated
Subsidiary

  

CBREGI Consolidated Entity
Equityholders

  

Security Held

   Percent
Owned
of
Security
Class     Investment
Subsidiary
(Check if
Applicable)

Delaware - United States

  

615 North 48th Street HoldCo LLC

  

CBRE Global Investors, LLC

  

Percentage

Ownership

Interest

     100.0 %    X

Netherlands

  

Beheermaatschappij W.T.C. Amsterdam B.V.

  

CBRE Global Investors (NL) B.V.

  

Ordinary

Shares

     100.0 %    X

Jersey

  

CB Richard Ellis Alpha Plus Warehousing Limited

  

CBRE Luxembourg Holdings Sarl

   Ordinary      100.0 %    X

Delaware - United States

  

CB Richard Ellis CR Carryco, LLC

  

CBRE Investors Executive Holding Company, LLC

  

Percentage

Ownership

Interest

     97.3 %         

 

CBRE Investors GLT Carryco, LLC

  

 

Percentage

Ownership

Interest

     2.7 %    X

Delaware - United States

  

CB Richard Ellis DH CarryCo LLC

  

CBRE Global Investors, Inc.

  

Class A

Member

Units

     100.0 %    X      

 

CBRE Investors Executive Holding Company, LLC

  

 

Class B

Member

Percentage

     97.3 %         

 

CBRE Investors GLT Carryco, LLC

  

 

Class B

Member

Percentage

     2.7 %   

Luxembourg

  

CB Richard Ellis European Warehousing S.à r.l.

  

CBRE Global Investors Asia Holdings B.V.

  

Common

Equity

     100.0 %    X

Luxembourg

  

CB Richard Ellis Global Alpha Series Sarl

  

CBRE Global Investors Asia Holdings B.V.

   Shares      100.0 %    X

Delaware - United States

  

CB Richard Ellis Global Real Estate Securities, LLC

  

CBRE Clarion Securities LLC

  

Common

Equity

     100.0 %    X

England

  

CB Richard Ellis Investor Partner Limited

  

CBRE Global Investors Europe Holdings Limited

   Ordinary      100.0 %   

X



--------------------------------------------------------------------------------

Delaware - United States

  

CB Richard Ellis Investors Funds PEC Carryco, LLC

  

CBRE Global Investors, LLC

   Class A Member      100.0 %    X      

CBRE Global Investors, LLC

   Class B Member      20.0 %   

Hong Kong

  

CB Richard Ellis Investors Limited

  

CBRE Global Investors Asia Holdings B.V.

   Common Equity      100.0 %    X

Delaware - United States

  

CB Richard Ellis Investors SP Asia, LLC

  

CBRE Global Investors, LLC

   Common Equity      100.0 %    X

Delaware - United States

  

CB Richard Ellis Investors/U.S. Advisor, LLC

  

CBRE Global Investors, LLC

   Common Equity      100.0 %    X

Delaware - United States

  

CB Richard Ellis Partners III, L.L.C.

  

CBRE Global Investors, LLC

   Capital Units      59.9 %         

CBRE Investors Executive Holding Company, LLC

   Capital Units      0.001 %    X

Delaware - United States

  

CB Richard Ellis Partners U.S. IV, L.L.C.

  

CBRE Global Investors, LLC

   Class B Units      38.7 %    X      

CBRE Strategic Investors U.S. IV, L.L.C.

   Class A Units      100.0 %   

Delaware - United States

  

CB Richard Ellis Partners U.S. Opportunity 5 GP, L.L.C.

  

CBRE Global Investors, LLC

   Class B Units      80.4 %    X      

CBRE Strategic Investors U.S. Opportunity 5, L.L.C.

   Class A Member      100.0 %   

Delaware - United States

  

CB Richard Ellis Partners U.S. Value 5 GP, L.L.C.

  

CBRE Global Investors, LLC

   Class B Units      80.6 %    X      

CBRE Strategic Investors U.S. Value 5, L.L.C.

   Class A Member      100.0 %   

Delaware - United States

  

CB Richard Ellis SPA II GP, LLC

  

CBRE Global Investors, LLC

   Common Equity      100.0 %    X

Delaware - United States

  

CB Richard Ellis SPE II Carryco, LLC

  

CBRE Global Investors, Inc.

   A Shares      87.9 %    X      

CBRE Global Investors, Inc.

   B Shares      33.3 %         

CBRE Investors Executive Holding Company, LLC

   B Shares      33.3 %         

CBRE Investors GLT Carryco, LLC

   B Shares      33.3 %   

Delaware - United States

  

CB Richard Ellis SPE II G.P., LLC

  

CBRE Global Investors, Inc.

   Common Equity      81.5 %    X

Delaware - United States

  

CB Richard Ellis SPE III CarryCo LLC

  

CBRE Global Investors, Inc.

   A Shares      87.9 %    X      

CBRE Global Investors, Inc.

   B Shares      33.3 %         

CBRE Investors Executive Holding Company, LLC

   B Shares      33.3 %         

CBRE Investors GLT Carryco, LLC

   B Shares      33.3 %   



--------------------------------------------------------------------------------

Luxembourg

  

CB Richard Ellis SPE III Co-Invest 1 S.a r.l.

  

CB Richard Ellis European Warehousing S.à r.l.

  

Class A

Shares

     12.8 %    X      

CB Richard Ellis European Warehousing S.à r.l.

  

Class B

Shares

     12.8 %         

CB Richard Ellis European Warehousing S.à r.l.

  

Class C

Shares

     12.8 %         

CB Richard Ellis European Warehousing S.à r.l.

  

Class D

Shares

     12.8 %         

CB Richard Ellis SPE III CarryCo LLC

  

Class A

Shares

     65.4 %         

CB Richard Ellis SPE III CarryCo LLC

  

Class B

Shares

     65.4 %         

CB Richard Ellis SPE III CarryCo LLC

  

Class C

Shares

     65.4 %         

CB Richard Ellis SPE III CarryCo LLC

  

Class D

Shares

     65.4 %         

CBRE Global Investors, Inc.

  

Class A

Shares

     10.0 %         

CBRE Global Investors, Inc.

  

Class B

Shares

     10.0 %         

CBRE Global Investors, Inc.

  

Class C

Shares

     10.0 %         

CBRE Global Investors, Inc.

  

Class D

Shares

     10.0 %   

Delaware - United States

  

CB Richard Ellis SPE III GP, LLC

  

CBRE Global Investors, Inc.

  

Common

Equity

     100.0 %    X

Delaware - United States

  

CB Richard Ellis SPUK G.P. II, LLC

  

CBRE Global Investors, Inc.

   Shares      87.7 %    X

Delaware - United States

  

CB Richard Ellis SPUK G.P. III, LLC

  

CBRE Global Investors, Inc.

   Shares      84.0 %    X

Delaware - United States

  

CB Richard Ellis Venture Investors, LLC

  

CBRE Global Investors, LLC

  

Common

Equity

     77.0 %    X

Jersey

  

CB SPUK Carry Co 1 Limited

  

CBRE Global Investors, Inc.

  

Ordinary

Shares

     78.0 %    X      

CBRE Investors Executive Holding Company, LLC

  

Ordinary

Shares

     22.0 %         

CB-Spuk Investment Adviser Limited

  

Special

Shares

     100.0 %   

Jersey

  

CB SPUK Carry Co. 2 Limited

  

CBRE Global Investors, Inc.

   Ordinary B      47.5 %    X      

CBRE Global Investors, Inc.

  

Ordinary

Shares

     52.5 %         

CBRE Global Investors, Inc.

  

Special

Shares

     100.0 %         

CBRE Global Investors, LLC

   Ordinary B      0.2 %   



--------------------------------------------------------------------------------

     

CBRE Global Investors, LLC

  

Ordinary

Shares

     0.2 %         

CBRE Investors Executive Holding Company, LLC

   Ordinary B      15.0 %         

CBRE Investors Executive Holding Company, LLC

  

Ordinary

Shares

     15.0 %         

CBRE Investors Partners Pool I 04, LLC

   Ordinary B      2.0 %         

CBRE Investors Partners Pool I 04, LLC

  

Ordinary

Shares

     2.0 %   

Delaware - United States

  

CBRE Advisors LLC

  

CBRE Global Investors, LLC

  

Distributable

Cash

Percentage

Interest

     100.0 %    X      

 

CBRE Global Investors, LLC

  

 

Sale Event

Percentage

Interest

     35.1 %         

 

CBRE Investors Executive Holding Company, LLC

  

 

Sale Event

Percentage

Interest

     47.8 %         

 

CBRE Investors Partners Pool I 04, LLC

  

 

Sale Event

Percentage

Interest

     2.3 %   

Cayman Islands

  

CBRE AVF Management Limited

  

CBRE Global Investors Asia Holdings B.V.

  

Ordinary

Shares

     100.0 %    X

Netherlands

  

CBRE AZL Management BV

  

CBRE Global Investors (NL) B.V.

  

Ordinary

Shares

     100.0 %    X

 

Delaware - United States

  

 

CBRE Capital Partners Co-Investment I GP, LLC

  

 

CBRE Capital Partners U.S. I GP, LLC

  

 

Percentage

Ownership

Interest

     56.0 %    X      

 

CBRE Capital Partners U.S. Special Situations I GP, LLC

  

 

Percentage

Ownership

Interest

     44.0 %   

Delaware - United States

  

CBRE Capital Partners Co-Investment I SLP, LLC

  

CBRE Capital Partners U.S. I GP, LLC

  

Percentage

Ownership

Interest

     56.0 %    X      

 

CBRE Capital Partners U.S. Special Situations I GP, LLC

  

 

Percentage

Ownership

Interest

     44.0 %   

Delaware - United States

  

CBRE Capital Partners Co-Investment Management I, LLC

  

CBRE Capital Partners U.S. I Management, LLC

  

Percentage

Ownership

Interest

     56.0 %    X      

 

CBRE Capital Partners U.S. Special Situations I Management, LLC

  

 

Percentage

Ownership

Interest

     44.0 %   

Delaware - United States

  

CBRE Capital Partners U.S. Holdco, LLC

  

CBRE Global Investors, LLC

   LLC Interest      60.0 %    X

Delaware - United States

  

CBRE Capital Partners U.S. I GP, LLC

  

CBRE Capital Partners U.S. Holdco, LLC

  

Percentage

Ownership

Interest

     88.6 %    X      

 

CBRE Global Investors, LLC

  

 

Percentage

Ownership

Interest

     0.2 %   



--------------------------------------------------------------------------------

Delaware - United States

  

CBRE Capital Partners U.S. I Management, LLC

  

CBRE Capital Partners U.S. Holdco, LLC

  

Percentage

Ownership

Interest

     88.6 %    X      

 

CBRE Global Investors, LLC

  

 

Percentage

Ownership

Interest

     0.2 %   

Delaware - United States

  

CBRE Capital Partners U.S. Manager, LLC

  

CBRE Global Investors, LLC

  

Common

Equity

     100.0 %    X

Delaware - United States

  

CBRE Capital Partners U.S. Special Situations I GP, LLC

  

CBRE Capital Partners U.S. Holdco, LLC

  

Percentage

Ownership

Interest

     88.6 %    X      

 

CBRE Global Investors, LLC

  

 

Percentage

Ownership

Interest

     0.2 %   

Delaware - United States

  

CBRE Capital Partners U.S. Special Situations I Management, LLC

  

CBRE Capital Partners U.S. Holdco, LLC

  

Percentage

Ownership

Interest

     88.6 %    X      

 

CBRE Global Investors, LLC

  

 

Percentage

Ownership

Interest

     0.2 %   

Hong Kong

  

CBRE China Capital Partners Limited

  

CBRE Global Investors Asia Holdings B.V.

  

Ordinary

Shares

     100.0 %    X

Cayman Islands

  

CBRE China Opportunity Fund II L.P.

  

CBRE COF II Management Limited

  

General

Partner

Interest

     100.0 %    X      

CBRE Global Investors, Inc.

  

Limited

Partner

Interest

     100.0 %   

Delaware - United States

  

CBRE Clarion Global Infrastructure Value Fund

  

CBRE Global Investors, Inc.

  

Percentage

Ownership

Interest

     50.0 %    X

Delaware - United States

  

CBRE Clarion Global Listed Infrastructure Fund LP

  

CBRE Clarion Securities LLC

  

General

Partner

Interest

     100.0 %    X      

CBRE Clarion Securities LLC

  

Limited

Partner

Interest

     25.0 %         

CBRE Global Investors, Inc.

  

Limited

Partner

Interest

     75.0 %   

Cayman Islands

  

CBRE Clarion Global Real Return Ltd.

  

CBRE Global Investors, Inc.

  

Class A1

Shares

     100.0 %    X

Japan

  

CBRE Clarion Japan K.K.

  

CBRE Clarion Securities LLC

  

Common

Equity

     100.0 %    X

Delaware - United States

  

CBRE Clarion MLP Investments, LLC

  

CBRE Clarion Securities LLC

   LLC Interest      33.3 %    X      

CBRE Global Investors, Inc.

   LLC Interest      66.7 %   



--------------------------------------------------------------------------------

Hong Kong

  

CBRE Clarion Securities HKG Limited

  

CBRE Clarion Securities LLC

   Common Equity      100.0 %    X

Delaware - United States

  

CBRE Clarion Securities Holdings LLC

  

CBRE Clarion CRA Holdings, Inc.

   Class A Units      95.3 %    X

Delaware - United States

  

CBRE Clarion Securities LLC

  

CBRE Clarion Securities Holdings LLC

  

Percentage

Ownership

Interest

     100.0 %    X

Australia

  

CBRE Clarion Securities PTY Limited

  

CBRE Clarion Securities LLC

   Common Equity      100.0 %    X

United Kingdom

  

CBRE Clarion Securities UK Ltd

  

CBRE Clarion Securities LLC

   Common Equity      100.0 %    X

Cayman Islands

  

CBRE COF II Management Limited

  

CBRE Global Investors Asia Holdings B.V.

   Ordinary Shares      100.0 %    X

Cayman Islands

  

CBRE COF Management Limited

  

CBRE Global Investors Asia Holdings B.V.

   Ordinary Shares      100.0 %    X

Netherlands

  

CBRE Dutch Office Fund Management BV

  

CBRE Global Investors (NL) B.V.

   Ordinary      100.0 %    X

Netherlands

  

CBRE Dutch Residential Fund Management BV

  

CBRE Global Investors (NL) B.V.

   Ordinary      20.0 %    X

Netherlands

  

CBRE Dutch Retail Fund for Developments Beheer Maatschappij BV

  

CBRE Global Investors (NL) B.V.

   Ordinary      20.0 %    X

Netherlands

  

CBRE Dutch Retail Fund Management BV

  

CBRE Global Investors (NL) B.V.

   Ordinary      20.0 %    X

Netherlands

  

CBRE EIF Management BV

  

CBRE Global Investors Europe BV

   Ordinary      100.0 %    X

Netherlands

  

CBRE EOF Management BV

  

CBRE Global Investors Europe BV

   Ordinary      100.0 %    X

Netherlands

  

CBRE ESCF Management BV

  

CBRE Global Investors Europe BV

   Ordinary Shares      100.0 %    X

Netherlands

  

CBRE European Industrial Fund Management B.V.

  

CBRE Global Investors Europe BV

   Ordinary Shares      100.0 %    X

Netherlands

  

CBRE FRF Management BV

  

CBRE Global Investors Europe BV

   Ordinary      100.0 %    X

England and Wales

  

CBRE GIP London General Partner Limited

  

CBRE Global Investment Partners Limited

   Ordinary      100.0 %    X

Singapore

  

CBRE Global Investment Partners Asia Pte.Ltd

  

CBRE Global Investment Partners Holding B.V.

   Ordinary      100.0 %    X

Netherlands

  

CBRE Global Investment Partners Continental Europe B.V.

  

CBRE Global Investment Partners Holding B.V.

   Ordinary Shares      100.0 %    X

Netherlands

  

CBRE Global Investment Partners Eurosiris Fund Management B.V.

  

CBRE Global Investment Partners Holding B.V.

   Common Equity      100.0 %    X

Netherlands

  

CBRE Global Investment Partners Holding B.V.

  

CBRE Global Investors Europe Holdings Limited

   Ordinary Shares      100.0 %    X

England

  

CBRE Global Investment Partners Limited

  

CBRE Global Investors Europe Holdings Limited

   Ordinary      100.0 %    X



--------------------------------------------------------------------------------

Delaware - United States

  

CBRE Global Investment Partners, LLC

  

CBRE Global Investors, LLC

  

Percentage

Ownership

Interest

     100.0 %    X

Hong Kong

  

CBRE Global Investors (Asia Pacific) Limited

  

CBRE China Capital Partners Limited

  

Ordinary

Shares

     100.0 %   

Hong Kong

  

CBRE Global Investors (Asia) Limited

  

CBRE China Capital Partners Limited

  

Ordinary

Shares

     100.0 %    X

Guernsey

  

CBRE Global Investors (Guernsey) Limited

  

CBRE Global Investors (UK) Limited

  

Ordinary

Shares

     100.0 %    X

Jersey

  

CBRE Global Investors (Jersey) Ltd

  

CBRE Global Investors Asia Holdings B.V.

  

Ordinary

Shares

     100.0 %    X

South Korea

  

CBRE Global Investors (Korea) Limited

  

CBRE Global Investors Asia Holdings B.V.

  

Ordinary

Shares

     100.0 %   

Netherlands

  

CBRE Global Investors (NL) B.V.

  

CBRE Global Investors Europe BV

   Ordinary      100.0 %    X

Singapore

  

CBRE Global Investors (Singapore) Pte. Ltd

  

CBRE Global Investors Asia Holdings B.V.

  

Ordinary

Shares

     100.0 %   

Hong Kong

  

CBRE Global Investors (Taiwan) Limited

  

CBRE Global Investors Asia Holdings B.V.

  

Ordinary

Shares

     100.0 %   

Taiwan

  

CBRE Global Investors (Taiwan) Limited (Taiwan Branch)

  

CBRE Global Investors (Taiwan) Limited

  

Percentage

Ownership

Interest

     100.0 %   

United Kingdom

  

CBRE Global Investors (UK Funds) Limited

  

CBRE Global Investors (UK) Limited

  

Ordinary

Shares

     100.0 %    X

United Kingdom

  

CBRE Global Investors (UK Investments) Limited

  

CBRE Global Investors (UK) Limited

   Ordinary      100.0 %    X

United Kingdom

  

CBRE Global Investors (UK) Limited

  

CBRE Global Investors Europe Holdings Limited

  

“D” Ordinary

Shares

     100.0 %         

CBRE Global Investors Limited

   Ordinary A      100.0 %         

CBRE Global Investors Limited

   Ordinary B      100.0 %   

Delaware - United States

  

CBRE Global Investors Acquisitions, LLC

  

CBRE Global Investors, LLC

  

Common

Equity

     100.0 %    X

Netherlands

  

CBRE Global Investors Asia Holdings B.V.

  

Relam Amsterdam Holdings BV

  

Common

Equity

     100.0 %    X

Austria

  

CBRE Global Investors Austria GmbH

  

CBRE Global Investors Europe BV

   Share Capital      100.0 %    X

Belgium

  

CBRE Global Investors Belgium SA

  

CBRE Global Investors Europe BV

  

Common

Shares

     99.0 %         

CBRE Global Investors Europe Holdings BV

  

Common

Shares

     1.0 %   

Czech Republic

  

CBRE Global Investors Central Europe s.r.o.

  

CBRE Global Investors Europe BV

  

Common

Equity

     95.0 %         

CBRE Global Investors Europe Holdings BV

  

Common

Equity

     5.0 %   

Czech Republic

  

CBRE Global Investors Czech Republic s.r.o.

  

CBRE Global Investors Europe BV

  

Common

Equity

     95.0 %         

CBRE Global Investors Europe Holdings BV

  

Common

Equity

     5.0 %   



--------------------------------------------------------------------------------

Luxembourg

  

CBRE Global Investors DR Co-Invest S.à r.l.

  

CBRE Global Investors, LLC

   Class A1 Ordinary Shares      9.8 %    X      

CBRE Global Investors, LLC

   Class A2 Ordinary Shares      100.0 %         

CBRE Global Investors, LLC

   Class B1 Ordinary Shares      62.0 %         

CBRE Investors Executive Holding Company, LLC

   Class B2 Ordinary Shares      96.2 %         

CBRE Investors Partners Pool I 04, LLC

   Class B2 Ordinary Shares      3.1 %   

Netherlands

  

CBRE Global Investors EMEA AIFM B.V.

  

CBRE Global Investors Europe BV

   Percentage Ownership Interest      100.0 %    X

Netherlands

  

CBRE Global Investors EMEA MAG B.V.

  

CBRE Global Investors Europe BV

   Ordinary      100.0 %    X

Netherlands

  

CBRE Global Investors Europe BV

  

CBRE Global Investors Europe Holdings Limited

   Ordinary      100.0 %    X

Netherlands

  

CBRE Global Investors Europe Carried Interest BV

  

CBRE Global Investors Europe BV

   Shares A      100.0 %    X      

Stichting Administratiekantoor CBRE Carried Interest

   Shares I      100.0 %   

Netherlands

  

CBRE Global Investors Europe Holdings BV

  

CBRE Global Investors Europe BV

   Ordinary Shares      100.0 %    X

United Kingdom

  

CBRE Global Investors Europe Holdings Limited

  

CBRE Limited

   Ordinary      100.0 %    X

Japan

  

CBRE Global Investors Finance Japan KK

  

CBRE China Capital Partners Limited

   Shares      100.0 %    X

Finland

  

CBRE Global Investors Finland Oy

  

CBRE Global Investors Europe BV

   Ordinary Shares      100.0 %   

France

  

CBRE Global Investors France

  

CBRE Global Investors Europe BV

   Normal shares      5.6 %         

CBRE Global Investors Europe Holdings BV

   Normal shares      0.002 %   

France

  

CBRE Global Investors France SGP

  

CBRE Global Investors France

   Common Equity      100.0 %    X

Germany

  

CBRE Global Investors Germany GmbH

  

CBRE Global Investors Europe BV

   Normal shares      100.0 %   

Germany

  

CBRE Global Investors GmbH

  

CBRE Global Investors Asia Holdings B.V.

   Common Equity      100.0 %   

United Kingdom

  

CBRE Global Investors GMM UK Limited

  

CBRE Global Investors Europe Holdings Limited

   Ordinary      100.0 %    X

Delaware - United States

  

CBRE Global Investors GPIF Management, LLC

  

CBRE Global Investors, LLC

   Percentage Ownership Interest      100.0 %    X



--------------------------------------------------------------------------------

United Kingdom

  

CBRE Global Investors Group (UK) Limited

  

CBRE Global Investors Europe Holdings Limited

  

Class A1

Ordinary

Shares

     100.0 %    X      

CBRE Global Investors Europe Holdings Limited

  

Class B1

Ordinary

Shares

     100.0 %         

CBRE Global Investors Europe Holdings Limited

   Ordinary A      100.0 %         

CBRE Global Investors Europe Holdings Limited

   Ordinary B      100.0 %   

Delaware - United States

  

CBRE Global Investors Headway GP, LLC

  

CBRE Global Investors, LLC

  

Percentage

Ownership

Interest

     100.0 %    X

Hungary

  

CBRE Global Investors Hungary Kft.

  

CBRE Global Investors Europe BV

  

Common

Equity

     100.0 %   

Italy

  

CBRE Global Investors Italy S.r.l.

  

CBRE Global Investors Europe BV

   Sole Quota      100.0 %   

Japan

  

CBRE Global Investors Japan KK

  

CBRE Global Investors Asia Holdings B.V.

  

Ordinary

Shares

     100.0 %   

United Kingdom

  

CBRE Global Investors Limited

  

CBRE Global Investors Group (UK) Limited

   Ordinary      100.0 %   

Netherlands

  

CBRE Global Investors LPF Management (Netherlands) B.V.

  

CBRE Global Investors (NL) B.V.

  

Ordinary

Shares

     100.0 %    X

Luxembourg

  

CBRE Global Investors Luxembourg AIFM S.à r.l.

  

CBRE Global Investors Europe BV

   Shares      100.0 %   

Luxembourg

  

CBRE Global Investors Luxembourg Sarl

  

CBRE Global Investors Asia Holdings B.V.

  

Common

Equity

     100.0 %   

Amsterdam

  

CBRE Global Investors Luxembourg Sarl (Amsterdam Branch)

  

CBRE Global Investors Luxembourg Sarl

  

Common

Equity

     100.0 %   

Brussels

  

CBRE Global Investors Luxembourg Sarl (Brussels Branch)

  

CBRE Global Investors Luxembourg Sarl

  

Common

Equity

     100.0 %   

Dubai

  

CBRE Global Investors Middle East Limited

  

CBRE Global Investors Asia Holdings B.V.

  

Common

Equity

     100.0 %   

Sweden

  

CBRE Global Investors Nordics AB

  

CBRE Global Investors Europe BV

  

Ordinary

Shares

     100.0 %   

Luxembourg

  

CBRE Global Investors Open-Ended GP S.à r.l

  

CBRE Global Investors Asia Holdings B.V.

  

Common

Equity

     100.0 %    X

Netherlands

  

CBRE Global Investors Personnel Services BV

  

CBRE Global Investors Europe BV

  

Ordinary

Shares

     100.0 %   

Poland

  

CBRE Global Investors Poland SP. Z.o.o.

  

CBRE Global Investors Europe BV

  

Common

Equity

     100.0 %   

Romania

  

CBRE Global Investors Romania SRL

  

CBRE Global Investors Europe BV

  

Common

Equity

     100.0 %    X

Italy

  

CBRE Global Investors SGR p.A.

  

CBRE Global Investors Asia Holdings B.V.

  

Ordinary

Shares

     96.0 %         

Relam Amsterdam Holdings BV

  

Ordinary

Shares

     4.0 %   

PRC

  

CBRE Global Investors Shanghai Co. Ltd.

  

CBRE Global Investors Asia Holdings B.V.

  

Equity

Shares

     100.0 %   

Slovakia

  

CBRE Global Investors Slovakia s.r.o.

  

CBRE Global Investors Europe BV

  

Common

Equity

     1.5 %    X      

CBRE Global Investors Europe Holdings BV

  

Common

Equity

     0.002 %   



--------------------------------------------------------------------------------

Spain

  

CBRE Global Investors Southern Europe S.L.

  

CBRE Global Investors Europe BV

  

Common

Equity

     100.0 %   

Netherlands

  

CBRE Global Investors Sponsor Co-Invest B.V.

  

CBRE Global Investors Luxembourg Sarl

  

Ordinary

Shares

     100.0 %    X

United Kingdom

  

CBRE Global Investors Trustee Limited

  

CBRE Global Investors Group (UK) Limited

   Ordinary      100.0 %    X

California

  

CBRE Global Investors, Inc. (1)

  

CBRE, Inc.

   Common      100.0 %    X

Delaware - United States

  

CBRE Global Investors, LLC (1)

  

CBRE, Inc.

  

Percentage

Ownership

Interest

     100.0 %   

Delaware - United States

  

CBRE Global Value Investors, LLC

  

CBRE Global Investors, LLC

  

Common

Equity

     100.0 %    X

England and Wales

  

CBRE GLP China Logistics Feeder GP Limited

  

CBRE Global Investment Partners Limited

   Ordinary      100.0 %    X

England and Wales

  

CBRE GLP China Logistics Feeder LP

  

CB Richard Ellis GMM Global Alpha Fund Series FCP-SIF - Global Alpha Open Ended
Fund

  

Limited

Partner

Interest

     38.0 %    X      

CB Richard Ellis Real Estate Fund of Funds plc for CBRE GMM Asia Alpha Plus Fund
III

  

Limited

Partner

Interest

     16.0 %         

CBRE Global Osiris Fund Management BV for CBRE Asia Pacific Fund

  

Limited

Partner

Interest

     16.0 %         

CBRE GLP China Logistics Feeder GP Limited

  

General

Partner

Interest

     100.0 %   

England and Wales

  

CBRE GLP Feeder General Partner Limited

  

CBRE Global Investment Partners Limited

   Ordinary      100.0 %    X

England and Wales

  

CBRE GMM ASGA GP LTD

  

CBRE Global Investment Partners Limited

   Ordinary      100.0 %    X

Scotland

  

CBRE GMM Asia Alpha Plus II CarryCo GP Limited

  

CBRE Global Investors Europe Holdings Limited

   Ordinary      100.0 %    X

Scotland

  

CBRE GMM Asia Alpha Plus II CarryCo LP

  

CBRE Global Investors, LLC

  

Carried

Interest

Units

     64.7 %    X      

CBRE Global Investors, LLC

  

Limited

Partner

Interest

     18.2 %         

CBRE GMM Asia Alpha Plus II CarryCo GP Limited

  

General

Partner

Interest

     100.0 %   

Netherlands

  

CBRE GMM Global Osiris Fund Management B.V.

  

CBRE Global Investment Partners Holding B.V.

  

Ordinary

Shares

     100.0 %    X

Luxembourg

  

CBRE GMM Global Osiris Luxemburg S.a r.l.

  

CBRE Global Investment Partners Holding B.V.

  

Common

Equity

     2.0 %    X



--------------------------------------------------------------------------------

Delaware - United States

  

CBRE Investors Executive Holding Company, LLC

  

CBRE Global Investors, LLC

   Membership Units - Contact CBRE Global Investors LA Legal Dept. for ownership
info      99.0 %    X

Netherlands

  

CBRE IRF Management BV

  

CBRE Global Investors Europe BV

  

Ordinary

Shares

     100.0 %    X

Netherlands

  

CBRE IVAF Management BV

  

CBRE Global Investors Europe BV

  

Ordinary

Shares

     100.0 %    X

Netherlands

  

CBRE Kantoren Management BV

  

CBRE Global Investors (NL) B.V.

   Ordinary      100.0 %    X

Netherlands

  

CBRE LPFE Management BV

  

CBRE Global Investors Europe BV

  

Ordinary

Shares

     100.0 %    X

Delaware - United States

  

CBRE Multi-Family Advisor, LLC

  

CBRE Global Investors, Inc.

  

Common

Equity

     100.0 %    X

Netherlands

  

CBRE NPF Management BV

  

CBRE Global Investors Europe BV

  

Ordinary

Shares

     100.0 %    X

Guernsey

  

CBRE PFCE Management Ltd

  

CBRE Global Investors Europe BV

  

Common

Equity

     100.0 %    X

Netherlands

  

CBRE PFCEE Management BV

  

CBRE Global Investors Europe BV

  

Ordinary

Shares

     100.0 %    X

Delaware - United States

  

CBRE REIT Holdings LLC

  

CBRE Global Investors, LLC

  

Class A

Distribution

Interest

     100.0 %    X      

 

CBRE Global Investors, LLC

  

 

Class B

Distribution Interest and Distribution Percentage

     0.0007 %         

 

CBRE Investors Executive Holding Company, LLC

  

 

Class B

Distribution Interest and Distribution Percentage

     46.5 %         

 

CBRE Investors Partners

Pool I 04, LLC

  

 

Class B

Distribution Interest and Distribution Percentage

     2.3 %   

United Kingdom

  

CBRE Retail Property Fund (General Partner) Limited

  

CBRE Global Investors (UK) Limited

  

Ordinary

Shares

     100.0 %    X

Netherlands

  

CBRE RPFFB Management BV

  

CBRE Global Investors Europe BV

  

Ordinary

Shares

     100.0 %    X

Guernsey

  

CBRE RPFI Management Ltd

  

CBRE Global Investors Europe BV

  

Ordinary

Shares

     100.0 %    X

Netherlands

  

CBRE RPPSE Management BV

  

CBRE Global Investors Europe BV

  

Ordinary

Shares

     100.0 %    X

Netherlands

  

CBRE Sector Kantoren Management B.V.

  

CBRE Global Investors (NL) B.V.

  

Ordinary

Shares

     100.0 %    X



--------------------------------------------------------------------------------

Netherlands

  

CBRE Sector Winkels Management BV

  

CBRE Global Investors (NL) B.V.

  

Ordinary

Shares

     100.0 %    X

Netherlands

  

CBRE Sector Woningen Management BV

  

CBRE Global Investors (NL) B.V.

  

Ordinary

Shares

     100.0 %    X

Delaware - United States

  

CBRE SP U.S. Opportunity 5 Wood Partners GP, L.L.C.

  

CBRE Strategic Investors U.S. Opportunity 5, L.L.C.

  

Percentage

Ownership

Interest

     100.0 %    X

Delaware - United States

  

CBRE SPA II Co-Investment, LLC

  

CBRE Global Investors, LLC

   Capital Units      84.9 %    X      

CBRE Global Investors, LLC

  

Carried

Interest Units

     7.7 %         

CBRE Global Investors, LLC

   Reserve Units      1.2 %         

CBRE Investors Executive Holding Company, LLC

  

Carried

Interest Units

     57.7 %         

CBRE Investors Executive Holding Company, LLC

   Reserve Units      96.0 %         

CBRE Investors GLT Carryco, LLC

  

Carried

Interest Units

     1.6 %         

CBRE Investors GLT Carryco, LLC

   Reserve Units      2.8 %   

Delaware - United States

  

CBRE Strategic Investors U.S. IV, L.L.C.

  

CBRE Global Investors, LLC

   LLC Interest      1.1 %    X      

CBRE Investors Executive Holding Company, LLC

   LLC Interest      88.8 %         

CBRE Investors Partners Pool 05, LLC

   LLC Interest      2.5 %   

Delaware - United States

  

CBRE Strategic Investors U.S. Opportunity 5, L.L.C.

  

CBRE Global Investors, LLC

   LLC Interest      40.0 %    X      

CBRE Investors Executive Holding Company, LLC

   LLC Interest      88.8 %         

CBRE Investors GLT Carryco, LLC

   LLC Interest      3.1 %   

Delaware - United States

  

CBRE Strategic Investors U.S. Value 5, L.L.C.

  

CBRE Global Investors, LLC

   LLC Interest      0.4 %    X      

CBRE Investors Executive Holding Company, LLC

   LLC Interest      88.8 %         

CBRE Investors GLT Carryco, LLC

   LLC Interest      3.1 %   

Delaware - United States

  

CBRE Strategic Partners U.S. Value 6 Carry, LLC

  

CBRE Global Investors, LLC

   Leadership Distrubution Units      80.0 %    X

Delaware - United States

  

CBRE Strategic Partners U.S. Value 6 GP, LLC

  

CBRE Global Investors, LLC

   Class B Member      4.0 %    X      

CBRE Strategic Partners U.S. Value 6 Carry, LLC

   Class A Member      100.0 %   



--------------------------------------------------------------------------------

Delaware - United States

  

CBRE Strategic Partners U.S. Value 7 Carry, LLC

  

CBRE Global Investors, LLC

   Distribution Units      50.0 %    X

Delaware - United States

  

CBRE Strategic Partners U.S. Value 7 GP, LLC

  

CBRE Global Investors, LLC

   Class A Member      100.0 %    X      

CBRE Global Investors, LLC

   Class B Member      6.7 %   

Delaware - United States

  

CBRE Strategic U.S. IV Blocker GP, L.L.C.

  

CBRE Global Investors, LLC

   Percentage Ownership Interest      100.0 %    X

Netherlands

  

CBRE Tower Beheer BV

  

CBRE Global Investors (NL) B.V.

   Ordinary Shares      100.0 %    X

Delaware - United States

  

CBRE U.S. Core Partners GP, LLC

  

CBRE Global Investors, LLC

   Percentage Ownership Interest      100.0 %    X

United Kingdom

  

CBRE UK Property Fund (General Partner) Limited

  

CBRE Global Investors (UK) Limited

   Ordinary      100.0 %    X

Guernsey

  

CBRE UK Property Income (General Partner) Limited

  

Partnership Shares Limited

   Ordinary      100.0 %    X

United Kingdom

  

CBRE UK Residential (General Partner) Ltd

  

CBRE UK Property Fund (General Partner) Limited

   Ordinary Shares      100.0 %    X

Netherlands

  

CBRE Winkels Beheer Maatschappij BV

  

CBRE Global Investors (NL) B.V.

   Ordinary Shares      100.0 %    X

Netherlands

  

CBRE Winkels Management BV

  

CBRE Global Investors (NL) B.V.

   Ordinary Shares      100.0 %    X

Netherlands

  

CBRE Woningen Beheer Maatschappij BV

  

CBRE Global Investors (NL) B.V.

   Ordinary Shares      100.0 %    X

Netherlands

  

CBRE Woningen Management BV

  

CBRE Global Investors (NL) B.V.

   Ordinary Shares      100.0 %    X

Delaware - United States

  

CBRE Wood Partners Development Fund 3 Carry, LLC

  

CBRE Global Investors, LLC

   Sponsor Distribution Units      100.0 %    X

Delaware - United States

  

CBRE Wood Partners Development Fund 3 GP, LLC

  

CBRE Wood Partners Development Fund 3 Carry, LLC

   Class A Units      100.0 %    X

Delaware - United States

  

CBREI Leaseco Manager 2, LLC

  

CBRE Global Investors, Inc.

   Percentage Ownership Interest      100.0 %    X

Delaware - United States

  

CBREI Leaseco Manager, LLC

  

CBRE Global Investors, Inc.

   Percentage Ownership Interest      100.0 %    X

Jersey

  

CB-SPUK Carry Co. 3 Limited

  

CBRE Global Investors, Inc.

   Class A Shares      53.5 %    X      

CBRE Global Investors, Inc.

   Class B Shares      50.0 %         

CBRE Global Investors, Inc.

   Special Shares      100.0 %         

CBRE Investors Executive Holding Company, LLC

   Class A Shares      13.3 %         

CBRE Investors Executive Holding Company, LLC

   Class B Shares      12.4 %         

CBRE Investors GLT Carryco, LLC

   Class A Shares      2.6 %         

CBRE Investors GLT Carryco, LLC

   Class B Shares      2.4 %   



--------------------------------------------------------------------------------

United Kingdom

  

CB-Spuk Investment Adviser Limited

  

CBRE Global Investors Europe Holdings Limited

   Ordinary      100.0 %    X

Delaware - United States

  

Global Innovation Advisor, LLC

  

CBRE Global Investors, LLC

   Common Equity      100.0 %    X

Delaware - United States

  

Global Innovation Manager, LLC

  

CBRE Investors Executive Holding Company, LLC

   Company Interest      50.0 %    X

Netherlands

  

ING Real Estate FBVAF Management B.V.

  

CBRE Global Investors Europe BV

   Ordinary Shares      100.0 %    X

Guernsey

  

Michael House Limited

  

CBRE Global Investors (UK) Limited

   Ordinary Shares      50.0 %    X

Luxembourg

  

Miroir Holding S.a r.l.

  

SPE Office SARL

   Common Equity      100.0 %    X

France

  

Nathan Investissements S.a.r.l.

  

CBRE Global Investors Asia Holdings B.V.

   Common Equity      0.5 %    X

England and Wales

  

Oxford Property Consultants Limited

  

CBRE Global Investors Europe Holdings Limited

   Ordinary      100.0 %    X

United Kingdom

  

Partnership Shares Limited

  

CBRE Global Investors (UK) Limited

   Ordinary      100.0 %    X

Cayman Islands

  

Phoenix Real Estate Fund GP Limited

  

CBRE Global Investors Asia Holdings B.V.

   Ordinary Shares      100.0 %    X

Netherlands

  

REOFN Fund Management BV

  

CBRE Global Investors (NL) B.V.

   Ordinary      100.0 %    X

Netherlands

  

RFM Regulated Fund Management BV

  

RFM Regulated Funds Europe BV

   Ordinary      100.0 %    X

Netherlands

  

RFM Regulated Funds Europe BV

  

CBRE Global Investors (NL) B.V.

   Ordinary      100.0 %    X

Delaware - United States

  

SP5 Wood Partners Co-Investment Venture 2 GP, L.L.C.

  

CBRE Global Investors, LLC

   Percentage Ownership Interest      100.0 %    X

Delaware - United States

  

SP5 Wood Partners Development GP, L.L.C.

  

CBRE Global Investors, LLC

   Percentage Ownership Interest      100.0 %    X

Luxembourg

  

SPE Finance S.à r.l.

  

CB Richard Ellis European Warehousing S.à r.l.

   Normal shares      100.0 %    X

Luxembourg

  

SPE Office SARL

  

CB Richard Ellis European Warehousing S.à r.l.

   Common Equity      100.0 %    X

United Kingdom

  

SPUK (GP1) Limited

  

CBRE Global Investors Europe Holdings Limited

   Ordinary      100.0 %    X

Guernsey

  

UK RF Title Company (Number 1) Limited

  

CBRE Global Investors (UK) Limited

   Ordinary      100.0 %    X

Guernsey

  

UK RF Title Company (Number 2) Limited

  

UK RF Title Company (Number 1) Limited

   Ordinary      50.0 %    X



--------------------------------------------------------------------------------

Delaware - United States

  

USA 615 North 48th St Management, LLC

  

CB Richard Ellis Investors/U.S. Advisor, LLC

   Percentage Ownership Interest      100.0 %    X

Delaware - United States

  

USA 615 North 48th St, LLC

  

615 North 48th Street HoldCo LLC

   Percentage Ownership Interest      100.0 %    X

Delaware - United States

  

USA Bristol Place Leaseco, LLC

  

CB Richard Ellis Investors/U.S. Advisor, LLC

   Membership Interests      66.6 %    X

Delaware - United States

  

USA Heritage at Lakeside LeaseCo, LLC

  

CB Richard Ellis Investors/U.S. Advisor, LLC

   Membership Interests      66.6 %    X

Delaware - United States

  

USA Heritage at Lakeside, LLC

  

CB Richard Ellis Investors/U.S. Advisor, LLC

   Membership Interests      66.6 %    X

Delaware - United States

  

USA Houston Apartments Leaseco, LLC

  

CB Richard Ellis Investors/U.S. Advisor, LLC

   Membership Interests      66.6 %    X

Delaware - United States

  

USA Midtown Heights Leaseco, LLC

  

CB Richard Ellis Investors/U.S. Advisor, LLC

   Membership Interests      66.6 %    X

Delaware - United States

  

USA Midtown Heights, LLC

  

CB Richard Ellis Investors/U.S. Advisor, LLC

   Membership Interests      66.6 %    X

Delaware - United States

  

USA San Miguel Leaseco, LLC

  

CB Richard Ellis Investors/U.S. Advisor, LLC

   Membership Interests      66.6 %    X

Delaware - United States

  

USA Signature Ridge Leaseco, LLC

  

CB Richard Ellis Investors/U.S. Advisor, LLC

   Membership Interests      66.6 %    X

Delaware - United States

  

USA Sonterra LeaseCo, LLC

  

CB Richard Ellis Investors/U.S. Advisor, LLC

   Membership Interests      66.6 %    X

Delaware - United States

  

USA Sonterra, LLC

  

CB Richard Ellis Investors/U.S. Advisor, LLC

   Membership Interests      66.6 %    X

Delaware - United States

  

USA Tranquility Lake Leaseco, LLC

  

CB Richard Ellis Investors/U.S. Advisor, LLC

   Membership Interests      66.6 %    X

Delaware - United States

  

USA Tranquility Lake, LLC

  

CB Richard Ellis Investors/U.S. Advisor, LLC

   Membership Interests      66.6 %    X

Delaware - United States

  

USA View at Encino Commons Leaseco, LLC

  

CB Richard Ellis Investors/U.S. Advisor, LLC

   Membership Interests      66.6 %    X



--------------------------------------------------------------------------------

Schedule 3.09 – Litigation: Compliance with Laws

None



--------------------------------------------------------------------------------

Schedule 3.19(a) – UCC Filing Offices

 

Debtor

  

Secured Party

  

Filing Office

CBRE Group, Inc.    Credit Suisse AG    Delaware Secretary of State CBRE
Services, Inc.    Credit Suisse AG    Delaware Secretary of State CBRE, Inc.   
Credit Suisse AG    Delaware Secretary of State CB/TCC, LLC    Credit Suisse AG
   Delaware Secretary of State CBRE Technical Services, LLC    Credit Suisse AG
   Delaware Secretary of State CBRE Partner, Inc.    Credit Suisse AG   
Delaware Secretary of State CBRE Clarion CRA Holdings, Inc.    Credit Suisse AG
   Delaware Secretary of State CBRE Clarion REI Holding, Inc.    Credit Suisse
AG    Delaware Secretary of State CBRE/LJM – Nevada, Inc.    Credit Suisse AG   
Nevada Secretary of State CBRE Government Services, LLC    Credit Suisse AG   
Delaware Secretary of State Trammell Crow Company, LLC    Credit Suisse AG   
Delaware Secretary of State



--------------------------------------------------------------------------------

Schedule 4.02(a) – Foreign Counsel

CBRE Pty Limited (Australia Borrower) – Allens Arthur Robinson

CBRE Limited (New Zealand Borrower) – Chapman Tripp

CBRE Limited (Canadian Borrower) – McInnes Cooper

CBRE Limited (U.K. Borrower and CB/TCC Global Holdings Limited) – Wragge & Co
LLP

CBRE Global Holdings, S.A.R.L. – AMMC Law

Relam Amsterdam Holdings, B.V. – AKD N.V.

CBRE Limited Partnership – Bedell Group



--------------------------------------------------------------------------------

Schedule 6.01(a) – Debt

 

Country

  

Debtor

  

Description of Indebtedness

          Amount  

Australia

   CBRE (C) Pty Ltd    ANZ Bank - Indemnity Guarantee      AUD         9,700,000
  

Australia

   CBRE (C) Pty Ltd    ANZ Bank - Credit Card Facility      AUD         400,000
  

Australia

   CBRE (C) Pty Ltd    ANZ Bank - Encashment facility      AUD         18,400   

Australia

   CBRE (C) Pty Ltd    ANZ Bank - Key Equipment Finance Australia      AUD      
  65,000   

Australia

   CBRE (C) Pty Ltd    ANZ Bank Overdraft Facility      AUD         1,000,000   

Australia

   CBRE (C) Pty Ltd    ANZ Bank - Encashment facility      AUD         5,000   

Australia

   CBRE (C) Pty Ltd    ANZ Bank - Corporate Lease Finance Facility      AUD   
     750,000   

Australia

   CBRE (C) Pty Ltd    ANZ Bank - Electronic Payaway Facility      AUD        
650,000   

Austria

   CBRE Gmbh    Unicredit overdraft facility      EUR         26,000   

Cayman Islands

   Raven Insurance Company, Ltd.    Letter of Credit Facility for insurance
related letters of credit      USD         35,000,000   

Canada

   CBRE Limited    Scotia Bank Outstanding Letters of Credit      CAD        
7,520,000   

Europe

   Various entities in Europe    HSBC Bank Euro Pool overdraft line      EUR   
     20,000,000   

France

   CBRE Global Investors France SAS    HSBC Bank Overdraft Facility      EUR   
     5,000,000   

France

   CBRE Holding SAS    HSBC Bank Overdraft Facility      EUR         5,000,000
  

France

   CBRE Holding SAS    HSBC Bank Guarantee      EUR         290,000   

Germany

   CBRE GmbH    HSBC Bank Credit Agreement      EUR         1,515,000   

Hong Kong

   CBRE HK Limited    HSBC Bank - Combined Overdraft      HKD         9,000,000
  

India

   CBRE South Asia Private Limited    Facility Letter      INR        
130,000,000   

Ireland

   CBRE    Bank of Ireland overdraft facility      EUR         100,000   



--------------------------------------------------------------------------------

Japan

   CBRE KK    Mitsubishi Tokyo UFJ Bank      JPY         600,000,000   

Japan

   CBRE KK    Sumitomo Mitsui Banking Corporation      JPY         800,000,000
  

Japan

   CBRE KK    Mizuho Bank      JPY         400,000,000   

New Zealand

   CBRE Limited    ANZ Bank - Overdraft      NZD         300,000   

New Zealand

   CBRE Limited    ANZ Bank - Credit Card Facility      NZD         200,000   

Portugal

   CBRE Sociedade de Mediacao Imobillaria    Scotia Bank Letter of Credit     
EUR         350,000   

Russia

   CBRE LLC    Raiffesenbank overdraft facility      RUB         1,350,000   

Singapore

   CBRE (Pte) Ltd    HSBC Bank - Combined Overdraft      SGD         1,200,000
  

Spain

   CBRE Real Estate S.A.    HSBC Bank Overdraft Facility      EUR        
2,000,000   

Thailand

   CB Richard liis (Thailand) Co. Ltd.    HSBC Bank Banking Facility      USD   
     500,000   

United States

   CBRE Multifamily Capital, Inc.    HSBC Bank Letter of Credit Facility     
USD         29,000,000   

United States

   Trammell Crow Company    Scotia Bank Letter of Credit      USD        
4,950,000   

Vietnam

   CBRE (Viet Nam) Co., Ltd.    HSBC Bank General Facility      VND        
300,000,000   

Various

   Various    Capital Lease Obligation ( in various currencies)      USD        
4,201,000   

Schedule 6.01(a) – Guarantees

 

Country

  

Debtor

  

Description of Guarantee

          Balance in
functional
currency  

Australia

   CBRE (C) Pty Ltd.    ANZ Bank Guarantee - Lease obligations for Level 12 and
13, 14 Moore Street, Canberra ACT      AUD         337,016   

Australia

   CBRE (N2) Pty Ltd    Rent Guarantee for Richard Ellis (New South Wales) Pty
Ltd      AUD         32,313   

Australia

   CBRE (C) Pty Ltd.    Rent Guarantee for 8a/11 Lord Street, Botany NSW     
AUD         47,557   



--------------------------------------------------------------------------------

Australia

   CBRE (P) Pty Ltd.    ANZ Bank Guarantee      AUD         20,693   

Australia

   CBRE (P) Pty Ltd.    ANZ Bank Guarantee      AUD         20,693   

Australia

   CBRE (C) Pty Ltd.    ANZ Bank Guarantee - Lease obligations for 477 Pttwater
Rd NSW      AUD         39,964   

Australia

   CBRE (C) Pty Ltd.    ANZ Bank Guarantee - CBRE Lease 363 George St Sydney   
  AUD         3,200,141   

Australia

   CBRE (C) Pty Ltd.    Fasako Pty Ltd - China Town Centre, 401-411 Sussex
Street      AUD         52,000   

Australia

   CBRE Pty Ltd.    ANZ Bank Guarantee - Z2231 ISPT Pty Ltd - L13, 114 William
St      AUD         130,086   

Australia

   CBRE (GCS) Pty Ltd.    ANZ Bank Guarantee - Dexus - rent guarantee - Brisbane
     AUD         104,033   

Australia

   CBRE (C) Pty Ltd.    ANZ Bank Guarantee - Gold Coast lease - South Sky
Invetsments      AUD         69,611   

Australia

   CBRE (C) Pty Ltd.    ANZ Bank Guarantee - Level 3, 1 Eagle Street, Brisbane -
Lease Guarantee      AUD         739,200   

Australia

   CBRE (C) Pty Ltd.    ANZ Bank Guarantee - Level 5, 151 Pirie St, Adelaide -
Lease Guarantee      AUD         75,364   

Australia

   CBRE (C) Pty Ltd.    Key Equipment finance (fit out for add’l space for North
Sydney Office)      AUD         65,000   

Australia

   CBRE (C) Pty Ltd.    ANZ Bank Guarantee - Lease obligations for Lvl 34 and
Part Lvl 33, 8 Exhibition St, Melbourne      AUD         4,701,576   

Australia

   CBRE (C) Pty Ltd.    Assumptio of Suite 1-02 14 Martin Place Sydney (Paragon
Office)      AUD         58,169   

Hong Kong

   CBRE Limited (HK)    HSBC Bank Guarantees - rental deposit      HKD        
1,604,372   

Singapore

   CBRE (Pte) Limited    HSBC Institutional Trust Svcs (S) Ltd (for office
rental #33-01A, 6 Battery Road)      SGD         97,978   

Singapore

   CBRE (Pte) Limited    HSBC (Parent Guarantee for Singapore overdraft line)   
  SGD         1,200,000   

Singapore

   CBRE (Pte) Limited    HSBC Institutional Trust Svcs (S) Ltd (for office
rental - #33-01A, 6 Battery Road)      SGD         101,720   

Singapore

   CBRE (Pte) Limited    The Management Corporation Strata Title Plan No. 3129
(for CBREM)      SGD         36,000   

Singapore

   CBRE (Pte) Limited    HSBC Institutional Trust Svcs (S) Ltd (for office
rental - #33-02 Corridor Area, 6 Battery Rd)      SGD         10,011   

Singapore

   CBRE (Pte) Limited    HSBC Institutional Trust Svcs (S) Ltd (for office
rental - #32-01 & #33-02, 6 Battery Rd)      SGD         469,526   

Singapore

   CBRE (Pte) Limited    Ministry of Trade and Industry - guarantee on service
delivery      SGD         26,934   

Singapore

   CBRE (Pte) Limited    Housing & Development Board (for CBRE Realty Associates
Pte. Ltd.)      SGD         114,811   

Singapore

   CBRE (Pte) Limited    Singapore Post Limited (Asset Svcs dept)      SGD      
  38,300   



--------------------------------------------------------------------------------

Singapore

   CBRE (Pte) Limited    Singapore Press Holdings (for CRA) - guarantee for CRA
advertising vendor      SGD         300,000   

Thailand

   CB Richard Ellis (Thailand) Co., Ltd.    Thai Asset Fund1 (by Phatra Asset
Management Co., Ltd. (on behalf of Abdulahim Building) (Asset Service Deprtment)
     THB         1,128,636.00   

India

   CBRE S. Asia Private Ltd    BG Exploration and Production India Ltd -
Performance Bank Guarantee      INR         210,000   

India

   CBRE S. Asia Private Ltd    The Press Trust of India Limited, 4, Parliament
Street, New Delhi-110 001. - ABG (Advance Bank Guarantee for 10% of the Order
Value)      INR         650,000.00   

India

   CBRE S. Asia Private Ltd    Foster Wheeler India Private Limited, Infinity
Benchmark, 13th Floor, Plot G1, Block EP & GP, Sector V, Salt Lake, Kolkata -
700091. - PBG (Performance Bank Guarantee for 5% of the Order Value)      INR   
     82,500.00   

India

   CBRE S. Asia Private Ltd    NCAER, National Council of Applied Economic
Research - Performance Guarantee      INR         500,000   

India

   CBRE S. Asia Private Ltd    Infosys Limited - Performance Guarantee      INR
        1,141,413   

India

   CBRE S. Asia Private Ltd    Maruti Suzuki India Limited - Performance
Guarantee      INR         300,000   

India

   CBRE S. Asia Private Ltd    MANGALORE INTERNET CITY PVT. LTD - Performance
guarantee      INR         1,825,000   

India

   CBRE S. Asia Private Ltd    Indospace FWS Industrial Park Pvt - Mobilization
Advance      INR         2,298,900   

India

   CBRE S. Asia Private Ltd    Wipro Limited - Due performance of the Facility
Management Services      INR         2,733,564   

India

   CBRE S. Asia Private Ltd    Infosys Limited - Performance guarantee      INR
        1,230,409   

India

   CBRE S. Asia Private Ltd    The Assessing Authority, VAT Department, Gurgaon
     INR         50,000   

India

   CBRE S. Asia Private Ltd    The Assessin Authority, CST Department, Gurgaon.
     INR         50,000   

India

   CBRE S. Asia Private Ltd    Deputy Commissioner Assessment, Ward 3,
Commercial Tax Officer, Noida, VAT      INR         25,000   

India

   CBRE S. Asia Private Ltd    Excise & Taxation Officer, Excise & Taxation
Deposrtment, Sector 17, Chandigarh 160017.      INR         50,000   

India

   CBRE S. Asia Private Ltd    Excise & Taxation Officer, Excise & Taxation
Deposrtment, Sector 17, Chandigarh 160017.      INR         50,000   

India

   CBRE S. Asia Private Ltd    Foster Wheeler India Private Limited, Infinity
Benchmark, 13th Floor, Plot G1, Block EP & GP, Sector V, Salt Lake, Kolkata -
700091 - Advance Bank Guarantee for 10% of the Order Value      INR        
165,000   

India

   CBRE S. Asia Private Ltd    The Press Trust of India Limited, 4, Parliament
Street, New Delhi-110 001.      INR         650,000   

India

   CBRE S. Asia Private Ltd    Foster Wheeler India Private Limited, Infinity
Benchmark, 13th Floor, Plot G1, Block EP & GP, Sector V, Salt Lake, Kolkata -
700091.      INR         82,500   



--------------------------------------------------------------------------------

India

   CBRE S. Asia Private Ltd    Cairn India Ltd. Paras Building, Tower A, Paras
Twin Tower, Sector Road, Sector 54, GURGAON - 122 002.      INR        
2,063,332   

Austria

   CBRE Gmbh    Rent guarantee to landlord: Generali Versicherung AG for office
space Vienna      EUR         25,000   

Austria

   CBRE Gmbh    Rent guarantee to landlord: Generali Versicherungs AG for
additional office space Vienna      EUR         48,940   

Czech

   CBRE S.r.o.    Palladium - Palladium Praha s.r.o.      EUR         112,690   

Czech

   CBRE S.r.o.    Lighthouse - WestInvest Waterfront Towers s.r.o. (with HSBC)
     EUR         141,489   

Lux

   CBRE S.A.    Rent guarantee LUX office - ING      EUR         15,360   

Belgium

   CBRE S.A.    Fortis Bank - Bank Guarantee for office lease (antwerpen and
brussels)      EUR         241,056   

Belgium

   CBRE S.A.    It is a deposit for our new Advisory activity. Belgium had to
pay 250K by end of year just to show that CBRE has enough cash and is solid from
a financial point of view. This amount will be reimbursed if the activity is
stopped.      EUR         250,000   

Finland

   CBRE Oy    Rent Guarantee to landlord: Suomen Kulttuurirahasto      EUR      
  12,695   

Germany

   CBRE Gmbh    Rent Guarantee to Versorgungswerk der Rechtsanwalte im Lande
Hessen      EUR         48,623   

Germany

   CBRE Gmbh    Rent Guarantee to Versorgungswerk der Rechtsanwalte im Lande
Hessen      EUR         23,059   

Germany

   CBRE Gmbh    Rent Guarantee to Versorgungswerk der Rechtsanwalte im Lande
Hessen      EUR         9,500   

Germany

   CBRE Gmbh    Rent Guarantee to ING RE WestendDuo GmbH & Co. KG      EUR      
  434,594   

Germany

   CBRE Gmbh    Rent Guarantee to ING RE WestendDuo GmbH & Co. KG      EUR      
  115,230   

Germany

   CBRE Investors Gmbh    Rent Guarantee to MEAG Real Estate Munchen GmbH     
EUR         75,506   

Germany

   CBRE GmbH    Rent Guarantee to Union Investment Real Estate GmbH      EUR   
     124,680   

Germany

   CBRE GmbH    Rent Guarantee to Victoria Lebensversicherung      EUR        
18,518   

Germany

   CBRE GmbH    Rent Guarantee to Warburg Henderson      EUR         71,322   

Germany

   CBRE GmbH    Rent Guarantee to TLG Immobilien GMbH      EUR         19,448   

Germany

   VALTEQ Gesellschaft mbH    Frankfurt, Rent Guarantee to landlord: Minol GmbH
& Co. Messgeräte Handels- und Service KG      EUR         8,820   



--------------------------------------------------------------------------------

Germany

   VALTEQ Gesellschaft mbH    Berlin, Rent Guarantee to AV AG & CO      EUR   
     25,000   

Germany

   VALTEQ Gesellschaft mbH    Nürnberg, Rent Guarantee to RMV, GmbH      EUR   
     6,544   

Germany

   VALTEQ Gesellschaft mbH    München, Rent Guarantee to Frau Ursula
Röschenthaler      EUR         8,000   

Germany

   VALTEQ Gesellschaft mbH    Stuttgart, Rent Guarantee to Bülow AG, Stuttgart
     EUR         27,095   

Germany

   Preuss Projektmanagement GmbH    Warranty against defects to MEAG MUNICH ERGO
     EUR         16,244   

Germany

   Preuss Projektmanagement GmbH    Warranty against defects to Münchner
Rückversicherungs-Gesellschaft AG      EUR         36,518   

Germany

   Preuss Projektmanagement GmbH    Rent Guarantee to ERGONEON      EUR        
87,500   

Germany

   Preuss Projektmanagement GmbH    Rent Guarantee to Münchner
Rückversicherungs-Gesellschaft AG      EUR         29,780   

Germany

   Preuss Projektmanagement GmbH    Rent Guarantee to Malpica 100, S.L.      EUR
        31,500   

Germany

   Preuss Projektmanagement GmbH    Rent Guarantee to Versorgungswerk der
Architektenkammer NRW      EUR         30,933   

Netherlands

   CBRE B.V.    F. van Lanschot Bankers - Bank Guarantee for office lease -
Hague      EUR         18,683   

Italy

   CBRE Spa    Banca Popolare de Milano - Rent guarantee: Investire Immobiliare
SGR SPA - Milan office: Via Del Lauro 7      EUR         175,000   

Italy

   CBRE Spa    Banca Popolare de Milano - Rent guarantee: Pontificio collegio
Armeno - Rome office: Via L Bissolati 20      EUR         60,000   

Poland

   CBRE SP Z.o.o.    Rent guarantee to Rondo 1 UG (landlord)      EUR        
225,185   

Romania

   CBRE Real Estate Consultancy SRL    Rent guarantee to landlord: Victoria
International Property SRL. Held with Unicredit bank.      EUR         45,193   

Romania

   CBRE Real Estate Consultancy SRL    Rent guarantee to 2nd landlord: SC
Modatim Business Facility SA      EUR         1,497   

Netherlands

   CBRE B.V.    F. van Lanxchot Bankers - Bank Guarantee for office lease -
Rotterdam      EUR         27,358   

Netherlands

   CBRE B.V.    Van Lanschot - Bank Guarantee for office lease - Utrecht     
EUR         26,370   

Relam

   CBRE B.V.    Parent Guarantee re Dutch office lease      EUR         530,125
  

Portugal

   CBRE Sociedade de Mediação Imobiliária, Lda    Client guarantee: DEKA (Asset
Services agreement)      EUR         350,000   

Spain

   CBRE S.A.    Rent guarantee to landlord: Altamira Real Estate S.A.      EUR
        8,300   



--------------------------------------------------------------------------------

Spain

   CBRE S.A.    Rent guarantee to landlord: Testa Inmuebles en Renta      EUR   
     122,594   

Spain

   Martinez FM Arquitectos    Client guarantee: SANTANDER BANIF INMOBILLIARIO   
  EUR         23,746   

Spain

   Martinez FM Arquitectos    Client guarantee: REAL COLEGIO DE ESCOCESES     
EUR         249,365   

Spain

   Martinez FM Arquitectos    Client guarantee: British Council      EUR        
62,629   

Spain

   Martinez FM Arquitectos    Client guarantee: REDEXIS GAS BALERARES S.A.     
EUR         40,410   

Spain

   Martinez FM Arquitectos    Client guarantee: REDEXIS GAS ARAGON S.A.      EUR
        30,364   

Spain

   Martinez FM Arquitectos    Client guarantee: SAREB      EUR         61,000   

Spain

   Martinez FM Arquitectos    Client guarantee: SAREB      EUR         30,500   

Spain

   Martinez FM Arquitectos    Client guarantee: DU PONT IBERICA S.L.      EUR   
     60,138   

Spain

   Martinez FM Arquitectos    Client guarantee: 3M ESPANA S.L.      EUR        
29,483   

United Kingdom

   CBRE Group, Inc.    For Richard Ellis St. Quintin Trustee Ltd as trustee of
the Richard Ellis St. Quintin Retirement Fund      GBP         7,022,017   

Czech Republic

   CBRE s.r.o.    Bank guarantee for operating accounts for recoverable service
charges - Florenc Center      CZK         4,170,000   

Czech Republic

   CBRE s.r.o.    Bank guarantee for operating accounts for non-recoverable
service charges - Florenc Ctr      EUR         30,000   

United States

   CBRE Group, Inc.    Development and Investment Guarantee - Western Alliance
Bank (Park Lucero I)      USD         9,989   

United States

   CBRE Group, Inc.    Development and Investment Guarantee - Texas Capital Bank
(PR/Crow Building B&D)      USD         535,537   

United States

   CBRE Group, Inc.    Development and Investment Guarantee - Texas
Capital/Comerica Bank (PR/Crow 35 Eagle)      USD         400,000   

United States

   CBRE Group, Inc.    Development and Investment Guarantee - Wells Fargo
(Energy Center Three)      USD         862,229   

United States

   CBRE Group, Inc.    Development and Investment Guarantee - Bank of America
(South Washington Park)      USD         411,585   

United States

   CBRE Group, Inc.    Development and Investment Guarantee - Wells Fargo Bank
(Columbia Associates)      USD         835,907   

United States

   CBRE Group, Inc.    Development and Investment Guarantee-The Bank of Nova
Scotia (Ft Lincoln) - letters of credit      USD         4,950,000   

United States

   CBRE Group, Inc.    Development and Investment Guarantee - Bank of America
(HP Campus II)      USD         300,910   

United States

   CBRE Group, Inc.    Development and Investment Guarantee - Amegy Bank
(LIT-RPC Trade Centers)      USD         186,890   

United States

   CBRE Group, Inc.    Development and Investment Guarantee - Wells Fargo (Knox
Logistics)      USD         642,188   



--------------------------------------------------------------------------------

United States

   CBRE Group, Inc.    Development and Investment Guarantee - US Bank (TC
Central Associates)      USD         199,650   

United States

   CBRE Group, Inc.    Development and Investment Guarantee - US Bank (Legacy
Tower I)      USD         696,828   

United States

   CBRE Group, Inc.    Development and Investment Guarantee - US Bank (Legacy
Tower II)      USD         84,570   

United States

   CBRE Services, Inc.    Parent Guarantee to HSBC Bank PLC for Euro overdraft
line      EUR         12,000,000   

United States

   CBRE Services, Inc.    Parent Guarantee to HSBC Bank for various Indebtedness
facilities      USD         20,000,000   

United Kingdom

   CBRE Group, Inc.    Guarantee by CB/TCC Global Hldgs Ltd with CB Hillier
Parker Pension Scheme Trustees Ltd.      GBP         11,441,165   

United Kingdom

   CBRE Group, Inc.    For CB Hillier Parker Pension Scheme Trustee Ltd as
trustee of the CB HP Pension Scheme      GBP         20,121,165   

United States

   CBRE Services, Inc.    Guarantee to Fresh Meadows (3)      USD         93,000
  

Belgium

   CBRE Global Investors    Rental guarantee office Brussels      EUR        
54,240   

Belgium

   CBRE Global Investors    Bank guarantee VAT for Amhem Staete Bv      EUR   
     24,789   

Germany

   CBRE Global Investors Germany GmbH    Guarantee for rent Peter Helfrich     
EUR         11,400   

UK

   CBRE Global Investors Group (UK) Ltd    Guarantee under the lease agreement
regarding Unit 53 at St Stephen’s Hull      GBP         2,898,880   

Italy

   CBRE Italy SRL    Depost for office lease      EUR         29,750   

Italy

   CBRE Italy SRL    Depost for new office lease      EUR         20,000   

Czech

   CBRE Global Investor Central Europe    Deposit for flat (Prague)      CZK   
     85,000   

Luxembourg

   CBRE GI Luxembourg    Office rental guarantee      EUR         89,390   

Italy

   CBRE Italy SRL    Deposit for utilities (power + gas)      EUR         253   

Italy

   CBRE Italy SRL    Deposit for utilities (power + gas)      EUR         286   

Italy

   CBRE Italy SRL    Deposit for utilities (power + gas)      EUR         65   

Italy

   CBRE Italy SRL    Deposit for utilities (power + gas)      EUR         286   

Italy

   SPE Italy    Utilities Guarantee (telephone)      EUR         300   

Italy

   SPE Italy    Rental Guarantee (Magenta)      EUR         12,250   

Italy

   SPE Italy    Utilities Guarantee (power)      EUR         117   



--------------------------------------------------------------------------------

Schedule 6.02(a) – Liens

CBRE Group, Inc. (f/k/a CB Richard Ellis Group, Inc.)

 

  •   Various Liens with respect to CB Richard Ellis Group, Inc. (agreements
with Xerox Corporation) – equipment lease

CBRE, Inc. (f/k/a CB Richard Ellis Inc.)

 

  •   Lien with respect to CB Richard Ellis, Inc. (agreement with Dealers
Leasing, Inc.) – equipment

 

  •   Lien with respect to CB Richard Ellis, Inc. (agreement with First Western
Bank & Trust) – equipment

 

  •   Lien with respect to CB Richard Ellis, Inc. (agreement with HSBC
Securities (USA), Inc.) – various receivables

 

  •   Various liens with respect to CB Richard Ellis, Inc. (agreement with
Pitney Bowes Global Financial Services LLC) – financial assets

 

  •   Lien with respect to CB Richard Ellis, Inc. (agreement with VA&F
Financial) – equipment

 

  •   Lien with respect to CB Richard Ellis, Inc. (agreement with Xerox
Corporation) – equipment lease

 

  •   Lien with respect to CB Richard Ellis, Inc. (agreement with Mart Financial
Group, Inc.) – equipment

 

  •   Various Liens with respect to CB Richard Ellis, Inc. (agreement with
General Electric Capital Corporation) – equipment

 

  •   Various Liens with respect to CB Richard Ellis, Inc. (agreement with IKON
Financial Services) – equipment

 

  •   Lien with respect to CB Richard Ellis, Inc. (agreement with United Rentals
(North America), Inc.) – equipment

 

  •   Various liens with respect to CBRE, Inc (agreement with United Rentals
(North America) Inc.) – equipment

 

  •   Lien with respect to CB Richard Ellis, Inc. (agreement with Wells Fargo
Financial Leasing, Inc.) – equipment

 

  •   Lien with respect to CBRE, Inc. (agreement with Wells Fargo Financial
Leasing, Inc.) – equipment

 

  •   Lien with respect to CB Richard Ellis, Inc. (agreement with GFC Leasing, a
division of Gordon Flesch Co., Inc.) – equipment

 

  •   Lien with respect to CB Richard Ellis, Inc. (agreement with Tygris Vendor
Finance, Inc.) – equipment



--------------------------------------------------------------------------------

  •   Lien with respect to CBRE, Inc. (agreement with U.S. Bank Equipment
Finance, a division of the U.S. Bank National Association) – equipment

 

  •   Lien with respect to CBRE, Inc. (agreement with Lease Finance Partners,
Inc.) – equipment

CBRE Services, Inc. (f/k/a CB Richard Ellis Services, Inc.)

 

  •   Lien with respect to CBRE Services, Inc. (agreement with Bank of America,
N.A) – financial assets, financial instruments and collateral accounts

CBRE Global Investors, LLC (f/k/a CB Richard Ellis Investors, L.L.C.)

 

  •   Lien with respect to CB Richard Ellis Investors, L.L.C. (agreement with
Siemens Financial Services, Inc.) – equipment lease

The Polacheck Company, Inc.

 

  •   Lien with respect to The Polacheck Company, Inc. (agreement with US Bank
National Association) – financial assets

CBRE Technical Services, LLC

Lien with respect to CBRE Technical Services, LLC (agreement with Siemens
Financial Services, Inc.) – equipment



--------------------------------------------------------------------------------

Schedule 6.05(c) – Certain Existing Restrictions

 

•   CBRE Capital Markets, Inc. and CBRE Multifamily Capital, Inc. – JPMorgan
Chase – 10/12 Senior Secured Credit Agreement, as amended from time to time

 

•   CBRE Capital Markets, Inc. ., CBRE Multifamily Capital, Inc. and CBRE HMF,
Inc. – Bank of America, N.A. – Amended and Restated Mortgage Warehousing Credit
and Security Agreement, as amended from time to time

 

•   CBRE Capital Markets, Inc. ., CBRE Multifamily Capital, Inc. and CBRE HMF,
Inc. – Capital One Bank, N.A. – Mortgage Warehouse Loan and Security Agreement,
as amended from time to time

 

•   CBRE Capital Markets, Inc. ., CBRE Multifamily Capital, Inc. and CBRE HMF,
Inc. – TD Bank, N.A. – Mortgage Warehousing Credit and Security Agreement, as
amended from time to time

 

•   CBRE Multifamily Capital, Inc. – ASAP Sale Agreement with Fannie Mae, as
amended from time to time

 

•   CBRE Services, Inc. Indenture for 5.25% Senior Unsecured Notes due March 15,
2025

 

•   CBRE Services, Inc. Indenture for 5% Senior Unsecured Notes due March 14,
2023

 

•   CBRE Services, Inc. and CBRE, Inc. The Bank of Nova Scotia Amended and
Restated Reimbursement Agreement and Security Agreement

 

•   Raven Insurance Company, Ltd. – Wells Fargo Bank Standby Letter of Credit
Agreement, Security Agreement, Securities Account Control Agreement and Credit
Agreement